Exhibit 10.6

 

Private & Confidential

EXECUTION VERSION

 

Originally dated March 23, 2015

as amended and restated on April 29, 2020

--------------------------------------------------------------------------------

DORIAN LPG FINANCE LLC

as Borrower

 

THE ENTITIES

listed in Schedule 1, Part B

as Upstream Guarantors

 

DORIAN LPG LTD.

as Facility Guarantor

 

ABN AMRO CAPITAL USA LLC

CITIBANK N.A., LONDON BRANCH, and

THE OTHER BANKS AND FINANCIAL INSTITUTIONS

listed in Schedule 1, Part D

as Bookrunners

 

ABN AMRO CAPITAL USA LLC and

ING BANK N.V., LONDON BRANCH

as Joint Syndication Agents

 

THE BANKS AND FINANCIAL INSTITUTIONS

listed in Schedule 1, Part E

as Mandated Lead Arrangers

 

THE BANKS AND FINANCIAL INSTITUTIONS

listed in Schedule 1, Part F

as Commercial Lenders

 

THE BANKS AND FINANCIAL INSTITUTIONS

listed in Schedule 1, Part G

as KEXIM Lenders

 

THE EXPORT-IMPORT BANK OF KOREA

as KEXIM

 

THE BANKS AND FINANCIAL INSTITUTIONS

listed in Schedule 1, Part I

as K-sure Lenders

 

THE BANKS AND FINANCIAL INSTITUTIONS

Listed in Schedule 1, Part J

as Swap Banks

 

THE BANKS AND FINANCIAL INSTITUTIONS

Listed in Schedule 1, Part P

as New Facilities Lenders

 

ABN AMRO CAPITAL USA LLC

as Global Coordinator, Sustainability Coordinator, Administrative Agent and
Security Agent

 

CITIBANK N.A., LONDON BRANCH

or any of its holding companies, subsidiaries or affiliates,

as ECA Coordinator

 

CITIBANK N.A., LONDON BRANCH

as ECA Agent

--------------------------------------------------------------------------------

AMENDED AND RESTATED FACILITY AGREEMENT

for a Loan of up to $445,924,930

 

Picture 7 [lpg20200331ex106ad2c7b001.jpg]

 








TABLE OF CONTENTS

 

 

 

 

 

 

Page

SECTION 1 – INTERPRETATION


3

1

Definitions and interpretation


3

SECTION 2 - THE FACILITIES


39

2

The Facilities


39

3

Purpose


43

4

Conditions of Utilization


43

SECTION 3 – UTILIZATION


46

5

Utilization


46

SECTION 4 - REPAYMENT, PREPAYMENT AND CANCELLATION


48

6

Repayment


48

7

Illegality, prepayment and cancellation


49

SECTION 5 - COSTS OF UTILIZATION


55

8

Interest


55

9

Interest Periods


56

10

Changes to the calculation of interest


57

11

Fees


58

SECTION 6 - ADDITIONAL PAYMENT OBLIGATIONS


61

12

No Set-Off or Tax Deduction; Tax Indemnity; FATCA


61

13

Increased Costs


65

14

Other indemnities


66

15

Mitigation by the Lenders


69

16

Costs and expenses


69

SECTION 7 - REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT


71

17

Representations


71

18

Information undertakings


79

19

Financial Covenants


82

20

General undertakings


88

21

Dealings with Ship


92

22

Condition and operation of Ship


94

23

Insurance


98

24

Minimum security value


103

25

Bank accounts


106

26

Business restrictions


108

27

Hedging Contracts


111

28

Events of Default


113

 

 



 




 

29

Position of Swap Bank


118

SECTION 8 - CHANGES TO PARTIES


120

30

Changes to the Lenders


120

31

Changes to the Obligors


124

SECTION 9 - THE FINANCE PARTIES


125

32

Roles of Administrative Agent, Security Agent, Mandated Lead Arrangers and ECA
Agent


125

33

ECA Specific Provisions


143

34

Conduct of business by the Finance Parties


153

35

Sharing among the Finance Parties


154

SECTION 10 – ADMINISTRATION


157

36

Payment mechanics


157

37

Notices


160

38

Calculations and certificates


162

39

Partial invalidity


162

40

Remedies and waivers


162

41

Amendments and Waivers


162

42

Counterparts


167

SECTION 11 - GOVERNING LAW AND ENFORCEMENT


169

43

Governing law


169

44

Enforcement


169

45

Patriot Act


170

46

Pledge to Federal Reserve Banks


170

47

Contractual recognition of bail-in


170

48

Acknowledgement Regarding Any Supported QFCs


170

Schedule 1 The original parties


172

Schedule 2 Ship information


195

Schedule 3 Conditions precedent


205

Schedule 4 Utilization Request


212

Schedule 5 Form of Classification Letter


213

Schedule 6 Form of Subordination Letter


217

Schedule 7 Form of Substitution Certificate


219

Schedule 8 Form of Increase Confirmation


224

Schedule 9 Compliance Certificate


226

Schedule 10 List of Acceptable Charterers


229

Schedule 11 Facilities, Tranches and Commitments


230

Schedule 12 Margin Certificate


232

Schedule 13 Expenses incurred in connection with the BW LPG Acquisition Attempt


233

Schedule 14 Form of Sustainability Certificate


234





 




Schedule 15 Sustainability Pricing Adjustment Schedule


236

Schedule 16 Repayment Schedule


239

 

 



 




THIS AGREEMENT was originally dated March 23, 2015 and has been amended and
restated in the current form on April 29, 2020 and is made between:

(1)      DORIAN LPG FINANCE LLC, as borrower (the Borrower);

(2)      THE ENTITIES listed in Schedule 1 (The original parties) Part B, as
owners and upstream guarantors (the Upstream Guarantors and each an Upstream
Guarantor);

(3)      DORIAN LPG LTD., as facility guarantor (the Facility Guarantor and
collectively with the Upstream Guarantors, the Guarantors and each a Guarantor);

(4)      ABN AMRO CAPITAL USA LLC,  CITIBANK N.A., LONDON BRANCH, ING BANK N.V.,
LONDON BRANCH,  CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK and SKANDINAVISKA
ENSKILDEN BANKEN AB (PUBL), as bookrunners (the Bookrunners and each a
Bookrunner);

(5)      ABN AMRO CAPITAL USA LLC and ING BANK N.V., LONDON BRANCH, as joint
syndication agents (the Joint Syndication Agents and each a Joint Syndication
Agent);

(6)      ABN AMRO CAPITAL USA LLC,  CITIBANK N.A., LONDON BRANCH, ING BANK N.V.,
LONDON BRANCH, BANCO SANTANDER, S.A. and THE EXPORT-IMPORT BANK OF KOREA, as
mandated lead arrangers (the Mandated Lead Arrangers and each a Mandated Lead
Arranger);

(7)      THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 (The original
parties) Part F, as commercial lenders (the Commercial Lenders and each a
Commercial Lender);

(8)      THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 (The original
parties) Part G, as KEXIM lenders (the KEXIM Lenders and each a KEXIM Lender);

(9)      THE EXPORT-IMPORT BANK OF KOREA, as KEXIM (KEXIM);

(10)    THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 (The original
parties) Part I, as K-sure lenders (the K-sure Lenders and each a K-sure
Lender);

(11)    THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 (The original
parties) Part J, as swap banks (the Swap Banks and each a Swap Bank);

(12)    THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 (The original
parties) Part P, as New Facilities lenders (the New Facilities Lenders and each
a New Facilities Lender, and collectively with the Commercial Lenders, the KEXIM
Lenders, KEXIM and the K-sure Lenders, the Original Lenders and each an Original
Lender);

(13)    ABN AMRO CAPITAL USA LLC, as global coordinator (the Global
Coordinator), sustainability coordinator (the Sustainability Coordinator),
administrative agent (the Administrative Agent) and security agent for and on
behalf of the Finance Parties (the Security Agent);

(14)    CITIBANK N.A., LONDON BRANCH, or any of its holding companies,
subsidiaries or affiliates, as ECA coordinator (the ECA Coordinator); and

(15)    CITIBANK N.A., LONDON BRANCH, as ECA agent (post-closing) (the ECA
Agent).

 



-  1  -




BACKGROUND:

Pursuant to that certain Facility Agreement, dated March 23, 2015, as amended by
an Amendment No. 1, dated June 15, 2015, as further amended by a Side Letter,
dated February 1, 2016, as further amended by an Amendment No. 2, dated May 31,
2017 and as further amended by an Amendment No. 3, dated July 23, 2019
(collectively, the “Original Facility Agreement”), each made by, among others,
certain of the Parties to this Agreement, the Original Lenders at the date of
the Original Facility Agreement made available to the Borrower the Delivery Term
Facility for the purposes of financing the deliveries of the eighteen (18) ships
set out in Schedule 2 (Ship information) hereto, which Delivery Term Facility is
fully drawn and was made available in eighteen (18) Delivery Term Facility
Advances funded by a Commercial Tranche, a KEXIM Guaranteed Tranche, a KEXIM
Funded Tranche and a K-sure Tranche.

Ship 2, Ship 6 and Ship 13 were subsequently sold, with the net proceeds of such
sales having been used to repay the then outstanding principal amounts of the
Ship 2 Advance, the Ship 6 Advance and the Ship 13 Advance respectively (as such
terms are defined in the Original Facility Agreement), and Corvette LPG
Transport LLC, Concorde LPG Transport LLC and Dorian Dubai LPG Transport LLC
(being the former owners of Ship 2, Ship 6 and Ship 13 respectively) have been
released from the Original Facility Agreement as Upstream Guarantors.

The outstanding principal amount of the Delivery Term Facility on the date
hereof is $418,046,757.68, of which $152,927,525.78 is outstanding under the
Commercial Tranche and $265,119,231.90 is outstanding under the ECA Tranches.

Pursuant to the terms of this Agreement, the Parties have agreed to amend and
restate in its entirety the Original Facility Agreement, for purposes of, among
other things, prepaying the outstanding principal amount of the Commercial
Tranche with the proceeds of two newly established commercial facilities, such
New Facilities to be made in an aggregate principal amount of up to the lower of
(i) 55% of the Fair Market Value of the Ships less the aggregate outstanding
principal amount of the ECA Tranches and (ii) $180,805,698.24 and consisting of
(x) a New Term Facility to be made available to the Borrower in the principal
amount of up to $155,805,698.24 for purposes of prepaying the Commercial Tranche
in full and for general corporate purposes and (y) a Revolving Facility to be
made available to the Borrower in the principal amount of up to $25,000,000 for
purposes of prepaying the Commercial Tranche in full and for general corporate
purposes.

This Agreement does not include certain matters set out in the Original
Facilities Agreement which are now only of historical significance.

IT IS AGREED as follows:





-  2  -




SECTION 1 - INTERPRETATION

1         Definitions and interpretation

1.1        Definitions

In this Agreement and (unless otherwise defined in the relevant Finance
Document) the other Finance Documents:

Acceptable Charter means for any Ship, a charterparty, and if approved by the
Required Lenders, any contract of affreightment entered into between the
relevant Upstream Guarantor and an Acceptable Charterer at a monthly rate of at
least $680,000.

Acceptable Charterer means either (i) a charterer listed in Schedule 10 (List of
Acceptable Charterers) or (ii) another charterer at the consent of the
Administrative Agent (acting with the instructions of the Required Lenders),
such consent not to be unreasonably withheld or delayed.

Account means any bank account, deposit or certificate of deposit opened, made
or established in accordance with Clause 25  (Bank accounts).

Account Bank means, in relation to any Account, Citibank, N.A., a Lender, an
affiliate of a Lender or another bank or financial institution which is approved
by the Administrative Agent at the request of the Borrower, such approval not to
be unreasonably withheld or delayed.

Account Holder(s) means, in relation to any Account, the Borrower or each
Upstream Guarantor in whose name that Account is held.

Account Security means, in relation to an Account, (i) a pledge by the relevant
Account Holder(s) in favor of the Security Agent in Agreed Form conferring a
Security Interest over that Account, and all of the funds maintained from time
to time in that Account and, if needed, (ii) a control agreement entered into or
to be entered into among relevant Account Holder(s), the Account Bank and the
Security Agent in Agreed Form.

Accounting Reference Date means March 31 or such other date as may be approved
by the Lenders.

Administrative Agent is defined in the preamble and includes any person who may
subsequently be appointed as successor Administrative Agent under the Finance
Documents.

Advance means each of the Delivery Term Facility Advances, the New Term Facility
Advance and the Revolving Facility Advances and Advances means all of them.

Affiliate means, in relation to any person, any other person that, directly or
indirectly, controls, is controlled by or is under common control with such
person or is a director or officer of such person, and for purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a person means the possession, direct or
indirect, of the power to vote 50% or more of the Equity Interests of such
person or to direct or cause direction of the management and policies of such
person, whether through the ownership of Equity Interests, by contract or
otherwise.

Age Adjusted Delivered Price means, in relation to Ship 1 and Ship 2, the
Delivered Price of such Ship as adjusted to account for amortization from the
Delivery Date of such Ship and as identified in Schedule 2 (Ship Information).





-  3  -




Agreed Form means in relation to any document, that document in the form
approved by the Administrative Agent (acting with the consent of all the
Lenders), the Swap Banks and K-sure (such approval not to be unreasonably
withheld or delayed), or as otherwise approved in accordance with any other
approval procedure specified in any relevant provision of any Finance Document
(such approval not to be unreasonably withheld or delayed).

Amendment No. 1 means that certain Amendment No. 1 dated as of June 15, 2015
made among certain of the parties hereto amending and supplementing this
Agreement.

Amendment No. 2 means that certain Amendment No. 2 dated as of May 31, 2017 made
among certain of the parties hereto amending and supplementing this Agreement.

Amendment No. 3 means that certain Amendment No. 3 dated as of July 23, 2019
made among certain of the parties hereto amending and supplementing this
Agreement.

Annex VI means Annex VI of the Protocol of 1997 (as subsequently amended from
time to time) to amend the International Convention for the Prevention of
Pollution from Ships 1973 (MARPOL), as modified by the Protocol of 1978 relating
thereto.

Anti-Bribery and Corruption Laws means the US Foreign Corrupt Practices Act of
1977 as amended and the rules and regulations thereunder (FCPA), the UK Bribery
Act of 2010, and/or any similar laws, rules or regulations issued, administered
or enforced by the United States, United Kingdom, the European Union or any of
its member states, or any other country or Governmental Authority having
jurisdiction over the Lenders or the Obligors.

Appropriate Amount means with respect to a Ship, an amount equal to the product
of (x) the aggregate outstanding principal amount of the Loan and (y) a
fraction, the numerator of which is the Fair Market Value (as determined by the
most recently obtained appraisals) of such Ship and the denominator of which is
the aggregate Fair Market Value (as determined by the most recently obtained
appraisals) of the Mortgaged Ships.

Approved Equity Offering means an offering by the Facility Guarantor of common
stock which results in the delivery of cumulative net proceeds (after deducting
underwriting discounts and commissions and all other expenses incurred by the
Facility Guarantor and/or any of its Subsidiaries directly in connection with
such offering, the “Cumulative Net Equity Proceeds”) of at least $50,000,000 to
the Facility Guarantor, together with a certificate in a form satisfactory to
the Security Agent, detailing the calculation of the Cumulative Net Equity
Proceeds in connection with such offering.

Approved Manager means, in relation to a Ship, the Approved Commercial Manager
and the Approved Technical Manager.

Approved Commercial Manager means, in relation to a Ship, a Subsidiary of the
Facility Guarantor, Dorian (Hellas) S.A., or any other manager acceptable to the
Administrative Agent (acting with the instructions of the Required Lenders),
provided that no change of commercial management shall be permitted without the
prior written consent of the Required Lenders, such consent not to be
unreasonably withheld or delayed.

Approved Pooling Arrangement means the pooling arrangement with respect to any
of the Ships pursuant to the pool agreement dated March 23, 2015, entered into
between, inter alia, Helios LPG Pool LLC, as pool company, Phoenix Tankers Pte.
Ltd., as member, and the Facility Guarantor, as member.

Approved Technical Manager means, in relation to a Ship, a Subsidiary of the
Facility Guarantor, Dorian (Hellas) S.A., or any other manager acceptable to the
Administrative Agent (acting with the instructions of the Required Lenders),
provided that no change of technical management shall be





-  4  -




permitted without the prior written consent of the Required Lenders, such
consent not to be unreasonably withheld or delayed.

Approved Valuers means Fearnleys A.S., Clarksons Shipbroking Group, Braemar
Seascope Ltd., Joachim Grieg & Co., or E.A. Gibson Shipbrokers Ltd., or any
other experienced valuer mutually agreed by the Borrower and the Administrative
Agent (acting with the instructions of the Required Lenders) in accordance with
Clause 24.8  (Approval of valuers), such agreement not to be unreasonably
withheld or delayed.

Article 55 BRRD means Article 55 of Directive 2014/59/EU establishing a
framework for the recovery and resolution of credit institutions and investment
firms.

Auditors means any member firm of any of Deloitte, Ernst &Young,
PricewaterhouseCoopers, KPMG or another firm mutually agreed by the Borrower and
the Administrative Agent (acting with the instructions of the Required Lenders),
such agreement not to be unreasonably withheld or delayed.

Bail-In Action means the exercise of any Write-down and Conversion Powers.

Bail-In Legislation means:

(a)      in relation to an EEA Member Country which has implemented, or which at
any time implements, Article 55 BRRD, the relevant implementing law or
regulation as described in the EU Bail-In Legislation Schedule from time to
time; and

(b)      in relation to any state other than such an EEA Member Country or (to
the extent that the United Kingdom is not such an EEA Member Country) the United
Kingdom, any analogous law or regulation from time to time which requires
contractual recognition of any Write-down and Conversion Powers contained in
that law or regulation.

Basel II Accord means the "International Convergence of Capital Measurement and
Capital Standards, a Revised Framework" published by the Basel Committee on
Banking Supervision in June 2004 as updated prior to, and in the form existing
on, the New Closing Date, excluding any amendment thereto arising out of the
Basel III Accord or Reformed Basel III.

Basel II Approach means, in relation to any Finance Party, either the
Standardised Approach or the relevant Internal Ratings Based Approach (each as
defined in the Basel II Regulations applicable to such Finance Party) adopted by
that Finance Party (or any of its Affiliates) for the purposes of implementing
or complying with the Basel II Accord.

Basel II Regulation means:

(a)     any law or regulation in force as at the New Closing Date implementing
the Basel II Accord, (including the relevant provisions of CRD IV and CRR) to
the extent only that such law or regulation re-enacts and/or implements the
requirements of the Basel II Accord but excluding any provision of such law or
regulation implementing the Basel III Accord; and

(b)     any Basel II Approach adopted by a Finance Party or any of its
Affiliates.

Basel III Accord means, together:

(a)     the agreements on capital requirements, a leverage ratio and liquidity
standards contained in “Basel III: A global regulatory framework for more
resilient banks and banking systems”, “Basel III: International framework for
liquidity risk measurement, standards and monitoring” and “Guidance for national
authorities operating the countercyclical capital buffer” published





-  5  -




by the Basel Committee on Banking Supervision in December 2010, each as amended,
supplemented or restated;

(b)     the rules for global systemically important banks contained in “Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement - Rules text” published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

(c)     any further guidance or standards published by the Basel Committee on
Banking Supervision relating to “Basel III”,

other than, in each such case, the agreements, rules, guidance and standards set
out in Reformed Basel III as amended, supplemented or restated after the New
Closing Date.

Basel III Increased Cost means an Increased Cost which is attributable to the
implementation or application of or compliance with any Basel III Regulation
(whether such implementation, application or compliance is by a government,
regulator, Finance Party or any of its Affiliates).

Basel III Regulation means any law or regulation implementing the Basel III
Accord (including the relevant provisions of CRD IV and CRR) save to the extent
that such law or regulation re-enacts a Basel II Regulation and excluding any
such law or regulation which implements Reformed Basel III.

Beneficial Ownership Certification means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

Beneficial Ownership Regulation means 31 C.F.R. § 1010.230.

Benefit Plan means any employee benefit plan as defined in Section 3(3) of ERISA
(whether governed by United States federal law or the law of another country) to
or with respect to which any Obligor incurs or otherwise has any obligation or
liability, direct or indirect, contingent or otherwise.

Borrower Change of Control means the Facility Guarantor ceases to own directly
or indirectly 100% of the Equity Interests in, and control of, the Borrower.

Break Costs means the amount (if any) by which: (a) other than with respect to
the KEXIM Prepayment Fee, the amount of interest which a Lender should have
received for the period from the date of receipt of all or any part of its
participation in the Loan or Unpaid Sum to the last day of the current Interest
Period in respect of the Loan or Unpaid Sum, had such principal amount of the
Loan or Unpaid Sum received been paid on the last day of that Interest Period;
exceeds (b) the amount which that Lender would be able to obtain by placing an
amount equal to the principal amount of Unpaid Sum received by it on deposit
with a leading bank in the Interbank Market for a period starting on the
Business Day following receipt or recovery and ending on the last day of the
current Interest Period.

Business Day means a day (other than a Saturday or Sunday) on which banks are
open for general business in New York, New York; London, United Kingdom; Paris,
France; Stockholm, Sweden; Hong Kong; Frankfurt am Main, Germany; and Seoul,
South Korea.

BW LPG Acquisition Attempt means the unsolicited proposals made and withdrawn in
2018 for the acquisition by BW LPG Limited of 100% of the Equity Interests of
the Facility Guarantor.

Change in Law means (i) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation or (ii)
compliance with any law or regulation in either case made after the New Closing
Date. For the purposes of this Agreement, (a) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or





-  6  -




by United States or foreign regulatory authorities, in each case pursuant to
Basel III, (b) CRD IV, (c) CRR and (d) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder or issued in connection therewith or in implementation
thereof, shall in each case be deemed to be a Change in Law, regardless of the
date enacted, adopted, issued or implemented.

Change of Control means:

(i)       in respect of the Borrower, a Borrower Change of Control;

(ii)      in respect of an Upstream Guarantor, an Upstream Guarantor Change of
Control; or

(iii)     in respect of the Facility Guarantor,

(A)      a “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Exchange Act), other than Dorian Holdings LLC or any individual
director or individual officer who is holder of 5% or more of the Facility
Guarantor’s equity interests as of the Original Closing Date, becomes the
ultimate “beneficial owner” (as defined in Rule 13(d)-3 under the Exchange Act
and including by reason of any change in the ultimate “beneficial ownership” of
the Equity Interests of the Facility Guarantor) of more than 33% of the total
voting power of the Voting Stock of the Facility Guarantor (calculated on a
fully diluted basis);

(B)      individuals who at the beginning of any period of two (2) consecutive
calendar years constituted the Board of Directors or equivalent governing body
of the Facility Guarantor (together with any new directors (or equivalent) whose
election by such Board of Directors or equivalent governing body or whose
nomination for election was approved by a vote of at least two-thirds of the
members of such Board of Directors or equivalent governing body then still in
office who either were members of such Board of Directors or equivalent
governing body at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason (other than as a
result of compliance with NYSE rules on independent directors) to constitute at
least 50% of the members of such Board of Directors or equivalent governing body
then in office; or

(C)      Mr. John Hadjipateras ceases to be a director of the Facility
Guarantor, except by reason of his voluntary resignation.

Charter Assignment means, in relation to a Ship, a first priority charter
assignment by the relevant Upstream Guarantor of its interest in any Long Term
Charter and its other Charter Documents in favor of the Security Agent in Agreed
Form and to be notified to the relevant Charterer, with the Borrower having used
commercially reasonable efforts to ensure such assignment is acknowledged by the
relevant Charterer.

Charter Documents means, in relation to a Ship, the Long Term Charter of that
Ship, any documents supplementing it and any guaranty or security given by any
person for the relevant charterer’s obligations under it.

Classification means, in relation to a Ship, the highest classification
available to vessels of this type (or, if applicable, being on the New Closing
Date the classification specified in respect of such Ship in Schedule 2 (Ship
information)) with the relevant Classification Society or another classification
approved by the Administrative Agent, upon the instruction of the Required
Lenders, as its classification, at the request of the relevant Upstream
Guarantor, such approval not to be unreasonably withheld or delayed.





-  7  -




Classification Letter means, in relation to a Ship, the instruction letter in
the form set out in Schedule 5 (Form of Classification Letter) or in such other
approved form.

Classification Society means, in relation to a Ship, any of Det Norske Veritas
(DNV), American Bureau of Shipping (ABS), Lloyd’s Register (LR), Nippon Kaiji
Kyokai (NK), Bureau Veritas (BV) or such other first-class vessel classification
society that is a member of IACS that the Administrative Agent may, with the
consent of the Required Lenders (such consent not to be unreasonably withheld or
delayed) approve from time to time.

Code means the Internal Revenue Code of 1986 of the United States of America, as
amended from time to time, and the regulations promulgated thereunder.

Collateral means all of the assets of the Obligors which from time to time are,
or are expressed or intended to be, the subject of the Security Documents.

Commercial Lenders is defined in the preamble.

Commercial Tranche means the fully drawn commercial term loan under the Delivery
Term Facility, of which the aggregate principal amount of $152,927,525.78 is
outstanding on the New Closing Date.

Commercial Tranche Commitments means, in relation to an Original Lender, the
amount set forth opposite its name in Schedule 11 (Facilities, Tranches and
Commitments) in respect of the Commercial Tranche, or, in relation to any other
Lender, such amount assigned to it under this Agreement in respect of the
Commercial Tranche; to the extent not cancelled, reduced or assigned by it under
this Agreement.

Commission or SEC means the United States Securities and Exchange Commission, as
from time to time constituted, created under the Exchange Act.

Commitment means, with respect to each of the Commercial Tranche, the KEXIM
Guaranteed Tranche, the KEXIM Funded Tranche, the K-sure Tranche, the New Term
Facility and the Revolving Facility:

(a)      in relation to an Original Lender, the amount set opposite its name
under the relevant tranche heading in Schedule 11 (Facilities Tranches and
Commitments) and the amount of any other Commitment assigned to it under this
Agreement; and

(b)      in relation to any other Lender, the amount of any Commitment assigned
to it under this Agreement

to the extent not cancelled, reduced or assigned by it under this Agreement.

Commodity Exchange Act means the Commodity Exchange Act (7 U.S.C. § 1 et seq.),
as amended from time to time, and any successor statute.

Compliance Certificate means a certificate substantially in the form set out in
Schedule 9 (Form of Compliance Certificate).

Confirmation shall have, in relation to any Hedging Transaction, the meaning
given to it in the Hedging Master Agreement.

Constitutional Documents means, in respect of an Obligor, its articles of
incorporation and by-laws, certificate of formation and limited liability
company operating agreement, or other





-  8  -




constitutional documents including as referred to in any certificate relating to
an Obligor delivered pursuant to Schedule 3 (Conditions precedent).

Contingent Extras means, in relation to a Ship (other than Ship 1), the amount
of unforeseen costs, expenses and extras under the relevant Shipbuilding
Contract that may arise between the Original Closing Date and the Delivery Date
of such Ship, provided that the aggregate of Contingent Extras shall not exceed
$2,572,894.

CRD IV means the directive 2013/36/EU of the European Union on access to the
activity of credit institutions and the prudential supervision of credit
institutions and investment firms.

CRR means the regulation 575/2013 of the European Union on prudential
requirements for credit institutions and investment firms.

Default means an Event of Default or any event or circumstance which would (with
the expiry of a grace period, the giving of notice, a determination having been
made under the Finance Documents or any combination of them) be an Event of
Default.

Defaulting Lender means any Lender:

(a)      which has failed to make its participation in an Advance available (or
has notified the Administrative Agent or the Borrower (which has notified the
Administrative Agent) that it will not make its participation in an Advance
available) by the Utilization Date of that Loan in accordance with Clause 5.4
 (Lenders’ obligation);

(b)      which has otherwise rescinded or repudiated a Finance Document; or

(c)      with respect to which an Insolvency Event has occurred and is
continuing,

unless, in the case of paragraph (a) above:

(i)       its failure to pay is caused by:

(A)      administrative or technical error; or

(B)      a Payment Disruption Event; and,

payment is made within three (3) Business Days of its due date; or

(ii)      the Lender is disputing in good faith whether it is contractually
obliged to make the payment in question.

Delivered Price means, in relation to a Ship, the Contract Price, Extras (as
such terms are defined in the Shipbuilding Contract) and Contingent Extras, but
up to a maximum Delivered Price per Ship as specified in Schedule 2 (Ship
information).

Delivery means, in relation to a Ship, the delivery to and acceptance of such
Ship by the relevant Upstream Guarantor under the relevant Shipbuilding
Contract.

Delivery Date means, in relation to a Ship, the date on which its Delivery
occurs.

Delivery Term Facility means the term loan facility made available under this
Agreement to finance the delivery of the Ships (including Ship 2, Ship 6 and
Ship 13 at the time), which at the New Closing Date is fully drawn and of which
the aggregate principal amount of $418,046,757.68





-  9  -




remains outstanding on the New Closing Date, consisting of the Commercial
Tranche and the ECA Tranches, as further described in Clause 2  (the
Facilities).

Delivery Term Facility Advance means each of the Ship 1 Advance, the Ship 2
Advance, the Ship 3 Advance, the Ship 4 Advance, the Ship 5 Advance, the Ship 6
Advance, the Ship 7 Advance, the Ship 8 Advance, the Ship 9 Advance, the Ship 10
Advance, the Ship 11 Advance, the Ship 12 Advance, the Ship 13 Advance, the Ship
14 Advance, the Ship 15 Advance, the Ship 16 Advance, the Ship 17 Advance, and
the Ship 18 Advance and Delivery Term Facility Advances means all of them, each
of which has been advanced to the Borrower, and of which the Ship 2 Advance, the
Ship 6 Advance and the Ship 13 Advance have been fully prepaid.

Delivery Term Facility Final Repayment Date in relation to each Delivery Term
Facility Advance, subject to Clause 36.7 (Business Days), means (except that, if
such date would otherwise fall on a day which is not a Business Day, it will
instead be on the immediately preceding Business Day):

(a)      with respect to the Commercial Tranche, the Utilization Date of the New
Term Facility;

(b)      with respect to the KEXIM Guaranteed Tranche applicable to each
Delivery Term Facility Advance, the date falling on the twelfth anniversary of
the Delivery Date of such Ship;

(c)      with respect to the KEXIM Funded Tranche applicable to each Delivery
Term Facility Advance, the date falling on the twelfth anniversary of the
Delivery Date of such Ship; and

(d)      with respect to the K-sure Tranche applicable to each Delivery Term
Facility Advance, the date falling on the twelfth anniversary of the Delivery
Date of such Ship.

Delivery Term Facility Tranche means each of the Commercial Tranche, the KEXIM
Funded Tranche, the KEXIM Guaranteed Tranche and the K-sure Tranche, and
“Delivery Term Facility Tranches” means all of them.

Demand Date means the date on which the ECA Agent shall have properly documented
its demand on KEXIM for payment in accordance with the procedures of the KEXIM
Guarantee.

Disposal Repayment Date means in relation to:

(a)      a Total Loss of a Mortgaged Ship, the applicable Total Loss Repayment
Date;

(b)      a sale of a Mortgaged Ship by the relevant Upstream Guarantor, the date
upon which such sale is completed by the transfer of title to the purchaser in
exchange for payment of all or part of the relevant purchase price; and

(c)      an Upstream Guarantor Change of Control, the date such Upstream
Guarantor Change of Control occurs.

Earnings means, in relation to a Ship, all moneys whatsoever which are now, or
later become, payable (actually or contingently) to the Upstream Guarantor
owning that Ship or the Security Agent and which arise out of the use or
operation of that Ship, including (but not limited to):

(a)      except to the extent that they fall within paragraph (b):

(i)       all freight, hire and passage moneys;

(ii)      compensation payable to the Upstream Guarantor owning that Ship or the
Security Agent in the event of requisition of that Ship for hire;





-  10  -




(iii)      remuneration for salvage and towage services;

(iv)     demurrage and detention moneys;

(v)      damages for breach (or payments for variation or termination) of any
charterparty or other contract for the employment of that Ship; and

(vi)     all moneys which are at any time payable under Insurances in respect of
loss of hire; and

(b)      if and whenever that Ship is employed on terms whereby any moneys
falling within paragraphs (a)(i) to (vi) are pooled or shared with any other
person, that proportion of the net receipts of the relevant pooling or sharing
arrangement which is attributable to that Ship.

Earnings Account means any Account designated as an “Earnings Account” under
Clause 25.1  (Earnings Accounts).

ECA Agent has the meaning given to such term in the Preamble.

ECAs means KEXIM and K-sure (individually, each an ECA).

ECA Tranche means each of the KEXIM Funded Tranche, the KEXIM Guaranteed Tranche
and the K-sure Tranche, and “ECA Tranches” means all of them, which are fully
drawn and of which the aggregate principal amount of $265,119,231.90 is
outstanding on the New Closing Date.

EDGAR means the Electronic Data Gathering, Analysis and Retrieval System
maintained by the SEC.

EEA Member Country means any member state of the European Union, Iceland,
Liechtenstein and Norway.

Electronic Signature means an electronic sound, symbol, or process attached to,
or logically associated with, a contract or other record and adopted by a person
with the intent to sign such contract or record.

Eligible Contract Participant means an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder.

Environmental Claims means:

(a)      enforcement, clean-up, removal or other governmental or regulatory
action or orders or claims instituted or made pursuant to any Environmental Laws
or resulting from a Spill; or

(b)      any claim made by any other person relating to a Spill.

Environmental Incident means:

(a)      any Spill from any Ship;

(b)      any incident in which there is a Spill and which involves a collision
or allision between a Ship and another vessel or object, or some other incident
of navigation or operation, in any case, in connection with which such Ship is
actually or potentially liable to be arrested, attached, detained or injuncted,
or where such Ship, any Obligor or any operator or manager of the Ship is at
fault or allegedly at fault or otherwise liable to any legal or administrative
action; or





-  11  -




(c)      any other incident in which there is a Spill otherwise than from a Ship
and in connection with which such Ship is actually or potentially liable to be
arrested, or where such Ship, any Obligor or any operator or manager of such
Ship is at fault or allegedly at fault or otherwise liable to any legal or
administrative action.

Environmental Laws means all laws, regulations and conventions concerning
pollution or protection of human health or the environment.

Equity Interests of any person means:

(a)      any and all shares and other equity interests (including common stock,
preferred stock, limited liability company interests and partnership interests)
in such person; and

(b)      all rights to purchase, warrants or options or convertible debt
(whether or not currently exercisable), participations or other equivalents of
or interests in (however designated) such shares or other interests in such
person.

ERISA means the Employee Retirement Income Security Act of 1974 as amended from
time to time and the regulations promulgated thereunder.

ERISA Affiliate means, collectively, any Obligor and any person under common
control or treated as a single employer with, any Obligor, within the meaning of
Section 414(b), (c), (m) or (o) of the Code.

ERISA Event means any of the following:

(a)      a reportable event described in Section 4043(b) of ERISA (or, unless
the 30-day notice requirement has been duly waived under the applicable
regulations, Section 4043(c) of ERISA) with respect to a Title IV Plan;

(b)      the withdrawal of any ERISA Affiliate from a Title IV Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer,
as defined in Section 4001(a)(2) of ERISA;

(c)      the complete or partial withdrawal of any ERISA Affiliate from any
Multiemployer Plan;

(d)      with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA;

(e)      the filing of a notice of intent to terminate a Title IV Plan (or
treatment of a plan amendment as termination) under Section 4041 of ERISA;

(f)       the institution of proceedings to terminate a Title IV Plan or
Multiemployer Plan by any Obligor;

(g)      the failure to make any required contribution to any Title IV Plan or
Multiemployer Plan when due, which is not corrected within 30 days after the due
date;

(h)      the imposition of a lien under Section 412 or 430(k) of the Code or
Section 303 or 4068 of ERISA on any property (or rights to property, whether
real or personal) of any ERISA Affiliate;

(i)       the revocation by the IRS of the qualified or tax-exempt status of a
Benefit Plan or any trust thereunder intended to qualify for tax exempt status
under Section 401 or 501 of the Code or other requirements of law;





-  12  -




(j)       a Title IV plan is in “at risk” status within the meaning of Code
Section 430(i);

(k)      a Multiemployer Plan is in “endangered status” or “critical status”
within the meaning of Section 432(b) of the Code; and

(l)       any other event or condition that might reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Title IV Plan or Multiemployer Plan
or for the imposition of any material liability upon any ERISA Affiliate under
Title IV of ERISA.

EU Bail-In Legislation Schedule means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.

Event of Default means any event or circumstance specified as such in Clause 28
 (Events of Default).

Exchange Act means the United States Securities Exchange Act of 1934, as amended
from time to time, and any successor act thereto, and (unless the context
otherwise requires) the rules and regulations of the Commission promulgated
thereunder.

Excluded Hedging Liabilities means, with respect to any Obligor individually
determined on an Obligor by Obligor basis, any Hedging Liabilities if, and to
the extent that, all or a portion of the Hedging Liabilities of such Obligor of,
or the grant by such Obligor of security to secure, such Hedging Liabilities (or
any guaranty thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Obligor’s failure for any reason to constitute an Eligible Contract Participant
at the time such Obligor’s guaranty of such Hedging Liabilities or the grant of
such security becomes effective with respect to such Hedging Liabilities.  If
Hedging Liabilities arise under a master agreement governing more than one
hedging transaction, such exclusion shall apply only to the portion of such
Hedging Liabilities that are attributable to hedging transactions for which such
guaranty or security is or becomes illegal.

Existing Lender has the meaning given to such term in Clause 30.1  (Assignments
by the Lenders).

Exiting Lender means each of the Original Lenders that will not be Lenders under
this Agreement as of the Restatement Effective Date and “Exiting Lenders” means
all of them.

Facility means each of the Delivery Term Facility, the New Term Facility and the
Revolving Facility, and “Facilities” means all of them.

Facility Office means:

(a)      in respect of a Lender, the office notified by that Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five (5) Business Days’ written notice) as
the office through which it will perform its obligations under this Agreement;
and

(b)      in respect of any other Finance Party, the office in the jurisdiction
in which it is resident for tax purposes.

Facility Period means the period from and including the Original Closing Date to
and including the date on which the Total Commitments have been reduced to zero
and all indebtedness of the Obligors under the Finance Documents has been fully
paid and discharged.





-  13  -




Fair Market Value means, in relation to a Ship, the value of such Ship
determined in accordance with Clause 24  (Minimum security value).

FATCA means Sections 1471 through 1474 of the Code and any regulations
thereunder issued by the United States Treasury, or any legally effective
official interpretations or administrative guidance relating thereto.

FATCA Application Date means:

(a)      in relation to a “withholdable payment” described in section
1473(1)(A)(i) of the Code (which relates to payments of interest and certain
other payments from sources within the US), July 1, 2014; or

(b)      in relation to a “passthru payment” described in section 1471(d)(7) of
the Code not falling within paragraph (a)  above,  the first date from which
such payment may become subject to a deduction or withholding required by FATCA.

FATCA Deduction means a deduction or withholding from a payment under any
Finance Document required by or under FATCA.

FATCA Exempt Party means a FATCA Relevant Party who is entitled under FATCA to
receive payments free from any FATCA Deduction.

FATCA Non-Exempt Party means a FATCA Relevant Party who is not a FATCA Exempt
Party.

FATCA Relevant Party means each Finance Party and each Obligor.

Fee Letter means any letter, as amended from time to time, relating to the
Facilities entered into or to be entered into by the parties thereto setting out
any of the fees referred to in this Agreement (subject to the limitations set
out in Clause 16.1 (Transaction expenses)).

Final Repayment Date means each of each Delivery Term Facility Final Repayment
Date and the New Facilities Final Repayment Date and “Final Repayment Dates”
means all of them.

Finance Documents means this Agreement, any Fee Letter, the Security Documents,
any Hedging Contracts, any Hedging Master Agreement, any Utilization Request,
any Substitution Certificate and any other document (whether creating a Security
Interest or not) which is executed at any time by any person as security for, or
to establish any form of subordination or priorities arrangement in relation to,
any amount payable to the Lenders and/or the Swap Banks under this Agreement or
any of the other documents referred to in this definition or which is entered or
to be entered into by any Obligor and is designated as a Finance Document under
and for the purposes of this Agreement.

Finance Party means a Bookrunner, a Mandated Lead Arranger, a Swap Bank, a
Lender, a Joint Syndication Agent, the Administrative Agent, the Security Agent
(in its capacity as security agent for and on behalf of the Finance Parties),
the Sustainability Coordinator and the ECA Agent.

Financial Indebtedness means any indebtedness for or in respect of:

(a)      moneys borrowed (including principal, interest and other sums related
to such principal and interest) and debit balances at banks or other financial
institutions;

(b)      any amount raised by acceptance under any acceptance credit facility or
under any acceptance credit or other equivalent facility;





-  14  -




(c)      any amount raised pursuant to any note purchase facility or the issue
of bonds, notes, debentures, loan stock or any similar instrument;

(d)      the amount of any liability in respect of any lease or hire purchase
contract which would, in accordance with GAAP, be treated as a finance or
capital lease;

(e)      receivables sold or discounted (other than any receivables to the
extent they are sold on a non-recourse basis);

(f)       any Treasury Transaction (and, when calculating the value of that
Treasury Transaction, only the negative marked to market value (or, if any
actual amount is due as a result of the termination or close-out of that
Treasury Transaction, that amount) shall be taken into account), it being
understood and agreed that any positive marked to market value shall reduce the
Financial Indebtedness accordingly;

(g)      any counter-indemnity obligation in respect of a guaranty, indemnity,
bond, standby or documentary letter of credit or any other instrument issued by
a bank or financial institution;

(h)      any amount of any liability under an advance or deferred purchase
agreement if (i) one of the primary reasons behind entering into the agreement
is to raise finance or to finance the acquisition or construction of the asset
or service in question or (ii) the agreement is in respect of the supply of
assets or services and payment is due more than 180 days after the date of
supply;

(i)       any amount raised under any other transaction (including any forward
sale or purchase sale and sale back, sale and leaseback agreement) having the
commercial effect of a borrowing or otherwise classified as borrowings under
GAAP; and

(j)       the amount of any liability in respect of any guaranty or indemnity
for any of the items referred to in paragraphs (a) to (i) above.

First Repayment Date means, in relation to the New Term Facility Advance, the
first repayment date with respect to the New Term Facility Advance as set out in
Schedule 16 (Repayment Schedule).

Flag State means, in relation to a Ship, the country specified in respect of
such Ship in Schedule 2  (Ship information), or such other state or territory as
may be approved by the Security Agent (acting on the instructions of the
Required Lenders), such approval not to be unreasonably withheld or delayed), at
the request of the relevant Upstream Guarantor, as being the “Flag State” of
such Ship for the purposes of the Finance Documents; it being understood and
agreed by the parties that The Commonwealth of the Bahamas, the Republic of the
Marshall Islands, the Republic of Liberia and Greece are acceptable Flag States.

Fleet Sustainability Score has the meaning given to such term in the
Sustainability Pricing Adjustment Schedule.

Fleet Vessel means each Mortgaged Ship and any other vessel owned by any Obligor
or Subsidiary of the Borrower.

Foreign Benefit Plan means any plan, fund (including any superannuation fund) or
other similar program established or maintained outside the United States of
America by any Obligor, with respect to which such Obligor has an obligation to
contribute for the benefit of its employees.

GAAP means generally accepted accounting principles in the United States and
includes, for the avoidance of doubt, any change in GAAP from time to time.





-  15  -




General Assignment means, in relation to a Ship, a first assignment of its
interest in the Ship’s Insurances, Earnings, Requisition Compensation and
Management Agreements by the relevant Upstream Guarantor in favor of the
Security Agent in Agreed Form, and in the case of the assignment of its interest
in the Ship’s Insurances, together with a notification to the relevant insurers.

Governmental Authority means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

Guaranties means each irrevocable and unconditional on first demand guaranty
entered into by a Guarantor in favor of the Security Agent guaranteeing the
obligations of each other Obligor under this Agreement, any Hedging Master
Agreement and any other Finance Documents in Agreed Form.

Hedging Contract means any Hedging Transaction between the Borrower and a Swap
Bank pursuant to any Hedging Master Agreement and includes any Hedging Master
Agreement and any Confirmations from time to time exchanged under it and
governed by its terms relating to that Hedging Transaction and any contract in
relation to such a Hedging Transaction constituted and/or evidenced by them and
Hedging Contracts means all of them.

Hedging Contract Security means a first priority assignment or other instrument
by the Borrower in favor of the Security Agent in the Agreed Form conferring a
Security Interest over any Hedging Contracts.

Hedging Liabilities means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act or any
rules or regulations promulgated thereunder.

Hedging Master Agreement means any agreement made or (as the context may
require) to be made between the Borrower and a Swap Bank comprising a 2002 ISDA
Master Agreement and the Schedule thereto.

Hedging Transaction has, in relation to any Hedging Master Agreement, the
meaning given to the term “Transaction” in that Hedging Master Agreement.

Holding Company means a company or corporation which:

(a)      directly or indirectly controls a Subsidiary; or

(b)      is entitled to receive more than 50% of the dividends or distributions
on the Equity Interests of such Subsidiary.

Increase Confirmation means a confirmation substantially in the form set out in
Schedule 8 (Form of Increase Confirmation).

Increase Lender has the meaning given to that term in Clause 2.2  (Increase).

Increased Costs has the meaning given to that term in Clause 13.1(b)  (Increased
Costs).





-  16  -




Indemnified Person means:

(a)      each Finance Party and any attorney, agent or other person appointed by
them under the Finance Documents and K-sure;

(b)      each Affiliate of those persons; and

(c)      any directors, officers, employees, representatives or agents of any of
the above persons.

Insolvency Event in relation to any person means:

(a)         such person shall generally not pay its debts as such debts become
due, or shall admit in writing its inability to pay its debts generally, or
shall make a general assignment for the benefit of creditors; or

(b)         any proceeding shall be instituted by or against such person seeking
to adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property, and solely in case of an
involuntary proceeding:

(i)           such proceeding shall remain undismissed or unstayed for a period
of 45 days; or

(ii)          any of the actions sought in such involuntary proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur.

Initial Valuations has the meaning given to such term in Clause 24.2(a)
 (Valuation frequency).

Insurance Notice means, in relation to a Ship, a notice of assignment in the
form scheduled to its General Assignment or in another form approved by the
Security Agent.

Insurances means, in relation to a Ship:

(a)      all policies and contracts of insurance; and

(b)      all entries in a protection and indemnity or war risks or other mutual
insurance association,

in the name of the Ship’s owner or the joint names of its owner and any other
person in respect of or in connection with the Ship and/or its owner’s Earnings
from the Ship and includes all benefits thereof (including the right to receive
claims and to return of premiums).

Interbank Market means the London Interbank market.

Interest Period means, in relation to each Advance, each period determined in
accordance with Clause 9  (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 8.3  (Default interest).





-  17  -




Interpolated Screen Rate means, in relation to LIBOR for the Loan or any part of
it, the rate (rounded to the same number of decimal places as the two (2)
relevant Screen Rates) which results from interpolating on a linear basis
between:

(a)      the applicable Screen Rate for the longest period (for which that
Screen Rate is available) which is less than the relevant Interest Period of
that Loan or relevant part of it; and

(b)      the applicable Screen Rate for the shortest period (for which that
Screen Rate is available) which exceeds the relevant Interest Period of that
Loan or relevant part of it,

each as of 11:00 a.m. London time on the Quotation Day for the currency of that
Loan or relevant part of it.

Inventory of Hazardous Materials means a document listing all potentially
hazardous materials on board a Ship or utilized in the construction of such
Ship, or other equivalent document acceptable to the Administrative Agent,
issued by a classification society being a member of the International
Association of Classification Societies pursuant to the Hong Kong International
Convention for the Safe and Environmentally Sound Recycling of Ships, 2009.

IRS means the US Internal Revenue Service or any successor agency.

ISM Code means the International Safety Management Code for the Safe Operation
of Ships and for Pollution Prevention constituted pursuant to Resolution
A.741(18) of the International Maritime Organization and incorporated into the
Safety of Life at Sea Convention and includes any amendments or extensions
thereto and any regulation issued pursuant thereto.

ISPS Code means the International Ship and Port Facility Security Code adopted
by the International Maritime Organization, as the same may be amended from time
to time).

Joint Syndication Agents has the meaning given to such term in the Preamble.

KEXIM has the meaning given to such term in the Preamble.

KEXIM Funded Tranche means the fully drawn KEXIM-funded tranche under the
Delivery Term Facility, of which the aggregate principal amount outstanding on
the New Closing Date is $103,647,658.92.

KEXIM Funded Tranche Commitments means, in relation to an Original Lender, the
amount set forth opposite its name in Schedule 11 (Facilities, Tranches and
Commitments) in respect of the KEXIM Funded Tranche, or, in relation to any
other Lender, such amount assigned to it under this Agreement in respect of the
KEXIM Funded Tranche; to the extent not cancelled, reduced or assigned by it
under this Agreement.

KEXIM Guarantee means an absolute, irrevocable and unconditional on first demand
guaranty entered into by KEXIM in the maximum principal amount of
$108,018,126.10 plus interest in favor of the KEXIM Lenders, guaranteeing the
obligations of the Borrower, in form and substance satisfactory to the ECA Agent
(acting on the instructions of the KEXIM Lenders).

KEXIM Guaranteed Loan means the Advances made available by the KEXIM Lenders
subject to the terms of the KEXIM Guarantee.

KEXIM Guaranteed Tranche means the fully drawn KEXIM guaranteed tranche under
the Delivery Term Facility, of which the aggregate principal amount outstanding
on the New Closing Date is $108,018,126.10, which includes the KEXIM Premium.





-  18  -




KEXIM Guaranteed Tranche Commitments means, in relation to an Original Lender,
the amount set forth opposite its name in Schedule 11 (Facilities, Tranches and
Commitments) in respect of the KEXIM Guaranteed Tranche, or, in relation to any
other Lender, such amount assigned to it under this Agreement in respect of the
KEXIM Guaranteed Tranche; to the extent not cancelled, reduced or assigned by it
under this Agreement.

KEXIM Lenders has the meaning given to such term in the Preamble.

KEXIM Matters means all communications and dealings with KEXIM in connection
with the KEXIM Guarantee, any Finance Document, the Borrower and/or any other
Obligor or any matters relating thereto (including, without limitation,
obtaining any approvals and/or instructions from KEXIM).

KEXIM Premium means such percentage of the KEXIM Guaranteed Tranche as specified
in the relevant Fee Letter. The KEXIM Premium shall be payable from the proceeds
of the KEXIM Guaranteed Tranche in relation to each Advance simultaneously with
the date of Utilization of that Advance.

KEXIM Prepayment Fee means a prepayment fee of 50 basis points (one half of one
percent) of the prepaid and/or cancelled amounts under the KEXIM Funded Tranche.

K-sure means Korea Trade Insurance Corporation.

K-sure Lenders has the meaning given to such term in the Preamble.

K-sure Matters means all communications and dealings with K-sure in connection
with each K-sure Insurance Policy, any Finance Document, the Borrower and/or any
other Obligor or any matters relating thereto (including, without limitation,
obtaining any approvals and/or instructions from K-sure);

K-sure Insurance Policy means, in respect of each Ship, the policy of the Medium
and Long Term Export Insurance Policy, incorporating (i) the General Terms and
Conditions of Medium and Long Term Export Insurance (Buyer’s Credit, Standard
Type) and (ii) the special terms and conditions attached thereto, and issued or
to be issued by K-sure providing political and commercial risk cover in an
amount of up to ninety-five percent (95%) of the Advances with respect to the
K-sure Tranche (including, for the avoidance of doubt, the K-sure Premium)
outstanding from time to time and accrued interest thereunder.

K-sure Premium means, subject to Clause 11.5 (K-sure Premium), 2.977% of the
uncapitalized K-sure Tranche (calculated as the K-sure Tranche minus the K-sure
Premium), as calculated and confirmed by K-sure. The K-sure Premium shall be
payable from the proceeds of the K-sure Tranche in relation to each Advance
simultaneously with the date of Utilization of that Advance. The K-sure Premium,
once paid, will not be refundable except in accordance with the relevant K-sure
Insurance Policy and K-sure’s internal regulations.

K-sure Tranche means the fully drawn K-sure covered tranche under the Delivery
Term Facility, of which the aggregate principal amount outstanding on the New
Closing Date is $53,453,446.88, which includes the K-sure Premium.

K-sure Tranche Commitments means, in relation to an Original Lender, the amount
set forth opposite its name in Schedule 11 (Facilities, Tranches and
Commitments) in respect of the K-sure Tranche, or, in relation to any other
Lender, such amount assigned to it under this Agreement in respect of the K-sure
Tranche; to the extent not cancelled, reduced or assigned by it under this
Agreement.

Last Availability Date means:





-  19  -




(a)     in relation to the New Term Facility, the date falling ten (10) Business
Days after the New Closing Date; and

(b)     in relation to the Revolving Facility, the date falling thirty (30) days
prior to the New Facilities Final Repayment Date,

or in any case, such later date as may be approved in writing by all of the
Lenders, except that, if such date would otherwise fall on a day which is not a
Business Day, it will instead be on the immediately preceding Business Day.

Legal Opinion means any legal opinion delivered to the Administrative Agent on
behalf of the Lenders under Clause 4  (Conditions of Utilization) and Legal
Opinions means all of them.

Legal Reservations means:

(a)      the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally (including
without limitation all laws relating to fraudulent transfers) and (ii) possible
judicial action giving effect to governmental actions or foreign laws affecting
creditors’ rights;

(b)      the effect of general principles of equity, including without
limitation concepts of materiality, reasonableness, good faith and fair dealing
(regardless of whether considered in a proceeding in equity or at law); and

(c)      any other matters which are set out as qualifications or reservations
as to matters of law of general application in the Legal Opinions.

Lender means:

(a)      any Original Lender; and

(b)      any bank, financial institution, trust, fund or other entity which has
become a Party as a Lender in accordance with Clause 2.2  (Increase), Clause 30
 (Changes to the Lenders) or Clause 41.8 (Replacement of a Defaulting Lender),

which in each case has not ceased to be a Lender in accordance with the terms of
this Agreement.

Lending Office means, with respect to any Original Lender, the office of such
Lender specified as its “Facility Office” under its name on Schedule 1 (The
original parties), or in relation to any other Lender, the lending office
designated by such Lender when it was assigned rights under this Agreement, or
such other office of such Original Lender or Lender as each may from time to
time specify to the Borrower and the Administrative Agent.

LIBOR means, in relation to the Loan or any part of it or any Unpaid Sum:

(a)      the applicable Screen Rate;

(b)      if no Screen Rate is available for the relevant currency or the
relevant Interest Period of that Loan or relevant part of it the Interpolated
Screen Rate for that Loan or relevant part of it; or

(c)      if:

(i)       no Screen Rate is available for the relevant currency of that Loan or
relevant part of it; or





-  20  -




(ii)      no Screen Rate is available for the relevant Interest Period of that
Loan or relevant part of it and it is not possible to calculate an Interpolated
Screen Rate for that Loan or relevant part of it,

the Reference Bank Rate, as of, in the case of paragraphs (a) and (c) above,
11:00 a.m. London time on the Quotation Day for a period equal in length to the
Interest Period of the Loan or relevant part of it or Unpaid Sum and, if that
rate is less than zero, LIBOR shall be deemed to be zero.

LIBOR Successor Rate has the meaning given to such term in Clause 10.4
(Alternative basis of interest or funding).

Loan means the aggregate of the Advances made or to be made under the Facilities
or the aggregate principal amount of the Advances outstanding for the time
being.

London Business Day means a day (other than a Saturday or Sunday) on which banks
are open for general business in London.

Long Term Charter means, in relation to a Ship, any Acceptable Charter or other
charter with a term of thirteen (13) months or longer (including extension
options).

Loss Payable Clauses means, in relation to a Ship, the provisions concerning
payment of claims under the Ship’s Insurances in the form scheduled to such
Ship’s General Assignment or in another approved form.

Losses means any costs, expenses (including any fees and expenses of legal
counsel, subject to the relevant limitations set out in Clause 16.1 (Transaction
expenses)), payments, charges, losses, liabilities, penalties, fines and other
monetary damages, judgments, orders or other sanctions.

Major Casualty means any casualty to a Ship for which the total insurance claim,
inclusive of any deductible, exceeds or may exceed the Major Casualty Amount.

Major Casualty Amount means, in relation to a Ship, the amount specified as such
in Schedule 2 (Ship information) or the equivalent in any other currency.

Management Agreement means, in relation to a Ship, the management agreements
referred to in Schedule 3 Part 2 Clause 8(f) (Certification of delivered Ship
documents).

Manager’s Undertaking and Subordination means, in relation to a Ship, an
undertaking by any Approved Manager of that Ship, including, without limitation,
an assignment of the interests of the manager in the insurances and a
subordination undertaking, to the Security Agent in Agreed Form.

Margin means:

(a)      in relation to the Commercial Tranche: 2.75% per annum.

(b)      in relation to the KEXIM Guaranteed Tranche: 1.40% per annum.

(c)      in relation to the KEXIM Funded Tranche: 2.45% per annum.

(d)      in relation to the K-sure Tranche: 1.50% per annum.

(e)      in relation to the New Term Facility: the applicable New Facilities
Margin.

(f)       in relation to the Revolving Facility: the applicable New Facilities
Margin.





-  21  -




Margin Certificate means a certificate signed by the Chief Executive Officer or
Chief Financial Officer of the Facility Guarantor, in a form and substance
reasonably satisfactory to the Administrative Agent and substantially in the
form of Schedule 12 (Margin Certificate), delivered pursuant to Clause 9.2(c)(i)
(Duration of normal Interest Periods), that shows the calculation of the
Security Leverage Ratio as determined on the basis of the most recent valuations
delivered under Clause 24 (Minimum Value) after giving effect to the next
scheduled repayment of the Advances under Clause 6.2 (Scheduled Repayment of
Advances).

Material Adverse Change means, in the reasonable opinion of the Lenders acting
in good faith, a change in the financial condition of the Facility Guarantor, on
a consolidated basis which would materially prejudice the successful and timely
performance of the material payment obligations under any of the Finance
Documents.

Minimum Earnings Account Balance means, (a) at all times prior to the date
falling six months from the date of Amendment No. 2, the lesser of (i)
$18,000,000 and (ii) $1,000,000 for each Mortgaged Ship, (b) at all times from
the date falling six months from the date of Amendment No. 2 through the date
falling on the first anniversary of the date of Amendment No. 2, the lesser of
(i) $29,000,000 and (ii) $1,611,111 for each Mortgaged Ship, (c) at all times
after the date falling on the first anniversary of the date of Amendment No. 2,
the lesser of (i) $40,000,000 and (ii) $2,222,222 for each Mortgaged Ship and
(d) if the Facility Guarantor completes a transaction or transactions
constituting an Approved Equity Offering, an amount at least equal to 5% of the
total outstanding principal amount of the Loan, but at no time less than the
lesser of (i) $20,000,000 and (ii) $1,111,111 for each Mortgaged Ship, which
shall be held in an Earnings Account pursuant to Clause 25.1 (Earnings
Accounts), provided that this definition may not be amended or waived in any
manner without the prior written consent of all Lenders.

Minimum Value means (i) at all times prior to the New Financial Covenants
Effective Date, the amount in dollars which is at that time 135% of the
aggregate outstanding principal amount of the Loan and (ii) at all times from
and including the New Financial Covenants Effective Date, the amount in dollars
which is at that time 145% of the aggregate outstanding principal amount of the
Loan.

Money Laundering has the meaning given to it in Article 1 of Directive
2005/60/EC of the European Parliament and of the Council of the European Union.

Mortgage means, in relation to a Ship, a first preferred or priority mortgage
(and, if applicable, a deed of covenants collateral thereto) of such Ship by the
relevant Upstream Guarantor in favor of the Security Agent in Agreed Form.

Mortgage Period means, in relation to a Mortgaged Ship, the period from the date
the Mortgage over that Ship is executed and recorded until the date such
Mortgage is released and discharged or, if earlier, its Total Loss Date.

Mortgaged Ship means, at any relevant time, any Ship which is subject to a
Mortgage.

Multiemployer Plan means any multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to or with respect to which any ERISA Affiliate incurs or
otherwise has any obligation or liability, direct or indirect, contingent or
otherwise.

New Closing Date means the date of this Agreement, being April 29, 2020.

New Facility means each of the New Term Facility and the Revolving Facility and
“New Facilities” means both of them.

New Facilities Final Repayment Date in relation to each Advance made under the
New Facilities, subject to Clause 36.7 (Business Days), means (except that, if
such date would otherwise fall on a





-  22  -




day which is not a Business Day, it will instead be on the immediately preceding
Business Day) the date falling on the earlier of (i) the fifth (5th) anniversary
of the Utilization Date of the New Term Facility and (ii) March 26, 2025.

New Facilities Lenders has the meaning given to such term in the Preamble.

New Facilities Margin means:

(a)     at any time the Security Leverage Ratio is lower than 0.40, 2.40%;

(b)     at any time the Security Leverage Ratio is equal to or greater than 0.40
but lower than 0.60, 2.50%; and

(c)     at any time the Security Leverage Ratio is equal to or greater than
0.60, or if the Borrower fails to deliver a Margin Certificate to the
Administrative Agent by the time specified in Clause 9.2(c)(i) (Duration of
normal Interest Periods), 2.60%, and

as adjusted in accordance with any Sustainability Pricing Adjustment.

New Financial Covenants Effective Date means the date on which, following the
Facility Guarantor’s filing with the SEC via the EDGAR system of its annual
report on Form 10-K (or any successor form) containing the Facility Guarantor’s
Annual Financial Statements and other information required to be contained
therein for the immediately preceding fiscal year, the ECA Agent submits to the
Administrative Agent for circulation to the Parties a notice or certificate
confirming that the approvals required for the effectiveness of the financial
covenants set out in Clause 19.2(b) (Financial Condition) have been obtained.

New Term Facility means the senior secured term loan facility made available
under this Agreement in an aggregate principal amount of up to $155,805,698.24
(subject to pro-rata reduction pursuant to the calculation of the aggregate
total amount of the New Facilities in Clause 2.1(b) (The Facilities)), as
further described in Clause 2  (the Facilities).

New Term Facility Advance means the Advance described in Clause 3.1(b)(i)
(Purpose).

New Term Facility Commitments means, in relation to an Original Lender, the
amount set forth opposite its name in Schedule 11 (Facilities, Tranches and
Commitments) in respect of the New Term Facility, or, in relation to any other
Lender, such amount assigned to it under this Agreement in respect of the New
Term Facility; to the extent not cancelled, reduced or assigned by it under this
Agreement.

Non-indemnified Tax means:

(a)      any tax on the net income of a Finance Party (but not a tax on gross
income or individual items of income), whether collected by deduction or
withholding or otherwise, which is levied by a taxing jurisdiction which:

(i)       is located in the country under whose laws such entity is formed (or
in the case of a natural person is a country of which such person is a citizen);
or

(ii)      with respect to any Lender, is located in the country of its Lending
Office; or

(iii)      with respect to any Finance Party other than a Lender, is located in
the country from which such party has originated its participation in this
transaction; and





-  23  -




(b)      with respect to any FATCA Non-Exempt Party, any FATCA Deduction made on
account of a payment to such FATCA Non-Exempt Party;

Obligors means the Borrower and the Guarantors and Obligor means any one of them
at any time.

Original Closing Date means March 23, 2015.

Original Facility Agreement has the meaning given to such term in the Recitals.

Original Financial Statements means the unaudited financial statements of the
Facility Guarantor for the financial quarter ended December 31, 2019.

Original Lender has the meaning given to such term in the Preamble.

Original Obligor means each party to this Agreement and the Original Security
Documents (other than the Finance Parties).

Original Security Documents means:

(a)      the Mortgages;

(b)      the General Assignments;

(c)      the Share Security;

(d)      any Charter Assignment;

(e)      any Manager’s Undertakings and Subordinations;

(f)       the Account Security;

(g)      the Guaranties; and

(h)      the Hedging Contract Security.

Party means a party to this Agreement.

Payment Disruption Event means either or both of:

(a)      a material disruption to those payment or communications systems or to
those financial markets which are, in each case, required to operate in order
for payments to be made in connection with the Facilities (or otherwise in order
for the transactions contemplated by the Finance Documents to be carried out)
which disruption is not caused by, and is beyond the control of, any of the
Parties; or

(b)      the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
Party preventing that, or any other Party:

(i)       from performing its payment obligations under the Finance Documents;
or

(ii)      from communicating with other Parties in accordance with the terms of
the Finance Documents,





-  24  -




(and which (in either such case)) is not caused by, and is beyond the control
of, the Party whose operations are disrupted.

Permitted Maritime Liens means, in relation to any Mortgaged Ship:

(a)      any ship repairer’s or outfitter’s possessory lien in respect of such
Mortgaged Ship for an amount not exceeding the Major Casualty Amount;

(b)      any lien on such Mortgaged Ship for master’s, officer’s or crew’s wages
outstanding in accordance with usual maritime practice;

(c)      any lien for master’s disbursements incurred in the ordinary course of
trading, provided such liens do not secure amounts more than 30 days overdue
(unless the amount is being contested by the Obligors in good faith by
appropriate steps);

(d)      any lien on such Mortgaged Ship for collision or salvage;

(e)      liens in the aggregate amount of $1,000,000 or any other greater amount
approved by all the Lenders, in favor of suppliers of necessaries or other
similar liens arising in the ordinary course of its trading (including, without
limitation, any liens incurred in connection with regular dry docking), accrued
for not more than ninety (90) days (unless any such lien is being contested in
good faith and by appropriate proceedings or other acts and the relevant
Upstream Guarantor shall have set aside on its books adequate reserves in
accordance with GAAP with respect to such lien and so long as such deferment in
payment shall not subject its Ship to forfeiture or loss);

(f)       liens in the aggregate amount of $1,000,000 or any other amount
approved by all the Lenders for loss, damage or expense which are not fully
covered by Insurance, subject to applicable deductibles satisfactory to the
Administrative Agent, or in respect of which a bond or other security has been
posted by or on behalf of the relevant Upstream Guarantor with the appropriate
court or other tribunal to prevent the arrest or secure the release of the Ship
from arrest;

(g)      liens for taxes or assessments or other governmental charges not yet
due and payable or which are being contested in good faith by appropriate steps
and in respect of which the Upstream Guarantor shall have set aside on its books
adequate reserves in accordance with GAAP with respect to such lien and so long
as such deferment in payment shall not subject its Ship to forfeiture or loss;

(h)      any other lien arising by operation of law or otherwise in the ordinary
course of operation, repair or maintenance of a Mortgaged Ship that does not
subject its Ship to forfeiture or loss;

(i)       pledges of certificates of deposit or other cash collateral securing
any Obligor’s reimbursement obligations in connection with letters of credit now
or hereafter issued for the account of such Obligor in connection with the
establishment of the financial responsibility of such Obligor under 33 C.F.R.
Part 130 or 46 C.F.R. Part 540, as the case may be, as the same may be amended
or replaced; and

(j)       Security Interests for loss, damage or expense which are fully covered
by insurance, subject to applicable deductibles satisfactory to the
Administrative Agent.

Permitted Security Interests means, in relation to any Collateral, any Security
Interest over it which is:

(a)      granted by the Finance Documents;





-  25  -




(b)      a Permitted Maritime Lien; or

(c)      is approved by the Required Lenders.

Pertinent Jurisdiction, in relation to a company, means:

(a)      the jurisdiction under the laws of which the company is incorporated or
formed;

(b)      a jurisdiction in which the company has its principal place of business
or in which the company’s central management and control is or has recently been
exercised;

(c)      a jurisdiction in which the overall net income of the company is
subject to corporation tax, income tax or any similar tax;

(d)      a jurisdiction in which assets of the company (other than securities
issued by, or loans to, related companies) having a substantial value are
situated, in which the company maintains a branch or permanent place of
business, or in which a Security Interest created by the company must or should
be registered in order to ensure its validity or priority; or

(e)      a jurisdiction the courts of which have jurisdiction to make a winding
up, administration or similar order in relation to the company whether as a main
or territorial or ancillary proceedings or which would have such jurisdiction if
their assistance were requested by the courts of a country referred to in
paragraphs (a) or (b) above.

Pollutant means and includes crude oil and its products, any other polluting,
toxic or hazardous substance and any other substance whose release into the
environment is regulated or penalized by Environmental Laws.

Poseidon Principles means the financial industry framework for assessing and
disclosing the climate alignment of ship finance portfolios published on 18 June
2019, available at http://www.poseidonprinciples.org, as the same may be amended
or replaced, including but not limited to, to reflect changes in applicable law
or regulation or the introduction of or changes to mandatory requirements of the
International Maritime Organization from time to time.

Prepayment Fees means the fees set out in Clause 11.3  (KEXIM Prepayment Fee).

Qualified ECP Guarantor means, in respect of any Hedging Liabilities, each
Obligor that has total assets exceeding $10,000,000 at the time the relevant
guaranty or grant of the relevant Security Document becomes effective with
respect to such Hedging Liabilities or such other person or entity as
constitutes an Eligible Contract Participant and can cause another person or
entity to qualify as an Eligible Contract Participant at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Quotation Day means, in relation to any period for which an interest rate is to
be determined two (2) London Business Days before the first day of that period
unless market practice differs in the Interbank Market for a currency, in which
case the Quotation Day for that currency shall be determined by the
Administrative Agent in accordance with market practice in the Interbank Market
(and if quotations would normally be given by leading banks in the Interbank
Market on more than one day, the Quotation Day will be the last of those days).

RBS Facility Agreement means the facility agreement dated July 29, 2013 and
entered into between (i) CJNP LPG Transport LLC, CMNL LPG Transport LLC, CNML
LPG Transport LLC and CORSAIR LPG Transport LLC as borrowers, (ii) the Facility
Guarantor as parent guarantor and (iii) The Royal Bank of Scotland plc as
arranger, facility agent and security agent.





-  26  -




Reference Banks means each of ABN AMRO Capital USA LLC, Crédit Agricole
Corporate and Investment Bank, Skandinaviska Enskilda Banken AB (publ) and
Citibank N.A., London Branch or such other banks as may be appointed by the
Administrative Agent in consultation with the Borrower.

Reference Bank Quotation means any quotation supplied to the Administrative
Agent by a Reference Bank.

Reference Bank Rate means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Administrative Agent at its request by
the Reference Banks in relation to LIBOR, as the rate at which the relevant
Reference Bank could borrow funds in the London interbank market, in the
relevant currency and for the relevant period, were it to do so by asking for
and then accepting interbank offers for deposits in reasonable market size in
that currency and for that period.

Reformed Basel III means the agreements contained in “Basel III: Finalising
post-crisis reforms” published by the Basel Committee on Banking Supervision in
December 2017, as amended, supplemented or restated.

Reformed Basel III Increased Cost means an Increased Cost which is attributable
to the implementation or application of or compliance with any other law or
regulation which implements Reformed Basel III (whether such implementation,
application or compliance is by a government, regulator, Finance Party or any of
its Affiliates.

Registry means, in relation to each Ship, such registrar, commissioner or
representative of the relevant Flag State who is duly authorized and empowered
to register the relevant Ship, the relevant Upstream Guarantor’s title to such
Ship and the relevant Mortgage under the laws of its Flag State.

Relevant Jurisdiction means, in relation to an Obligor:

(a)      its jurisdiction of incorporation or formation;

(b)      any jurisdiction where any Collateral owned by it is situated;

(c)      any jurisdiction where it conducts its business; and

(d)      any jurisdiction whose laws govern the perfection of any of the
Security Documents entered into by it.

Relevant Nominating Body means any applicable central bank, regulator or other
supervisory authority or a group of them, or any working group or committee
sponsored or chaired by, or constituted at the request of, any of them or the
Financial Stability Board.

Repayment Date means in relation to an Advance:

(a)      the First Repayment Date;

(b)      except with respect to any Revolving Facility Advances, each of the
dates falling at three (3) monthly intervals thereafter up to, but not
including, the Final Repayment Date in relation to that Advance; and

(c)      the Final Repayment Date in relation to that Advance,

in each case in accordance with Schedule 16 (Repayment Schedule).





-  27  -




Repeating Representations means each of the representations and warranties set
out in Clauses 17.1  (Status) to 17.17 (Security and Financial Indebtedness),
17.19  (Legal and beneficial ownership), 17.20  (Shares), 17.22 (b) (No Adverse
Consequences),17.24  (No breach of Charter Documents), 17.25  (No immunity)
 17.28  (Compliance), 17.29 (Employees), 17.30  (ERISA Compliance), 17.31  (No
Money Laundering) and 17.32 (Anti-Bribery and Corruption Laws).

Replacement Benchmark means a benchmark rate which is:

(a)       formally designated, nominated or recommended as the replacement for a
Screen Rate by:

(i)         the administrator of that Screen Rate (provided that the market or
economic reality that such benchmark rate measures is the same as that measured
by that Screen Rate); or

(ii)        any Relevant Nominating Body,

and if replacements have, at the relevant time, been formally designated,
nominated or recommended under both paragraphs, the "Replacement Benchmark" will
be the replacement under paragraph (ii) above;

(b)       in the opinion of the Required Lenders (acting in good faith) and the
Borrower, generally accepted in the international or any relevant domestic
syndicated loan markets as the appropriate successor to a Screen Rate; or

(c)        in the opinion of the Required Lenders (acting in good faith) and the
Borrower, an appropriate successor to a Screen Rate.

Required Lenders means Lenders having in aggregate outstanding principal amounts
and available commitments in excess of 662/3% provided that any Required
Lenders’ decision shall always include (i) prior to the Utilization of the New
Term Facility, at least one Commercial Lender and (ii) at all times from and
including the Utilization of the New Term Facility, at least one New Facilities
Lender. For the avoidance of doubt, KEXIM alone shall not constitute a
percentage in excess of 662/3% for any Required Lenders’ decision.

Requisition Compensation means, in relation to a Ship, any compensation paid or
payable by a government entity for the requisition for title, confiscation or
compulsory acquisition of such Ship.

Resolution Authority means any body which has authority to exercise any
Write-down and Conversion Powers.

Restatement Effective Date means the date this Agreement becomes effective
pursuant to Clause 4.3 (Conditions precedent to effectiveness of this
Agreement).

Restricted Person means a person that is:

(a)      listed on, or owned or controlled by a person listed on any Sanctions
List;

(b)      located in, incorporated under the laws of, or owned or controlled by,
or acting on behalf of, a person located in or organized under the laws of a
country or territory that is the target of country-wide Sanctions (including, at
the New Closing Date, Cuba, Iran, North Korea, Syria, and the Crimea region of
Ukraine); or

(c)      otherwise a target of Sanctions,





-  28  -




provided that, in the case of a person listed on the OFAC Sectoral Sanctions
Identification List or any similar person that is not subject to broad Sanctions
prohibitions on dealing with such person, such person shall be a Restricted
Person only to the extent that a Finance Party, an Obligor or any other person
resident or organized in the United States, United Kingdom or European Union
would be prohibited by applicable Sanctions from dealing with such person or
engaging in the relevant transaction, and provided further that, a person shall
not be a Restricted Person to the extent that such person is broadly exempted
from the applicable targeting Sanctions under a general license or similar
governmental order.

Revolving Facility means the senior secured revolving credit facility made
available under this Agreement in an aggregate principal amount of up to
$25,000,000, as further described in Clause 2  (the Facilities).

Revolving Facility Advance means the Advance or Advances described in Clause
3.1(c)(i) (Purpose).

Revolving Facility Commitments means, in relation to an Original Lender, the
amount set forth opposite its name in Schedule 11 (Facilities, Tranches and
Commitments) in respect of the Revolving Facility, or, in relation to any other
Lender, such amount assigned to it under this Agreement in respect of the
Revolving Facility; to the extent not cancelled, reduced or assigned by it under
this Agreement.

Sanctions means any economic or trade sanctions laws, regulations, embargoes or
restrictive measures administered, enacted or enforced by:

(a)      the United States;

(b)      the United Nations;

(c)      the United Kingdom;

(d)      the European Union (“EU”) or any of its Member States;

(e)      any country to which any Obligor or Lender, by reason of its
participation in this transaction, is bound; or

(f)       the respective governmental institutions and agencies of any of the
foregoing, including without limitation, the Office of Foreign Assets Control of
the US Department of Treasury (OFAC), the United States Department of State, and
Her Majesty’s Treasury (HMT) (together Sanctions Authorities);

provided that, nothing in this definition shall be construed to require any
Party to violate the antiboycott prohibition of the Export Administration
Regulations (15 C.F.R. Part 760).

Sanctions List means the “Specially Designated Nationals and Blocked Persons”
list issued by OFAC, the Consolidated United Nations Security Council Sanctions
list maintained by the United Nations Security Council, the Consolidated List of
Persons and Entities Subject to Financial Sanctions maintained by the EU, the
“Consolidated List of Financial Sanctions Targets and Investment Ban List”
issued by HMT, or any similar list issued or maintained or made public by any of
the Sanctions Authorities.

Screen Rate means the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over the
administration of that rate) for dollars and the relevant period displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen (or any replacement Reuters page
which displays that rate) or on the appropriate page of such other





-  29  -




information service which publishes that rate from time to time in place of
Reuters.  If such page or service ceases to be available, the Administrative
Agent may specify another page or service displaying the relevant rate after
consultation with the Borrower, Facility Guarantor and the Lenders.

Screen Rate Replacement Event means, in relation to a Screen Rate:

(a)     the methodology, formula or other means of determining that Screen Rate
has, in the opinion of the Required Lenders, materially changed;

(b)     any of the following applies:

(i)      either:

(A)     the administrator of that Screen Rate or its supervisor publicly
announces that such administrator is insolvent; or

(B)     information is published in any order, decree, notice, petition or
filing, however described, of or filed with a court, tribunal, exchange,
regulatory authority or similar administrative, regulatory or judicial body
which reasonably confirms that the administrator of that Screen Rate is
insolvent,

provided that, in each case, at that time, there is no successor administrator
to continue to provide that Screen Rate;

(ii)      the administrator of that Screen Rate publicly announces that it has
ceased or will cease, to provide that Screen Rate permanently or indefinitely
and, at that time, there is no successor administrator to continue to provide
that Screen Rate;

(iii)     the supervisor of the administrator of that Screen Rate publicly
announces that such Screen Rate has been or will be permanently or indefinitely
discontinued; or

(iv)     the administrator of that Screen Rate or its supervisor announces that
that Screen Rate may no longer be used; or

(c)     in the opinion of the Required Lenders and the Borrower, that Screen
Rate is otherwise no longer appropriate for the purposes of calculating interest
under this Agreement.

Security Documents means:

(a)      the Original Security Documents;

(b)      any other document as may after the New Closing Date be executed to
guaranty and/or secure any amounts owing to the Finance Parties under this
Agreement or any other Finance Document.

Security Interest means a mortgage, charge, pledge, lien, assignment, trust,
hypothecation or other security interest of any kind securing any obligation of
any person or any other agreement or arrangement having a similar effect.

Security Leverage Ratio means, at any date of determination, the ratio of (i)
the aggregate amount of the drawn and outstanding Advances to (ii) the Security
Value.

Security Value means, at any time, the amount in dollars which, at that time, is
the aggregate of (a) the Fair Market Value of all the Mortgaged Ships which have
not then become a Total Loss (or, if less, the maximum amount capable of being
secured by the Mortgages of such Ships) and (b) the





-  30  -




value of any additional security then held by the Security Agent provided under
Clause 24.11 (Minimum security value), in each case as most recently determined
in accordance with this Agreement.  For the avoidance of doubt, the Minimum
Earnings Account Balance shall not be taken into account when calculating
Security Value.

Share Security means, in relation to the Borrower and each Upstream Guarantor, a
document constituting a first Security Interest by the Facility Guarantor or
Borrower (or, if relevant in connection with any approved internal corporate
reorganization of the Facility Guarantor and its Subsidiaries, by another
Subsidiary of the Facility Guarantor), respectively, in favor of the Security
Agent in Agreed Form in respect of all of the issued shares and/or limited
liability company membership interests in the Borrower or an Upstream Guarantor.

Ship 1 Advance means the advance made under the Delivery Term Facility relating
to Ship 1.

Ship 2 Advance means the advance made under the Delivery Term Facility relating
to Ship 2.

Ship 3 Advance means the advance made under the Delivery Term Facility relating
to Ship 3.

Ship 4 Advance means the advance made under the Delivery Term Facility relating
to Ship 4.

Ship 5 Advance means the advance made under the Delivery Term Facility relating
to Ship 5.

Ship 6 Advance means the advance made under the Delivery Term Facility relating
to Ship 6.

Ship 7 Advance means the advance made under the Delivery Term Facility relating
to Ship 7.

Ship 8 Advance means the advance made under the Delivery Term Facility relating
to Ship 8.

Ship 9 Advance means the advance made under the Delivery Term Facility relating
to Ship 9.

Ship 10 Advance means the advance made under the Delivery Term Facility relating
to Ship 10.

Ship 11 Advance means the advance made under the Delivery Term Facility relating
to Ship 11.

Ship 12 Advance means the advance made under the Delivery Term Facility relating
to Ship 12.

Ship 13 Advance means the advance made under the Delivery Term Facility relating
to Ship 13.

Ship 14 Advance means the advance made under the Delivery Term Facility relating
to Ship 14.

Ship 15 Advance means the advance made under the Delivery Term Facility relating
to Ship 15.

Ship 16 Advance means the advance made under the Delivery Term Facility relating
to Ship 16.

Ship 17 Advance means the advance made under the Delivery Term Facility relating
to Ship 17.

Ship 18 Advance means the advance made under the Delivery Term Facility relating
to Ship 18.

Shipyard means each of the shipyards described in Schedule 2 (Ship information)
which have entered into the relevant Shipbuilding Contract with the relevant
Upstream Guarantor in relation to the construction and delivery of the relevant
Ship.

Shipbuilding Contract means, in relation to a Ship, the agreement specified in
Schedule 2 (Ship information) between the relevant Shipyard and the relevant
Upstream Guarantor.





-  31  -




Ship Representations means each of the representations and warranties set out in
Clauses 17.18  (Ship status) and 17.26  (Ship’s employment).

Ships means each of the vessels described in Schedule 2 (Ship information)
(other than Ship 2, Ship 6 and Ship 13 which have been sold) and Ship means any
of them.

Side Letter means that certain Side Letter dated as of February 1, 2016 made
among certain of the parties hereto amending and supplementing this Agreement.

Special Counsel to KEXIM means DR & AJU International Law Group LLC, in their
capacity as legal advisors to KEXIM, or other counsel to be selected by KEXIM
and acceptable to the Facility Guarantor and the Borrower.

Special Counsel to K-sure means Yulchon LLC, in their capacity as legal advisors
to K-sure.

Spill means any actual or threatened spill, release or discharge of a Pollutant
into the environment.

Statement of Compliance means a Statement of Compliance related to fuel oil
consumption pursuant to regulations 6.6 and 6.7 of Annex VI.

Subsidiary of a person means any other person:

(a)      directly or indirectly controlled by such person; or

(b)      of whose dividends or distributions on the Equity Interests of such
person is entitled to receive more than 50%.

Substitute has the meaning given to such term in Clause 30.1  (Assignments by
the Lenders).

Substitution Certificate means a certificate duly executed by the Administrative
Agent, an Existing Lender and a Substitute substantially in the form of Schedule
7 (Form of Substitution Certificate) (or in such other form as the
Administrative Agent and the Lenders shall approve or require).

Sustainability Certificate means a certificate signed by the Chief Executive
Officer or Chief Financial Officer of the Facility Guarantor, in a form and
substance reasonably satisfactory to the Administrative Agent and the
Sustainability Coordinator and substantially in the form of Schedule 14 (Form of
Sustainability Certificate), delivered pursuant to Clause 18.2 (Provision and
contents of Compliance Certificate and Sustainability Certificate), that shows
the calculation of the Fleet Sustainability Score and sets forth the
Sustainability Pricing Adjustment.

Sustainability Coordinator has the meaning given to this term in the Preamble.

Sustainability Pricing Adjustment has the meaning given to this term in the
Sustainability Pricing Adjustment Schedule.

Sustainability Pricing Adjustment Schedule means Schedule 15 (Sustainability
Pricing Adjustment Schedule), as amended from time to time in accordance with
Clause 41 (Amendments and waivers) of this Agreement.

Swap Bank means any Original Lender or any Affiliate of any Original Lender who
enters into a Hedging Contract and/or Hedging Master Agreement with the Borrower
at any time while it is an Original Lender.





-  32  -




Tax means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same) and Taxation shall be
construed accordingly.

Term Facility means each of the Delivery Term Facility and the New Term Facility
and “Term Facilities” means both of them.

Title IV Plan means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to or with respect to which any ERISA Affiliate incurs or
otherwise has any obligation or liability, direct or indirect, contingent or
otherwise.

Total Commitments means the aggregate amount of the drawn and outstanding
Commercial Tranche Commitments, the drawn and outstanding KEXIM Funded Tranche
Commitments, the drawn and outstanding KEXIM Guaranteed Tranche Commitments, the
drawn and outstanding K-sure Tranche Commitments, the New Term Facility
Commitments and the Revolving Facility Commitments, being a maximum principal
amount at the New Closing Date of $598,852,455.92, of which $152,927,525.78
represents the drawn and outstanding Commercial Tranche Commitments to be
immediately repaid with the proceeds of the New Term Facility Advance and, if
relevant, the first Revolving Facility Advance and of which $445,924,930.14
represents the aggregate of the New Term Facility Commitments, the Revolving
Facility Commitments and the drawn and outstanding KEXIM Funded Tranche
Commitments, KEXIM Guaranteed Tranche Commitments and K-sure Commitments
(subject to pro-rata reduction pursuant to the calculation of the aggregate
total amount of the New Facilities in Clause 2.1(b) (The Facilities)) and, for
the avoidance of doubt, this definition of “Total Commitments” shall be
construed as not including the Commercial Tranche Commitments after the
Utilization Date of the New Term Facility.

Total Loss means, in relation to a Ship, its:

(a)      actual, constructive, compromised, agreed or arranged total loss; or

(b)      requisition for title, confiscation or other compulsory acquisition by
a government entity or official authority or by any person or persons claiming
to be or represent a government entity or official authority (excluding a
requisition for hire for a fixed period not exceeding one (1) year without any
right to an extension); or

(c)      hijacking, piracy, theft, condemnation, capture, seizure, arrest or
detention for more than 60 days.

Total Loss Date means, in relation to the Total Loss of a Ship:

(a)      in the case of an actual total loss, the date it happened or, if such
date is not known, the date on which the Ship was last reported;

(b)      in the case of a constructive, compromised, agreed or arranged total
loss, the earliest of:

(i)       the date notice of abandonment of the Ship is given to its insurers;
or

(ii)      if the insurers do not admit such a claim, the date later determined
by a competent court of law to have been the date on which the total loss
happened; or

(iii)      the date upon which a binding agreement as to such constructive,
compromised, agreed or arranged total loss has been entered into by the Ship’s
insurers;





-  33  -




(c)      in the case of a requisition for title, confiscation or compulsory
acquisition (excluding a requisition for hire for a fixed period not exceeding
one (1) year without any right to an extension), the date it happened; and

(d)      in the case of hijacking, piracy, theft, condemnation, capture,
seizure, arrest or detention, the date 30 days after the date upon which it
happened.

Total Loss Repayment Date means, where a Mortgaged Ship has become a Total Loss,
the earlier of:

(a)      the date 180 days after its Total Loss Date or at a later date as the
Borrower may agree with the Administrative Agent (acting with the instructions
of the Required Lenders); and

(b)      the date upon which insurance proceeds or Requisition Compensation for
such Total Loss are paid by insurers or the relevant government entity,

but in any case no later than the New Facilities Final Repayment Date.

Transaction Document means:

(a)      each of the Finance Documents;

(b)      each of the Shipbuilding Contracts; and

(c)      each of the Charter Documents.

Treasury Transaction means any derivative transaction entered into in connection
with protection against or benefit from fluctuation in any rate or price.

Trust Property means, collectively:

(a)      all moneys duly received by the Security Agent under or in respect of
the Finance Documents;

(b)      any portion of the balance on any Account held by or subject to a
Security Interest in favor of the Security Agent at any time;

(c)      the Security Interests, guaranties, security, powers and rights granted
to the Security Agent under and pursuant to the Finance Documents;

(d)      all assets paid or transferred to or vested in the Security Agent or
its agent or received or recovered by the Security Agent or its agent in
connection with any of the Finance Documents whether from any Obligor or any
other person; and

(e)      all or any part of any rights, benefits, interests and other assets at
any time representing or deriving from any of the above, including all income
and other sums at any time received or receivable by the Security Agent or its
agent in respect of the same (or any part thereof).

UK Bail-In Legislation means (to the extent that the United Kingdom is not an
EEA Member Country which has implemented, or implements, Article 55 BRRD) Part I
of the United Kingdom Banking Act 2009 and any other law or regulation
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).





-  34  -




Unpaid Sum means any sum due and payable but unpaid by an Obligor under any of
the Finance Documents.

Upstream Guarantor Change of Control means the Borrower ceases to own directly
or indirectly 100% of the Equity Interests in, and control of, any Upstream
Guarantor.

US or U.S. means the United States of America.

Utilization means the making of an Advance.

Utilization Date means the date on which a Utilization is made.

Utilization Request means a notice substantially in the form set out in Schedule
4 (Utilization Request).

Voting Stock of any person as of any date means the Equity Interests of such
person that are at the time entitled to vote in the election of the board of
directors or similar governing body of such person.

War and Allied Risks means, without limitation, the risks covered by a standard
form of policy being the Institute War and Strikes Clauses (Hull Time) (1/10/83)
or (1/11/95), or equivalent conditions or mutual association rules, together
with piracy, terrorism, barratry and other risks transferred from the marine
risks coverage and together with war protection and indemnity risks excluded
from the owner’s P&I club entry.

Write-down and Conversion Powers means:

(a)     in relation to any Bail-In Legislation described in the EU Bail-In
Legislation Schedule from time to time, the powers described as such in relation
to that Bail-In Legislation in the EU Bail-In Legislation Schedule;

(b)     in relation to any other applicable Bail-In Legislation:

(i)      any powers under that Bail-In Legislation to cancel, transfer or dilute
shares issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and

(ii)      any similar or analogous powers under that Bail-In Legislation; and

(c)     in relation to any UK Bail-In Legislation:

(i)      any powers under that UK Bail-In Legislation to cancel, transfer or
dilute shares issued by a person that is a bank or investment firm or other
financial institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in





-  35  -




respect of that liability or any of the powers under that UK Bail-In Legislation
that are related to or ancillary to any of those powers; and

(ii)      any similar or analogous powers under that UK Bail-In Legislation.

1.2        Construction

(a)      Unless a contrary indication appears, any reference in any of the
Finance Documents to:

(i)       Sections, clauses and Schedules are to be construed as references to
the Sections and clauses of, and the Schedules to, the relevant Finance Document
and references to a Finance Document include its Schedules;

(ii)      a  Finance Document or any other agreement or instrument is a
reference to that Finance Document or other agreement or instrument as it may
from time to time be amended, restated, supplemented, novated, assigned and
assumed or replaced, however fundamentally;

(iii)      words importing the plural shall include the singular and vice versa;

(iv)     any person includes its successors in title, permitted assignees or
transferees;

(v)      the knowledge, awareness and/or beliefs (and similar expressions) of
any Obligor shall be construed so as to mean the actual knowledge, awareness and
beliefs of the director, member, manager or officers of such Obligor, after
having made reasonable enquiry;

(vi)     assets includes present and future properties, revenues and rights of
every description;

(vii)     an authorization means any authorization, consent, concession,
approval, resolution, license, exemption, filing, notarization or registration;

(viii)    charter commitment means, in relation to a Ship, any charter or
contract for the use, employment or operation of that Ship or the carriage of
people and/or cargo or the provision of services by or from it and includes any
agreement for pooling or sharing income derived from any such charter or
contract;

(ix)     the term disposal or dispose means a sale, transfer or other disposal
(including by way of lease or loan but not including by way of loan of money) by
a person of all or part of its assets, whether by one transaction or a series of
transactions and whether at the same time or over a period of time, but not the
creation of a Security Interest;

(x)      USD/dollar/$ means the lawful currency of the United States of America;

(xi)     a  government entity means any government, state or agency of a country
or state;

(xii)     a  guaranty means any guaranty, letter of credit, bond, indemnity or
similar assurance against loss, or any obligation, direct or indirect, actual or
contingent, to purchase or assume any indebtedness of any person or to make an
investment in or loan to any person or to purchase assets of any person where,
in each case, such obligation is assumed in order to maintain or assist the
ability of such person to meet its indebtedness;





-  36  -




(xiii)    indebtedness includes any obligation (whether incurred as principal or
as surety) for the payment or repayment of money, whether present or future,
actual or contingent;

(xiv)    month means a period starting on one day in a calendar month and ending
on the numerically corresponding day in the next calendar month or the calendar
month in which it is to end, except that:

(A)      if the numerically corresponding day is not a Business Day, that period
shall end on the next Business Day in that month (if there is one) or on the
immediately preceding Business Day (if there is not); and

(B)      if there is no numerically corresponding day in that month, that period
shall end on the last Business Day in that month

and the above rules in paragraphs (A) to (B) will only apply to the last month
of any period;

(xv)    an obligation means any duty, obligation or liability of any kind;

(xvi)    something being in the ordinary course of business of a person means
something that is in the ordinary course of that person’s current day-to-day
operational business (and not merely anything which that person is entitled to
do under its Constitutional Documents);

(xvii)   a  person includes any individual, firm, company, corporation, limited
liability company, government entity or any association, trust, joint venture,
consortium or partnership (whether or not having separate legal personality);

(xviii)  a  regulation includes any regulation, rule, official directive,
request or guideline (whether or not having the force of law) of any
governmental, intergovernmental or supranational body, agency, department or
regulatory, self-regulatory or other authority or organization and includes
(without limitation) any Basel II Regulation or Basel III Regulation or any law
or regulation which implements Reformed Basel III, in each case which is
applicable to that Lender;

(xix)    right means any right, privilege, power or remedy, any proprietary
interest in any asset and any other interest or remedy of any kind, whether
actual or contingent, present or future, arising under contract or law, or in
equity;

(xx)    trustee,  fiduciary and fiduciary duty has in each case the meaning
given to such term under applicable law;

(xxi)    (i) the winding up,  dissolution, or administration of a person or (ii)
a receiver or trustee or administrative receiver or administrator in the context
of insolvency proceedings or security enforcement actions in respect of a person
shall be construed so as to include any equivalent or analogous proceedings or
any equivalent and analogous person or appointee (respectively) under the law of
the jurisdiction in which such person is established or incorporated or any
jurisdiction in which such person carries on business including (in respect of
proceedings) the seeking or occurrences of liquidation, winding-up,
reorganization, dissolution, administration, arrangement, adjustment, protection
or relief of debtors;

(xxii)   a  time of day is a reference to Eastern Standard Time (EST) or Eastern
Daylight Savings Time (EDST), as applicable, unless otherwise specified;





-  37  -




(xxiii)  know your customer requirements are identification checks that a
Finance Party (acting for itself or on behalf of a prospective new Lender)
requests in order to meet its obligations under any anti-money laundering laws
and regulations and anti-corruption laws and regulations to identify a person
who is (or is to become) its customer; and

(xxiv)  a provision of law is a reference to that provision as amended or
re-enacted.

(b)      Where in this Agreement a provision includes a monetary reference level
in one currency, unless a contrary indication appears, such reference level is
intended to apply equally to its equivalent in other currencies as of the
relevant time for the purposes of applying such reference level to any other
currencies.

(c)      Section, clause and Schedule headings are for ease of reference only.

(d)      A Default (other than an Event of Default) is continuing if it has not
been remedied or waived and an Event of Default is continuing if it has not been
waived.

1.3        Third party rights

(a)      Except for a provision expressed to be in favor of K-sure and the
rights expressed to be for its benefit or exercisable by it under a  Finance
Document or unless expressly provided to the contrary in a Finance Document for
the benefit of a Finance Party or another Indemnified Person, a person who is
not a party to a Finance Document has no right to enforce or to enjoy the
benefit of any term of the relevant Finance Document.

(b)      Any Finance Document may be rescinded or varied by the parties to it
without the consent of any person who is not a party to it (unless otherwise
provided by this Agreement).

(c)      An Indemnified Person who is not a party to a Finance Document may only
enforce its rights under that Finance Document through a Finance Party and if
and to the extent and in such manner as the Finance Party may determine.

1.4        Finance Documents

Where any other Finance Document provides that this Clause 1.4 shall apply to
that Finance Document, any other provision of this Agreement which, by its
terms, purports to apply to all or any of the Finance Documents and/or any
Obligor shall apply to that Finance Document as if set out in it but with all
necessary changes.

1.5        Conflict of documents

The terms of the Finance Documents (other than as relates to the creation and/or
perfection of security) are subject to the terms of this Agreement and, in the
event of any conflict between any provision of this Agreement and any provision
of any other Finance Document (other than in relation to the creation and/or
perfection of security) the provisions of this Agreement shall prevail.

In case of any conflict or inconsistency between the terms of any Finance
Document and the K-sure Insurance Policies, as between the K-sure Lenders and
K-sure, the terms of the K-sure Insurance Policies shall prevail, and to the
extent of such conflict or inconsistency, none of the Finance Parties shall
assert to K-sure the terms of the relevant Finance Document.





-  38  -




SECTION 2 - THE FACILITIES

2         The Facilities

2.1        The Facilities

(a)      Pursuant to the terms of the Original Facility Agreement, the Lenders
have made available to the Borrower a post-delivery senior secured term loan
facility, consisting of: (a) the Commercial Tranche, made available by the
Commercial Lenders to the Borrower, (b) the KEXIM Guaranteed Tranche, made
available by the KEXIM Lenders to the Borrower, (c) the KEXIM Funded Tranche,
made available by KEXIM to the Borrower, and (d) the K-sure Tranche, made
available by the K-sure Lenders, subject to the terms of the K-sure Insurance
Policies.

(b)      Subject to the terms of this Agreement, the New Facilities Lenders
shall make available to the Borrower new commercial facilities, consisting of
(a) the New Term Facility and (b) the Revolving Facility, in an aggregate
principal amount of up to the lower of (i) 55% of the Fair Market Value of the
Ships less the aggregate outstanding principal amount of the ECA Tranches and
(ii) $180,805,698.24.

(c)      Any reduction in the aggregate principal amount of the New Facilities
in accordance with paragraph (b) of this Clause 2.1 shall be applied to the New
Term Facility and not to the Revolving Facility.

(d)      The aggregate amount of the Facilities together shall not exceed the
Total Commitments.

2.2        Increase

(a)      The Borrower may by giving prior notice to the Administrative Agent by
no later than the date falling three (3) Business Days after the effective date
of a cancellation of:

(i)       the undrawn Commitment of a Defaulting Lender in accordance with
Clause 7.9(d)  (Right of replacement or cancellation and prepayment in relation
to a single Lender); or

(ii)      the Commitment of a Lender in accordance with:

(A)      Clause 7.1  (Illegality); or

(B)      Clause 7.9  (Right of replacement or cancellation and prepayment in
relation to a single Lender),

request that the Commitments be increased (and the Commitments shall be so
increased) in an aggregate amount of up to the amount of the Commitment so
cancelled as follows:

(1)      the increased Commitments will be assumed by one or more Lenders, at
such Lender’s sole discretion (each an Increase Lender), each of which confirms
in writing (whether in the relevant Increase Confirmation or otherwise) its
willingness to assume and does assume all the obligations corresponding to that
part of the increased Commitments which it is to assume, as if it had been an
Original Lender;

(2)      the Borrower and any Increase Lender shall assume obligations towards
one another and/or acquire rights against one another as the Borrower and the
Increase Lender would have assumed and/or acquired had the Increase Lender been
an Original Lender;





-  39  -




(3)      each Increase Lender shall become a Party as a “Lender” and any
Increase Lender and each of the other Finance Parties shall assume obligations
towards one another and acquire rights against one another as that Increase
Lender and those Finance Parties would have assumed and/or acquired had the
Increase Lender been an Original Lender;

(4)      the Commitments of the other Lenders shall continue in full force and
effect; and

(5)      any increase in the Commitments shall take effect on the date specified
by the Borrower in the notice referred to above or any later date on which the
conditions set out in Clause 2.2(b)  (Increase) are satisfied and the remaining
undrawn Commitments shall then be increased ratably among each Advance.

(b)      An increase in the Commitments will only be effective on:

(i)       the execution by the Administrative Agent of an Increase Confirmation
from the relevant Increase Lender; and

(ii)      in relation to an Increase Lender which is not a Lender immediately
prior to the relevant increase, the Administrative Agent being satisfied that it
has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations in relation to the assumption of the
increased Commitments by that Increase Lender. The Administrative Agent shall
promptly notify the Borrower and the Increase Lender upon being so satisfied.

(c)      Each of the other Finance Parties and the Borrower hereby appoints the
Administrative Agent as its agent to execute on its behalf any Increase
Confirmation delivered to the Administrative Agent in accordance with Clauses
2.2(a) and 2.2(b)  (Increase).

(d)      Each Increase Lender, by executing the Increase Confirmation, confirms
(for the avoidance of doubt) that the Administrative Agent has authority to
execute on its behalf any amendment or waiver that has been approved by or on
behalf of the requisite Lender or Lenders in accordance with this Agreement on
or prior to the date on which the increase becomes effective.

(e)      The Borrower may pay to the Increase Lender a fee in the amount and at
the times agreed between the Borrower and the Increase Lender in a letter
between the Borrower and the Increase Lender setting out that fee. A reference
in this Agreement to a Fee Letter shall include any letter referred to in this
Clause 2.2(e).

(f)       The Increase Lender shall, on the date upon which the increase takes
effect, pay to the Administrative Agent (for its own account) a fee in an amount
equal to the fee which would be payable under Clause 30.2  (Substitution) if the
increase was an assignment and assumption pursuant to Clause 30.2
 (Substitution) and if the Increase Lender was a Substitute.

2.3        Finance Parties’ rights and obligations

(a)      The obligations of each Finance Party under the Finance Documents are
several. Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.





-  40  -




(b)      The rights of each Finance Party under or in connection with the
Finance Documents are separate and independent rights and any debt arising under
the Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.

(c)      A Finance Party may, except as otherwise stated in the Finance
Documents (including Clause 32.25  (All enforcement action through the Security
Agent)) and Clause 34.2  (Finance Parties acting together), separately enforce
its rights under the Finance Documents.

2.4        Obligors’ rights and obligations

(a)      The obligations of each Obligor under this Agreement are joint and
several.  Failure by an Obligor to perform its obligations under this Agreement
shall constitute a failure by all of the Obligors.

(b)      Each Obligor irrevocably and unconditionally jointly and severally with
each other Obligor:

(i)       agrees that it is responsible for the performance of the obligations
of each other Obligor under this Agreement;

(ii)      acknowledges and agrees that it is a principal and original debtor in
respect of all amounts due from the Obligors under this Agreement; and

(iii)      agrees with each Finance Party that, if any obligation of another
Obligor under this Agreement is or becomes unenforceable, invalid or illegal for
any reason it will, as an independent and primary obligation, indemnify that
Finance Party immediately on demand against any and all Losses it incurs as a
result of another Obligor not paying any amount which would, but for such
unenforceability, invalidity or illegality, have been payable by that other
Obligor under this Agreement.  The amount payable under this indemnity shall be
equal to the amount which that Finance Party would otherwise have been entitled
to recover.

(c)      The obligations of the Obligors under the Finance Documents shall
continue until all amounts which may be or become payable by each Obligor under
or in connection with the Finance Documents have been irrevocably and
unconditionally paid or discharged in full, regardless of any intermediate
payment or discharge in whole or in part.

(d)      If any payment by any Obligor or any discharge given by a Finance Party
(whether in respect of the obligations of such Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:

(i)       the liability of such Obligor under the Finance Documents shall
continue as if the payment, release, avoidance or reduction had not occurred;
and

(ii)      each Finance Party shall be entitled to recover the value or amount of
that security or payment from such Obligor, as if the payment, release,
avoidance or reduction had not occurred.

(e)      The obligations of the Obligors under the Finance Documents shall not
be affected by an act, omission, matter or thing which, but for this clause
(whether or not known to it or any Finance Party), would reduce, release or
prejudice any of its obligations under the Finance Documents including:

(i)       any time, waiver or consent granted to, or composition with, any
Obligor or other person;





-  41  -




(ii)      the release of any other Obligor or any other person under the terms
of any composition or arrangement with any creditor of any other Obligor;

(iii)      the taking, variation, compromise, exchange, renewal or release of,
or refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realize the full value of any security;

(iv)     any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

(v)      any amendment, assignment, assumption, supplement, extension,
restatement (however fundamental and whether or not more onerous) or replacement
of a Finance Document or any other document or security;

(vi)     any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document or any other document or security; or

(vii)     any insolvency or similar proceedings.

(f)       Each Obligor waives any right it may have of first requiring any
Finance Party (or any trustee or agent on its behalf) to proceed against or
enforce any other rights or security or claim payment from any person before
claiming from such Obligor under any Finance Document. This waiver applies
irrespective of any law or any provision of a Finance Document to the contrary.

(g)      Until all amounts which may be or become payable by the Obligors under
or in connection with the Finance Documents have been irrevocably and
unconditionally paid or discharged in full, each Finance Party (or any trustee
or agent on its behalf) may:

(i)       refrain from applying or enforcing any other moneys, security or
rights held or received by that Finance Party (or any trustee or agent on its
behalf) in respect of those amounts, or apply and enforce the same in such
manner and order as it sees fit against those amounts; and

(ii)      hold in an interest-bearing suspense account any money received from
any Obligor or on account of any Obligor’s liability under any Finance Document.

(h)      Until all amounts which may be or become payable by the Obligors under
or in connection with the Finance Documents have been irrevocably paid in full
and unless the Administrative Agent otherwise directs (on such terms as it may
reasonably require), none of the Obligors shall exercise any rights (including
rights of set-off) which it may have by reason of performance by it of its
obligations under the Finance Documents:

(i)       to be indemnified by another Obligor;

(ii)      to claim any contribution from any other Obligor or any Guarantor of
or provider of security for any Obligor’s obligations under the Finance
Documents; and/or

(iii)      to take the benefit (in whole or in part and whether by way of
subrogation or otherwise) of any rights of the Finance Parties under the Finance
Documents or of any guaranty or security taken pursuant to, or in connection
with, the Finance Documents by any Finance Party.





-  42  -




3         Purpose

3.1        Purpose

(a)      The Delivery Term Facility has been made available to the Borrower in
eighteen (18) Delivery Term Facility Advances, of which the Ship 2 Advance and
the Ship 6 Advance have been fully prepaid and of which the remaining sixteen
(16) Delivery Term Facility Advances remain outstanding, each such Delivery Term
Facility Advance having been funded by each of the Commercial Tranche and the
ECA Tranches.  Each Delivery Term Facility Advance was made available solely for
the purpose of financing part of the Delivered Price in respect of the relevant
Ship.  The outstanding principal amount of the Delivery Term Facility on the
date hereof is $418,046,757.68, of which $152,927,525.78 is outstanding under
the Commercial Tranche and $265,119,231.90 is outstanding under the ECA
Tranches.

(b)      The Borrower shall use all amounts borrowed under the New Term Facility
in accordance with this Clause 3.1(b).

(i)       The New Term Facility Advance (which shall be made available in the
amount of up to $155,805,698.24 subject to pro-rata reduction pursuant to the
calculation of the aggregate total amount of the New Facilities in Clause 2.1(b)
(The Facilities)) shall be used solely (A) first, for the purpose of immediately
prepaying in full that portion of the aggregate principal amount of the Delivery
Term Facility Advances which is outstanding under the Commercial Tranche of the
Delivery Term Facility and (B) second, if applicable, for general corporate
purposes.

(c)      The Borrower shall use all amounts borrowed under the Revolving
Facility in accordance with this Clause 3.1(c).

(i)       Any Revolving Facility Advance (which shall be in an amount not less
than $1,000,000) shall be used solely (A) first, if applicable, for the purpose
of prepaying any balance of the Commercial Tranche concurrently with the
prepayment made under Clause 3.1(b) above and (B) second, for general corporate
purposes.

3.2        Monitoring

Other than as provided elsewhere in this Agreement with respect to the
Administrative Agent, no Finance Party is bound to monitor or verify the
application of any amount borrowed pursuant to this Agreement.

4         Conditions of Utilization

4.1        Conditions precedent to New Closing Date

On or prior to the New Closing Date, the Administrative Agent, or its duly
authorized representative, shall have received all of the documents and other
evidence listed in Part 1 of Schedule 3 (Conditions precedent) in form and
substance reasonably satisfactory to the Administrative Agent.

4.2        Conditions precedent to Utilization of the New Term Facility

The New Term Facility Advance shall become available for borrowing under this
Agreement and shall be released to the Borrower (or, in the case of the New Term
Facility Advance, to the Administrative Agent for distribution to the Commercial
Lenders) only if the Administrative Agent, or its duly authorized
representative, has received, no later than 12:00 p.m. EST on the Utilization
Date, all of the documents and evidence listed in Part 2 of Schedule 3
(Conditions precedent) in form and substance reasonably satisfactory to the
Administrative Agent.





-  43  -




4.3        Conditions precedent to effectiveness of this Agreement

Notwithstanding anything to the contrary in this Agreement, this Agreement shall
become effective simultaneously with the prepayment in full of the Commercial
Tranche with the proceeds of the New Term Facility Advance and, if relevant, the
first Revolving Facility Advance.  If the Commercial Tranche is not prepaid in
full with the aforesaid proceeds, this Agreement shall not become effective, and
the Original Facility Agreement shall remain effective as if this Agreement had
never been entered into.  Notwithstanding the foregoing, any reasonable and
documented fees, costs and expenses, indemnities and other amounts which are
paid or become due and payable under the terms of this Agreement from the New
Closing Date up to and including the Last Availability Date with respect to the
New Term Facility shall survive any such ineffectiveness of this Agreement and
shall be considered paid or remain due and payable irrespective of any such
ineffectiveness of this Agreement.

4.4        Notice to Lenders and Borrower

The Administrative Agent shall notify the Lenders and the Borrower promptly upon
receiving and being satisfied with all of the documents and evidence delivered
to it under this Clause 4. The Administrative Agent shall not be liable for any
damages, costs or losses whatsoever as a result of giving such notice.

4.5        Further conditions precedent

The Lenders will only be obliged to comply with Clause 5.4  (Lenders’
obligation) if on the date of the Utilization Request and on the proposed
Utilization Date:

(a)      no Default is continuing or would result from the proposed Utilization;

(b)      all of the representations set out in Clause 17  (Representations) are
true;

(c)      the Administrative Agent and the ECA Agent have received, and found to
be reasonably acceptable to each of them, any further opinions, consents,
agreements and documents in connection with the Finance Documents which the
Administrative Agent or the ECA Agent may request by notice to the Borrower
prior to the Utilization Date;

(d)      the ECA Agent has not received any notice from K-sure requesting the
K-sure Lenders to suspend the making of any Advance under the K-sure Tranche
and/or the K-sure Lenders are not required by the terms of any of the K-sure
Insurance Policies to suspend the making of the of any Advance under the K-sure
Tranche;

(e)      no occurrence, event or circumstances exist which prohibits any of the
K-sure Lenders from participating in any Advance under the K-sure Tranche
pursuant to the terms of any of the K-sure Insurance Policies;

(f)       none of the Obligors or the Finance Parties have received any notice
from KEXIM suspending (or purporting to suspend) any Advance under the KEXIM
Funded Tranche and/or the KEXIM Guarantee;

(g)      the KEXIM Guarantee is in full force and effect and (i) has not been
declared by KEXIM to be ineffective as to the coverage provided by KEXIM and
(ii) has not ceased to be in full force and effect as to the full amount of
coverage provided by KEXIM;

(h)      the K-sure Insurance Policy in respect of each Mortgaged Ship is in
full force and effect and (i) has not been declared by K-sure to be ineffective
as to the coverage provided by K-sure and (ii) has not ceased to be in full
force and effect as to the full amount of coverage provided by K-sure; and





-  44  -




(i)       each of the KEXIM Lenders and the K-Sure Lenders have consented to the
terms of this Agreement and that any necessary consents have been obtained by
the ECA Agent from the ECAs.

4.6        Waiver of conditions precedent

The conditions in this Clause 4 are inserted solely for the benefit of the
Finance Parties and may be waived in writing in whole or in part and with or
without conditions by the Administrative Agent acting on the instructions of the
Required Lenders.





-  45  -




SECTION 3 - UTILIZATION

5         Utilization

5.1        Delivery of a Utilization Request

The Borrower may utilize the New Facilities by delivering to the Administrative
Agent a duly completed Utilization Request at least three (3) Business Days
before the proposed Utilization Date.

5.2        Completion of a Utilization Request

A Utilization Request is irrevocable (except for a correction in relation to a
purely administrative or technical error and with the consent of the
Administrative Agent (acting on the instructions of the Required Lenders), such
consent not to be unreasonably withheld or delayed)) and will not be regarded as
having been duly completed unless:

(a)      It specifies the New Facility to which it relates;

(b)      the proposed Utilization Date is a Business Day falling on or before
the Last Availability Date for the relevant New Facility;

(c)      the currency and amount of the Utilization comply with Clause 5.3
 (Currency and amount);

(d)      the proposed Interest Period complies with Clause 9  (Interest
Periods);

(e)      it identifies the purpose for the Utilization and that purpose complies
with Clause 3  (Purpose);

(f)       it specifies the account bank details to which the proceeds of the
Loan are to be credited; and

(g)      it is duly signed by authorized signatories of the Borrower;

provided that (x) no more than one (1) Utilization of the New Term Facility
shall be permitted and (y) no more than three (3) Utilizations of the Revolving
Facility may occur during each fiscal quarter in each Fiscal Year of the
Borrower.

5.3        Currency and amount

The currency specified in a Utilization Request must be dollars and, unless
otherwise approved by all the Lenders, each Advance shall be for the amount
specified in Clause 3.1  (Purpose) relative to such Advance.

5.4        Lenders’ obligation

(a)      If the conditions set out in this Agreement have been met, each Lender
shall make its participation in each Advance available by the relevant
Utilization Date through its Facility Office.

(b)      The amount of each Lender’s participation in the Advance will be equal
to the proportion borne by its undrawn Commitment to the undrawn Total
Commitments immediately prior to making the Advance.

(c)      The Administrative Agent shall promptly notify each Lender of the
amount of the Advance and the amount of its participation in the Advance, and,
if different, the amount of that participation to be made available in
accordance with Clause 36.1 (Payments to the Administrative Agent), in each case
no later than four (4) Business Days before the Utilization Date.





-  46  -




(d)      The Administrative Agent shall ensure that each Advance is remitted to
the account specified by the Borrower in the Utilization Request. If the
conditions set out in Clauses 4.2 (Conditions precedent to Utilization Date) are
met, in addition to the other conditions set out in this Agreement, the
Administrative Agent shall release the Advance to the Borrower and/or its
financial institution on the Utilization Date.

(e)      The Borrower irrevocably authorizes and directs the Administrative
Agent to remit the proceeds of each Advance to the account specified in the
relevant Utilization Request

5.5        Payment to Commercial Lenders

The Borrower irrevocably authorizes the Administrative Agent on the first
Utilization Date in respect of the New Facilities, to pay to, to the order of,
or for the account of, the Borrower the New Term Facility Advance and, if
applicable, the first Revolving Facility Advance.  In each case, that payment
shall be made to the account of the Administrative Agent (for distribution to
the Commercial Lenders) which the Borrower specifies in the Utilization Request
relating to the New Term Facility Advance and, if applicable, the first
Revolving Facility Advance and in like funds as the Administrative Agent
received from the New Facilities Lenders in respect of the New Term Facility
Advance and, if applicable, the first Revolving Facility Advance.

5.6        Disbursement of New Term Facility Advance

Payment by the Administrative Agent under Clause 5.5 (Payment to Commercial
Lenders) to a person other than the Borrower shall constitute the making of the
New Term Facility Advance and, if applicable, the first Revolving Facility
Advance and the Borrower shall at that time become indebted, as principal and
direct obligor, to each New Facilities Lender in an amount equal to that New
Facilities Lender’s participation in the New Term Facility Advance and, if
applicable, the first Revolving Facility Advance.

5.7        Cancellation of Commitments

(a)      The New Term Facility Commitments which are unutilized at the date
falling on the earlier of (i) the Utilization Date relating to the New Term
Facility Advance and (ii) the Last Availability Date relating to the New Term
Facility shall then be cancelled.

(b)      The Revolving Facility Commitments which are unutilized on the Last
Availability Date relating to the Revolving Facility shall then be cancelled.





-  47  -




SECTION 4 - REPAYMENT, PREPAYMENT AND CANCELLATION

6         Repayment

6.1        Repayment

The Borrower shall, on each Repayment Date, repay such part of the Loan as is
required to be repaid by Clause 6.2  (Scheduled Repayment of Advances).

6.2        Scheduled Repayment of Advances

(a)      Repayment of Commercial Tranche of each Delivery Term Facility Advance:
Subject to Clause 7  (Illegality, prepayment and cancellation), the Borrower
shall fully repay the Commercial Tranche of each Delivery Term Facility Advance
in one (1) installment immediately upon Utilization of the New Term Facility
and, if relevant, the Revolving Facility, with all of the proceeds of the New
Term Facility Advance and, if relevant, the proceeds of the relevant Revolving
Facility Advance, and the Borrower shall not permit any amounts to be
outstanding under the Commercial Tranche subsequent to the Utilization of the
New Term Facility.

(b)      Repayment of KEXIM Guaranteed Tranche: Subject to Clause 7
 (Illegality, prepayment and cancellation), the Borrower shall repay the KEXIM
Guaranteed Tranche of each Delivery Term Facility Advance in equal quarterly
repayment installments, each such installment to be repaid on each of the
Repayment Dates relative to such Delivery Term Facility Advance, excluding the
final installment as set out in Clause 6.3  (Repayment of First Installment and
Final Installment of Each Advance), in accordance with a 12-year age adjusted
loan repayment profile as set out in Schedule 16 (Repayment Schedule).

(c)      Repayment of KEXIM Funded Tranche: Subject to Clause 7  (Illegality,
prepayment and cancellation), the Borrower shall repay the KEXIM Funded Tranche
of each Delivery Term Facility Advance in equal quarterly repayment
installments, each such installment to be repaid on each of the Repayment Dates
relative to such Delivery Term Facility Advance, excluding the final installment
as set out in Clause 6.3  (Repayment of First Installment and Final Installment
of Each Advance), in accordance with a 12-year age adjusted loan repayment
profile as set out in Schedule 16 (Repayment Schedule).

(d)      Repayment of K-sure Tranche: Subject to Clause 7  (Illegality,
prepayment and cancellation), the Borrower shall repay the K-sure Tranche of
each Delivery Term Facility Advance in equal quarterly repayment installments,
each such installment to be repaid on each of the Repayment Dates relative to
such Delivery Term Facility Advance, excluding the final installment as set out
in Clause 6.3  (Repayment of First Installment and Final Installment of Each
Advance), in accordance with a 12-year age adjusted loan repayment profile as
set out in Schedule 16 (Repayment Schedule).

(e)      Repayment of New Term Facility: Subject to Clause 7  (Illegality,
prepayment and cancellation), the Borrower shall repay the New Term Facility
Advance in twenty (20) equal quarterly repayment installments, each such
installment to be repaid on each of the Repayment Dates relative to the New Term
Facility Advance, excluding the final installment as set out in Clause 6.3
 (Repayment of First Installment and Final Installment of Each Advance), in
accordance with a 17-year age adjusted loan repayment profile as set out in
Schedule 16 (Repayment Schedule).

(f)       Repayment of Revolving Facility: Subject to Clause 7  (Illegality,
prepayment and cancellation), the Borrower shall repay any Revolving Facility
Advances in full on the New Facilities Final Repayment Date.





-  48  -




6.3        Repayment of First Installment and Final Installment of each Advance

(a)      The first installment payable under the New Term Facility shall be made
on the First Repayment Date in accordance with Schedule 16 (Repayment Schedule).

(b)      On the Final Repayment Date for each Advance, the Advance shall be paid
in full.

6.4        Revolving Facility reborrowing

The Borrower may from time to time reborrow any part of the Revolving Facility
which is prepaid.

7         Illegality, prepayment and cancellation

7.1        Illegality

If at any time there is a law binding upon the Lenders in any jurisdiction which
renders it unlawful for any Lender to perform any of its obligations or to
exercise any of its rights under this Agreement or any of the other Finance
Documents or for any Lender to contribute to or maintain or fund its
participation in the Loan:

(a)      the Lender shall promptly notify the Administrative Agent upon becoming
aware of that event;

(b)      upon the Administrative Agent notifying the Borrower, the Commitment of
that Lender will be immediately cancelled;

(c)      to the extent that the Lender’s participation has not been assigned
pursuant to Clauses 2.2  (Increase) or 41.8(a) to 41.8(c)  (Replacement of a
Defaulting Lender), the Borrower shall repay (without any fees, premium or
penalty) all amounts outstanding to the Lender on the last day of the Interest
Period occurring after the Administrative Agent has notified the Borrower or, if
earlier, the date specified by the Lender in the notice delivered to the
Administrative Agent (being no earlier than the last day of any applicable grace
period permitted by law); and

(d)      no prepayment fee shall be payable pursuant to Clause 11.3  (KEXIM
Prepayment Fee) in connection with prepayments in accordance with this Clause
7.1.

7.2        Change of Control

(a)      The Facility Guarantor shall promptly notify the Administrative Agent
upon any Obligor becoming aware of a Change of Control.

(b)      If a Change of Control occurs (other than an Upstream Guarantor Change
of Control) without the prior consent of all the Lenders, the Administrative
Agent may, and shall if so directed by the Required Lenders, by notice to the
Borrower, cancel the Total Commitments with effect from a date specified in that
notice which is at least 30 days after the giving of the notice and declare that
all or part of the Loan be payable on demand after such date, on which date it
shall become payable on demand by the Administrative Agent on the instructions
of the Required Lenders.

(c)      Subject to paragraph (d) below, any partial prepayment of the Loan
under this Clause 7.2 shall be applied to the outstanding principal amount of
each Advance on a pro rata basis and shall reduce future installments payable in
respect of each Advance under Clause 6.2  (Scheduled Repayment of Advances) in
inverse chronological order.





-  49  -




(d)      If an Upstream Guarantor Change of Control occurs without the prior
consent of all the Lenders:

(i)       the Borrower shall on the Disposal Repayment Date prepay in full:

(A)      the Appropriate Amount; plus

(B)      any further amount required to be prepaid (if any) in addition to the
prepayment described in sub-paragraph (A) above in order to comply with the
provisions in Clause 24  (Minimum security value);

such amounts to be applied first, to prepay, on a pro rata basis, the Delivery
Term Facility Advance with respect to such Upstream Guarantor’s Mortgaged Ship,
the New Term Facility Advance and any Revolving Facility Advances and second, if
necessary, to prepay the remaining Advances on a pro rata basis and to reduce
future installments in respect of such Advances pro rata in inverse
chronological order; and

(ii)      at such Disposal Repayment Date, if the Revolving Facility Commitments
are reduced such that the aggregate principal amount outstanding under the
Revolving Facility exceeds the aggregate commitments thereunder, the Borrower
shall prepay the Revolving Facility Advances in an amount equal to such excess.

7.3        Loss of ECA Support

(a)      If at any time the KEXIM Guarantee is lost, cancelled, unenforceable or
invalid while any amounts remain outstanding under the KEXIM Guaranteed Tranche,
the Administrative Agent shall immediately cancel the Total Commitments and
declare that the entire Loan be payable on demand.

(b)      If at any time, in relation to an Advance, the relevant K-sure
Insurance Policy is lost, cancelled, unenforceable or invalid while any amounts
remain outstanding under the K-sure Tranche in relation to such Advance, the
Administrative Agent shall immediately cancel the Total Commitments and declare
that the entire Loan be payable on demand.

7.4        Voluntary prepayment

(a)      Prepayment of the Loan

(i)       Subject to the payment of any fees payable by the Borrower pursuant to
Clause 11.3  (KEXIM Prepayment Fee), the Borrower may, if it gives the
Administrative Agent and the ECA Agent not less than ten (10) Business Days’
prior written notice, prepay the whole or any part of the Loan (but if in part,
being an amount that reduces, as applicable, the amount of (i) the Delivery Term
Facility by a minimum amount of $1,000,000 or any whole number multiples
thereof, (ii) the New Term Facility by a minimum amount of $1,000,000 or any
whole number multiples thereof or (iii) the Revolving Facility by a minimum
amount of $1,000,000 or any whole number multiples thereof) on the last day of
an Interest Period in respect of the amount to be prepaid.

(ii)      Other than the prepayment in full of the Commercial Tranche with the
proceeds of the New Facilities, any partial prepayment of the Delivery Term
Facility under this Clause 7.4 (i) shall be applied to the outstanding principal
amount of each Delivery Term Facility Advance according to the pro rata share of
each Delivery Term Facility Tranche then outstanding under each such Delivery
Term Facility Advance (provided that, at the option of the Facility Guarantor,
the pro rata percentages of such partial prepayment attributable to the KEXIM
Guaranteed Tranche and the KEXIM Funded Tranche outstanding under each Delivery
Term Facility Advance may be reallocated between





-  50  -




the KEXIM Guaranteed Tranche and the KEXIM Funded Tranche outstanding under each
such Delivery Term Facility Advance) and (ii) shall reduce future installments,
on a pro rata basis in order of maturity, payable in respect of each Delivery
Term Facility Advance under Clause 6.2  (Scheduled Repayment of Advances),
excluding the final payments, other than prepayments pursuant to Clause 24.11(b)
(Security shortfall), which shall reduce future installments, on a pro rata
basis, payable in respect of each Delivery Term Facility Advance, including the
final payments.

(iii)      Any partial prepayment of the New Term Facility under this Clause 7.4
(i) shall be applied to the outstanding principal amount of the New Term
Facility Advance and (ii) shall reduce future installments, on a pro rata basis
in order of maturity, payable in respect of the New Term Facility Advance under
Clause 6.2  (Scheduled Repayment of Advances), excluding the final payment,
other than prepayments pursuant to Clause 24.11(b) (Security shortfall), which
shall reduce future installments, on a pro rata basis in order of maturity,
payable in respect of the New Term Facility Advance, including the final
payment.

(iv)     Any partial prepayment of the Delivery Term Facility under this Clause
7.4 shall be made together with a pro rata partial prepayment of the New Term
Facility, and any partial prepayment of the New Term Facility under this Clause
7.4 shall be made together with a pro rata partial prepayment of the Delivery
Term Facility.

(b)      Refund of K-sure Premium

Upon any voluntary prepayment of the Delivery Term Facility (whether in whole or
in part), the Borrower may request the ECA Agent to seek a refund by K-sure of
such portion of the K-sure Premium paid by the Borrower. In the event that
K-sure (in its absolute sole discretion) consents to such request and refunds
any portion of the K-sure Premium, the amount of which shall be determined and
calculated solely by K-sure pursuant to the terms of the relevant K-sure
Insurance Policy and its internal regulations, to the ECA Agent or the
Administrative Agent (as the case may be), such refund shall be remitted to the
Borrower in accordance with Clause 36  (Payment Mechanics), provided that
neither the Administrative Agent nor the ECA Agent shall be obliged to take any
further action if K-sure refuses or fails for whatever reason to refund any
portion of the K-sure Premium.

7.5        Put Options

(a)      KEXIM shall have a put option to require prepayment of the KEXIM Funded
Tranche and the KEXIM Guaranteed Tranche, and K-sure shall have a put option to
call for prepayment on the K-sure Tranche to be exercised on the Final Repayment
Date of the New Term Facility, if the New Term Facility is not committed to be
refinanced/renewed prior to the date that falls two (2) months before the Final
Repayment Date of the New Term Facility, provided that the ECA Agent shall
provide written notice to K-sure and KEXIM as to whether the refinancing/renewal
of the New Term Facility has been obtained on or prior to the date which is two
(2) months prior to the final maturity date of the New Term Facility. Upon
exercise of the above put options (the Put Options and each a Put Option), all
outstanding amounts under the KEXIM Funded Tranche, the KEXIM Guaranteed Tranche
and the K-sure Tranche must be repaid on the Final Repayment Date of the New
Term Facility.

(b)      No KEXIM Prepayment Fee shall be payable in connection with a
prepayment following any exercise of the Put Option.





-  51  -




7.6        Sale or Total Loss

(a)      If a Ship becomes a Total Loss before the New Facilities have become
available for borrowing under this Agreement, the New Term Facility Commitments
shall be reduced proportionately.

(b)      On a Mortgaged Ship’s Disposal Repayment Date:

(i)       the Borrower shall prepay in full:

(A)      the Appropriate Amount; plus

(B)      any further amount required to be prepaid (if any) in addition to the
prepayment described in sub-paragraph (A) above in order to comply with the
provisions in Clause 24  (Minimum security value),

such amounts to be applied first, to prepay, on a pro rata basis, the Delivery
Term Facility Advance with respect to the relevant Mortgaged Ship, the New Term
Facility Advance and any Revolving Facility Advances and second, if necessary,
to prepay the remaining Advances on a pro rata basis and to reduce future
installments in respect of such Advances pro rata in inverse chronological
order; and

(ii)      at such Disposal Repayment Date, if the Revolving Facility Commitments
are reduced such that the aggregate principal amount outstanding under the
Revolving Facility exceeds the aggregate commitments thereunder, the Borrower
shall prepay the Revolving Facility Advances in an amount equal to such excess.

7.7        Voluntary cancellation

Subject to the payment of any fees payable by the Borrower pursuant to Clause
11.3  (KEXIM Prepayment Fee), the Borrower may, without premium or penalty, if
it gives the Administrative Agent not less than ten (10) Business Days’ prior
written notice, cancel the whole or any part of the Total Commitments (but (i)
in a minimum amount of $1,000,000 and a multiple of $1,000,000 with respect to
the New Term Facility and (ii) in a minimum amount of $1,000,000 and a multiple
of $1,000,000 with respect to the Revolving Facility). Upon such cancellation,
the Total Commitments shall be reduced pro rata by the same amount.

7.8        Automatic cancellation

Any part of the Total Commitments which has not been drawn upon by the relevant
Last Availability Date shall be automatically cancelled at close of business in
New York on such Last Availability Date and the Total Commitments shall be
reduced accordingly.

7.9        Right of replacement or cancellation and prepayment in relation to a
single Lender

(a)      If:

(i)       any sum payable to any Lender by an Obligor is required to be
increased under Clause 12.2  (Grossing-up for taxes); or

(ii)      any Lender claims indemnification from the Borrower under Clause 12.5
(Indemnity for taxes) or Clause 13  (Increased Costs),

the Borrower may, while the circumstance giving rise to the requirement for that
increase or indemnification continues, give the Administrative Agent notice of
cancellation of the





-  52  -




Commitment of that Lender and its intention to procure the repayment of that
Lender’s participation in the Loan or give the Administrative Agent notice in
form and substance satisfactory to the Administrative Agent of its intention to
replace that Lender.

(b)      On receipt of a notice referred to in Clause 7.9(a)  (Right of
replacement or cancellation and prepayment in relation to a single Lender)
above, the Commitment of that Lender shall immediately be reduced to zero.

(c)      On the last day of each Interest Period which ends after the Borrower
has given notice under Clause 7.9(a)  (Right of replacement or cancellation and
prepayment in relation to a single Lender) above in relation to a Lender (or, if
earlier, the date specified by the Borrower in that notice), the Borrower shall
repay that Lender’s participation in the Loan.

(d)      If any Lender becomes a Defaulting Lender, the Borrower may, at any
time while the Lender continues to be a Defaulting Lender give the
Administrative Agent two (2) Business Days’ notice of cancellation of the
undrawn Commitment of that Lender.

(e)      On the notice provided pursuant to Clause 7.9(c)  (Right of replacement
or cancellation and prepayment in relation to a single Lender) becoming
effective, the undrawn Commitment of the Defaulting Lender shall immediately be
reduced to zero and the remaining undrawn Commitments shall each be reduced
ratably and the Administrative Agent shall as soon as practicable after receipt
of such notice, notify all the Lenders.

7.10      Restrictions

(a)      Any notice of cancellation or prepayment given by any Party under this
Clause 7 shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.

(b)      Any prepayment under this Agreement, including but not limited to
Clause 7.2  (Change of control), shall be made together with accrued interest on
the amount prepaid and, subject to any Break Costs and Prepayment Fees, without
premium or penalty (other than the KEXIM Prepayment Fee (subject to the
provisions of Clause 11.3 (KEXIM Prepayment Fee))).

(c)      The Borrower may not reborrow any part of the Delivery Term Facility or
the New Term Facility which is repaid or prepaid under this Agreement.

(d)      The Borrower shall not repay or prepay all or any part of the Loan or
cancel all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

(e)      Subject to Clause 2.2  (Increase), no amount of the Commitments
cancelled under this Agreement may be subsequently reinstated.

(f)       If the Administrative Agent receives a notice under this Clause 7 it
shall promptly forward a copy of that notice to either the Borrower or the
affected Lender or Lenders, as appropriate.

(g)      If the Total Commitments are partially reduced under this Agreement
other than under Clause 7.1  (Illegality) and Clause 7.9  (Right of replacement
or cancellation and prepayment in relation to a single Lender), the Commitments
of the Lenders shall be reduced ratably.

(h)      Any prepayment under this Agreement shall be made together with payment
to a Swap Bank of any amount falling due to the relevant Swap Bank under a
Hedging Contract as a result of the termination or close out of that Hedging
Contract or any Hedging Transaction under it in accordance with Clause 27.3
(Unwinding of Hedging Contracts) in relation to that





-  53  -




prepayment. The Borrower must inform and deliver satisfactory evidence to the
Administrative Agent to be forwarded to the Lenders of any required close-out
payments to any Swap Bank within five (5) Business Days after the relevant
prepayment date.

(i)       In the case of prepayment of the KEXIM Guaranteed Tranche, the
unutilized portion of the KEXIM Premium shall be refunded in accordance with the
terms and conditions as contained in the KEXIM Guarantee and KEXIM’s internal
regulations, and the ECA Agent shall use commercially reasonable efforts for
such refund to be effected.

7.11      Conditions to the Replacement of a Lender

The replacement of a Lender pursuant to Clause 7.9 (Right of repayment and
 cancellation in relation to a single Lender) shall be subject to the following
additional conditions:

(a)      no Finance Party shall have any obligation to find a replacement
Lender; and

(b)      any Lender replaced pursuant to Clause 7.9 (Right of repayment and
cancellation in relation to a single Lender) shall not be required to refund, or
to pay or surrender to any other Lender, any of the fees or other amounts
received by the replaced Lender under any Finance Document.





-  54  -




SECTION 5 - COSTS OF UTILIZATION

8         Interest

8.1        Calculation of interest

The rate of interest on each Advance for each Interest Period relative to such
Advance is the percentage rate per annum which is the aggregate of the
applicable:

(a)      Margin; and

(b)      LIBOR.

8.2        Payment of interest

The Borrower shall pay accrued interest on each Advance on the last day of each
Interest Period relative to such Advance. However, if the Interest Period is
greater than three (3) months, the Borrower shall pay accrued interest on each
Advance quarterly.

8.3        Default interest

(a)      If an Obligor fails to pay any amount payable by it under a Finance
Document (other than a Hedging Contract) on its due date, interest shall accrue
on the overdue amount from the due date up to the date of actual payment (both
before and after judgment) at a rate which, subject to Clause 8.3(b)  (Default
interest) below, is 2% per annum higher than the rate which would have been
payable if the overdue amount had, during the period of non-payment, constituted
an Advance for successive ninety (90)-day Interest Periods. Any interest
accruing in accordance with this Clause 8.3 shall be immediately payable by the
Obligors on demand by the Administrative Agent.

(b)      If any overdue amount consists of all or part of an Advance which
became due on a day which was not the last day of an Interest Period relating to
such Advance or the relevant part of it:

(i)       the first Interest Period for that overdue amount shall have a
duration equal to the unexpired portion of the current Interest Period relating
to such Advance; and

(ii)      the rate of interest applying to the overdue amount during that first
Interest Period shall be 2% per annum higher than the rate which would have
applied if the overdue amount had not become due.

(c)      Default interest (if unpaid) arising on an overdue amount will be
compounded with the overdue amount at the end of each Interest Period applicable
to that overdue amount but will remain immediately due and payable.

8.4        Notification of rates of interest

The Administrative Agent shall promptly notify the Lenders and the Borrower of
the determination of a rate of interest under this Agreement.





-  55  -




9         Interest Periods

9.1        Commencement of Interest Periods.

The first Interest Period applicable to an Advance shall commence on the
relevant Utilization Date and each subsequent Interest Period for such Advance
shall commence on the expiry of the preceding Interest Period.

9.2        Duration of normal Interest Periods.

Subject to Clauses 9.3  (Duration of Interest Periods for repayment
installments) and 9.4 (Non-availability of matching deposits for Interest Period
selected), each Interest Period shall be:

(a)      in respect of the Commercial Tranche:

(i)       three (3) or six (6) months as notified by the Borrower to the
Administrative Agent not later than 11:00 a.m. (New York time) three (3)
Business Days before the commencement of the Interest Period;

(ii)      in the case of the first Interest Period applicable to each Advance
other than the first Advance, a period commencing on the relevant Utilization
Date and ending on the last day of the then current Interest Period for
outstanding Advances;

(iii)      three (3) months, if the Borrower fails to notify the Administrative
Agent by the time specified in paragraph (i); or

(iv)     such other period as the Administrative Agent may, with the
authorization of the Commercial Lenders, agree with the Borrower;

(b)      in respect of the KEXIM Guaranteed Tranche, the KEXIM Funded Tranche
and the K-sure Tranche:

(i)       three (3) months; or

(ii)      in the case of the first Interest Period applicable to each Advance
other than the first Advance, a period commencing on the relevant Utilization
Date and ending on the last day of the then current Interest Period for
outstanding Advances;

(c)      in respect of the New Term Facility and the Revolving Facility:

(i)       three (3) or six (6) months as notified by the Borrower to the
Administrative Agent not later than 11:00 a.m. (New York time) three (3)
Business Days before the commencement of the Interest Period, such notification
to be made together with delivery of a Margin Certificate setting out the
calculation of the applicable Security Leverage Ratio;

(ii)      in the case of the first Interest Period applicable to each Advance, a
period commencing on the relevant Utilization Date and ending on the last day of
the then current Interest Period for outstanding Advances;

(iii)      three (3) months, if the Borrower fails to notify the Administrative
Agent by the time specified in paragraph (i); or

(iv)     such other period as the Administrative Agent may, with the
authorization of the New Facilities Lenders, agree with the Borrower.





-  56  -




9.3        Duration of Interest Periods for repayment installments.

In respect of an amount due to be repaid under Clause 6  (Repayment) on a
particular Repayment Date, an Interest Period shall end on that Repayment Date.

9.4        Non-availability of matching deposits for Interest Period selected.

If, after the Borrower has selected and the Lenders have agreed an Interest
Period, any Lender notifies the Administrative Agent by 11:00 a.m. (New York
time) on the second Business Day before the commencement of the Interest Period
that it is not satisfied that deposits in Dollars for a period equal to the
Interest Period will be available to it in the London Interbank Market when the
Interest Period commences, the Interest Period shall be of three (3) months.

9.5        Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

10       Changes to the calculation of interest

10.1      Absence of quotations

Subject to Clause 10.2  (Market disruption), if LIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by 11:00 a.m. London time on the Quotation Day, the applicable LIBOR
shall be determined on the basis of the quotations of the remaining Reference
Banks.

10.2      Market disruption

(a)      If a Market Disruption Event under 10.3(a) occurs in relation to the
Loan for any Interest Period, then the rate of interest on each Lender’s share
of the Loan for the Interest Period shall be the percentage rate per annum which
is the sum of:

(i)       the Margin; and

(ii)      the rate notified to the Administrative Agent by that Lender as soon
as practicable and in any event before interest is due to be paid in respect of
that Interest Period, to be that which expresses as a percentage rate per annum
the cost to that Lender of funding its participation in the Loan from whatever
source it may reasonably select.

(b)      If a Market Disruption Event under 10.3(b) occurs in relation to any
Lender’s participation in the Loan for any Interest Period, then the rate of
interest on such Lender’s share of the Loan for the Interest Period shall be the
percentage rate per annum which is the sum of:

(i)       the Margin; and

(ii)      the rate notified to the Administrative Agent by that Lender as soon
as practicable and in any event before interest is due to be paid in respect of
that Interest Period, to be that which expresses as a percentage rate per annum
the cost to that Lender of funding its participation in the Loan from whatever
source it may reasonably select.

(c)      If a Market Disruption Event occurs the Administrative Agent shall,
promptly and as soon as is practicable after the occurrence thereof, notify the
Borrower.  For the avoidance of doubt, the





-  57  -




replacement of LIBOR as a result of a Screen Rate Replacement Event is not a
Market Disruption Event.

10.3      In this Agreement:

Market Disruption Event means:

(a)      at or about noon in London on the Quotation Day for the relevant
Interest Period LIBOR is to be determined by reference to the Reference Banks
and none or only one of the Reference Banks supplies a rate to the
Administrative Agent to determine LIBOR for the relevant Interest Period; or

(b)      before close of business in London on the Quotation Day for the
relevant Interest Period, the Administrative Agent receives notifications from a
Lender or Lenders (whose participations in the Loan are at least equal to or
greater than 50 per cent of the Loan) that the cost to it of funding its
participation in the Loan from the London Interbank Market or if cheaper from
whatever source it may reasonably select would be in excess of LIBOR.

10.4      Alternative basis of interest or funding

(a)      If a Market Disruption Event occurs and the Administrative Agent or the
Borrower so requires, the Administrative Agent and the Borrower shall enter into
negotiations (for a period of not more than 30 days) with a view to agreeing a
substitute basis for determining the rate of interest.

(b)      Any alternative basis agreed pursuant to clause (a) above shall, with
the prior consent of all the Lenders be binding on all Parties.

10.5      Break Costs

(a)      The Borrower shall, within three (3) Business Days of demand by a
Finance Party, pay to that Finance Party its Break Costs attributable to all or
any part of the Loan or Unpaid Sum being paid by the Borrower on a day other
than the last day of an Interest Period for an Advance or, as the case may be,
an Unpaid Sum or relevant part of it.

(b)      Each Lender shall, as soon as reasonably practicable after a demand by
the Administrative Agent, confirm the amount of its Break Costs for any Interest
Period in which they accrue.

11       Fees

11.1      Commitment commission

(a)      The Borrower shall pay to the Administrative Agent (for the account of
each of the New Facilities Lenders) a fee in dollars computed at the rate of 40%
of the Margin (and in the case of the New Facilities, the applicable Margin as
the same may be adjusted from time to time) per annum on the undrawn and
uncancelled portion of that New Facilities Lender’s Commitment which shall
accrue from the New Closing Date until the Last Availability Date of each of the
New Term Facility and the Revolving Facility.

(b)      The accrued commitment commission shall be payable in arrears starting
on the New Closing Date and every three (3) months thereafter and also on each
date on which an Advance is made with respect to the relevant amount drawn down
until the undrawn portion of the Total Commitments is partially cancelled or
permanently reduced to zero, and any unpaid portion of the accrued commitment
commission shall be paid on the date the undrawn portion of the Total
Commitments is partially cancelled or permanently reduced to zero as relevant.





-  58  -




(c)      No commitment fee is payable to the Administrative Agent (for the
account of a New Facilities Lender) on any undrawn Commitment of that Lender for
any day on which that New Facilities Lender is a Defaulting Lender.

11.2      Other fees

The Obligors shall pay to the relevant party any other fees specified in the
relevant Fee Letters at the times and in the amounts specified therein.

11.3      KEXIM Prepayment Fee

In the case of a voluntary prepayment pursuant to Clause 7.4 (Voluntary
prepayment), the sale or disposal of a Ship permitted under Clause 21.4 (Sale or
other disposal of a Ship), or the voluntary cancellation of the KEXIM Funded
Tranche pursuant to Clause 7.7. (Voluntary cancellation), the Borrower shall pay
to the Administrative Agent, for further distribution to KEXIM, the KEXIM
Prepayment Fee. For the avoidance of doubt, no KEXIM prepayment fee will be
payable in case of a prepayment made under Clause 24.11(b) and/or under Clause
7.6 (Sale or Total Loss) in connection with a Total Loss.

11.4      KEXIM Premium

(a)      The Borrower acknowledges that the KEXIM Lenders benefit from the KEXIM
Guarantee once issued and in effect.

(b)      The Borrower and each KEXIM Lender acknowledge and agree that:

(i)       the amounts of the KEXIM Premium will be as set forth in the relevant
Fee Letter and will be payable on the dates as specified in that Fee Letter
(but, for the avoidance of doubt, no KEXIM Premium or any part thereof is
payable on the New Closing Date); and

(ii)      no KEXIM Lender is in any way involved in the calculation or payment
(otherwise than as financed in whole or in part pursuant to this Agreement) of
any part of the KEXIM Premium.

11.5      K-sure Premium.

Without prejudice to Clause 7.4(b) (Refund of K-sure Premium), the Borrower:

(a)           agrees, and each K-sure Lender acknowledges and agrees, that:

(i)       the amount of any K-sure Premium will be calculated in accordance with
the percentage included in the relevant defined term as of Closing Date, but
otherwise subject to the terms of the relevant K-sure Insurance Policy and
K-sure’s internal regulations; and

(ii)      no K-sure Lender is in any way involved in the calculation or payment
(otherwise than as financed in whole or in part pursuant to this Agreement) of
any part of any K-sure Premium;

(b)      agrees that their obligation to pay any K-sure Premium or any part of
any K-sure Premium in accordance with the relevant K-sure Insurance Policy shall
be an absolute and unconditional obligation and, without limitation, shall not
be affected by any failure by the Borrower to draw down funds under this
Agreement or the prepayment or acceleration of the whole or any part of the
Loan;





-  59  -




(c)      acknowledges that it shall pay an amount equivalent to each K-sure
Premium (including default interest under the relevant K-sure Insurance Policy)
to K-sure on the relevant due date, and no K-sure Premium will be refundable in
whole or in part in any circumstances, unless otherwise provided in the relevant
K-sure Insurance Policy and Clause 7.4(b) (Refund of K-sure Premium);

(d)      agrees that if, for any reason whatsoever, any additional premium is or
becomes payable to K-sure in respect of any K-sure Insurance Policy, the
Borrower shall promptly pay such additional premium in full and the Borrower
shall fully cooperate with the Administrative Agent and the ECA Agent on their
reasonable request to take all steps necessary on the part of the Borrower to
ensure that each K-sure Insurance Policy remains in full force and effect
throughout the Facility Period; and

(e)      shall indemnify K-sure in relation to any costs or expenses (including
reasonable legal fees) suffered or incurred by K-sure in connection with any
transfer to K-sure undertaken pursuant to Clause 30.1  (Assignments by the
Lenders) or in connection with any review by K-sure of or in relation to any
Event of Default and/or amendment or supplement to any of the Finance Documents
and/or a request for a consent or approval from K-sure.





-  60  -




SECTION 6 - ADDITIONAL PAYMENT OBLIGATIONS

12       No Set-Off or Tax Deduction; Tax Indemnity; FATCA

12.1   No deductions

All amounts due to each Indemnified Person under a Finance Document shall be
paid:

(a)      without any form of set-off, cross-claim or condition; and

(b)      free and clear of any tax deduction except a tax deduction which such
Obligor is required by law to make.

12.2     Grossing-up for taxes

If an Obligor is required by law to make a tax deduction from any payment:

(a)      such Obligor shall notify the Administrative Agent as soon as it
becomes aware of the requirement;

(b)      such Obligor shall pay the tax deducted to the appropriate taxation
authority promptly, and in any event before any fine or penalty arises; and

(c)      except if the deduction is for collection or payment of a
Non-indemnified Tax of an Indemnified Person, the amount due in respect of the
payment shall be increased by the amount necessary to ensure that each
Indemnified Person receives and retains (free from any liability relating to the
tax deduction) a net amount which, after the tax deduction, is equal to the full
amount which it would otherwise have received.

12.3   Evidence of payment of taxes

Within one (1) month after making any tax deduction, the relevant Obligor shall
deliver to the Administrative Agent documentary evidence satisfactory to the
Administrative Agent that the tax had been paid to the appropriate taxation
authority.

12.4   Tax credits

An Indemnified Person which receives for its own account a repayment or credit
in respect of tax on account of which an Obligor has made an increased payment
under Clause 12.2  (Grossing-up for taxes) shall pay to such Obligor a sum equal
to the proportion of the repayment or credit which such Indemnified Person
allocates to the amount due from such Obligor in respect of which such Obligor
made the increased payment, provided that:

(a)      such Indemnified Person shall not be obliged to allocate to this
transaction any part of a tax repayment or credit which is referable to a class
or number of transactions;

(b)      nothing in this Clause 12.4 shall oblige an Indemnified Person to
disclose the contents of any tax filings or other confidential information or to
arrange its tax affairs in any particular manner, to claim any type of relief,
credit, allowance or deduction instead of, or in priority to, another or to make
any such claim within any particular time;

(c)      nothing in this Clause 12.4 shall oblige an Indemnified Person to make
a payment which would leave it in a worse position than it would have been in if
the Obligor had not been required to make a tax deduction from a payment; and





-  61  -




(d)      any allocation or determination made by an Indemnified Person under or
in connection with this Clause 12.4 shall be conclusive and binding on each
Obligor.

12.5   Indemnity for taxes

The Borrower and each Guarantor hereby indemnifies and agrees to hold each
Indemnified Person harmless from and against all taxes other than
Non-indemnified Taxes levied on such Indemnified Person (including, without
limitation, taxes imposed on any amounts payable under this Clause 12.5) paid or
payable by such person, whether or not such taxes or other taxes were correctly
or legally asserted. Such indemnification shall be paid within 10 days from the
date on which such Indemnified Person makes written demand therefor specifying
in reasonable detail the nature and amount of such taxes or other taxes.

12.6   Exclusion from indemnity and gross-up for taxes

The Borrower and each Guarantor shall not be required to indemnify any
Indemnified Person for a tax pursuant to Clause 12.5  (Indemnity for taxes), or
to pay any additional amounts to any Indemnified Person pursuant to Clause 12.2
 (Grossing-up for taxes), to the extent that the tax is collected by withholding
on payments (a “Withholding”) and is levied by a Pertinent Jurisdiction of the
payer and:

(a)      the person claiming such indemnity or additional amounts was not an
original party to this agreement and under applicable law (after taking into
account relevant treaties and assuming that such person has provided all forms
it may legally and truthfully provide) on the date such person became a party to
this Agreement, a Withholding would have been required on such payment, provided
that this exclusion shall not apply to the extent such indemnity or additional
amounts do not exceed the indemnity or additional amounts that would have been
applicable if such payment had been made to the person from whom such person
acquired its rights under the Agreement, and this exclusion shall not apply to
the extent that such indemnity or additional amounts exceed the indemnity or
additional amounts that would have been required under the law in effect on the
date such person became a party to this Agreement; or

(b)      the person claiming such indemnity or additional amounts is a Lender
which has changed its Lending Office and under applicable law (after taking into
account relevant treaties and assuming that such Lender has provided all forms
it may legally and truthfully provide) on the date such Lender changed its
Lending Office Withholding would have been required on such payment, provided
that this exclusion shall not apply to the extent such indemnity or additional
amounts do not exceed the indemnity or additional amounts that would have been
applicable to such payment if such Lender had not changed its Lending Office,
and this exclusion shall not apply to the extent that the indemnity or
additional amounts exceed the indemnity or additional amounts that would have
been required under the law in effect immediately after such Lender changed its
Lending Office; or

(c)      in the case of a Lender, to the extent that Withholding would not have
been required on such payment if such Lender had complied with its obligations
to deliver certain tax form pursuant to Clause 12.7  (Delivery of tax forms)
below.

12.7      Delivery of tax forms

(a)      Upon the reasonable written request of the Borrower, each Lender or
transferee that is organized under the laws of a jurisdiction outside the United
States (a “Non-U.S. Lender”) shall deliver to the Administrative Agent and the
Borrower two properly completed and duly executed copies of (as applicable) IRS
Form W-8BEN-E, W-8ECI or W-8IMY or, upon written request of the Borrower or the
Administrative Agent, any subsequent versions thereof or successors thereto, in
each case claiming such reduced rate (which may be zero) of U.S.





-  62  -




Federal withholding tax under Sections 1441 and 1442 of the Code with respect to
payments of interest hereunder as such Non-U.S. Lender may properly claim. In
addition, in the case of a Non-U.S. Lender claiming exemption from U.S. Federal
withholding tax under Section 871(h) or 881(c) of the Code, such Non-U.S. Lender
shall, when so requested in writing by the Borrower provide to the
Administrative Agent and the Borrower in addition to the IRS Form W-8BEN-E
required above a certificate representing that such Non-U.S. Lender is not a
bank for purposes of Section 881(c) of the Code, is not a 10-percent shareholder
(within the meaning of Section 871(h)(3)(B) of the Code) of the Borrower and is
not a controlled foreign corporation related to the Borrower (within the meaning
of Section 864(d)(4) of the Code), and such Non-U.S. Lender agrees that it shall
promptly notify the Administrative Agent in the event any representation in such
certificate is no longer accurate.

(b)      In the event that Withholding taxes may be imposed under the laws of
any Pertinent Jurisdiction (other than the United States or any political
subdivision or taxing jurisdiction thereof or therein) in respect of payments on
the Loan or other amounts due under this Agreement and if certain documentation
provided by a Lender could reduce or eliminate such Withholding taxes under the
laws of such Pertinent Jurisdiction or any treaty to which the Pertinent
Jurisdiction is a party, then, upon written request by an Obligor, a Lender that
is entitled to an exemption from, or reduction in the amount of, such
Withholding tax shall deliver to such Obligor (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or promptly after
receipt of the Obligor’s request, whichever is later, such properly completed
and executed documentation requested by the Obligor, if any, as will permit such
payments to be made without withholding or at a reduced rate of withholding;
provided that such Lender is legally entitled to complete, execute and deliver
such documentation and in such Lender’s reasonable judgment such completion,
execution or delivery would not materially prejudice the legal or commercial
position of such Lender.

(c)      Each Lender shall deliver such forms as required in this Clause 12.7
within twenty (20) days after receipt of a written request therefor from the
Administrative Agent or the Obligor.

(d)      Notwithstanding any other provision of this Clause 12.7, a Lender shall
not be required to deliver any form pursuant to this Clause 12.7 that such
Lender is not legally entitled to deliver.

12.8   Application to Hedging Master Agreements

For the avoidance of doubt, Clause 12  (No Set-Off or Tax Deduction; Tax
Indemnity; FATCA) does not apply in respect of sums due from any Obligor to a
hedge counterparty under or in connection with a Hedging Master Agreement as to
which sums the provisions of Section 2(d) (Deduction or Withholding for Tax) of
that Hedging Master Agreement shall apply.

12.9      FATCA information

(a)      Subject to paragraph (c) below, within ten (10) Business Days of a
reasonable request by another FATCA Relevant Party, each FATCA Relevant Party
shall:

(i)       confirm to that other party whether it is a FATCA Exempt Party or is
not a FATCA Exempt Party; and

(ii)      supply to the requesting party (with a copy to the Administrative
Agent) such other form or forms (including IRS Form W-8BEN-E or Form W-9 or any
successor or substitute form, as applicable) and any other documentation and
other information relating to its status under FATCA as the requesting party
reasonably requests for the purpose of determining whether any payment to such
party may be subject to any FATCA Deduction.





-  63  -




(b)      If a FATCA Relevant Party confirms to any other FATCA Relevant Party
that it is a FATCA Exempt Party or provides an IRS Form W-8BEN-E or W-9 to show
that it is a FATCA Exempt Party, and it subsequently becomes aware that it is
not, or has ceased to be a FATCA Exempt Party, that party shall so notify all
other FATCA Relevant Parties reasonably promptly.

(c)      Nothing in this Clause 12.9 shall obligate any FATCA Relevant Party to
do anything which would or, in its reasonable opinion, might constitute a breach
of any law or regulation, any policy of that party, any fiduciary duty or any
duty of confidentiality, or to disclose any confidential information (including,
without limitation, its tax returns and calculations); provided that nothing in
this paragraph shall excuse any FATCA Relevant Party from providing a true
complete and correct IRS Form W-8 or W-9 (or any successor or substitute form
where applicable). Any information provided on such IRS Form W-8 or W-9 (or any
successor or substitute forms) shall not be treated as confidential information
of such party for purposes of this paragraph.

(d)      If a FATCA Relevant Party fails to confirm its status or to supply
forms, documentation or other information requested in accordance with the
provisions of this Agreement, or if the provided information is insufficient
under FATCA, then such party shall be treated as a FATCA Non-Exempt Party until
such time as the party in question provides sufficient confirmation, forms,
documentation or other information to establish the relevant facts.

12.10    FATCA withholding

(a)      A FATCA Relevant Party making a payment to any FATCA Non-Exempt Party
shall make such FATCA Deduction as it determines is required by law and shall
render payment to the IRS within the time allowed and in the amount required by
FATCA.

(b)      If a FATCA Deduction is required to be made by any FATCA Relevant Party
to a FATCA Non-Exempt Party, the amount of the payment due from such FATCA
Relevant Party to such FATCA Non-Exempt Party shall be reduced by the amount of
the FATCA Deduction reasonably determined to be required by such FATCA Relevant
Party.

(c)      Each FATCA Relevant Party shall promptly upon becoming aware that a
FATCA Deduction is required with respect to any payment owed to it (or that
there is any change in the rate or basis of a FATCA Deduction) notify each other
FATCA Relevant Party accordingly.

(d)      Within thirty days of making either a FATCA Deduction or any payment
required in connection with that FATCA Deduction, the party making such FATCA
Deduction shall deliver to the Administrative Agent for delivery to the party on
account of whom the FATCA Deduction was made evidence reasonably satisfactory to
that party that the FATCA Deduction has been made or (as applicable) any
appropriate payment paid to the IRS.

(e)      A FATCA Relevant Party who becomes aware that it must make a FATCA
Deduction in respect of a payment to another FATCA Relevant Party (or that there
is any change in the rate or basis of such FATCA Deduction) shall notify that
party and the Administrative Agent.

(f)       The Administrative Agent shall promptly upon becoming aware that it
must make a FATCA Deduction in respect of a payment to a Lender which relates to
a payment by a Borrower (or that there is any change in the rate or the basis of
such a FATCA Deduction) notify the Borrower and the relevant Lender.

(g)      If a FATCA Deduction is made as a result of any Finance Party failing
to be a FATCA Exempt Party, such party shall indemnify each other Finance Party
against any loss, cost or expense to it resulting from such FATCA Deduction.





-  64  -




13       Increased Costs

13.1      Increased Costs

(a)      Subject to Clause 13.3  (Exceptions), the Borrower shall, within three
(3) Business Days of a demand by the Administrative Agent, pay for the account
of a Finance Party the amount of any Increased Costs incurred by that Finance
Party or any of its Affiliates which:

(i)       arises as a result of a Change in Law; and/or

(ii)      is a Basel III Increased Cost; and/or

(iii)      is a Reformed Basel III Increased Cost.

(b)      In this Agreement Increased Costs means:

(i)       a reduction in the rate of return from the Facilities or on a Finance
Party’s (or its Affiliate’s) overall capital;

(ii)      an additional or increased cost; or

(iii)      a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.

13.2      Increased Cost claims

(a)      A Finance Party intending to make a claim pursuant to Clause 13.1
 (Increased Costs) shall notify the Administrative Agent of the event giving
rise to that claim, following which the Administrative Agent shall promptly
notify the Borrower.

(b)      Each Finance Party shall, as soon as practicable after a demand by the
Administrative Agent, provide a certificate confirming the amount of its
Increased Costs.

13.3      Exceptions

(a)      Clause 13.1  (Increased Costs) does not apply to the extent any
Increased Cost is:

(i)       attributable to a tax deduction required by law to be made by an
Obligor;

(ii)      attributable to a FATCA Deduction required to be made by a Party;

(iii)      compensated for by Clause 12.5  (Indemnity for Taxes) (or would have
been compensated for under Clause 12.5  (Indemnity for Taxes) but was not so
compensated solely because any of the exclusions in Clause 12.5 (Indemnity for
Taxes)  applied); or

(iv)     attributable to the willful breach by the relevant Finance Party or its
Affiliates of any law or regulation.





-  65  -




14       Other indemnities

14.1      Currency indemnity

(a)      If any sum due from an Obligor under the Finance Documents (a “Sum”),
or any order, judgment or award given or made in relation to a Sum, has to be
converted from the currency (the “First Currency”) in which that Sum is payable
into another currency (the “Second Currency”) for the purpose of:

(i)       making or filing a claim or proof against that Obligor; and/or

(ii)      obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

that Obligor shall, as an independent obligation, within three (3) Business Days
of demand by a Finance Party, indemnify each Finance Party to whom that Sum is
due against any Losses arising out of or as a result of the conversion including
any discrepancy between (i) the rate of exchange used to convert that Sum from
the First Currency into the Second Currency and (ii) the rate or rates of
exchange available to that person at the time of its receipt of that Sum.

(b)      Each Obligor waives any right it may have in any jurisdiction to pay
any amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.

14.2      Other indemnities

The Borrower shall (or shall procure that another Obligor will), within three
(3) Business Days of demand by a Finance Party or K-sure, indemnify, on an after
tax basis, each Finance Party and K-sure (as the case may be) against any Losses
(including, without limitation, taxes imposed on any amounts payable under this
Clause 14.2) incurred by that Finance Party or K-sure as a result of:

(a)      the occurrence of any Default;

(b)      any information produced or approved by the Borrower being misleading
and/or deceptive in any respect;

(c)      any inquiry, investigation, subpoena (or similar order) or litigation
with respect to any Obligor or with respect to the transactions contemplated or
financed under this Agreement;

(d)      a failure by an Obligor to pay any amount due under a Finance Document
on its due date, including, without limitation, any and all Losses arising as a
result of Clause 35  (Sharing among the Finance Parties);

(e)      funding, or making arrangements to fund, its participation in an
Advance requested by the Borrower in a Utilization Request but not made by
reason of the operation of any one or more of the provisions of this Agreement
(other than by reason of default or negligence by that Finance Party alone);

(f)       the Loan (or part of the Loan) not being prepaid in accordance with a
notice of prepayment given by the Borrower.





-  66  -




14.3      Indemnity to the Administrative Agent and the Security Agent

The Borrower shall promptly indemnify the Administrative Agent and the Security
Agent against:

(a)      any and all Losses incurred by the Administrative Agent or the Security
Agent as a result of :

(i)       investigating any event which it reasonably believes is a Default;

(ii)      acting or relying on any notice, request or instruction which it
reasonably believes to be genuine, correct and appropriately authorized;

(iii)      instructing lawyers, accountants, tax advisers, surveyors or other
professional advisers or experts as permitted under this Agreement; or

(iv)     any action taken by the Administrative Agent or the Security Agent, or
any of its or their representatives, agents or contractors in connection with
any powers conferred by any Finance Document to remedy any breach of any
obligations of any Obligor or any manager or charterer of any Ship; and

(b)      any Losses incurred by the Administrative Agent or the Security Agent,
(otherwise than by reason of the Administrative Agent’s or the Security Agent’s
gross negligence or willful misconduct); or, in the case of Losses pursuant to
Clause 36.9  (Disruption to payment systems etc.), notwithstanding the
Administrative Agent’s or the Security Agent’s negligence, gross negligence, or
any other category of liability whatsoever (except fraud of the Administrative
Agent or the Security Agent acting in such capacity under the Finance
Documents).

14.4      Indemnity concerning security

(a)      The Borrower shall (or shall procure that another Obligor will)
promptly indemnify each Indemnified Person against any and all Losses incurred
by it in connection with:

(i)       any failure by the Borrower to comply with Clause 16  (Costs and
expenses);

(ii)      acting or relying on any notice, request or instruction which it
reasonably believes to be genuine, correct and appropriately authorized;

(iii)      the taking, holding, protection or enforcement of the Security
Documents;

(iv)     the exercise or purported exercise of any of the rights, powers,
discretions and remedies vested in the Security Agent by the Finance Documents
or by law unless and to the extent that it was caused by its gross negligence or
willful misconduct; or

(v)      any claim (whether relating to the environment or otherwise) made or
asserted against the Indemnified Person which would not have arisen but for the
execution or enforcement of one or more Finance Documents unless and to the
extent that it was caused by its gross negligence or willful misconduct.





-  67  -




(b)      The Security Agent may, in priority to any payment to the other Finance
Parties, indemnify itself out of the Trust Property in respect of, and pay and
retain, all sums necessary to give effect to the indemnity in paragraph (a)
above and Clause 14.3  (Indemnity to the Administrative Agent and the Security
Agent) and shall have a lien on the Security Documents and the proceeds of the
enforcement of those Security Documents for all moneys payable to it.

14.5      KEXIM Indemnity

The Borrower shall promptly indemnify KEXIM and the KEXIM Lenders against any
cost, loss or liability incurred by KEXIM and the KEXIM Lenders (acting
reasonably) as a result of:

(i)       investigating any event which it reasonably believes is a covered risk
(howsoever described) under the KEXIM Guarantee; or

(ii)      exercising any of the rights, powers, discretions or remedies vested
in it under the KEXIM Guarantee or by law.

14.6      Interest

Moneys becoming due by the Borrower to any Indemnified Person under the
indemnities contained in this Clause 14 or elsewhere in this Agreement shall be
paid on demand made by such Indemnified Person and shall be paid together with
interest on the sum demanded from the date of demand therefor to the date of
reimbursement by the Borrower to such Indemnified Person (both before and after
judgment) at the rate referred to in Clause 8.3  (Default interest).

14.7      Continuation of indemnities

The indemnities by the Borrower in favor of the Indemnified Persons contained in
this Agreement shall continue in full force and effect notwithstanding any
breach by any Finance Party or the Borrower of the terms of this Agreement, the
repayment or prepayment of the Loan, the cancellation of the Total Commitments
or the repudiation by the Administrative Agent or the Borrower of this
Agreement.

14.8      Exclusion of liability

No Indemnified Person will be in any way liable or responsible to any Obligor
(whether as mortgagee in possession or otherwise) who is a Party or is a party
to a Finance Document to which this clause applies for any loss or liability
arising from any act, default, omission or misconduct of that Indemnified
Person, except to the extent caused by such Indemnified Party’s own gross
negligence or willful misconduct. In no event shall any Indemnified Party be
responsible or liable for special, indirect or consequential loss or punitive
damage of any kind whatsoever (including, but not limited to, loss of profit)
irrespective of whether such Administrative Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action.

14.9      Sanctions Indemnity

(a)      Each Obligor shall indemnify and hold harmless any Finance Party for
any and all claims, losses, damages, liabilities, expenses and costs of whatever
nature, including reasonable attorneys’ fees and expenses, arising out of such
Obligor’s, including its owners, officers, employees, and agents, non-compliance
with any Sanctions laws or connected with such noncompliance, incurred by such
Finance Party as a result of such Obligor’s violation of its obligations under
this Agreement.

(b)      In relation to each Lender that notifies the Administration Agent to
this effect (each a Restricted Lender), this Clause 14.9 shall only apply for
the benefit of that Restricted Lender





-  68  -




to the extent that the provisions in this Clause 14.9 would not result in (i)
any violation of or conflict with Council Regulation (EC) 2271/96 or (ii) a
violation of or conflict with section 7 German foreign trade rules (AWV)
(Außenwirtschaftsverordnung) or a similar anti-boycott statute.

15       Mitigation by the Lenders

15.1      Mitigation

(a)      Each Finance Party shall, in consultation with the Borrower, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Clause 7.1  (Illegality), Clause 12 (No Set-Off or Tax
Deduction; Tax Indemnity; FATCA) or Clause 13  (Increased Costs) including (but
not limited to) transferring its rights and obligations under the Finance
Documents to another Affiliate or Facility Office.

(b)      Paragraph (a) above does not in any way limit the obligations of any
Obligor under the Finance Documents.

15.2      Limitation of liability

(a)      The Borrower shall promptly indemnify each Finance Party for all costs
and expenses incurred by that Finance Party as a result of steps taken by it
under Clause 15.1  (Mitigation).

(b)      A  Finance Party is not obliged to take any steps under Clause 15.1
 (Mitigation) if, in the opinion of that Finance Party (acting reasonably), to
do so might be prejudicial to it.

16       Costs and expenses

16.1      Transaction expenses

The Obligors shall promptly and within five (5) Business Days of demand from any
Finance Party or K-sure pay the Finance Parties or K-sure (i) all amounts in
accordance with the Fee Letters, and (ii) the amount of all costs and expenses
(including fees, insurance, documented legal fees and out of pocket expenses,
and expenses of other consultants and advisers (subject to the proviso below))
reasonably incurred by any of them in connection with the negotiation,
preparation, printing, execution, syndication, registration and perfection and
any release, discharge, termination or reassignment of:

(a)      this Agreement, the Hedging Master Agreements and any other documents
referred to in any Finance Document;

(b)      any other Finance Documents executed or proposed to be executed after
the New Closing Date including any executed to provide additional security under
Clause 24  (Minimum security value); or

(c)      any Security Interest expressed or intended to be granted by a Finance
Document;

Provided that, subject to a separate agreement (already in place on the date of
this Agreement) between the Borrower and the Administrative Agent, the Borrower
is not responsible for legal fees or other expenses of  consultants and advisors
(including legal consultants) which have been unreasonably and unnecessarily
incurred by any of the Lenders outside common market practice.





-  69  -




16.2      Amendment costs

If an Obligor requests an amendment, waiver or consent, the Borrower shall,
within five (5) Business Days of demand by the Administrative Agent or K-sure,
reimburse the Administrative Agent or K-sure for the amount of all costs and
expenses (including reasonable fees, documented costs and expenses of legal
advisers and insurance and other consultants and advisers) reasonably incurred
by the Administrative Agent and the Security Agent or K-sure in responding to,
evaluating, negotiating or complying with that request or requirement.

16.3      Enforcement and preservation costs

The Borrower shall within five (5) Business Days of demand by a Finance Party or
K-sure pay to each Finance Party or K-sure the amount of all reasonable costs
and expenses (including fees, documented costs and expenses of legal advisers
and insurance and other consultants, brokers, surveyors and advisers) incurred
by that Finance Party or K-sure in connection with:

(a)      the enforcement of, or the preservation of any rights under, any
Finance Document and the K-sure Insurance Policies and any proceedings initiated
by or against any Indemnified Person and as a consequence of holding the
Collateral or enforcing those rights and any proceedings instituted by or
against any Indemnified Person as a consequence of taking or holding the
Security Documents or enforcing those rights;

(b)      any valuation carried out under Clause 24  (Minimum security value); or

(c)      any inspection carried out under Clause 22.7  (Inspection and notice of
drydockings) or any survey carried out under Clause 22.16  (Survey report), in
each case limited to once per year per Ship provided no Event of Default has
occurred and is continuing.





-  70  -




SECTION 7 - REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

17       Representations

Each Obligor makes and repeats the representations and warranties set out in
this Clause 17 to each Finance Party at the times specified in Clause 17.36
(Times when representations are made).

17.1      Status

(a)      Each Obligor is duly incorporated or formed, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation as a corporation or limited liability company.

(b)      Each Obligor has the power and authority to carry on its business as it
is now being conducted and to own its property and other assets.

17.2      Binding obligations

Subject to the Legal Reservations, the obligations expressed to be assumed by
each Obligor in each Transaction Document to which it is, or is to be, a party
are or, when entered into by it, will be legal, valid, binding and enforceable
obligations and each Security Document to which an Obligor is, or will be, a
party, creates or will create the Security Interests which that Security
Document purports to create and those Security Interests are or will be valid
and effective.

17.3      Power and authority

(a)      Each Obligor has the power and authority to enter into, perform and
deliver and comply with its obligations under, and has taken all necessary
action to authorize its entry into, each Transaction Document to which it is or
is to be a party.

(b)      No limitation on any Obligor’s powers to borrow, create security or
give guaranties will be exceeded as a result of any transaction under, or the
entry into of, any Transaction Document to which such Obligor is, or is to be, a
party.

17.4      Non-conflict

The entry into and performance by each Obligor of, and the transactions
contemplated by, each Transaction Document and the granting of the Security
Interests purported to be created by the Security Documents do not and will not
conflict with:

(a)      any law or regulation applicable to any Obligor;

(b)      the Constitutional Documents of any Obligor; or

(c)      any agreement or other instrument binding upon any Obligor or its or
any other Obligor’s assets, or constitute a default or termination event
(however described) under any such agreement or instrument or result in the
creation of any Security Interest (save for a Permitted Maritime Lien or under a
Security Document) on any Obligor’s assets, rights or revenues.

17.5      Validity and admissibility in evidence

(a)      All authorizations required or necessary:

(i)       to enable each Obligor lawfully to enter into, exercise its rights and
comply with its obligations under each Transaction Document to which it is a
party;





-  71  -




(ii)      to make each Transaction Document to which it is a party admissible in
evidence in its Pertinent Jurisdiction; and

(iii)      to ensure that each of the Security Interests created under the
Security Documents has the priority and ranking contemplated by therein,

have been obtained or effected and are in full force and effect.

(b)      All authorizations necessary for the conduct of the ordinary course of
business of each Obligor have been obtained or effected and are in full force
and effect if failure to obtain or effect those authorizations might result in a
Material Adverse Change.

17.6      Governing law and enforcement

(a)      The choice of New York law or any other applicable law as the governing
law of any Transaction Document should be recognized and enforced in each
Obligor’s jurisdiction of incorporation or formation.

(b)      Any judgment obtained in a New York court of proper jurisdiction
against an Obligor in respect of a Finance Document should be recognized and
enforced in each Obligor’s jurisdiction of incorporation or formation subject to
any statutory or other conditions or limitations of such jurisdiction.

17.7      Information

(a)      To the best of any Obligor’s knowledge, all written Information was
true and accurate in all material respects at the time it was given or made.

(b)      To the best of any Obligor’s knowledge, there are no facts or
circumstances or any other information which could make the Information
incomplete, untrue, inaccurate or misleading in any material respect.

(c)      To the best of any Obligor’s knowledge, the Information does not omit
anything which could make the Information incomplete, untrue, inaccurate or
misleading in any material respect.

(d)      All projections, forecasts or expressions of intention contained in the
Information and the assumptions on which they are based have been arrived at
after due and careful inquiry and consideration and were believed to be
reasonable by the person who provided that Information as at the date it was
given or made to the extent that they have been provided directly by an Obligor.

(e)      For the purposes of this Clause 17.7, “Information” means: any
information provided by any Obligor or, with respect to the Borrower, any other
entity required to be treated as a subsidiary in its consolidated accounts in
accordance with GAAP and/or any applicable law to any Finance Party in
connection with the Transaction Documents or the transactions referred to in
them.

17.8      Original Financial Statements

(a)      The Original Financial Statements are an accurate and fair
representation in all material respects of the financial condition, result of
operations and cash flows of the Obligors, on a consolidated basis, and were
prepared in accordance with GAAP; and

(b)      There has been no Material Adverse Change since the date of the
Original Financial Statements.





-  72  -




17.9      Pari passu ranking

Each Obligor’s payment obligations under the Finance Documents to which it is,
or is to be, a party rank at least pari passu with all its other present and
future unsecured and unsubordinated payment obligations, except for obligations
mandatorily preferred by law applying to companies generally.

17.10    Ranking and effectiveness of security

Subject to the Legal Reservations and any filing, registration or notice
requirements which is referred to in any Legal Opinion, the security created by
the Security Documents has (or will have when the Security Documents have been
executed) the priority which it is expressed to have in the Security Documents,
the Collateral is not subject to any Security Interest other than Permitted
Security Interests and such security will constitute perfected security on the
assets described in the Security Documents.

17.11    No insolvency

No Insolvency Event or creditors’ process described in Clause 28.10  (Creditors’
process) has been taken or, to the knowledge of any Obligor, threatened in
relation to any Obligor or any Subsidiary of any Obligor, and none of the
circumstances described in Clause 28.8  (Insolvency) applies to any Obligor or
any Subsidiary of any Obligor.

17.12    No Default

(a)      No Default is continuing or is reasonably likely to result from the
making of any Utilization or the entry into, the performance of, or any
transaction contemplated by, any Transaction Document.

(b)      No other event or circumstance is outstanding which constitutes (or,
with the expiry of a grace period, the giving of notice, a determination having
been made or any combination of any of the foregoing, would constitute) a
default or termination event (however described) under any other agreement or
instrument which is binding on any Obligor or any Subsidiary of any Obligor, or
to which any Obligor’s or any of its Subsidiaries’ assets are subject, which
might result in a Material Adverse Change.

17.13    No proceedings pending or threatened

(a)      No litigation, arbitration or administrative, regulatory or criminal
proceedings or investigations of, or before, any court, arbitral body or agency
have been started or (to the best of any Obligor’s knowledge and belief having
made due and careful inquiries) threatened against any Upstream Guarantor or the
Borrower.

(b)      No litigation, arbitration or administrative, regulatory or criminal
proceedings or investigations of, or before, any court, arbitral body or agency
which, if adversely determined are reasonably likely to result in a Material
Adverse Change, have, to the best of any Obligor’s knowledge and belief having
made due and careful inquiries, been started or threatened against the Facility
Guarantor.

17.14    No breach of laws

(a)      No Obligor or, to the best of such Obligor’s knowledge, Subsidiary of
any Obligor has breached in any respect any law or regulation, which breach has
or is reasonably likely to result in a Material Adverse Change.





-  73  -




(b)      No labor dispute is current or, to the best of any Obligor’s knowledge
and belief (having made due and careful inquiry), threatened against any Obligor
or Subsidiary of any Obligor which might result in a Material Adverse Change.

17.15    Environmental matters

(a)      To the best of any Obligor’s knowledge, no Environmental Law applicable
to any Ship and/or any Obligor has been violated.

(b)      To the extent applicable to any Ship, all consents, licenses and
approvals required under such Environmental Laws have been obtained and are
currently in force.

(c)      No Environmental Claim has been made or, to the best of any Obligor’s
knowledge is threatened or is pending against any Obligor, any Subsidiary of the
Obligors or any Ship and there has been no Environmental Incident which has
given or might give rise to such a claim.

17.16    Taxes

(a)      All payments which an Obligor is liable to make under the Finance
Documents to which it is a party can properly be made without deduction or
withholding for or on account of any tax payable under any law of any Pertinent
Jurisdiction applicable as of the Original Closing Date (with respect to the
Delivery Term Facility) or the New Closing Date (with respect to the New
Facilities) excluding any FATCA Deduction, and provided that each Lender
provides a form described in Clause 12.7 claiming a zero percent U.S. Federal
withholding tax rate.

(b)      Each Obligor has timely filed or has caused to be filed all tax returns
and other reports that it is required by law or regulation to file in any
Pertinent Jurisdiction, and has paid or caused to be paid all taxes, assessments
and other similar charges that are due and payable in any Pertinent
Jurisdiction, other than taxes and charges:

(i)       which (A) are not yet due and payable or (B) are being contested in
good faith by appropriate proceedings and for which adequate reserves have been
established and as to which such failure to have paid such tax does not create
any risk of sale, forfeiture, loss, confiscation or seizure of a Ship or of
criminal liability; or

(ii)      the non-payment of which could not reasonably be expected to have a
Material Adverse Change on the financial condition of such Obligor.

(c)      The charges, accruals, and reserves on the books of each Obligor
respecting taxes are adequate in accordance with GAAP.

(d)      No material claim for any tax has been asserted against an Obligor by
any Pertinent Jurisdiction or other taxing authority other than claims that are
included in the liabilities for taxes in the most recent balance sheet of such
person or disclosed in the notes thereto, if any.

(e)      The execution, delivery, filing and registration or recording (if
applicable) of the Finance Documents and the consummation of the transactions
contemplated thereby will not cause any of the Finance Parties to be required to
make any registration with, give any notice to, obtain any license, permit or
other authorization from, or file any declaration, return, report or other
document with any governmental authority in any Pertinent Jurisdiction.

(f)       No taxes are required by any governmental authority in any Pertinent
Jurisdiction to be paid with respect to or in connection with the execution,
delivery, filing, recording, performance or enforcement of any Finance Document.





-  74  -




(g)      The execution, delivery, filing, registration, recording, performance
and enforcement of the Finance Documents by any of the Finance Parties will not
cause such Finance Parties to be subject to taxation under any law or regulation
of any governmental authority in any Pertinent Jurisdiction of any Obligor.

(h)      It is not necessary for the legality, validity, enforceability or
admissibility into evidence of this Agreement or any other Finance Document that
any stamp, registration or similar taxes be paid on or in relation to this
Agreement or any of the other Finance Documents.

17.17    Security and Financial Indebtedness

(a)      No Security Interest exists over all or any of the present assets of
the Borrower or any Upstream Guarantor (except for any Permitted Security
Interests).

(b)      Neither the Borrower nor any Upstream Guarantor has any Financial
Indebtedness outstanding in breach of this Agreement.

17.18    Ship status

Each Mortgaged Ship is:

(a)      registered in the name of the relevant Upstream Guarantor through the
relevant Registry as a ship under the laws and flag of the relevant Flag State;

(b)      operationally seaworthy and in every way fit for service;

(c)      classed with the relevant Classification free of all overdue
requirements and recommendations of the relevant Classification Society; and

(d)      insured in the manner required by the Finance Documents.

17.19    Legal and beneficial ownership

(a)      Each Obligor is the sole legal and beneficial owner of the respective
assets over which it purports to grant a Security Interest under the Security
Documents.

(b)      The Borrower is a wholly-owned subsidiary of the Facility Guarantor.

(c)      Each Upstream Guarantor is a wholly-owned subsidiary of the Borrower.

17.20    Shares

(a)      All of the Equity Interests of the Borrower and each Upstream Guarantor
have been validly issued, are fully paid, non-assessable and free and clear of
all Security Interests other than Permitted Security Interests.

(b)      None of the Equity Interests of the Borrower or any Upstream Guarantor
are subject to any existing option, warrant, call, right, commitment or other
agreement of any character to which the Borrower or any Upstream Guarantor is a
party requiring, and there are no Equity Interests of the Borrower or any
Upstream Guarantor outstanding which upon conversion or exchange would require,
the issuance, sale or transfer of any additional Equity Interests of the
Borrower or any Upstream Guarantor or other Equity Interests convertible into,
exchangeable for or evidencing the right to subscribe for or purchase Equity
Interests of the Borrower or any Upstream Guarantor.





-  75  -




17.21    Accounting Reference Date

The financial year-end of each Obligor is the Accounting Reference Date.

17.22    No adverse consequences

(a)      To the best of any Obligor’s knowledge, it is not necessary under the
laws of any Obligor’s jurisdiction of incorporation or formation:

(i)       in order to enable any Finance Party to enforce its rights under any
Finance Document; or

(ii)      by reason of the execution of any Finance Document or the performance
by any Obligor of its obligations under any Finance Document to which it is, or
is to be, a party,

that any Finance Party should be licensed, qualified or otherwise entitled to
carry on business in any of such jurisdiction.

(b)      To the best of any Obligor’s knowledge, no Finance Party is or will be
deemed to be resident, domiciled or carrying on business in any Pertinent
Jurisdiction by reason only of the execution, performance and/or enforcement of
any Finance Document.

17.23    Copies of documents

The copies of those Transaction Documents which are not Finance Documents and
the Constitutional Documents of the Obligors delivered to the Administrative
Agent under Clause 4  (Conditions of Utilization) will be true, complete and
accurate copies of such documents and include all amendments and supplements to
them as at the time of such delivery and no other agreements or arrangements
exist between any of the parties to those Transaction Documents which would
materially affect the transactions or arrangements contemplated by them or
modify or release the obligations of any party under them.

17.24    No breach of Charter Documents

No Obligor nor to the best of any Obligor’s knowledge and belief any other
person is in breach of any Charter Document to which it is a party nor has
anything occurred which entitles or may entitle any party to rescind or
terminate it or decline to perform their obligations under it.

17.25    No immunity

No Obligor or any of its assets is immune to any legal action or proceeding.

17.26    Ship’s employment

Except as otherwise specified in this Agreement, each Mortgaged Ship:

(a)      if applicable, has been delivered and accepted for service, under its
Long Term Charter;

(b)      if applicable, is employed in the Approved Pooling Arrangement or such
other pooling arrangement approved by the Required Lenders, such approval not to
be unreasonably withheld or delayed; and

(c)      is free of any charter commitment which, if entered into after that
date, would require approval under the Finance Documents.





-  76  -




17.27    Rebates; commissions

There are no rebates, commissions or other payments to the Obligors in
connection with any Acceptable Charter other than those referred to in it.

17.28    Compliance

Each Ship and the person responsible for its operation are in compliance with
all requirements of the ISM Code and the ISPS Code.

17.29    Employees

As of the New Closing Date, neither the Borrower nor any Upstream Guarantor has
any employees.

17.30    ERISA Compliance

(a)      Except for those that would not, in the aggregate, reasonably be
expected to have a Material Adverse Change, (i) each Benefit Plan and Foreign
Benefit Plan is in compliance with applicable provisions of ERISA, the Code and
other requirements of law, (ii) there are no pending (or to the knowledge of any
Obligor, threatened) claims (other than routine claims for benefits in the
normal course), sanctions, actions, lawsuits or other proceedings or
investigation involving any Benefit Plan or Foreign Benefit Plan, (iii) no ERISA
Event is reasonably expected to occur, and (iv) no Foreign Benefit Plan has any
unfunded liability that is not accrued for to the extent required under
generally accepted accounting principles in the appropriate financial
statements.

(b)      On the New Closing Date, no ERISA Event has occurred in connection with
which obligations and liabilities (contingent or otherwise) remain outstanding
or could reasonably be expected to result in liability to any Obligor or any of
its Subsidiaries in excess of $500,000.

17.31    No Money Laundering

Each Obligor is acting for its own account in relation to the Loan and in
relation to the performance and the discharge of its respective obligations and
liabilities under the Finance Documents and the transactions and other
arrangements effected or contemplated by the Finance Documents to which such
Obligor is a party (including, without limitation, the borrowing by the Borrower
of the Loan), and, to the best of its knowledge and to the extent applicable to
such Obligor, the foregoing will not involve or lead to a contravention of any
law, official requirement or other regulatory measure or procedure which has
been implemented to combat Money Laundering or similar legislation in other
jurisdictions.

17.32    Anti-Bribery and Corruption Laws

(a)      To the knowledge of each Obligor, it and each Subsidiary of the
Obligors have conducted and are conducting their businesses in compliance with
Anti-Bribery and Corruption Laws.

(b)      To the knowledge of each Obligor, it and each Subsidiary of the
Obligors have instituted and maintained systems, controls, policies and
procedures designed to:

(i)       to prevent and detect incidences of bribery and corruption; and

(ii)      to promote and achieve compliance with Anti-Bribery and Corruption
Laws including, but not limited to, ensuring thorough and accurate books and
records, and utilization of commercially reasonable efforts to ensure that
Affiliates acting on behalf of the Obligor or its Subsidiaries shall act in
compliance with Anti-Bribery and Corruption Laws.





-  77  -




(c)      To the knowledge of each Obligor, neither any Obligor nor any of their
Subsidiaries, is (or ought reasonably to be) aware, that any of their respective
directors, officers, employees or agents has:

(i)       directly or indirectly, made, offered to make, promised to make or
authorized the offer, payment, or giving of, any value, including a financial or
other advantage for an improper purpose within the meaning of, the Anti-Bribery
and Corruption Laws;

(ii)      directly or indirectly used any corporate funds for any contribution,
gift, entertainment or other expense relating to political office or activity in
violation of the Anti-Bribery and Corruption Laws;

(iii)      made any direct or indirect payment or transfer of value to any
public official or any company employee from corporate funds in violation of
Anti-Bribery and Corruption Laws;

(iv)     received directly or indirectly any bribe, rebate, payoff, influence
payment, kickback or other payment or  transfer of value prohibited under
Anti-Bribery and Corruption Laws; or

(v)      been or is subject to any litigation, arbitration or administrative,
regulatory or criminal proceedings or investigation with regard to any actual or
alleged unlawful payment, improper transfer of value or other violation of
Anti-Bribery and Corruption Laws.

(d)      No Obligor nor any of their Subsidiaries will directly or indirectly
use the proceeds of the Facilities for any purpose which would be in violation
of the Anti-Bribery and Corruption Laws.

(e)      Upon reasonable belief that any Obligor or Subsidiary thereof may have
violated its representations, warranties, or covenants contained in this Clause
17.32, any Lender may instigate an audit of the Obligor or Subsidiary on not
less than seven (7) days’ notice.  Any Obligor or Subsidiary receiving such
notice shall provide reasonable assistance in such audit, including, but not
limited to, making all requested books, records, accounts, and personnel
requested reasonably available to those conducting the audit.

17.33    Sanctions

No Obligor:

(a)      is a Restricted Person;

(b)      is owned or controlled by or acting directly or, to the best of its
knowledge, indirectly on behalf of or for the benefit of, a Restricted Person;

(c)      owns or controls a Restricted Person; or

(d)      has a Restricted Person serving as a director, officer or, to the best
of its knowledge, employee.

17.34    No other material events or facts

Without prejudice to the generality of Clause 17.7  (Information), there are no
other material events, circumstances or facts (political, commercial or
otherwise), to any Obligor’s knowledge, which may give rise to any loss or claim
under any K-sure Insurance Policy or the KEXIM Guarantee.





-  78  -




17.35    Defense

Any claim or defense that the Obligor may have or hold in respect of the
Transaction Documents shall not affect its payment obligations under the Finance
Documents and that any claim or defense that any Obligor may have or hold in
respect of any Transaction Document or against any of the parties thereto or any
dispute arising in connection with a Transaction Document among the parties
thereto, shall not affect its payment obligations under the Finance Documents.

17.36    Times when representations are made

(a)      All of the representations and warranties set out in this Clause 17
(other than Ship Representations) are deemed to be made on the dates of:

(i)       the New Closing Date;

(ii)      the Restatement Effective Date;

(iii)      each Utilization Request; and

(iv)     each Utilization.

(b)      The Repeating Representations are deemed to be repeated on the first
day of each Interest Period.

(c)      All of the Ship Representations are deemed to be made and repeated on
the New Closing Date and on the Restatement Effective Date.

(d)      Each representation or warranty deemed to be made after the New Closing
Date shall be deemed to be made by reference to the facts and circumstances then
existing at the date the representation or warranty is deemed to be made (and
with respect to Clause 17.8  (Original Financial Statements), such
representation or warranty shall be deemed to be repeated with reference to the
most recent Annual Financial Statements or, as the case may be, semi-annual
Financial Statements delivered under Clause 18.1  (Financial statements)).

18       Information undertakings

The Facility Guarantor undertakes that this Clause 18 will be complied with
throughout the Facility Period.

In this Clause 18:

Facility Guarantor’s Annual Financial Statements means the consolidated audited
financial statements of the Facility Guarantor for that financial year delivered
pursuant to Clause 18.1  (Financial statements).

Facility Guarantor’s Quarterly Financial Statements means the consolidated
unaudited financial statements of the Facility Guarantor for that fiscal quarter
delivered pursuant to Clause 18.1  (Financial statements).

18.1      Financial statements

(a)      Whether or not the Facility Guarantor is then subject to Sections 13(a)
or 15(d) of the Exchange Act, the Facility Guarantor shall prepare and deliver
to the Administrative Agent:





-  79  -




(i)       as soon as reasonably practicable and in any event within 120 days
after the Accounting Reference Date, an annual report on Form 10-K (or any
successor form) containing the Facility Guarantor’s Annual Financial Statements
and other information required to be contained therein for the immediately
preceding fiscal year (including a balance sheet and a statement of profit and
loss and cash flow for such fiscal year);

(ii)      as soon as reasonably practicable and in any event within 45 days
after the end of each fiscal quarter (except for the fourth fiscal quarter),
quarterly reports on Form 10-Q (or any successor form) containing the Facility
Guarantor’s Quarterly Financial Statements for and as of the end of such fiscal
quarter;

(iii)      a Compliance Certificate together with the quarterly reports that the
Facility Guarantor delivers in (ii) above;

(iv)     prior to each financial year, a consolidated budget (consisting of a
profit and loss statement, a cash flow statement and a balance sheet for the
upcoming financial year) with respect to the Facility Guarantor; and

(v)      such further relevant financial information (including without
limitation fleet employment, operating expenses and debt levels per Ship,
subject always to the confidentially restrictions of the charterparty agreements
relating to any such Ship, such confidentiality restrictions being subject
always to requirements of United States securities laws for disclosure) as may
be reasonably requested by the Administrative Agent, each to be in such form as
the Administrative Agent may reasonably request;

provided that the Facility Guarantor will be deemed to have furnished to the
Administrative Agent such reports and information referred to in (i) and (ii)
above if the Facility Guarantor has filed such reports and information with the
SEC via the EDGAR system (or any successor system) and such reports and
information are publicly available.

18.2      Provision and contents of Compliance Certificate and Sustainability
Certificate

(a)      The Facility Guarantor shall deliver a Compliance Certificate to the
Administrative Agent within three (3) Business Days of delivery of each set of
the Facility Guarantor’s Annual Financial Statements and the Facility
Guarantor’s Quarterly Financial Statements, as applicable.

(b)      Each Compliance Certificate shall, among other things, set out (in
reasonable detail) computations as to compliance with Clause 19  (Financial
Covenants).

(c)      Each Compliance Certificate shall be signed by the chief financial
officer of the Facility Guarantor or, in his or her absence, by the chief
executive officer of the Facility Guarantor, as applicable.

(d)      Beginning in calendar year 2021, the Facility Guarantor shall prepare
and deliver to the Administrative Agent, as soon as reasonably practicable and
in any event within 120 days after the end of each calendar year, a
Sustainability Certificate for the prior calendar year.  For the avoidance of
doubt, calendar year 2020 shall be the first year to be measured; provided that
if the Borrower fails to deliver a Sustainability Certificate, no Default or
Event of Default will result from such failure to deliver such Sustainability
Certificate.

18.3      Requirements as to financial statements

(a)      The Facility Guarantor shall procure that each set of the Facility
Guarantor’s Annual Financial Statements and the Facility Guarantor’s Quarterly
Financial Statements includes a profit and





-  80  -




loss account, a balance sheet and a cash flow statement and that, in addition
each set of the Facility Guarantor’s Annual Financial Statements shall be
audited by the Auditors.

(b)      Each set of the Facility Guarantor’s Annual Financial Statements and
the Facility Guarantor’s Quarterly Financial Statements shall be supplemented,
to the extent required by GAAP, by up to date details of any time-charter hire
commitments and all off balance sheet commitments.

(c)      Each set of financial statements delivered pursuant to Clause 18.1
 (Financial statements) shall:

(i)       accurately and fairly represent the financial condition, result of
operations and cash flows of the Facility Guarantor in all material respects,
and be prepared in accordance with GAAP; and

(ii)      in the case of annual audited financial statements, not be the subject
of any qualification in the Auditors’ opinion.

(d)      The Facility Guarantor shall procure that each set of financial
statements delivered pursuant to Clause 18.1  (Financial statements) shall be
prepared using accounting practices and financial reference periods consistent
with those applied in the preparation of the Original Financial Statements. Any
reference in this Agreement to any financial statements shall be construed as a
reference to those financial statements as adjusted to reflect the basis upon
which the Original Financial Statements were prepared.

18.4      Information: miscellaneous

The Borrower shall supply to the Administrative Agent:

(a)      following the occurrence of an Event of Default, copies of all
documents dispatched by any Obligor to its creditors generally (or any class of
them);

(b)      promptly upon becoming aware of them, the details of any litigation,
arbitration or administrative proceedings which are current, threatened or
pending against any Obligor or any Subsidiary of any Obligor;

(c)      promptly, such information as the Administrative Agent may reasonably
require about the Collateral and compliance of the Obligors or any manager or
charterer of any Ship; and

(d)      promptly on request, such further information regarding the financial
condition, assets and operations of the Borrower and/or any other Obligor
(including, without limitation, any information regarding each individual
Ship’s, the Obligors’, or the Borrower’s Subsidiaries’ cash flow forecasts) as
any Finance Party through the Administrative Agent may reasonably request.

18.5      Notification of Default

(a)      The Borrower shall notify the Administrative Agent of any Default (and
the steps, if any, being taken to remedy it) promptly upon the Borrower or any
Obligor becoming aware of its occurrence (unless the Borrower or that Obligor is
aware that a notification has already been provided to the Administrative
Agent).

(b)      Promptly upon a request by the Administrative Agent, the Borrower shall
supply to the Administrative Agent a certificate signed by a director or officer
of the Facility Guarantor on its behalf certifying that no Default is continuing
(or if a Default is continuing, specifying the Default and the steps, if any,
being taken to remedy it).





-  81  -




18.6      “Know your customer” checks

(a)      If:

(i)       the existing law; the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation made
after the New Closing Date;

(ii)      any change in the status of an Obligor or the composition of the
shareholders or members of an Obligor after the New Closing Date; or

(iii)      a proposed assignment by a Lender or a Swap Bank of any of its rights
under this Agreement or any Hedging Contract to a party that is not already a
Lender or a Swap Bank prior to such assignment,

obliges the Administrative Agent, the relevant Swap Bank or any Lender (or in
the case of paragraph (iii) above, any prospective new Lender) to comply with
“know your customer” or similar identification procedures in circumstances where
the necessary information is not already available to it, each Obligor shall
promptly upon the request of the Administrative Agent or any Lender or any Swap
Bank supply, or procure the supply of, such documentation and other evidence as
is reasonably requested by the Administrative Agent (for itself or on behalf of
any Lender or any Swap Bank) or any Lender or any Swap Bank (for itself or, in
the case of the event described in paragraph (iii) above, any prospective new
Lender or Swap Bank) in order for the Administrative Agent, such Lender or such
Swap Bank or, in the case of the event described in paragraph (iii) above, any
prospective new Lender or Swap Bank to carry out and be satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the transactions contemplated in
the Finance Documents.

(b)      Each Finance Party shall, promptly upon the request of the
Administrative Agent or the Security Agent, supply or procure the supply of,
such documentation and other evidence as is reasonably requested by the
Administrative Agent or the Security Agent (for itself) in order for it to carry
out and be satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents.

18.7      Poseidon Principles

The Borrower shall, upon the request of any Lender which is a signatory to the
Poseidon Principles at the time of such request, on or before July 31 in each
calendar year, supply or procure the supply to the Administrative Agent (for
transmission to all Lenders) the Average Efficiency Ratio (AER) and Fleet Carbon
Intensity Certificate prepared by a Recognized Organization (as such terms are
defined in the Sustainability Pricing Adjustment Schedule) and relevant
Statement(s) of Compliance in order for such Lender to comply with its
obligations under the Poseidon Principles in respect of the preceding calendar
year, in each case relating to each Mortgaged Ship for the preceding calendar
year, provided that no Lender shall publicly disclose such information with the
identity of the relevant Mortgaged Ship without the prior written consent of the
Borrower and, for the avoidance of doubt, such information shall be confidential
information for purposes of Clause 30.8 (Disclosure of Information) but the
Borrower acknowledges that, in accordance with the Poseidon Principles, such
information will form part of the information published regarding the applicable
Lender’s portfolio climate alignment.

19       Financial Covenants

The Borrower undertakes that this Clause 19 will be complied with throughout the
Facility Period.





-  82  -




19.1      Financial definitions

(a)         At all times prior to the New Financial Covenants Effective Date:

Cash Equivalents means:

(a)      securities issued or directly and fully guaranteed or insured by the
United States of America or any agency or instrumentality thereof (provided that
the full faith and credit of the United States of America is pledged in support
thereof);

(b)      time deposits, certificates of deposit or deposits in the interbank
market of any commercial bank of recognized standing organized under the laws of
the United States of America, any state thereof or any foreign jurisdiction
having capital and surplus in excess of $500,000,000; and

(c)      such other securities or instruments as the Required Lenders shall
agree in writing.

Consolidated EBITDA means, for any accounting period, the consolidated net
income of the Facility Guarantor for that accounting period:

(a)      plus, to the extent deducted in computing the net income of the
Facility Guarantor for that accounting period, the sum, without duplication, of:

(i)       all federal, state, local and foreign income taxes and tax
distributions;

(ii)      Consolidated Net Interest Expense;

(iii)     depreciation, depletion, amortization of intangibles and other
non-cash charges or non-cash losses (including non-cash compensation expense,
non-cash transaction expenses and the amortization of debt discounts) and any
extraordinary losses not incurred in the ordinary course of business;

(iv)     expenses incurred in connection with a special or intermediate survey
of a Ship during such period;

(v)      any drydocking expenses; and

(vi)     expenses incurred by the Facility Guarantor prior to the date of
Amendment No. 3 in connection with the BW LPG Acquisition Attempt and disclosed
on Schedule 13 (Expenses incurred in connection with the BW LPG Acquisition
Attempt); and

(b)      minus, to the extent added in computing the consolidated net income of
the Facility Guarantor for that accounting period, (i) any non-cash gains, (ii)
any extraordinary gains on asset sales not incurred in the ordinary course of
business, (iii) the effect of the termination of the interest rate swaps
executed on November 2, 2016 and (iv) all fees and expenses incurred in
connection with Amendment No. 2 including any fees set forth therein.

Consolidated Funded Debt means, for any accounting period, the sum of the
following for the Facility Guarantor determined (without duplication) on a
consolidated basis for such period and in accordance with GAAP consistently
applied:

(a)      all Financial Indebtedness; and

(b)      all obligations to pay a specific purchase price for goods or services
(other than vessel newbuildings) whether or not delivered or accepted (including
take-or-pay and similar





-  83  -




obligations) which in accordance with GAAP would be shown on the liability side
of a balance sheet;

provided that balance sheet accruals for future drydock expenses shall not be
classified as Consolidated Funded Debt.

Consolidated Liquidity means, on a consolidated basis, the sum of (a) cash and
(b) Cash Equivalents, in each case held by the Facility Guarantor on a freely
available and unencumbered basis, provided that (1) cash and Cash Equivalents
shall at all times be deemed to include cash held in the Earnings Accounts, (2)
at all times prior to and through the date falling on the first anniversary of
the date of Amendment No. 2, unless the Facility Guarantor completes a
transaction or transactions constituting an Approved Equity Offering, cash and
Cash Equivalents shall be deemed to include (x) all cash amounts on the balance
sheet of the Facility Guarantor (excluding $6,000,000 pledged pursuant to the
terms of the RBS Facility Agreement until such time as such amount is released
to the Facility Guarantor or any of its Subsidiaries in which case it shall be
included as cash for the purposes of this calculation), and (y) all cash held in
accounts by Helios LPG Pool LLC attributable to the vessels owned directly or
indirectly by the Obligors or their Subsidiaries, and (3) for the purposes of
the calculation and testing set forth in Clause 19.2(a)(i)(B)(2) (Financial
Condition), all cash held in accounts by Helios LPG Pool LLC attributable to the
vessels owned directly or indirectly by the Obligors or their Subsidiaries shall
at all times be included as cash.

Consolidated Net Debt means Consolidated Funded Debt less Consolidated
Liquidity.

Consolidated Net Interest Expense means the aggregate of all interest on
Financial Indebtedness that is due from the Facility Guarantor and all of its
subsidiaries during the relevant accounting period less (i) interest income
received and (ii) amortization of deferred charges and arrangement fees,
determined on a consolidated basis in accordance with GAAP and as shown in the
consolidated statements of income for the Facility Guarantor.

Consolidated Tangible Net Worth means, on a consolidated basis, the total
shareholders’ equity (including retained earnings) of the Facility Guarantor,
minus goodwill and other non-tangible items.

Consolidated Total Capitalization means Consolidated Tangible Net Worth plus
Consolidated Funded Debt.

Current Assets shall be determined in accordance with GAAP and as stated in the
then most recent Accounting Information, but shall also include long-term
restricted cash.

Current Liabilities shall be determined in accordance with GAAP and as stated in
the then most recent Accounting Information, but shall exclude (i) balloon
payments due at maturity under this and other credit facilities to which the
Facility Guarantor is a party and (ii) at all times prior to and through March
31, 2019, any amounts booked as current portion of long-term debt (as determined
in accordance with GAAP).

(b)         At all times from and including the New Financial Covenants
Effective Date:

Cash Equivalents means:

(a)      securities issued or directly and fully guaranteed or insured by the
United States of America or any agency or instrumentality thereof (provided that
the full faith and credit of the United States of America is pledged in support
thereof);

(b)      time deposits, certificates of deposit or deposits in the interbank
market of any commercial bank of recognized standing organized under the laws of
the United States of America, any state thereof or any foreign jurisdiction
having capital and surplus in excess of $500,000,000;





-  84  -




(c)      commercial paper issued by any person incorporated in the United States
of America rated at least A-1 or the equivalent thereof by Standard & Poor or at
least P-1 or the equivalent thereof by Moody’s, and in each case maturing not
more than one year after the date of acquisition; and

(d)      such other securities or instruments as the Required Lenders shall
agree in writing.

Consolidated EBITDA means, for any accounting period, the consolidated net
income of the Facility Guarantor for that accounting period:

(a)      plus, to the extent deducted in computing the net income of the
Facility Guarantor for that accounting period, the sum, without duplication, of:

(i)       all federal, state, local and foreign income taxes and tax
distributions;

(ii)      Consolidated Net Interest Expense;

(iii)      depreciation, depletion, amortization of intangibles and other
non-cash charges or non-cash losses (including non-cash compensation expense,
non-cash transaction expenses and the amortization of debt discounts) and any
extraordinary losses not incurred in the ordinary course of business;

(iv)     expenses incurred in connection with a special or intermediate survey
of a Ship during such period;

(v)      any drydocking expenses;

(vi)     fees and expenses incurred in connection with the termination of the
swap agreement, dated October 21, 2015, made among Commonwealth Bank of
Australia Ltd. and the Borrower; and

(vii)     fees and expenses incurred in connection with this Agreement; and

(b)      minus, to the extent added in computing the consolidated net income of
the Facility Guarantor for that accounting period, (i) any non-cash gains and
(ii) any extraordinary gains on asset sales not incurred in the ordinary course
of business.

Consolidated Funded Debt means, for any accounting period, the sum of the
following for the Facility Guarantor determined (without duplication) on a
consolidated basis for such period and in accordance with GAAP consistently
applied:

(a)      all Financial Indebtedness; and

(b)      all obligations to pay a specific purchase price for goods or services
(other than vessel newbuildings and right of use liabilities) whether or not
delivered or accepted (including take-or-pay and similar obligations) which in
accordance with GAAP would be shown on the liability side of a balance sheet;

provided that balance sheet accruals for future drydock expenses shall not be
classified as Consolidated Funded Debt.

Consolidated Liquidity means, on a consolidated basis, the sum of (a) cash and
(b) Cash Equivalents, in each case held by the Facility Guarantor on a freely
available and unencumbered basis.





-  85  -




Consolidated Net Debt means Consolidated Funded Debt less Consolidated
Liquidity.

Consolidated Net Interest Expense means the aggregate of all interest on
Financial Indebtedness that is due from the Facility Guarantor and all of its
subsidiaries during the relevant accounting period less (i) interest income
received and (ii) amortization of deferred charges and arrangement fees,
determined on a consolidated basis in accordance with GAAP and as shown in the
consolidated statements of income for the Facility Guarantor.

Consolidated Tangible Net Worth means, on a consolidated basis, the total
shareholders’ equity (including retained earnings) of the Facility Guarantor,
minus goodwill and other non-tangible items.

Consolidated Total Capitalization means Consolidated Tangible Net Worth plus
Consolidated Funded Debt.

Current Assets shall be determined in accordance with GAAP and as stated in the
then most recent Accounting Information, but shall also include long-term
restricted cash.

Current Liabilities shall be determined in accordance with GAAP and as stated in
the then most recent Accounting Information, but shall exclude (i) balloon
payments due at maturity under this and other credit facilities to which the
Facility Guarantor is a party and (ii) any amounts booked as current portion of
long-term debt (as determined in accordance with GAAP).

19.2      Financial condition

(a)      At all times prior to the New Financial Covenants Effective Date, the
Facility Guarantor shall ensure that:

(i)       Minimum Liquidity: (A) Prior to the Facility Guarantor completing a
transaction or transactions constituting an Approved Equity Offering,
Consolidated Liquidity shall at all times be maintained in an amount at least
equal to $40,000,000, of which an amount at least equal to the applicable
Minimum Earnings Account Balance for the relevant period shall be held in an
Earnings Account pursuant to Clause 25.1 (Earnings Accounts); and

(B) If the Facility Guarantor completes a transaction or transactions
constituting an Approved Equity Offering, (1) Consolidated Liquidity shall at
all times thereafter be at least equal to the applicable Minimum Earnings
Account Balance pursuant to subsection (d) of such definition and such Minimum
Earnings Account Balance shall be held in an Earnings Account pursuant to Clause
25.1 (Earnings Accounts), and (2) if such Minimum Earnings Account Balance is,
due to the sale of a Ship or Ships, less than $20,000,000, then the Facility
Guarantor shall ensure that Consolidated Liquidity be, at the end of each fiscal
quarter, at least equal to $1,100,000 for each vessel indirectly or directly
owned or chartered in (as determined in accordance with GAAP) by the Obligors or
their Subsidiaries, such amount to include, inter alia, all cash held in
accounts by Helios LPG Pool LLC attributable to the vessels owned directly or
indirectly by the Obligors or their Subsidiaries.

Notwithstanding the foregoing, prior to and through the date falling on the
first anniversary of the date of Amendment No. 2, the Facility Guarantor shall
have five (5) Business days in which to cure any breach of this Clause
19.2(a)(i) (Financial Condition) with respect only to amounts not required to be
held in Earnings Accounts.

Notwithstanding the foregoing, if the ratio of Consolidated EBITDA to
Consolidated Net Interest Expense maintained by the Facility Guarantor is less
than 2.50 at any time or times during the period beginning on and including June
30, 2019 and ending on and including March 31, 2020, Consolidated Liquidity
shall at such time or times be





-  86  -




maintained in an amount at least equal to $47,500,000, of which an amount at
least equal to the applicable Minimum Earnings Account Balance for the relevant
period shall be held in an Earnings Account pursuant to Clause 25.1 (Earnings
Accounts);

(ii)      Maximum Leverage: At all times it maintains a ratio of Consolidated
Net Debt to Consolidated Total Capitalization of not more than 0.60 to 1.00;

(iii)      Minimum Interest Coverage: It maintains a ratio of Consolidated
EBITDA to Consolidated Net Interest Expense of greater than or equal to: (i)
2.00 at all times from June 30, 2019 through March 31, 2020 and (ii) 2.50 from
April 1, 2020 and at all times thereafter;

(iv)     Minimum Stockholder’s Equity: At all times it maintains, on a
consolidated basis, minimum stockholder’s equity equal to the aggregate of (i)
$400,000,000, (ii) 50% of any new equity raised after the Original Closing Date
and (iii) 25% of the positive net income for the immediately preceding financial
year; and

(v)      Current Assets divided by Current Liabilities: At all times it
maintains, on a consolidated basis, a ratio of Current Assets to Current
Liabilities which is greater than 1.00.

(b)      At all times from and including the New Financial Covenants Effective
Date, the Facility Guarantor shall ensure that:

(i)       Minimum Liquidity: At all times it maintains Consolidated Liquidity at
least equal to the higher of (A) $27,500,000 or such other higher amount as may
be agreed between (x) the Facility Guarantor and (y) the parties whose approval
is required for the financial covenants set out in this paragraph (b) of Clause
19.2 (Financial Condition) to become effective and (B) 5% of consolidated
interest bearing debt outstanding of the Facility Guarantor and its
Subsidiaries.

(ii)      Maximum Leverage: At all times it maintains a ratio of Consolidated
Net Debt to Consolidated Total Capitalization of not more than 0.60 to 1.00;

(iii)      Minimum Stockholder’s Equity: At all times it maintains, on a
consolidated basis, minimum stockholder’s equity equal to $400,000,000; and

(iv)     Current Assets divided by Current Liabilities: At all times it
maintains, on a consolidated basis, a ratio of Current Assets to Current
Liabilities which is greater than 1.00.

19.3      Financial testing

The financial covenants set out in Clause 19.2  (Financial condition) shall be
calculated in accordance with GAAP and tested on a quarterly basis by reference
to each of the Financial Statements and for each Compliance Certificate
delivered pursuant to Clause 18.2  (Provision and contents of Compliance
Certificate and Sustainability Certificate). The Facility Guarantor undertakes
to promptly provide such information as the Administrative Agent may require
pursuant to this Clause 19.  For the avoidance of doubt, the provisions of
Clause 19.2(b) shall apply to the fiscal quarter falling immediately prior to
the New Financial Covenants Effective Date for the purposes of reporting and
testing in relation to such fiscal quarter.

19.4      Most Favored Nation

If, after the Restatement Effective Date, any Obligor shall execute any
agreement or series of related agreements relating to any of the ECA Tranches
evidencing Indebtedness in connection with





-  87  -




any such ECA Tranche with one or more lenders that include financial covenants
binding on such Obligor as obligor thereunder which financial covenants are
materially more advantageous to those lenders than the terms set forth herein,
the parties hereto shall as promptly as reasonably practicable thereafter amend
this Agreement to incorporate such more advantageous provisions herein.

20       General undertakings

Each Obligor undertakes that this Clause 20 will be complied with throughout the
Facility Period.

20.1      Use of proceeds

(a)      The proceeds of Utilizations will be used exclusively for the purposes
specified in Clause 3  (Purpose).

(b)      The Obligors shall not knowingly, and, after inquiry, permit or
authorize any other person to, directly or indirectly, make available any
proceeds of the Facilities to fund or facilitate trade, business or other
activities (i) involving or for the benefit of any Restricted Person or (ii) in
any other manner that could result in any Obligor or a Finance Party being in
breach of any Sanctions or becoming a Restricted Person.

20.2      Authorizations

Each Obligor will promptly obtain, comply with and do all that is necessary to
maintain in full force and effect, and supply certified copies to the
Administrative Agent of any authorization required under any law or regulation
of a Relevant Jurisdiction to:

(a)      enable it to perform its obligations under the Transaction Documents;

(b)      ensure the legality, validity, enforceability or admissibility in
evidence of any Transaction Document; and

(c)      own its property and other assets and to carry on its business where
failure to have such authorization has, or might result in, a Material Adverse
Change.

20.3      Compliance with laws

(a)      Each Obligor and each Subsidiary of the Obligors will comply in all
respects with all laws, regulations, including but not limited to Environmental
Laws,  and Sanctions to which they may be subject, and Anti-Bribery and
Corruption Laws.

(b)      Each Obligor and each Subsidiary of the Obligors shall:

(i)       conduct its businesses in compliance with Anti-Bribery and Corruption
Laws and Sanctions; maintain policies and procedures designed to promote and
achieve compliance with all applicable laws and regulations, including but not
limited to Environmental Laws and Anti-Bribery and Corruption Laws in force from
time to time and Sanctions; and

(ii)      use reasonable commercial efforts to ensure that any third party
acting on its behalf shall act in compliance with all applicable laws and
regulations, including but not limited to Environmental Laws,  and Sanctions to
which they may be subject, and Anti-Bribery and Corruption Laws.





-  88  -




20.4      Tax compliance

(a)      Each Obligor and each Subsidiary of the Obligors shall pay and
discharge all Taxes imposed upon it or its assets within such time period as may
be allowed by law without incurring penalties unless and only to the extent
that:

(i)       such payment is being contested in good faith;

(ii)      adequate reserves are being maintained for those Taxes and the costs
required to contest them which have been disclosed in its latest financial
statements delivered to the Administrative Agent under Clause 18.1  (Financial
statements);

(iii)      such payment can be lawfully withheld; and

(iv)     the failure to make such payment will not result in a Security Interest
on the Collateral.

(b)      Except as approved by the Required Lenders, each Obligor and each
Subsidiary of the Obligors shall ensure that it is not resident for Tax purposes
in any  jurisdiction other than the jurisdiction of its incorporation or
organization.

20.5      Change of business

(a)      Except as approved by the Required Lenders (such approval not to be
unreasonably withheld or delayed), no change will be made to the legal names of
the Obligors.

(b)      Except as approved by the Required Lenders, no substantial change will
be made to the general nature of the business of the Obligors from that carried
on at the Original Closing Date and, in particular, the Borrower shall not
undertake or engage in any business other than the ownership, management and
operation of the Ships and other vessels (including the Fleet Vessels).

(c)      The Facility Guarantor shall remain listed on the New York Stock
Exchange or another stock exchange of internationally recognized standing.

20.6      Merger

Except as approved by all Lenders, no Obligor will enter into any amalgamation,
demerger, merger, consolidation or corporate reconstruction which results in a
Facility Guarantor Change of Control or results in the Borrower or any Upstream
Guarantor ceasing to be 100% owned (whether directly or indirectly) by the
Facility Guarantor.

20.7      Further assurance

(a)      Each Obligor shall, at the expense of the Obligors, promptly do all
such acts or execute all such documents (including assignments, transfers,
mortgages, charges, notices and instructions) as the Administrative Agent may
reasonably specify (and in such form as the Administrative Agent may reasonably
require);

(i)       to perfect the Security Interests created or intended to be created by
that Obligor under or evidenced by the Security Documents (which may include the
execution of a mortgage, charge, assignment or other security over all or any of
the assets which are, or are intended to be, the subject of the Security
Documents) or for the exercise of any rights, powers and remedies of the
Security Agent provided by or pursuant to the Finance Documents or by law;





-  89  -




(ii)      to confer on the Security Agent Security Interests over any property
and assets of that Obligor located in any jurisdiction equivalent or similar to
the Security Interest intended to be conferred by or pursuant to the Security
Documents;

(iii)      to facilitate the realization of the assets which are, or are
intended to be, the subject of the Security Documents; and/or

(iv)     to facilitate the accession by a Substitute to any Security Document
following an assignment in accordance with Clause 30.1  (Assignments by the
Lenders).

(b)      Each Obligor shall, at the expense of the Obligors, take all such
action as is available to it (including making all filings and registrations) as
may be necessary for the purpose of the creation, perfection, protection or
maintenance of any Security Interest conferred or intended to be conferred on
the Security Agent by or pursuant to the Finance Documents.

Provided that if any such expenses are required to be incurred by the
Administrative Agent or the Security Agent in order to implement the actions
referred to in paragraphs (a) and (b) above, they will be reasonably incurred
and sufficiently documented when seeking reimbursement from the Obligors.

20.8      Negative pledge in respect of Collateral

No Obligor will grant or allow to exist any Security Interest over any
Collateral except for Permitted Security Interests.

20.9      Environmental matters

(a)      The Administrative Agent will be notified as soon as reasonably
practicable of any Environmental Claim being made against any Obligor, any
Subsidiary of the Obligors or any Ship and of any Environmental Incident which
may give rise to such a claim and will be kept regularly and promptly informed
in reasonable detail of the nature of, and response to, any such Environmental
Incident and the defense to any such claim.

(b)      Environmental Laws (and any consents, licenses or approvals obtained
under them) applicable to the Ships will not be violated in any material
respect.

20.10    Pari passu ranking

Each Obligor shall ensure that its payment obligations under the Finance
Documents shall at all times during the Facility Period rank at least pari passu
with all their other present and future unsecured and unsubordinated
obligations, except for obligations mandatorily preferred by law applying to
companies generally.

20.11    Money Laundering

Each Obligor undertakes throughout the Facility Period to:

(a)      provide the Lenders with information, certificates and any documents
required by the Lenders to ensure compliance by it with any law, official
requirement or other regulatory measure or procedure implemented to combat Money
Laundering and corruption; and

(b)      notify the Lenders as soon as it becomes aware of any matters
evidencing that a breach by it of any law, official requirement or other
regulatory measure or procedure implemented to combat Money Laundering and
corruption may or is about to occur or that the person(s) who





-  90  -




have or will receive the commercial benefit of the Agreement have changed from
the New Closing Date.

20.12    Excluded Hedging Liabilities

(a)       Notwithstanding any other provisions of this Agreement or any other
Finance Document to the contrary, Hedging Liabilities guaranteed by any
Guarantor, or secured by the grant of any security by such Guarantor, shall
exclude all Excluded Hedging Liabilities of such Guarantor.

(b)       Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Obligor to honor all of
its obligations under this Agreement in respect of Hedging Liabilities
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this paragraph (b) of Clause 20.12 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Agreement
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this paragraph (b) of Clause 20.12 shall remain in full force
and effect until this Agreement is terminated, all amounts which may be or
become payable by each Obligor under or in connection with the Finance Documents
have been irrevocably and unconditionally paid or discharged in full and the
Facilities have been cancelled.  Each Qualified ECP Guarantor intends that this
paragraph (b) of Clause 20.12 constitutes and this paragraph (b) of Clause 20.12
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Obligor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

20.13    Sanctions generally

(a)      No Obligor shall use any revenue or benefit derived from any activity
or dealing with a Restricted Person in discharging any obligation due or owing
to the Finance Parties.

(b)      Each Obligor shall procure that no proceeds from any activity or
dealing with a Restricted Person are credited to any bank account held with any
Finance Party in its name.

(c)      Each Obligor shall, to the extent permitted by law, promptly upon
becoming aware of them supply to the Agent details of any claim, action, suit,
proceedings or investigation against it with respect to Sanctions by any
Sanctions Authority.

(d)      No proceeds of any Advance or any part of any Advance shall be made
available, directly by any Obligor or, to the best of any Obligor’s knowledge
and ability, indirectly, to or for the benefit of a Restricted Person nor shall
they be otherwise directly by any Obligor or, to the best of any Obligor’s
knowledge and ability, indirectly, applied in a manner or for a purpose
prohibited by Sanctions or which would result in penalties under U.S. Sanctions.

(e)      Upon reasonable belief that any Obligor or Subsidiary thereof may have
violated its representations, warranties, or covenants contained in this Clause
20.13 or in Clause 20.14 (Sanctions with respect to each Mortgaged Ship), any
Lender may instigate an audit of the Obligor or Subsidiary on not less than
seven (7) days’ notice.  Any Obligor or Subsidiary receiving such notice shall
provide reasonable assistance in such audit, including, but not limited to,
making all requested books, records, accounts, and personnel requested
reasonably available to those conducting the audit.





-  91  -




20.14    Sanctions with respect to each Mortgaged Ship

No Obligor nor any Affiliate thereof will, unless all necessary authorizations
have been issued by relevant government agencies, directly or, to the best of
its knowledge and ability, indirectly, make any proceeds of the Loan available
to, or for the benefit of, a Restricted Person or permit or authorize any such
proceeds to be applied in a manner or for a purpose prohibited by Sanctions. In
particular, and without limitation to the foregoing, the Obligor will, unless
all necessary authorizations have been issued by relevant government agencies:

(a)      prevent any Ship from being used, directly or, to the best of its
knowledge and ability, indirectly:

(i)       by, or for the benefit of, any Restricted Person; and/or

(ii)      in any trade which would be reasonably likely to expose any Lender,
any Ship, any manager of the Ship, the ship’s crew or the Ship’s insurers to
enforcement proceedings or any other negative consequences whatsoever arising
from Sanctions;

(b)      prevent any Ship from trading to a country or territory subject to
country-wide Sanctions or carrying prohibited products that originate in a
country or territory subject to country-wide Sanctions (including at the New
Closing Date, Cuba, Iran, North Korea, Syria, and the Crimea region of Ukraine);

(c)      in the case of an Upstream Guarantor, procure that its Ship shall not
be traded in any manner which would be reasonably likely to trigger the
operation of any sanctions limitation or exclusion clause (or similar) in the
Insurances;

(d)      prevent any Ship from trading with any other Restricted Person; and

(e)      prevent  any Ship from carrying any U.S. or E.U.-origin defense related
articles to any country subject to a U.S., E.U. or U.N. arms embargo.

20.15    Status

Each Obligor shall remain duly incorporated or formed, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation as a corporation or limited liability company or other jurisdiction
acceptable to the Lenders.

21       Dealings with Ship

Each Obligor undertakes that this Clause 21 will be complied with in relation to
each Mortgaged Ship throughout the relevant Mortgaged Ship’s Mortgage Period.

21.1      Ship’s name and registration

(a)      Other than on the Delivery Date as contemplated by this Agreement, each
Ship’s name shall only be changed after 30 days’ prior written notice to the
Administrative Agent.

(b)      Each Ship shall be permanently registered with the relevant Registry
under the laws of its Flag State. Except with the prior written approval of the
Administrative Agent (acting on behalf of the Required Lenders), the Ship shall
not be registered under any other flag or at any other port or fly any other
flag (other than that of its Flag State). If that registration is for a limited
period, it shall be renewed at least 45 days before the date it is due to expire
and the Administrative Agent shall be notified of that renewal at least 30 days
before that date.





-  92  -




(c)      Nothing will be done and no action will be omitted if that might result
in such registration being forfeited or imperiled or a Ship being required to be
registered under the laws of another state of registry.

21.2      Intentionally omitted

21.3      Notification of certain events

The Borrower shall notify the Administrative Agent immediately if any Mortgaged
Ship becomes a Total Loss or partial loss or is materially damaged.

21.4      Sale or other disposal of a Ship

Except for a cash price payable on completion of the sale which is no less than
the amount required to be prepaid under Clause 7.6  (Sale or Total Loss), the
relevant Obligor shall not sell, or agree to, transfer, abandon or otherwise
dispose of a Ship or any share or interest in it without the consent of the
Required Lenders.

21.5      Manager

A manager of a Ship shall not be appointed unless it is an Approved Manager and
it has delivered a duly executed Manager’s Undertaking and Subordination to the
Security Agent. The Borrower shall not agree to any change to the material terms
of appointment of a manager which has been approved unless such change is
approved by the Required Lenders. The technical management of each Ship shall be
carried out by an Approved Technical Manager and the commercial management of
each Ship shall be carried out by an Approved Commercial Manager.

21.6      Copy of Mortgage on board

A properly certified copy of the relevant Mortgage shall be kept on board each
Ship with its papers and shown to anyone having business with such Ship which
might create or imply any commitment or Security Interest over or in respect of
such Ship (other than a lien for crew’s wages and salvage) and to any
representative of the Finance Parties.

21.7      Notice of Mortgage

(a)      A framed or laminated printed notice of each Ship’s Mortgage shall be
prominently displayed in the navigation room and in the Master’s cabin of such
Ship. The notice must be in plain type and read as follows:

“NOTICE OF MORTGAGE

THIS VESSEL IS SUBJECT TO A FIRST PRIORITY STATUTORY MORTGAGE AND DEED OF
COVENANTS COLLATERAL THERETO IN FAVOR OF ABN AMRO CAPITAL USA LLC (AS SECURITY
TRUSTEE AND AGENT ON BEHALF OF ITSELF AND CERTAIN OTHER PARTIES).  UNDER THE
TERMS OF SAID MORTGAGE AND DEED OF COVENANTS, NEITHER THE OWNER, ANY CHARTERER,
THE MASTER OF THIS VESSEL NOR ANY OTHER PERSON HAS ANY RIGHT, POWER OR AUTHORITY
TO CREATE, INCUR OR PERMIT TO BE PLACED OR IMPOSED UPON THIS VESSEL ANY
ENCUMBRANCES OR ANY OTHER LIEN WHATSOEVER EXCEPT LIENS FOR CREW’S WAGES AND
SALVAGE.

(b)      No-one will have any right, power or authority to create, incur or
permit to be imposed upon a Ship any lien whatsoever other than for Permitted
Maritime Liens.





-  93  -




21.8      Conveyance on default

Where a Ship is (or is to be) sold in exercise of any power conferred by the
Security Documents, the relevant Upstream Guarantor shall, upon the Security
Agent’s request, immediately execute such form of transfer of title to such Ship
as the Security Agent may require.

21.9      Chartering

(a)      Except with consent of the Required Lenders, such consent not to be
unreasonably withheld or delayed, none of the Upstream Guarantors shall enter
into a charter commitment for a Ship which is a bareboat or demise charter or
any other contract which passes possession and control of any Ship to another
person. In the case of bareboat charter arrangements with respect to 10 Ships or
more in aggregate, consent of all Lenders, such consent not to be unreasonably
withheld or delayed, shall be required.

(b)      Each Upstream Guarantor shall promptly upon entering into the same,
provide the Finance Parties with copies of any Long Term Charter and shall
execute and deliver in favor of the Security Agent a Charter Assignment (and all
documents and instruments required thereunder).

21.10    Lay up

Except with approval of the Required Lenders, no Ship shall be laid up or
deactivated.

21.11    Pooling of Earnings

Except with approval of the Required Lenders, none of the Upstream Guarantors
shall enter into any arrangement under which its Earnings from the relevant Ship
may be pooled in connection with a pooling arrangement (or equivalent) (other
than the Approved Pooling Arrangement) with anyone else other than the Upstream
Guarantors.

21.12    Payment of Earnings

Each Upstream Guarantor’s Earnings from the relevant Ship shall be paid in the
way required by the relevant General Assignment. If any Earnings are held by
brokers or other agents, they shall be paid to the Security Agent if the
Security Agent requires this after the Earnings have become payable to it under
the General Assignment.

22       Condition and operation of Ship

Each Obligor undertakes that this Clause 22 will be complied with in relation to
each Mortgaged Ship throughout the relevant Ship’s Mortgage Period.

22.1      Repair

Each Ship shall be kept in a good, safe and efficient state of repair consistent
with first class ownership and management practice. The quality of workmanship
and materials used to repair each Ship or replace any damaged, worn or lost
parts or equipment in the reasonable estimation of the Approved Technical
Manager shall be sufficient to ensure that such Ship’s value is not reduced.

22.2      Modification

Except with approval of all the Lenders, the structure, type or performance
characteristics of each Ship shall not be modified in a way which could
reasonably be expected to materially alter such





-  94  -




Ship in a manner which negatively affects its operations and the value of such
Ship or which would result in a Material Adverse Change.

22.3      Removal of parts

Except with approval of the Required Lenders, no part of a Ship or any equipment
shall be removed from a Ship if to do so would result in a Material Adverse
Change (unless at the same time it is replaced with equivalent parts or
equipment owned by the relevant Upstream Guarantor free of any Security Interest
except under the Security Documents), provided, however, equipment fitted to a
Ship by such Ship’s Acceptable Charterer which is not owned by the relevant
Upstream Guarantor may be removed.

22.4      Third party owned equipment

Except with approval of the Required Lenders, equipment owned by a third party
shall not be installed on a Ship if it cannot be removed without risk of causing
damage to the structure or fabric of such Ship or incurring significant expense.

22.5      Maintenance of class; compliance with laws and codes

(a)      Each Ship’s class shall be the relevant Classification with the
relevant Classification Society and such Classification shall, except as
approved by the Required Lenders, be maintained free of all conditions of class
(or equivalent) of the relevant Classification Society.

(b)      The relevant Upstream Guarantor shall duly execute and deliver to the
relevant Classification Society of the relevant Ship from time to time, a
Classification Letter in respect of such Ship and shall use commercially
reasonable efforts to procure that the Classification Society shall, upon
receipt of the Classification Letter, promptly execute and deliver to the
Administrative Agent the undertaking appended to the Classification Letter.

(c)      Each Ship and every person who owns, operates, manages or charters a
Ship shall comply with all laws applicable to vessels registered in its Flag
State or which for any other reason apply to such Ship or its condition or
operation (including with respect to Sanctions and possession of trading
certificates for such Ship which remain in force).

(d)      The relevant Upstream Guarantor shall grant electronic access to each
Ship’s class records directly by the Classification Society or indirectly via
the account manager of such Upstream Guarantor and shall designate the
Administrative Agent as a user or administrator of the system under its account.

22.6      Surveys

The Ship shall be submitted to continuous surveys and any other surveys which
are required for it to maintain the Classification as its class. Copies of
reports of those surveys shall be provided promptly to the Security Agent (with
copy to the Administrative Agent), if they so request.

22.7      Inspection and notice of drydockings

The Security Agent and/or surveyors or other persons appointed by it for such
purpose shall be allowed to board the Ship at all reasonable times in order to
inspect it and given all proper facilities needed for that purpose; it being
agreed that (i) such inspection shall be limited to one per year per Ship at the
expense of the Borrower (and, provided that no Default has occurred or is
continuing, so as not to interfere with the operation of the Ship), and (ii)
fifteen (15) Business Days advance notice is given to the relevant Upstream
Guarantor. The Security Agent shall be given reasonable advance notice of any
intended dry-docking of the Ship (whatever the purpose of that dry-docking).





-  95  -




22.8      Prevention of arrest

All debts, damages, liabilities and outgoings which have given, or may give,
rise to maritime, statutory or possessory liens (other than Permitted Maritime
Liens) on, or claims enforceable against a Ship, its Earnings or Insurances
shall be promptly paid and discharged.

22.9      Release from arrest

Each Ship, its Earnings and Insurances shall promptly be released from any
arrest, detention, attachment or levy, and any legal process against such Ship
shall be promptly discharged, by whatever action is required to achieve that
release or discharge.

22.10    Information about Ship

The Security Agent (with copy to the Administrative Agent) shall promptly be
given any information which it may reasonably require about the Ship or its
employment, position, use or operation, including details of towages and
salvages, and copies of all its charter commitments entered into by or on behalf
of any Facility Guarantor and copies of any applicable operating certificates.

22.11    Notification of certain events

The Security Agent (with copy to the Administrative Agent) shall promptly be
notified of:

(a)      any damage to a Ship where the cost of the resulting repairs may exceed
the Major Casualty Amount or which results in, or may have resulted in, a
Material Adverse Change;

(b)      any occurrence which may result in a Ship becoming a Total Loss;

(c)      any requisition of a Ship for hire;

(d)      any Environmental Incident involving a Ship and Environmental Claim
being made in relation to such an incident;

(e)      any withdrawal or threat to withdraw any applicable Ship operating
certificate;

(f)       any material requirement or recommendation made in relation to a Ship
by any insurer or the Classification Society or by any competent authority which
is not, or cannot be, complied with in the manner or time required or
recommended;

(g)      any arrest or detention of a Ship (in such case, the Administrative
Agent (for further notification to the Lenders) shall be provided with a report
surrounding the incident giving rise to the arrest or detention not later than 7
days after such incident) or any exercise or purported exercise of a lien or
other claim on such Ship or its Earnings or Insurances;

(h)      any material claim, disposal of insurance claim in relation to a Ship;
or

(i)       any Material Event.

In this Clause 22.11,  Material Event means an event, which (after taking into
account all relevant facts and circumstances) is reasonably likely to create a
claim or liability which exceeds or is reasonably likely to exceed an amount
equal to or greater than 10% of a Ship’s market value (as determined on the last
valuation date in accordance with Clause 24  (Minimum security value)).





-  96  -




22.12    Payment of outgoings

All tolls, dues and other outgoings whatsoever in respect of a Ship and its
Earnings and Insurances shall be paid promptly. Proper accounting records shall
be kept of each Ship and its Earnings.

22.13    Evidence of payments

The Security Agent shall, upon request, have the right to examine the books and
records of each Obligor wherever the same may be kept from time to time as it
reasonably sees necessary, or to cause an examination to be made by a firm of
accountants selected by it (provided that any examination shall be done without
undue interference with the day-to-day business operations of such Obligor and
it shall not be done more than once per year (unless an Event of Default has
occurred and is continuing)), and, when it requires it, shall be given
satisfactory evidence that:

(a)      the wages and allotments of a Ship’s crew are being promptly and
regularly paid;

(b)      all deductions from its crew’s wages in respect of any applicable Tax
liability are being properly accounted for; and

(c)      a Ship’s master has no claim for disbursements other than those
incurred by him in the ordinary course of trading on the voyage then in
progress.

22.14    Codes

Each Ship and the persons responsible for its operation shall at all times
comply with the requirements of any applicable code or prescribed procedures
required to be observed by such Ship or in relation to its operation under any
applicable law or regulation (including but not limited to those currently known
as the ISM Code and the ISPS Code). The Security Agent (with copy to the
Administrative Agent) shall promptly be informed of:

(a)      any actual withdrawal of any certificate issued in accordance with any
such code which is or may be applicable to a Ship or its operation; and

(b)      the receipt of notification that any application for such a certificate
has been refused.

22.15    Repairers’ liens

Except with approval of the Required Lenders, a Ship shall not be put into any
other person’s possession for work to be done on such Ship if the cost of that
work will exceed or is likely to exceed the Major Casualty Amount unless the
Obligors have sufficient funds to meet the cost of such work or the Obligors can
evidence to the Administrative Agent that the cost of such work will be met by
the insurers of such Ship.

22.16    Survey report

As soon as reasonably practical after the Security Agent requests it, the
Security Agent (with a copy to the Administrative Agent) shall be given a
report, in form and substance reasonably satisfactory to the Required Lenders,
on the seaworthiness and/or safe operation of a Ship, from approved third-party
surveyors or inspectors reasonably acceptable to the Security Agent. If any
recommendations are made in such a report they shall be complied with in the way
and by the time recommended in the report.

22.17    Lawful use

Each Ship shall not be employed:





-  97  -




(a)      in any way or in any activity which is unlawful under international law
or the domestic laws of any relevant country;

(b)      in carrying illicit or prohibited goods,

(c)      in a way which may make it liable to be condemned by a prize court or
destroyed, seized or confiscated; or

(d)      in carrying contraband goods,

and the persons responsible for the operation of the Ship shall take all
necessary and proper precautions to ensure that this does not happen, including
participation in industry or other voluntary schemes available to the Ship and
in which leading operators of ships operating under the same flag or engaged in
similar trades generally participate at the relevant time.

22.18    War zones

Except with approval of the Ship’s war risk insurers, each Ship shall not enter
or remain in any zone which has been declared a war zone by such Ship’s war risk
insurers. If approval is granted for it to do so, any requirements of such
Ship’s insurers necessary to ensure that such Ship remains properly insured in
accordance with the Finance Documents (including any requirement for the payment
of extra insurance premiums) shall be complied with.

22.19    Nuclear material

No Ship shall carry any nuclear waste or nuclear material.

22.20    Civil merchant trading

Each Ship shall only be used as a civil merchant trading ship.

22.21    Dismantling

(a)      Each Upstream Guarantor shall procure that its Ship maintains and
carries on board an Inventory of Hazardous Materials, or equivalent document
acceptable to the Administrative Agent, which shall be maintained and available
throughout the lifespan of that Ship.

(b)      Each Obligor shall ensure that any Mortgaged Ship being scrapped, or
sold to an intermediary with the intention of being scrapped, is recycled at a
recycling yard which conducts its recycling business in a socially and
environmentally responsible manner, in accordance with the provisions of The
Hong Kong International Convention for the Safe and Environmentally Sound
Recycling of Ships, 2009 or EU Ship Recycling Regulation of 20 November, 2013.

23       Insurance

Each Obligor undertakes that this Clause 23 shall be complied with in relation
to each Mortgaged Ship and its Insurances throughout the relevant Ship’s
Mortgage Period.

23.1      Insurance terms

In this Clause 23:





-  98  -




excess risks means the proportion (if any) of claims for general average,
salvage and salvage charges not recoverable under the hull and machinery
insurances of a vessel in consequence of the value at which the vessel is
assessed for the purpose of such claims exceeding its insured value.

Excess war risk P&I cover means cover for claims only in excess of amounts
recoverable under the insurance required against War and Allied Risks including
(but not limited to) hull and machinery, crew, acts of terrorism, piracy and
protection and indemnity risks, and risks set forth in the amended version of
AHIS Addendum (April 1, 1984).

Hull cover means insurance cover against the risks identified in Clause 23.2(a)
 (Coverage required).

Minimum hull cover means in relation to a Mortgaged Ship, an amount equal at the
relevant time to the higher of (a) 120% of the proportion of the outstanding
amount of the Loan relating to such Mortgaged Ship and (b) the Fair Market Value
of such Mortgaged Ship.

P&I risks means the usual risks (including liability for oil pollution, excess
war risk P&I cover) covered by a protection and indemnity association which is a
member of the International Group of protection and indemnity associations (or,
if the International Group ceases to exist, any other leading protection and
indemnity association or other leading provider of protection and indemnity
insurance) (including, without limitation, the proportion (if any) of any
collision liability not covered under the terms of the hull cover).

23.2      Coverage required

Each Ship shall at all times be insured:

(a)      against fire and usual marine risks (including excess risks) and for
War and Allied Risks (including blocking and trapping (on the terms of the
London Blocking and Trapping addendum LPO 444 3/84 or similar arrangement), war
protection and indemnity risks, piracy risks and terrorism risks) in each case
on an agreed value basis, for at least its minimum hull cover and no less than
its market value;

(b)      against P&I risks, complying with all rules for the time being applied
by the relevant protection and indemnity association, for the highest amount
then available in the insurance market for vessels of similar age, size and type
as such Ship (but, in relation to liability for oil pollution, for an amount
equal to the highest amount available which is currently $1,000,000,000) and a
freight, demurrage and defense cover;

(c)      against such other risks and matters which are consistent with market
practice also taking account of the creditworthiness of the Facility Guarantor;

(d)      on terms which comply with the other provisions of this Clause 23.

23.3      Placing of cover

The insurance coverage required by Clause 23.2  (Coverage required) shall be:

(a)      in the name of the relevant Upstream Guarantor and (in the case of the
Ship’s hull cover) no other person (unless such other person is approved and, if
so required by the Administrative Agent or the Security Agent, has duly executed
and delivered a first priority assignment of its interest in the Ship’s
Insurances to the Security Agent in an approved form and provided such
supporting documents and opinions in relation to that assignment as the
Administrative Agent or the Security Agent reasonably require);





-  99  -




(b)      in dollars or another currency approved by the Administrative Agent
(with the instructions of the Required Lenders);

(c)      arranged through approved brokers or direct with approved insurers or
protection and indemnity or war risks associations; and

(d)      on such terms and with such brokers/insurers/clubs as the
Administrative Agent (with the instructions of the Required Lenders) from time
to time may approve, such approval not to be unreasonably withheld or delayed.

23.4      Deductibles

The aggregate amount of any excess or deductible under the Ship’s hull cover
shall not exceed the customary deductible or amount of any excess for vessels
similar to the Ships.

23.5      Mortgagee’s insurance

The Obligors shall promptly reimburse to the Security Agent on first demand the
cost (as conclusively certified by the Administrative Agent (as instructed by
the Required Lenders)) of taking out and keeping in force in respect of the Ship
and the other Mortgaged Ships on approved terms, or in considering or making
claims under:

(a)      a mortgagee’s interest insurance and a mortgagee’s interest additional
perils (pollution risks) insurance for the benefit of the Finance Parties for an
aggregate amount up to 120% of the outstanding amount of the Loan and any
undrawn Revolving Facility Commitments; and

(b)      any other insurance cover which the Security Agent reasonably requires
in respect of any Finance Party’s interests and potential liabilities (whether
as mortgagee of the Ship or beneficiary of the Security Documents), including
but not limited to the insurance coverage required by Clause 23.2  (Coverage
required).

23.6      Fleet liens, set off and cancellations

If the Ship’s hull cover also insures other vessels, the Security Agent shall
either be given an undertaking in approved terms by the brokers or (if such
cover is not placed through brokers or the brokers do not, under any applicable
laws or insurance terms, have such rights of set off and cancellation) the
relevant insurers that the brokers or (if relevant) the insurers will not:

(a)      set off against any claims in respect of the Ship any premiums due in
respect of any of such other vessels insured (other than other Mortgaged Ships);
or

(b)      cancel that cover because of non-payment of premiums in respect of such
other vessels,

or the Obligors shall ensure that hull cover for the Ship and the other
Mortgaged Ships is provided under a separate policy from any other vessels.

23.7      Payment of premiums

All premiums, calls, contributions or other sums payable in respect of the
Ship’s Insurances shall be paid punctually and the Security Agent shall be
provided with all relevant receipts or other evidence of payment upon request.





-  100  -




23.8      Details of Insurances

(a)      At least fifteen (15) days before the Delivery Date of any Ship, the
Security Agent (with copy to the Administrative Agent) shall be told of the
names of the brokers, insurers and associations proposed to be used for the
placement of the Insurances and the amounts, risks and terms in, against and on
which the Insurances are proposed to be effected.

(b)      At least fourteen (14) days before any of the Insurances are due to
expire, the Security Agent (with copy to the Administrative Agent) shall be told
of the names of the brokers, insurers and associations proposed to be used for
the renewal of such Insurances (if such brokers, insurers and associations shall
be different to those previously notified to the Security Agent (with copy to
the Administrative Agent)) and the amounts, risks and terms in, against and on
which the Insurances are proposed to be renewed.

23.9      Instructions for renewal

At least seven (7) days before any of the Insurances are due to expire,
instructions shall be given by the Borrower to brokers, insurers and
associations for them to be renewed or replaced on or before their expiry.

23.10    Confirmation of renewal

The Insurances shall be renewed upon their expiry in a manner and on terms which
comply with this Clause 23 and confirmation of such renewal shall be given by
approved brokers or insurers to the Security Agent (with copy to the
Administrative Agent) at least seven (7) days (or such shorter period as may be
approved) before such expiry.

23.11    P&I Guarantees

Any guarantee or undertaking required by any protection and indemnity or war
risks association in relation to the Ship shall be provided when required by the
association.

23.12    Insurance documents

The Security Agent (with copy to the Administrative Agent) shall be provided
with pro forma copies of all insurance policies and other documentation issued
by brokers, insurers and associations in connection with the Insurances as soon
as they are available after they have been placed or renewed and all insurance
policies and other documents relating to the Insurances shall be deposited with
any approved brokers or (if not deposited with approved brokers) the Security
Agent or some other approved person.

23.13    Letters of undertaking

Unless otherwise approved where the Security Agent is satisfied that equivalent
protection is afforded by the terms of the relevant Insurances and/or any
applicable law and/or a letter of undertaking provided by another person, on
each placing or renewal of the Insurances, the Security Agent (with copy to the
Administrative Agent) shall be provided promptly and, in any event, within 60
days after the relevant Utilization, with letters of undertaking in an approved
form (having regard to general insurance market practice and law at the time of
issue of such letter of undertaking) from the relevant brokers, insurers and
associations.

23.14    Insurance Notices and Loss Payable Clauses

The interest of the Security Agent as assignee of the Insurances shall be
endorsed on all insurance policies and other documents by the incorporation of a
Loss Payable Clause that refers to the Major





-  101  -




Casualty Amount and an Insurance Notice in respect of the Ship and its
Insurances signed by the relevant Upstream Guarantor and, unless otherwise
approved, each other person assured under the relevant cover (other than the
Security Agent if it is itself an assured).

23.15    Insurance correspondence

If so required by the Security Agent, the Security Agent (with copy to the
Administrative Agent) shall promptly be provided with copies of all written
communications between the assureds and brokers, insurers and associations
relating to any of the Insurances as soon as they are available.

23.16    Qualifications and exclusions

All requirements applicable to the Ship’s Insurances shall be complied with and
the Ship’s Insurances shall only be subject to approved exclusions or
qualifications.

23.17    Independent report

The Obligors shall reimburse the Security Agent on demand for all reasonable
costs and expenses incurred by the Security Agent in obtaining (a) on an annual
basis for each Ship a report on the adequacy of the obligatory Insurances from
an insurance adviser instructed by the Security Agent; and (b) on the occurrence
of an Event or Default or an incident causing severe damage to a Ship in excess
of the Major Casualty Amount at any time requested in writing, a report on the
adequacy of the obligatory Insurances from an insurance adviser instructed by
the Security Agent.

23.18    Collection of claims

All documents and other information and all assistance required by the Security
Agent to assist it in trying to collect or recover any claims under the
Insurances shall be provided promptly.

23.19    Employment of Ship

The Ship shall only be employed or operated in conformity with the terms of the
Insurances (including any express or implied warranties) and not in any other
way (unless the insurers have consented and any additional requirements of the
insurers have been satisfied).

23.20    Declarations and returns

If any of the Ship’s Insurances are on terms that require a declaration,
certificate or other document to be made or filed before the Ship sails to, or
operates within, an area, those terms shall be complied with within the time and
in the manner required by those Insurances.

23.21    Application of recoveries

All sums paid under the Ship’s Insurances to anyone other than the Security
Agent shall be applied in repairing the damage and/or in discharging the
liability in respect of which they have been paid except to the extent that the
repairs have already been paid for and/or the liability already discharged.

23.22    Settlement of claims

No Obligor shall settle, compromise or abandon any claim under any obligatory
insurance for Total Loss or for a Major Casualty, and each Obligor shall do all
things necessary and provide all documents, evidence and information (including,
without limitation, a written confirmation from the relevant insurers, to be
issued within 180 days after the Total Loss Date, that the claim in respect of





-  102  -




the Total Loss has been accepted in full by such insurers) to enable the
Security Agent to collect or recover any moneys which at any time become payable
in respect of the obligatory insurances.

23.23    Change in insurance requirements

If the Administrative Agent gives a notice to the Obligors to change the terms
and requirements of this Clause 23 (which the Administrative Agent may only do,
in such manner as it considers necessary, as a result in change of circumstances
or practice after the New Closing Date), this Clause 23 shall be modified in the
manner so notified by the Administrative Agent and/or the Security Agent on the
date 14 days after such notice from the Administrative Agent and/or the Security
Agent is received by the Obligors and not contested in good faith.

23.24    Failure to insure

If any Obligor fails to maintain the Insurances in compliance with this
Agreement, the Administrative Agent, the Security Agent or any other Finance
Party, may, but are not obliged to (without prior prejudice to any other rights
of the Finance Parties under this Agreement) effect and maintain Insurances
satisfactory to it or otherwise remedy such Obligor’s failure in such manner as
such person reasonably considers appropriate. Any sums so expended by it will
immediately become due and payable by the Obligors to such Finance Party
together with interest thereon at the default interest rate calculated in
accordance with Clause 8.3(a)  (Default interest) from the date of expenditure
by it up to the date of reimbursement by the Obligors.

24       Minimum security value

The Borrower undertakes that this Clause 24 will be complied with throughout any
Mortgage Period.

24.1      Valuation of assets

For the purpose of the Finance Documents, the aggregate value at any time of the
Mortgaged Ships or any other asset over which additional security is provided
under this Clause 24 will be the values as most recently determined in
accordance with this Clause 24.

24.2      Valuation frequency

(a)      Initial valuations of each Ship (the “Initial Valuations”) shall be
conducted in accordance with this Clause 24 and shall be done not earlier than
30 days but not later than 5 days before the Utilization Date for the New Term
Facility.

(b)      So long as no Default has occurred and is continuing, valuations of
each Mortgaged Ship and each such other asset in accordance with this Clause 24
shall be conducted semi-annually, with the first such valuation, following the
Initial Valuations, occurring every 6 months having commenced on June 30, 2015,
and shall be provided by the Borrower to the Administrative Agent within 1 month
of June 30 and December 31 of each respective year.

(c)      Notwithstanding clauses (a) and (b) above, for Ships built in the same
year and with similar specifications, only 1 valuation is required for all such
Ships.

(d)      Following the occurrence of a Default which is continuing, the
Administrative Agent may request valuations at any time.

(e)      The Administrative Agent may at any time request additional valuations
from Approved Valuers for any Mortgaged Ship (based on objective grounds
communicated to the Borrower before such request for valuation).





-  103  -




(f)       All valuations for the Ships must be addressed to the Administrative
Agent.

24.3      Expenses of valuation

The Borrower shall bear, and reimburse to the Administrative Agent where
incurred by the Administrative Agent (or the Lenders, as the case may be), all
costs and expenses of providing the valuations provided pursuant to Clauses
24.2(a),  24.2(b),  24.2(c) or 24.2(d) (Valuation frequency). Any valuation
conducted pursuant to Clause 24.2(e) (Valuation frequency) shall be for the
requesting Finance Party’s own account except where the Borrower is by means of
such valuation(s) (for the avoidance of doubt, the value for such valuation
shall be the average of the valuations provided by two Approved Valuers or as
otherwise provided in Clause 24.10 (Appointment and Number of valuers)) shown to
be in breach of Clause 24.11 (Security shortfall).

24.4      Valuations procedure

The value of each Mortgaged Ship shall be determined in accordance with, and by
Approved Valuers appointed in accordance with, this Clause 24. Additional
security provided under this Clause 24 shall be valued in such a way, on such a
basis and by such persons (including the Administrative Agent itself) as may be
approved or as may be agreed in writing by the Borrower and the Administrative
Agent (on the instructions of the Required Lenders).

24.5      Currency of valuation

Valuations must be provided by Approved Valuers in dollars.

24.6      Basis of valuation

Each valuation will be made:

(a)      without physical inspection (unless required by the Required Lenders if
an Event of Default has occurred and is continuing);

(b)      on the basis of a sale for prompt delivery for a price payable in full
in cash on delivery at arm’s length on normal commercial terms between a willing
buyer and a willing seller; and

(c)      without taking into account any charter commitment.

24.7      Information required for valuation

The Borrower shall promptly provide to the Administrative Agent or the Security
Agent and any Approved Valuer any information which they reasonably require for
the purposes of providing such a valuation, including, without limitation, if a
physical inspection of the Ships is required for such purpose pursuant to Clause
24.6(a) (Basis of valuation), then the Borrower shall take all steps necessary
to facilitate such inspection.

24.8      Approval of valuers

Other than the Approved Valuers, all additional valuers must have been approved
by the Administrative Agent (acting on the instructions of the Required Lenders)
such approval not to be unreasonably withheld. The Administrative Agent may from
time to time notify the Borrower of approval of one or more additional
independent ship valuers as Approved Valuers for the purposes of this Clause 24.
The Administrative Agent (after having been so instructed by the Required
Lenders) shall respond promptly to any request by the Borrower for approval of
any additional valuer nominated by the Borrower. The Administrative Agent
(acting reasonably and on the instructions of the Required Lenders) may at any
time after consultation with the Borrower and by





-  104  -




notice to the Security Agent, withdraw any previous approval of an Approved
Valuer for the purposes of future valuations, provided that, if the
Administrative Agent and the Borrower cannot agree after five (5) Business Days
of consultation, the Administrative Agent may, acting reasonably, exercise such
right of withdrawal by notice to the Borrower. If there are less than three
Approved Valuers at a time when a valuation is required under this Clause 24,
the Administrative Agent shall promptly notify the Borrower and the Security
Agent of the name of one additional valuer to be approved by the Required
Lenders.

 

24.9      Intentionally omitted

24.10    Appointment and Number of valuers

Each valuation must be carried out by two Approved Valuers, nominated by the
Administrative Agent for each Initial Valuation and by the Borrower for
semi-annual valuations. If the Borrower fails to promptly, but in any event, no
later than 10 days prior to the relevant valuation date, nominate the Approved
Valuers then the Administrative Agent (acting on the instruction of the Required
Lenders) may nominate the Approved Valuers. If the valuation provided by the two
Approved Valuers differs, the value of the relevant Ship for the purposes of the
Finance Documents will be the average of those valuations; provided, however,
that if the difference between such valuations is greater than 15% with respect
to the lower valuation, the Parties agree to an additional valuation by a third
Approved Valuer appointed by the Borrower and the value of the relevant Ship for
the purposes of the Finance Documents shall be the average of all three
valuations. In the event that an Approved Valuer provides a range for the
valuations, the average of those valuations shall apply.

24.11    Security shortfall

If at any time the Security Value is less than the Minimum Value, the
Administrative Agent may, and shall, if so directed by the Required Lenders, by
notice to the Borrower require that such deficiency be remedied. The Borrower
shall then within 14 days of receipt of such notice ensure that the Security
Value equals or exceeds the Minimum Value. For this purpose, the Borrower or the
Guarantors may:

(a)      provide additional security over other assets, acceptable to the
Required Lenders, in accordance with this Clause 24, provided always that if
such other asset shall be a vessel such vessel shall be valued as if it were a
Mortgaged Ship; and/or

(b)      prepay part of the Loan under Clause 7.4(a)(ii)  (Voluntary
prepayment); and/or

(c)      pay such additional amount to the credit of such interest bearing
blocked account (which is the subject of a Security Interest in favor of the
Security Agent) as the Administrative Agent shall nominate.

Provided that if the Borrower or the Guarantors elect pursuant to this Clause
24.11(c) to rectify a shortfall in the minimum security cover through the pledge
of a cash deposit in favor of the Security Agent, the amount of the deposit
shall, for the purposes of calculating the security cover pursuant to  this
Clause 24, be applied in increasing the value of the Collateral.

If at any time the Minimum Value requirement is restored, and upon receiving
notice and evidence thereto in a form reasonably satisfactory to the
Administrative Agent, the Administrative Agent shall within five (5) days
(acting on instructions of the Required Lenders, such instruction to be deemed
granted unless the Administrative Agent shall have received prior notice to the
contrary), direct that any additional security granted or any amount deposited
in a blocked account pursuant to this Clause 24.11 be released.





-  105  -




24.12    Creation of additional security

The value of any additional security which the Borrower offers to provide to
remedy all or part of a shortfall in the amount of the Security Value will only
be taken into account for the purposes of determining the Security Value if and
when:

(a)      that additional security, its value and the method of its valuation
have been approved by the Required Lenders;

(b)      a Security Interest over that security has been constituted in favor of
the Security Agent or (if appropriate) the Finance Parties in an approved form
and manner;

(c)      this Agreement has been unconditionally amended in such manner as the
Administrative Agent and/or the Security Agent (on the instructions of the
Required Lenders) requires in consequence of that additional security being
provided; and

(d)      the Administrative Agent, the Security Agent or its duly authorized
representative, has received such documents and evidence as it may require in
relation to that amendment and additional security including documents and
evidence of the type referred to in Schedule 3 (Conditions precedent) in
relation to that amendment and additional security and its execution and (if
applicable) registration.

25       Bank accounts

The Obligors undertake that this Clause 25 will be complied with throughout the
Facility Period.

25.1      Earnings Accounts

(a)      The Borrower shall, and any Upstream Guarantor may, be the holder of
one or more Accounts with an Account Bank which shall each be designated as an
Earnings Account for the purposes of the Finance Documents.

(b)      The Earnings of the Mortgaged Ships and all moneys payable to any
Obligor with respect to a Mortgaged Ship under the Ship’s Insurances shall be
paid by the persons from whom they are due to an Earnings Account or, if
applicable, to the Earnings Account for such Mortgaged Ship, unless required to
be paid to the Security Agent under the relevant Finance Documents.

(c)      At all times prior to the New Financial Covenants Effective Date, as a
condition precedent to each Utilization, the Borrower shall ensure that the
amount standing to the credit of an Earnings Account is (or will be upon such
Utilization) at least equal to the Minimum Earnings Account Balance immediately
after such Utilization.

(d)      If there is no continuing Event of Default:

(i)       at all times prior to the New Financial Covenants Effective Date,
provided that there remains at all times in an Earnings Account an amount equal
to the Minimum Earnings Account Balance, the Borrower or relevant Upstream
Guarantor (as the case may be) shall be entitled to make withdrawals from any
Earnings Account; and

(ii)      at all times from and including the New Financial Covenants Effective
Date, the Borrower or relevant Upstream Guarantor (as the case may be) shall be
entitled to make withdrawals from any Earnings Account.





-  106  -




(e)      If there is a continuing Event of Default, neither the Borrower nor any
Upstream Guarantor shall be entitled to make withdrawals from any Earnings
Account other than for the payment of any amounts required to be paid under the
Management Agreements, and provided that:

(i)       the Borrower or the relevant Upstream Guarantor (as the case may be)
has notified the Administrative Agent of the amount(s) to be withdrawn and the
Management Agreement(s) to which the withdrawal relates;

(ii)      the Borrower or relevant Upstream Guarantor (as the case may be) has
provided the Administrative Agent with the relevant commercial invoice, payment
request, fee notice or other document from the relevant Approved Manager
stipulating that the amount(s) to be withdrawn are due and payable; and

(iii)      at all times prior to the New Financial Covenants Effective Date,
there remains at all times in an Earnings Account an amount equal to the Minimum
Earnings Account Balance.

25.2      Other provisions

(a)      An Account may only be designated for the purposes described in this
Clause 25 if:

(i)       such designation is made in writing by the Administrative Agent and/or
the Security Agent and acknowledged by the Borrower or relevant Upstream
Guarantor (as the case may be) and specifies the names and addresses of the
Account Bank and the number and any designation or other reference attributed to
the Account;

(ii)      an Account Security has been duly executed and delivered by the
Borrower or relevant Upstream Guarantor (as the case may be) in favor of the
Security Agent;

(iii)      any notice required by the Account Security to be given to an Account
Bank has been given to, and acknowledged by, the Account Bank in the form
required by the relevant Account Security; and

(iv)     the Administrative Agent and/or the Security Agent, or its duly
authorized representative, has received such documents and evidence as it may
require in relation to the Account and the relevant Account Security including
documents and evidence of the type referred to in Schedule 3 (Conditions
precedent) in relation to the Account and the relevant Account Security.

(b)      The rates of payment of interest and other terms regulating any Account
will be a matter of separate agreement between the Borrower or relevant Upstream
Guarantor (as the case may be) and an Account Bank. If an Account is a fixed
term deposit account, the Borrower or relevant Upstream Guarantor (as the case
may be) may select the terms of deposits until the relevant Account Security has
become enforceable and the Security Agent directs otherwise.

(c)      The Borrower or relevant Upstream Guarantor (as the case may be) shall
not close any Account or alter the terms of any Account from those in force at
the time it is designated for the purposes of this Clause 25 or waive any of
their rights in relation to an Account except with approval of the Security
Agent.

(d)      The Borrower or relevant Upstream Guarantor (as the case may be) shall
deposit with the Security Agent all certificates of deposit, receipts or other
instruments or securities relating to any Account, notify the Security Agent of
any claim or notice relating to an Account from any other party and provide the
Security Agent with any other information it may request concerning any Account.





-  107  -




(e)      Each of the Administrative Agent and the Security Agent agrees that if
it is an Account Bank in respect of an Account then there will be no
restrictions on creating a Security Interest over that Account as contemplated
by this Agreement and it shall not (except with the approval of the Required
Lenders) exercise any right of combination, consolidation or set-off which it
may have in respect of that Account in a manner adverse to the rights of the
other Finance Parties.

26       Business restrictions

Except as otherwise approved by the Required Lenders, each of the Obligors
undertakes that this Clause 26 will be complied with by it throughout the
Facility Period.

26.1      General negative pledge

Neither the Borrower nor any of the Upstream Guarantors shall permit any
Security Interest to exist, arise or be created or extended over all or any part
of its assets except for:

(a)      those granted or expressed to be granted by any of the Security
Documents;

(b)      Permitted Security Interests; and

(c)      (except in relation to Collateral) any lien arising by operation of law
in the ordinary course of trading and not as a result of any default or omission
by any Obligor.

26.2      Transactions similar to security

Without prejudice to Clauses 21.4 (Sale or other disposal of a Ship), 26.3
 (Financial Indebtedness) and 26.6  (Disposals), neither the Borrower nor any of
the Upstream Guarantors shall:

(a)      sell, transfer or otherwise dispose of any of its assets on terms
whereby that asset is or may be leased to, or re-acquired by, any Subsidiary of
any Obligor other than pursuant to disposals permitted under Clause 26.6
(Disposals);

(b)      sell, transfer, factor or otherwise dispose of any of its receivables
on recourse terms (except for the discounting of bills or notes in the ordinary
course of business);

(c)      enter into any arrangement under which money or the benefit of a bank
or other account may be applied, set-off or made subject to a combination of
accounts; or

(d)      enter into any other preferential arrangement having a similar effect,

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.

26.3      Financial Indebtedness

Neither the Borrower nor any of the Upstream Guarantors shall incur or permit to
exist, any Financial Indebtedness owed by it to anyone else except:

(a)      Financial Indebtedness incurred under the Finance Documents;

(b)      Financial Indebtedness owed to an Affiliate or shareholder or member
which has been fully subordinated to the Financial Indebtedness incurred under
the Finance Documents in the form set out in Schedule 6 (Form of Subordination
Letter);





-  108  -




(c)      Financial Indebtedness permitted under Clauses 26.4  (Guaranties) and
26.5  (Loans and credit);

(d)      Financial Indebtedness arising under Permitted Security Interests; and

(e)      Financial Indebtedness arising under finance or capital leases of
vehicles, equipment or computers; provided that the aggregate capital value of
such items so leased does not exceed $500,000 at any time.

26.4      Guaranties

None of the Upstream Guarantors shall give, or permit to exist, any guaranty by
it in respect of indebtedness of any person or allow any of its indebtedness to
be guaranteed by anyone else except (i) the Guaranties and (ii) unsecured
guaranties in favor of trade creditors of such Upstream Guarantor given in the
ordinary course of its business or as approved by the Administrative Agent.

26.5      Loans and credit

Neither the Borrower nor any Upstream Guarantors shall, make, grant or permit to
exist any loans or any credit by it to anyone else other than:

(a)      loans or credit to either the Borrower or any other Upstream Guarantor;
and

(b)      trade credit granted by it to its customers on normal commercial terms
in the ordinary course of its trading activities.

26.6      Disposals

Without prejudice to Clause 21.4  (Sale or other disposal of a Ship) the
Facility Guarantor shall not, and shall ensure that it and none of its
Subsidiaries shall, enter into a single transaction or a series of transactions
(other than any Acceptable Charter), whether related or not and whether
voluntarily or involuntarily, without the prior written consent of the Required
Lenders, such consent not to be unreasonably withheld or delayed, to (i) sell,
transfer, grant, lease out or otherwise dispose of the whole or a substantial
part of its assets (including, without limitation, any Ship); or (ii) to sell,
transfer, grant, lease out or otherwise dispose of any of its material assets
other than at market value and on arm’s length terms.

Provided that, the foregoing paragraph shall not prohibit the following
disposals so long as they are not prohibited by any other provision of the
Finance Documents:

(a)      disposals of assets made in (and on terms reflecting) the ordinary
course of trading of the disposing entity but this shall not include any
material assets necessary for it to conduct its business unless such assets are
replaced with like assets simultaneously with such disposal;

(b)      disposals of assets made by one Obligor to another Obligor;

(c)      disposals of obsolete assets, or assets which are no longer required
for the purpose of the business of the Borrower or any Guarantor, in each case
for cash on normal commercial terms and on an arm’s length basis;

(d)      any disposal of receivables on a non-recourse basis on arm’s length
terms (including at Fair Market Value) for non-deferred cash consideration in
the ordinary course of its business;

(e)      disposals permitted by Clauses 26.2  (Transactions similar to security)
or 26.3  (Financial Indebtedness);





-  109  -




(f)       dealings with trade creditors with respect to book debts in the
ordinary course of trading; and

(g)      the application of cash or Cash Equivalents in the acquisition of
assets or services in the ordinary course of its business.

26.7      Contracts and arrangements with Affiliates

None of the Borrower, the Facility Guarantor or the Upstream Guarantors shall be
party to any arrangement or contract with any of its Affiliates unless such
arrangement or contract is on an arm’s length basis.

26.8      No change to ownership of Ships

Except as otherwise permitted by this Agreement, each of the Ships shall remain
100% legally and beneficially owned and controlled directly by the relevant
Upstream Guarantor.

26.9      Subsidiaries

None of the Borrower or any Upstream Guarantor shall establish or acquire a
company or other entity which would be or become an Obligor or reactivate any
dormant Obligor.

26.10    Acquisitions and investments

Neither the Borrower nor any of the Upstream Guarantors shall acquire any
person, business, assets or liabilities or make any investment in any person or
business except:

(a)      with respect to the Borrower and its Subsidiaries (other than the
Upstream Guarantors), the acquisitions of vessels in the ordinary course of
business;

(b)      the acquisition of assets in the ordinary course of business (not being
new businesses);

(c)      the incurrence of liabilities (other than Financial Indebtedness not
permitted pursuant to Clause 26.3  (Financial Indebtedness)) in the ordinary
course of its business;

(d)      any loan or credit not otherwise prohibited under this Agreement;

(e)      pursuant to any Finance Documents and Charter Documents to which it is
party; or

(f)       any acquisition pursuant to a disposal permitted under Clause 26.6
 (Disposals),

and neither the Borrower nor any of the Upstream Guarantors shall enter into any
joint-venture arrangement without the approval of the Required Lenders such
approval not to be unreasonably withheld.

26.11    Reduction of capital

Neither the Borrower nor any of the Upstream Guarantors shall redeem or purchase
or otherwise reduce any of its equity or any other share or membership capital
or any warrants or any uncalled or unpaid liability in respect of any of them
(other than as provided in Clause 26.12 (Distributions and other payments)
below).

26.12    Distributions and other payments

If an Event of Default has occurred and is continuing, or if an Event of Default
would result therefrom, or if the Facility Guarantor is not in compliance with
any of the covenants in Clause 19





-  110  -




(Financial Covenants) or any payment of dividends or any form of distribution or
return of capital would result in the Facility Guarantor not being in compliance
with any of the covenants in Clause 19  (Financial Covenants), neither the
Facility Guarantor nor the Borrower shall declare or pay any dividends or return
any capital to its equity holders or authorize or make any other distribution,
payment or delivery of property or cash to its equity holders, or redeem,
retire, purchase or otherwise acquire, directly or indirectly, for value, any
interest of any class or series of its Equity Interests (or acquire any rights,
options or warrants relating thereto but not including convertible debt) now or
hereafter outstanding, or repay any subordinated loans to equity holders or set
aside any funds for any of the foregoing purposes.

Except as provided in this clause, neither the Borrower nor any Upstream
Guarantor will permit any restriction (1) to declare or pay any dividends or
return any capital to the Facility Guarantor or the Borrower, respectively, or
authorize or make any other distribution, payment or delivery of property or
cash to the Facility Guarantor or the Borrower, respectively, or redeem, retire,
purchase or otherwise acquire, directly or indirectly, for value, any interest
of any class or series of its Equity Interests (or acquire any rights, options
or warrants relating thereto but not including convertible debt) now or
hereafter outstanding or to pay any Financial Indebtedness owed to the Facility
Guarantor or the Borrower, respectively, or (2) to repay and/or make any
subordinated loans to the Facility Guarantor or the Borrower, respectively, or
set aside any funds for any of the foregoing purposes, or (3) to transfer any of
its assets to the Facility Guarantor or the Borrower, respectively.

26.13    Borrower’s and Upstream Guarantors’ Equity Interests

Neither the Facility Guarantor nor the Borrower shall permit any Security
Interest (other than the Share Security) to exist, arise or be created or
extended over all or any part of the Equity Interests of the Borrower or any
Upstream Guarantor.

26.14    Obligors’ Subordination of Financial Indebtedness

No Obligor shall incur or permit to exist, any Financial Indebtedness owed by it
to any of its Affiliates, shareholders or members unless such Financial
Indebtedness has been fully subordinated to the Financial Indebtedness incurred
under the Finance Documents in the form set out in Schedule 6 (Form of
Subordination Letter).

26.15    Compliance with ERISA

(a)      None of the Obligors shall cause or suffer to exist:

(i)       any event that could reasonably be expected to result in the
imposition of liens in excess of $250,000 on any asset of an Obligor or a
Subsidiary of an Obligor with respect to any Title IV Plan or Multiemployer
Plan; or

(ii)      any other ERISA Event, that would, in the aggregate, have a Material
Adverse Change.

(b)      None of the Obligors shall cause or suffer to exist any event that
would, if not corrected or correctible, reasonably be expected to result in the
imposition of liens (other than a permitted lien) in excess of $250,000 with
respect to any Benefit Plan.

27       Hedging Contracts

27.1      General

The Borrower undertakes that this Clause 27 will be complied with throughout the
Facility Period.





-  111  -




27.2      Hedging

(a)      If, at any time during the Facility Period, the Borrower wishes to
enter into any Treasury Transaction so as to hedge all or any part of its
exposure under this Agreement to interest rate fluctuations, it shall advise the
Administrative Agent in writing.

(b)      If any such Treasury Transaction pursuant to Clause 27.2(a) (Hedging)
shall be concluded with a Swap Bank it shall be on the terms of the Hedging
Master Agreement with that Swap Bank. No such Treasury Transaction shall be
concluded unless:

(i)       its purpose is to hedge the Borrower’s interest rate risk in relation
to borrowings under this Agreement for a period expiring no later than the Final
Repayment Date, and such transaction is not speculative; and

(ii)      its notional principal amount, when aggregated with the notional
principal amount of any other continuing Hedging Contracts, does not and will
not exceed the Loan as then scheduled to be repaid pursuant to Clause 6.2
(Scheduled Repayment of Advances).

(c)      If and when any such Treasury Transaction has been concluded, it shall
constitute a Hedging Contract for the purposes of the Finance Documents.

27.3      Unwinding of Hedging Contracts

If, at any time, and whether as a result of any prepayment (in whole or in part)
of the Loan or any cancellation (in whole or in part) of any Commitment or
otherwise, the aggregate notional principal amount under all Hedging
Transactions in respect of the Loan entered into by the Borrower exceeds or will
exceed the amount of Loan outstanding at that time after such prepayment or
cancellation, then (unless otherwise approved by the Required Lenders) the
Borrower shall immediately close out and terminate sufficient Hedging
Transactions as are necessary to ensure that the aggregate notional principal
amount under the remaining continuing Hedging Transactions equals, and will in
the future be equal to, the amount of the Loan at that time and as scheduled to
be repaid from time to time thereafter pursuant to Clause 6.2 (Scheduled
Repayment of Advances).

27.4      Assignment of Hedging Contracts by Borrower

Except with approval of all the Lenders or by the Hedging Contract Security, the
Borrower shall not assign or otherwise dispose of its rights under any Hedging
Contract.

27.5      Termination of Hedging Contracts by Borrower

Except with approval of all the Lenders, the Borrower shall not terminate or
rescind any Hedging Contract or close out or unwind any Hedging Transaction
except in accordance with Clause 27.3  (Unwinding of Hedging Contracts) for any
reason whatsoever.

27.6      Performance of Hedging Contracts by Borrower

The Borrower shall perform its obligations under the Hedging Contracts to which
it is party.

27.7      Information concerning Hedging Contracts

The Borrower shall provide the Administrative Agent with any information it may
reasonably request concerning any Hedging Contract, including all reasonable
information, accounts and records that may be necessary or of assistance to
enable the Finance Parties to verify the amounts of all payments and any other
amounts payable under the Hedging Contracts.





-  112  -




28       Events of Default

Each of the events or circumstances set out in Clauses 28.1  (Non-payment) to
28.25 (Anti-Bribery and Corruption Laws) is an Event of Default.

28.1      Non-payment

(a)      An Obligor does not pay on the due date any amount payable pursuant to
a Finance Document, the KEXIM Premium or the K-sure Premium at the place at and
in the currency in which it is expressed to be payable.

(b)      No Event of Default under Clause 28.1(a)  (Non-payment) above will
occur if (i) its failure to pay is caused by administrative or technical error
and (ii) payment is made within three (3) Business Days of its due date.

28.2      Value of security

The Borrower does not comply with Clause 24.11 (Security shortfall).

28.3      Insurance

(a)      The Insurances of a Mortgaged Ship are not placed and kept in force in
the manner required by Clause 23  (Insurance).

(b)      Any insurer either:

(i)       cancels any such Insurances; or

(ii)      disclaims liability under them by reason of any misstatement or
failure or default by any person.

(c)      Under this Clause 28.3, an Event of Default is immediate with no
applicable grace period.

28.4      Financial covenants

An Obligor does not comply with Clause 19  (Financial Covenants).

28.5      Other obligations

Subject to any applicable grace period specified in a Finance Document, an
Obligor does not comply with any provision of such Finance Document (other than
those referred to in Clauses 28.1  (Non-payment), 28.2  (Value of security),
28.3  (Insurance), 28.4  (Financial covenants), and 28.23  (Hedging Contracts)).

28.6      Misrepresentation

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or any other document delivered by or on behalf of any Obligor
under or in connection with any Finance Document is or proves to have been
incorrect or misleading in any material respect when made or deemed to be made.

28.7      Cross default

(a)      Any Financial Indebtedness of (i) any Upstream Guarantor or the
Borrower in an amount in excess of the equivalent of $1,000,000 is not paid when
due nor within any originally





-  113  -




applicable grace period or (ii) the Facility Guarantor or any direct or indirect
Subsidiary of the Facility Guarantor (excluding any Upstream Guarantor or the
Borrower) in an aggregate amount in excess of the equivalent of $10,000,000 is
not paid when due nor within any originally applicable grace period.

(b)      Any Financial Indebtedness of (i) any Upstream Guarantor or the
Borrower in an amount in excess of the equivalent of $1,000,000 is declared to
be or otherwise becomes due and payable prior to its specified maturity as a
result of an event of default (however described) or (ii) the Facility Guarantor
or any direct or indirect Subsidiary of the Facility Guarantor (excluding any
Upstream Guarantor or the Borrower) in an aggregate amount in excess of the
equivalent of $10,000,000 is declared to be or otherwise becomes due and payable
prior to its specified maturity as a result of an event of default (however
described) unless, in any such case, such Upstream Guarantor, the Borrower, the
Facility Guarantor or Subsidiary of the Facility Guarantor (as the case may be)
is contesting in good faith the validity of its obligation to make such payment
and the Borrower has provided the Administrative Agent with satisfactory
evidence it has set aside adequate reserves in accordance with GAAP with respect
to the amount being claimed of it and to finance any action it is taking to
contest such claims.

(c)      An event of default, or an event or circumstance which, with the giving
of any notice, the lapse of time or both would constitute an event of default,
has occurred on the part of an Obligor under any contract or agreement (other
than the Finance Documents) to which such Finance Party is a party and the value
of which is or exceeds in the aggregate (i) in the case of any Upstream
Guarantor or the Borrower, the equivalent of $1,000,000, or (ii) in the case of
the Facility Guarantor or any direct or indirect Subsidiary of the Facility
Guarantor (excluding any Upstream Guarantor or the Borrower) the equivalent of
$10,000,000, and such event of default has not been cured within any applicable
grace period.

28.8      Insolvency

An Insolvency Event occurs with respect to any Obligor.

28.9      Breach of laws

There occurs a breach by any Obligor of any applicable laws, rules or
regulations that would result in a Material Adverse Change.

28.10    Creditors’ process; Judgments

(a)      Any expropriation, attachment, sequestration, distress, execution or
analogous process affects all or substantially all of the assets of any Obligor
and is not discharged within ten (10) days.

(b)      Any judgment or order in excess of $1,000,000 with respect to the
Borrower and the Upstream Guarantors and $10,000,000 with respect to the
Facility Guarantor is not stayed or complied with within thirty (30) days,
provided that the relevant Obligor shall have set aside on its books adequate
reserves in accordance with GAAP.

28.11    Unlawfulness, impossibility and invalidity

(a)      It is or becomes unlawful or impossible for an Obligor to perform any
of its obligations under the Finance Documents or any Security Interest created
or expressed to be created or evidenced by the Security Documents ceases to be
effective.

(b)      Any obligation or obligations of any Obligor under any Finance
Documents are not or cease to be legal, valid, binding or enforceable.





-  114  -




(c)      Any Finance Document or any Security Interest created or expressed to
be created or evidenced by the Security Documents ceases to be in full force and
effect or is alleged by a party to it (other than the Finance Parties) to be
ineffective for any reason.

(d)      Any Security Document does not create legal, valid, binding and
enforceable security over the assets charged under that Security Document or the
ranking or priority of such security is adversely affected.

28.12    Cessation of business

Any Obligor suspends or ceases to carry on (or threatens to suspend or cease to
carry on) all or a material part of its business other than as approved pursuant
to this Agreement.

28.13    Change of Control

The Borrower fails to prepay the Loan or any part thereof in accordance with
Clause 7.2  (Change of Control).

28.14    Expropriation

The authority or ability of any Obligor to conduct its business is limited or
wholly or substantially curtailed by any seizure, expropriation,
nationalization, intervention, restriction or other action by or on behalf of
any governmental, regulatory or other authority or other person in relation to
an Obligor or any of its assets.

28.15    Repudiation and rescission of Finance Documents

An Obligor repudiates or purports to repudiate a Finance Document or indicates
an intention to rescind or purports to rescind a Finance Document.

28.16    Material Adverse Change or other Event

There occurs, in the reasonable opinion of the Required Lenders:

(a)      a Material Adverse Change;

(b)      any Environmental Incident or other event or circumstance or series of
events (including any change of law) occurs which is reasonably likely to result
in a Material Adverse Change or

(c)      an event or circumstance which materially and adversely effects the
ability of any Obligor to perform its obligations under the Finance Documents.

28.17    Litigation

Any litigation, alternative dispute resolution, arbitration or administrative
proceeding is taking place, or, to the best of any Obligor’s knowledge, likely
to be commenced or taken against any Obligor (including, without limitation,
investigative proceedings) or any of its assets, rights or revenues which, if
adversely determined, is reasonably likely to result in a Material Adverse
Change.

28.18    Security enforceable

Any Security Interest (other than a Permitted Maritime Lien) in respect of
Collateral becomes enforceable, unless any such Security Interest is being
contested in good faith and by appropriate proceedings or other acts and the
relevant Obligor has provided security acceptable to the Administrative Agent
(acting reasonably on the instructions of the Required Lenders) to the extent





-  115  -




necessary to prevent the enforcement, arrest, attachment, seizure or forfeiture
in respect of such Collateral.

28.19    Arrest of Ship

Any Mortgaged Ship is arrested, confiscated, seized, taken in execution,
impounded, forfeited, detained in exercise or purported exercise of any
possessory lien or other claim and the relevant Upstream Guarantor fails to
procure the release of such Mortgaged Ship within a period of thirty Business
Days thereafter.

28.20    Ship registration

Except with approval, the registration of any Mortgaged Ship under the laws and
flag of its Flag State is cancelled or terminated or, where applicable, not
renewed or, if such Mortgaged Ship is only provisionally registered on the date
of its Mortgage, such Mortgaged Ship is not permanently registered under such
laws prior to the expiry of its provisional registration.

28.21    Political risk

The Flag State of any Mortgaged Ship or any Relevant Jurisdiction of an Obligor
becomes involved in hostilities or civil war or there is a seizure of power in
the Flag State or any such Relevant Jurisdiction by unconstitutional means if,
in any such case, such event or circumstance might have a Material Adverse
Change and, within fourteen (14) days of notice from the Administrative Agent
(as instructed by the Required Lenders) to do so, such action as the
Administrative Agent (as instructed by the Required Lenders) may require to
ensure that such circumstances will not have such an effect has not been taken
by the Borrower or the relevant Upstream Guarantor (such action may include,
without limitation, the reflagging of such Mortgaged Ship to an approved Flag
State and the provision of a new mortgage over the Mortgaged Ship and the
necessary collateral documents as well as any documents required by the new Flag
State).

28.22    Class or trading certificates

Any class or trading certificate for any Mortgaged Ship is withdrawn unless such
withdrawal is remedied within seven (7) Business Days.

28.23    Hedging Contracts

(a)      An Event of Default or Potential Event of Default (in each case as
defined in any Hedging Master Agreement) has occurred and is continuing under
any Hedging Contract.

(b)      An Early Termination Date (as defined in any Hedging Master Agreement)
has occurred or been or become capable of being effectively designated under any
Hedging Contract.

(c)      A person entitled to do so gives notice of such an Early Termination
Date under any Hedging Contract except with approval or as may be required by
Clause 27.3 (Unwinding of Hedging Contracts).

(d)      Any Hedging Contract is terminated, cancelled, suspended, rescinded or
revoked or otherwise ceases to remain in full force and effect for any reason
except with approval by the Administrative Agent or as may be required by Clause
27.3 (Unwinding of Hedging Contracts).

28.24    Sanctions

(a)      It will be considered an Event of Default under this Agreement:





-  116  -




(i)       if any Obligor or any of its Affiliates becomes a Restricted Person or
becomes owned or controlled by, or acts directly or indirectly on behalf of, a
Restricted Person or any of such persons becomes the owner or controller of a
Restricted Person;

(ii)      if any Obligor or any of its Affiliates fails to comply with any
Sanctions;

(iii)      any proceeds of the Loan is made available, directly or indirectly,
to or for the benefit of a Restricted Person or otherwise is, directly or
indirectly, applied in a manner or for a purpose prohibited by Sanctions;

(iv)     a change in law makes the making or maintenance of the Loan illegal or
otherwise prohibited; or

(v)      if an Obligor or any of its officers, directors, employees or agents
has violated or caused a Lender to violate any Sanctions in connection with this
Agreement, and in such case, notwithstanding any other provision of this
Agreement to the contrary:

(A)      such Lender may notify the Administrative Agent upon becoming aware of
that event, and the Administrative Agent shall promptly notify the Borrower;

(B)      upon the Administrative Agent notifying the Borrower, the Commitment of
that Lender will be immediately cancelled;

(C)      to the extent that the Lender’s participation has not been assigned
pursuant to Clauses 2.2  (Increase) or 41.8(a) to 41.8(c)  (Replacement of a
Defaulting Lender), the Borrower shall repay all amounts outstanding to the
Lender on the last day of the Interest Period occurring after the Administrative
Agent has notified the Borrower or, if earlier, the date specified by the Lender
in the notice delivered to the Administrative Agent (being no earlier than the
last day of any applicable grace period permitted by law).

(b)      In relation to each Restricted Lender defined in Clause 14.9(b)
(Sanctions Indemnity), Clauses 20.1 (b) (Use of proceeds), 20.3 (Compliance with
laws), 20.13 (Sanctions generally), 20.14 (Sanctions with respect to each
Mortgaged Ship) and Clause 28.26 (Acceleration) shall only apply for the benefit
of that Restricted Lender to the extent that the provisions would not result in
(i) any violation of or conflict with Council Regulation (EC) 2271/96 or (ii) a
violation of or conflict with section 7 German foreign trade rules (AWV)
(Außenwirtschaftsverordnung) or a similar anti-boycott statute.

28.25    Anti-Bribery and Corruption

(a)      It will be considered an Event of Default under this Agreement if any
Obligor or Affiliate breaches the representations, warranties, or covenants
described in Clause 17.32 (Anti-Bribery and Corruption Laws).

(b)      If an Obligor or any of its officers, directors, employees or agents
has violated or caused a Lender to violate any Anti-Bribery and Corruption Laws
in connection with this Agreement, such Lender may, notwithstanding any other
provision of this Agreement to the contrary, cancel its Commitment and
participation in this Agreement in accordance with Clause 28.24(a)(v)
(Sanctions).

28.26    Acceleration

Subject to the proviso hereto on and at any time after the occurrence of an
Event of Default which is continuing the Administrative Agent may, and shall if
so directed by the Required Lenders, by notice to the Borrower:





-  117  -




(a)      cancel the Total Commitments at which time they shall immediately be
cancelled; and/or

(b)      declare that all or part of the Loan, together with accrued interest,
and all other amounts accrued or outstanding under the Finance Documents be
immediately due and payable, at which time they shall become immediately due and
payable; and/or

(c)      declare that all or part of the Loan be payable on demand, at which
time it shall immediately become payable on demand by the Administrative Agent
on the instructions of the Required Lender;

(d)      declare that no withdrawals be made from any Account; and/or

(e)      exercise or direct the Security Agent and/or any other beneficiary of
the Security Documents to exercise any or all of their rights, remedies, powers
or discretions under the Finance Documents;

provided,  however, that upon the occurrence of any Insolvency Event specified
in Clause 28.8  (Insolvency), the Total Commitments shall automatically be
cancelled and the unpaid principal amount of the outstanding Loan and all
interest and other amounts as aforesaid shall automatically become due and
payable without further act of the Administrative Agent or any Lender.

29       Position of Swap Bank

29.1      Rights of Swap Bank

(a)      Each Swap Bank is a Finance Party and as such, will be entitled to
share in the security constituted by the Security Documents in respect of any
liabilities of the Borrower under the Hedging Contracts with such Swap Bank, on
a subordinated basis and in the manner and to the extent contemplated by the
Finance Documents.

(b)      So long as a Swap Bank has entered into any Hedging Contract, Hedging
Contract Security and/or Hedging Master Agreement while it was an Original
Lender (or an Affiliate of an Original Lender) and if such Original Lender is no
longer a Lender under this Agreement, then the Security Interests securing the
Hedging Contracts entered into by such Original Lender (or such Affiliate) and
which were created by the relevant Security Document shall continue to remain in
full force and effect.

29.2      No voting rights

No Swap Bank shall be entitled to vote on any matter where a decision of the
Lenders alone is required under this Agreement, whether before or after the
termination or close out of the Hedging Contracts with such Swap Bank, provided
that each Swap Bank shall be entitled to vote on any matter where a decision of
all the Finance Parties is expressly required.

29.3      Acceleration and enforcement of security

Neither the Administrative Agent nor the Security Agent or any other beneficiary
of the Security Documents shall be obliged, in connection with any action taken
or proposed to be taken under or pursuant to Clause 28  (Events of Default) or
pursuant to the other Finance Documents, to have any regard to the requirements
of the Swap Bank except to the extent that the relevant Swap Bank is also a
Lender.





-  118  -




29.4      Close out of Hedging Contracts

(a)      The Parties agree that at any time on and after any Event of Default
the Administrative Agent (acting on the instructions of the Required Lenders)
shall be entitled, by notice in writing to a Swap Bank, to instruct such Swap
Bank to terminate and close out any Hedging Transactions (or part thereof) with
the relevant Swap Bank. The relevant Swap Bank will terminate and close out the
relevant Hedging Transactions (or parts thereof) and/or the relevant Hedging
Contracts in accordance with such notice immediately upon receipt of such
notice.

(b)      No Swap Bank shall be entitled to terminate or close out any Hedging
Contract or any Hedging Transaction under it prior to its stated maturity
except:

(i)       in accordance with a notice served by the Administrative Agent under
Clause 28.26 (Acceleration);

(ii)      if the Borrower has not paid amounts due under the Hedging Contract
and such amounts remain unpaid for a period of 30 calendar days (not Business
Days) after the due date for payment and the Administrative Agent (acting on the
instructions of the Required Lenders) consents to such termination or close out;

(iii)      if the Administrative Agent takes any action under Clause 28.26
(Acceleration); or

(iv)     if the Loan and other amounts outstanding under the Finance Documents
(other than amounts outstanding under the Hedging Contracts) have been repaid by
the Borrower in full.

(c)      If an Event of Default has occurred and is continuing, if there is a
net amount payable to the Borrower under a Hedging Transaction or a Hedging
Contract upon its termination and close out, the relevant Swap Bank shall
forthwith pay that net amount (together with interest earned on such amount) to
the Security Agent for application in accordance with Clause 32.23  (Order of
application).

(d)      No Swap Bank (in any capacity) shall set-off any such net amount
against or exercise any right of combination in respect of any other claim it
has against the Borrower.

(e)      Nothing in this clause shall limit the right of a Swap Bank, which
ceases to be a Lender, from assigning, transferring or novating the Hedging
Contract to which it is a party to another Swap Bank.





-  119  -




SECTION 8 - CHANGES TO PARTIES

30       Changes to the Lenders

30.1      Assignments by the Lenders

Subject to this Clause 30, a Lender (the “Existing Lender”) may, subject to the
Facility Guarantor’s prior written consent, not to be unreasonably withheld or
delayed as long as no Event of Default has occurred or is continuing, assign,
transfer or novate all or any part of its rights under the Finance Documents to
another bank or financial institution (a “Substitute”; it being agreed that
following the occurrence of an Event of Default, no consent of the Facility
Guarantor shall be required, and a Substitute may also include a trust, fund or
other entity which is regularly engaged in or established for the purpose of
making, purchasing or investing in loans, securities or other financial assets).

Notwithstanding the foregoing sentence:

(a)      no consent of the Facility Guarantor shall be required for assignments
or transfers to Affiliates of Lenders, other Lenders, KEXIM, K-sure or for
securitization purposes of a Lender provided that such securitization shall
continue to be managed by such Lender and it shall not result in such Lender
assigning or transferring any of its rights in view of such securitization
process;

(b)      none of the Obligors, Dorian Holdings LLC nor any of their respective
directors and officers nor Mr. John Hadjipateras may at any time purchase or
otherwise acquire any interest in all or any portion of the Loan from any
Existing Lender or a Substitute;

(c)      in relation to an Existing Lender’s rights under the Commercial
Tranche, a Substitute may be only a Lender or other financial institution
reasonably acceptable to the Facility Guarantor, such Facility Guarantor’s
confirmation to be deemed given if no response to the contrary is received
within seven (7) Business Days;

(d)      in relation to an Existing Lender’s rights under the KEXIM Guaranteed
Tranche, a Substitute may be only a Mandated Lead Arranger or other financial
institution acceptable to the Facility Guarantor and KEXIM, such Facility
Guarantor’s confirmation to be deemed given if no response to the contrary is
received within seven (7) Business Days;

(e)      in relation to an Existing Lender’s rights under the KEXIM Funded
Tranche, no consent of the Facility Guarantor shall be required for transfers to
any Substitute following a direction or requirement from the Korean Government
or any agency thereof, provided that the Facility Guarantor shall be notified of
any such transfer.

(f)       in relation to an Existing Lender’s rights under the K-sure Tranche:

(i)       a Substitute may be only a Mandated Lead Arranger or other financial
institution acceptable to K-sure and the Facility Guarantor, such Facility
Guarantor’s confirmation to be deemed given if no response to the contrary is
received within seven (7) Business Days, and such Substitute may not be KEXIM;

(ii)      to the extent that it is required to do so by K-sure pursuant to the
terms of any K-sure Insurance Policy, the K-sure transferor Lender shall cause a
transfer to K-sure in respect of such part of its Commitment or (as the case may
be) its portion of the relevant Advance under the K-sure Tranche as is equal to
the amount simultaneously paid to it by K-sure under the relevant K-sure
Insurance Policy, provided that this shall not be construed as depriving any
K-sure transferor Lender of its rights to recover any part of the Total
Commitments, Loan, Unpaid Sum or otherwise owing to it after receipt of the
relevant K-sure Insurance Policy insurance proceeds;





-  120  -




(iii)      for the avoidance of doubt and without prejudice to the generality of
the foregoing, in the event that K-sure pays out in full or in part the
insurance proceeds in accordance with the terms of any K-sure Insurance Policy:

(A)      the obligations of the Obligors under this Agreement and each of the
Finance Documents shall neither be reduced nor affected in any way;

(B)      K-sure shall be entitled to the extent of such payment to exercise all
rights of the K-sure Lenders (whether present or future) against the Obligors
pursuant to this Agreement and the Finance Documents or any relevant laws and/or
regulations, as the case may be in respect of the Collateral and solely to the
extent that these relate to such payment (but without prejudice to the exercise
of such rights by the other Finance Parties) unless and until such insurance
proceeds and the interest accrued on them are fully reimbursed to K-sure; and

(C)      with respect to the obligations of the Obligors owed to the
Administrative Agent and/or the K-sure Lenders under the Finance Documents (or
any of them), such obligations shall be owed to K-sure by way of subrogation of
the rights of the K-sure Lenders.

30.2      Substitution

Subject to this Clause 30, any Existing Lender may assign all or any part of its
rights under the Finance Documents to a Substitute. Any such assignment and
assumption shall be effected upon five (5) Business Days’ prior notice by
delivery to the Administrative Agent of a duly completed Substitution
Certificate duly executed by such Lender, the Substitute and the Administrative
Agent (for itself and on behalf of the other parties to the relevant Finance
Document). On the effective date specified in a Substitution Certificate so
executed and delivered, to the extent that they are expressed in such
Substitution Certificate to be the subject of the assignment and assumption
effected pursuant to this Clause 30.2:

(a)      the existing parties to the relevant Finance Document and the Lender
party to the relevant Substitution Certificate shall be released from their
respective obligations towards one another under such Finance Document
(“discharged obligations”) and their respective rights against one another under
such Finance Document (“discharged rights”) shall be cancelled;

(b)      the Substitute party to the relevant Substitution Certificate and the
existing parties to the relevant Finance Document (other than the Lender party
to such Substitution Certificate) shall assume obligations towards each other
which differ from the discharged obligations only insofar as they are owed to or
assumed by such Substitute instead of to or by such Lender;

(c)      the Substitute party to the relevant Substitution Certificate and the
existing parties to the relevant Finance Document (other than the Lender party
to such Substitution Certificate) shall acquire rights against each other which
differ from the discharged rights only insofar as they are exercisable by or
against such Substitute instead of by or against such Lender; and

(d)      in the event any Lender transfers by way of assignment all or any part
of its rights, benefits and/or obligations under any Finance Document to another
person, the relevant Finance Document, this Agreement and the other Finance
Documents shall remain in full force and effect,

and, on the date upon which such assignment and assumption takes effect, the
Substitute shall pay to the Administrative Agent for its own account a fee in
the sum of $4,000, unless waived by the Administrative Agent. The Administrative
Agent shall promptly notify the other parties hereto and to the relevant Finance
Document under which the assignment and assumption is occurring of the





-  121  -




receipt by it of any Substitution Certificate and shall promptly deliver a copy
of such Substitution Certificate to the Borrower.

30.3      Reliance on Substitution Certificate

The Administrative Agent, the Security Agent, the Lenders and the Borrower shall
be fully entitled to rely on any Substitution Certificate delivered to the
Administrative Agent in accordance with the foregoing provisions of this Clause
30 which is complete and regular on its face as regards its contents and
purportedly signed on behalf of the relevant Lender and the Substitute and
neither the Administrative Agent, nor the Lenders nor the Borrower shall have
any liability or responsibility to any party as a consequence of placing
reliance on and acting in accordance with any such Substitution Certificate if
it proves to be the case that the same was not authentic or duly authorized.

30.4      Signing of Substitution Certificate

Each of the Borrower, the Guarantors, the Mandated Lead Arrangers, the Swap
Banks, the Lenders, the Administrative Agent, the Security Agent and the ECA
Agent irrevocably authorizes the Administrative Agent to countersign each
Substitution Certificate on its behalf without any further consent of, or
consultation with, each such party.

30.5      Construction of certain references

If any Lender assigns, transfers, novates and/or substitutes all or any part of
its rights, benefits and obligations as provided in Clause 30.1  (Assignments by
the Lenders) or 30.2  (Substitution) all relevant references in the relevant
Finance Document to such Lender shall thereafter be construed as a reference to
such assignee, transferee, novatee or Substitute (as the case may be) to the
extent of their respective interests.

30.6      Documenting assignments, transfers, novations and/or substitutions

If any Lender assigns, transfers, novates and/or substitutes all or any part of
its rights, benefits and/or obligations as provided in Clause 30.1  (Assignments
by the Lenders) or 30.2  (Substitution), the Borrower undertakes, immediately on
being requested to do so by the Administrative Agent if so requested and at the
cost of the Lender that has so assigned, transferred, novated and/or substituted
all or any part of its rights and/or obligations, to enter into, and procure
that the other Obligors which are parties to the Security Documents shall enter
into, such documents as may be necessary or desirable to transfer to the
assignee, transferee novatee or Substitute all or the relevant part of such
Lender’s interest in the Security Documents and all relevant references in this
Agreement and any other relevant Finance Document to such Lender shall
thereafter be construed as a reference to the Lender and/or its assignee,
transferee, novatee or Substitute (as the case may be) to the extent of their
respective interests.

30.7      Lending office

Each Lender shall lend through its office at the address specified in Schedule 1
(The original parties) or, as the case may be, in any relevant Substitution
Certificate or through any other office of such Lender selected from time to
time by it through which such Lender wishes to lend for the purposes of this
Agreement.

30.8      Disclosure of information

(a)      Each Finance Party agrees to use all reasonable efforts to maintain, in
accordance with its customary practices, the confidentiality of Information (as
defined below) for a period of 2 years after the New Closing Date, except that
any Finance Party may give, divulge and reveal from time to time information and
details relating to its account, any Ship, the Finance





-  122  -




Documents, the Facilities, any Commitment and any agreement entered into by the
Borrower and/or any Guarantor or information provided by the Borrower and/or any
Guarantor in connection with the Finance Documents to:

(i)       any private, public or internationally recognized authorities or any
regulatory party to which that Finance Party is subject to, that are entitled to
by law or judicial order and as such have requested to obtain such information;

(ii)      the head offices, branches and affiliates, and professional advisors
(with a duty of confidentiality regarding such professional advisors) of any
Finance Party;

(iii)      KEXIM, K-sure or any other parties to the Finance Documents;

(iv)     a rating agency or their professional advisors;

(v)      any person with whom they propose to enter (or contemplate entering)
into contractual relations in relation to the Facilities and/or Commitments
including, without limitation, any enforcement, preservation, assignment,
transfer, novation, sale or sub-participation of any of the rights and
obligations of any Finance Party; or

(vi)     any other person(s) regarding the funding, re-financing, transfer,
assignment, novation, sale, sub-participation or operational arrangement or
other transaction in relation thereto, including, without limitation, any
enforcement, preservation, assignment, transfer, sale or sub-participation of
any of the rights and obligations of any Finance Party.

(b)      For purposes of Clause 30.8(a) above, Information means all information
received from any Obligor or any of its Subsidiaries relating to any Obligor or
any of their Subsidiaries or any of their respective businesses (including,
without limitation, information provided either directly by any such party or
through electronic means (such as DebtDomain, Intralinks or other data
websites)), other than any such information that is available to the Finance
Parties on a non-confidential basis prior to disclosure by any Obligor or any of
its Subsidiaries, provided that, in the case of information received from any
Obligor or any of its Subsidiaries after the New Closing Date, such information
is clearly identified at the time of delivery as confidential.

(c)      Any person required to maintain the confidentiality of Information as
provided in this Clause 30.8 shall be considered to have complied with its
obligation to do so if such person has exercised the same degree of care to
maintain the confidentiality of such Information as such person would accord its
own confidential information.

(d)      This clause 30.8 constitutes the entire agreement between the Parties
in relation to the obligations of the Finance Parties under the Finance
Documents regarding the confidentiality of Information and supersedes any
previous agreement, whether express or implied, regarding such Information.

30.9      No additional cost

No Obligor shall be liable under this Agreement or any other Finance Document to
pay more after an assignment, transfer, novation or substitution under Clause
30.1  (Assignments by the Lenders) or 30.2 (Substitution)  than it would have
been liable to pay had such assignment, transfer, novation or substitution not
taken place (except for transfer to KEXIM or K-sure).

30.10    Security over Lenders’ rights

In addition to the other rights provided to Lenders under this Clause 30
(Changes to the Lenders), each Lender may without consulting with or obtaining
consent from any Obligor, at any time pledge,





-  123  -




assign or otherwise create a Security Interest in or over (whether by way of
collateral or otherwise) all or any of its rights under any Finance Document to
secure obligations of that Lender including, without limitation:

(a)      any pledge, assignment or other Security Interest to secure obligations
to a federal reserve or central bank; and

(b)      in the case of any Lender which is a fund, any pledge, assignment or
other Security Interest granted to any holders (or trustee or representatives of
holders) of obligations owed, or securities issued, by that Lender as security
for those obligations or securities, except that no such pledge, assignment or
Security Interest shall:

(i)       release a Lender from any of its obligations under the Finance
Documents or substitute the beneficiary of the relevant pledge, assignment or
other Security Interest for the Lender as a party to any of the Finance
Documents; or

(ii)      require any payments to be made by an Obligor or grant to any person
any more extensive rights than those required to be made or granted to the
relevant Lender under the Finance Documents.

31       Changes to the Obligors

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents without prior written consent from all
Lenders.





-  124  -




SECTION 9 - THE FINANCE PARTIES

32    Roles of Administrative Agent, Security Agent, Mandated Lead Arrangers and
ECA Agent

32.1      Appointment of the Administrative Agent

(a)      Each other Finance Party (other than the Security Agent) appoints the
Administrative Agent to act as its agent under and in connection with the
Finance Documents.

(b)      Each such other Finance Party authorizes the Administrative Agent:

(i)       to perform the duties, obligations and responsibilities and to
exercise the rights, powers, authorities and discretions specifically given to
the Administrative Agent under or in connection with the Finance Documents
together with any other incidental rights, powers, authorities and discretions;
and

(ii)      to execute each of the Security Documents and all other documents that
may be approved by the Required Lenders for execution by it.

32.2      Instructions to Administrative Agent

(a)      The Administrative Agent shall:

(i)       unless a contrary indication appears in a Finance Document, exercise
or refrain from exercising any right, power, authority or discretion vested in
it as Administrative Agent in accordance with any instructions given to it by
(A) all Lenders if the relevant Finance Document stipulates the matter is an all
Lender decision; and (B) in all other cases, the Required Lenders; and

(ii)      not be liable for any act (or omission) if it acts (or refrains from
acting) in accordance with paragraph (i) above.

(b)      The Administrative Agent shall be entitled to request instructions, or
clarification of any instruction, from the Required Lenders (or, if the relevant
Finance Document stipulates the matter is a decision for any other Lender or
group of Lenders, from that Lender or group of Lenders) as to whether, and in
what manner, it should exercise or refrain from exercising any right, power,
authority or discretion and the Administrative Agent may refrain from acting
unless and until it receives those instructions or that clarification.

(c)      Save in the case of decisions stipulated to be a matter for any other
Lender or group of Lenders under the relevant Finance Document and unless a
contrary indication appears in a Finance Document, any instructions given to the
Administrative Agent by the Required Lenders shall override any conflicting
instructions given by any other Parties and will be binding on all Finance
Parties save for the Security Agent.

(d)      The Administrative Agent may refrain from acting in accordance with any
instructions of any Lender or group of Lenders until it has received any
indemnification and/or security that it may in its discretion require (which may
be greater in extent than that contained in the Finance Documents and which may
include payment in advance) for any cost, loss or liability which it may incur
in complying with those instructions.

(e)      In the absence of instructions, the Administrative Agent may act (or
refrain from acting) as it considers to be in the best interest of the Lenders.





-  125  -




(f)       The Administrative Agent is not authorized to act on behalf of a
Lender or a Swap Bank (without first obtaining that Lender’s or that Swap Bank’s
consent) in any legal or arbitration proceedings relating to any Finance
Document. This Clause 32.2(f) shall not apply to any legal or arbitration
proceeding relating to the perfection, preservation or protection of rights
under the Security Documents or enforcement of the Security Documents.

32.3      Duties of the Administrative Agent

(a)      The Administrative Agent’s duties under the Finance Documents are
solely mechanical and administrative in nature.

(b)      The Administrative Agent shall promptly forward to a Party the original
or a copy of any document which is delivered to the Administrative Agent for
that Party by any other Party.

(c)      The Administrative Agent shall promptly forward to each Lender the
documents provided to it by any Obligor pursuant to Clause 18 (Information
Undertakings).

(d)      Except where a Finance Document specifically provides otherwise, the
Administrative Agent is not obliged to review or check the adequacy, accuracy or
completeness of any document it forwards to another Party.

(e)      If the Administrative Agent receives notice from a Party referring to
this Agreement, describing a Default and stating that the circumstance described
is a Default, it shall promptly notify the other Finance Parties.

(f)       If the Administrative Agent is aware of the non-payment of any
principal, interest, commitment fee or other fee payable to a Finance Party
(other than the Administrative Agent, the Mandated Lead Arrangers or the
Security Agent, for their own account) under this Agreement it shall promptly
notify the other Finance Parties.

(g)      The Administrative Agent shall have only those duties, obligations and
responsibilities expressly specified in the Finance Documents to which it is
expressed to be a party (and no others shall be implied).

32.4      Role of the Mandated Lead Arrangers

Except as specifically provided in the Finance Documents, none of the Mandated
Lead Arrangers have any obligations of any kind to any other Party under or in
connection with any Finance Document or the transactions contemplated by the
Finance Documents.

32.5      No fiduciary duties

(a)      Nothing in this Agreement constitutes the Administrative Agent or any
Mandated Lead Arranger as a trustee or fiduciary of any other person.

(b)      None of the Administrative Agent, the Security Agent or any Mandated
Lead Arranger shall be bound to account to any Lender or any Swap Bank for any
sum or the profit element of any sum received by it for its own account or have
any obligations to the other Finance Parties beyond those expressly stated in
the Finance Documents.

32.6      Business with the Obligors

The Administrative Agent, the Security Agent and any Mandated Lead Arranger may
accept deposits from, lend money to and generally engage in any kind of banking
or other business with any Obligor or their Affiliates.





-  126  -




32.7      Rights and discretions of the Administrative Agent

(a)      The Administrative Agent may

(i)       rely on any representation, communication, notice or document believed
by it to be genuine, correct and appropriately authorized;

(ii)      assume that (A) any instructions received by it from the Required
Lenders, any Lenders or any group of Lenders are duly given in accordance with
the terms of the Finance Documents; and (B) unless it has received notice of
revocation, that those instructions have not been revoked; and

(iii)      rely on a certificate from any person (A) as to any matter of fact or
circumstance which might reasonably be expected to be within the knowledge of
that person; or (B) to the effect that such person approves of any particular
dealing, transaction, step, action or thing, as sufficient evidence that that is
the case and, in the case of paragraph (i) above, may assume the truth and
accuracy of that certificate.

(b)      The Administrative Agent may assume (unless it has received notice to
the contrary in its capacity as agent for the other Finance Parties) that:

(i)       no Default has occurred (unless it has actual knowledge of a Default
arising under Clause 28.1  (Non-payment));

(ii)      any right, power, authority or discretion vested in any Party or any
group of Lenders has not been exercised; and

(iii)      any notice or request made by the Borrower (other than a Utilization
Request) is made on behalf of and with the consent and knowledge of all the
Obligors.

(c)      The Administrative Agent may engage and pay for the advice or services
of any lawyers, accountants, tax advisers, surveyors or other professional
advisers or experts in the conduct of its obligations and responsibilities under
the Finance Documents.

(d)      The Administrative Agent may rely on the advice or services of any
lawyers, accountants, tax advisers, surveyors or other professional advisers or
experts (whether obtained by the Administrative Agent or by any other Party) and
shall not be liable for any damages, costs or losses to any person, any
diminution in value or any liability whatsoever arising as a result of its so
relying.

(e)      Without prejudice to the generality of paragraphs (c) and (d), the
Administrative Agent may at any time engage and pay for the services of any
lawyers to act as independent counsel to the Administrative Agent (and so
separate from any lawyers instructed by the Lenders) if the Administrative Agent
in its reasonable opinion deems this to be desirable.

(f)       The Administrative Agent may act in relation to the Finance Documents
through its officers, employees and agents and the Administrative Agent shall
not:

(i)       be liable for any error of judgment made by any such person; or

(ii)      be bound to supervise, or be in any way responsible for any loss
incurred by reason of misconduct, omission or default on the part, of any such
person,

unless such error or such loss was directly caused by the Administrative Agent’s
gross negligence or willful misconduct.





-  127  -




(g)      Unless a Finance Document expressly provides otherwise, the
Administrative Agent may disclose to any other Party any information it
reasonably believes it has received as agent under this Agreement.

(h)      Without prejudice to the generality of Clause 32.7(g)  (Rights and
discretions of the Administrative Agent) above, the Administrative Agent:

(i)       may disclose; and

(ii)      upon the written request of the Borrower or the Required Lenders
shall, as soon as reasonably practicable, disclose

the identity of a Defaulting Lender to the other Finance Parties and the
Borrower.

(i)       Notwithstanding any other provision of any Finance Document to the
contrary, neither the Administrative Agent nor any Mandated Lead Arranger is
obliged to do or omit to do anything if it would or might in its reasonable
opinion constitute a breach of any law or regulation or a breach of a fiduciary
duty or duty of confidentiality. The Administrative Agent and each Mandated Lead
Arranger may do anything which in its opinion, is necessary or desirable to
comply with any law or regulation of any jurisdiction.

(j)       Notwithstanding any provision of any Finance Document to the contrary,
the Administrative Agent is not obliged to expend or risk its own funds or
otherwise incur any financial liability in the performance of its duties,
obligations or responsibilities or the exercise of any right, power, authority
or discretion if it has grounds for believing the repayment of such funds or
adequate indemnity against, or security for, such risk or liability is not
reasonably assured to it.

(k)      Neither the Administrative Agent nor any Mandated Lead Arranger shall
be obliged to request any certificate, opinion or other information under Clause
18  (Information undertakings) unless so required in writing by a Lender or a
Swap Bank, in which case the Administrative Agent shall promptly make the
appropriate request of the Borrower if such request would be in accordance with
the terms of this Agreement.

32.8      Responsibility for documentation and other matters

Neither the Administrative Agent nor any Mandated Lead Arranger is responsible
or liable for:

(a)      the adequacy, accuracy and/or completeness of any information (whether
oral or written) supplied by the Administrative Agent, any Mandated Lead
Arranger, an Obligor or any other person given in or in connection with any
Finance Document or the transactions contemplated in the Finance Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document or of any
representations in any Finance Document or of any copy of any document delivered
under any Finance Document;

(b)      the legality, validity, effectiveness, adequacy or enforceability of
any Transaction Document or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Transaction Document;

(c)      the application of any Basel II Regulation or Basel III Regulation to
the transactions contemplated by the Finance Documents;

(d)      any loss to the Trust Property arising in consequence of the failure,
depreciation or loss of any Collateral or any investments made or retained in
good faith or by reason of any other matter or thing;





-  128  -




(e)      accounting to any person for any sum or the profit element of any sum
received by it for its own account;

(f)       the failure of any Obligor or any other party to perform its
obligations under or in connection with any Transaction Document, or the
financial condition of any such person;

(g)      ascertaining whether all deeds and documents which should have been
deposited with it (or the Security Agent) under or pursuant to any of the
Security Documents have been so deposited;

(h)      investigating or making any inquiry into the title of any Obligor to
any of the Collateral or any of its other property or assets;

(i)       failing to register any of the Security Documents in accordance with
the provisions of the documents of title of any Obligor to any of the
Collateral;

(j)       failing to take or require any Obligor to take any steps to render any
of the Security Documents effective as regards property or assets outside New
York or to secure the creation of any ancillary pledge under the laws of the
jurisdiction concerned;

(k)      (unless it is the same entity as the Security Agent) the Security Agent
and/or any other beneficiary of a Security Document failing to perform or
discharge any of its duties or obligations under the Security Documents; or

(l)       any determination as to whether any information provided or to be
provided to any Finance Party is non-public information the use of which may be
regulated or prohibited by any applicable law or regulation relating to insider
dealing or otherwise.

32.9      No duty to monitor

The Administrative Agent shall not be bound to inquire:

(a)      whether or not any Default has occurred;

(b)      as to the performance, default or any breach by any Party of its
obligations under any Finance Document; or

(c)      whether any other event specified in any Finance Document has occurred.

32.10    Exclusion of liability

(a)      Without limiting paragraph (b) below (and without prejudice to any
other provision of the Finance Documents excluding or limiting the liability of
the Administrative Agent) the Administrative Agent will not be liable
(including, without limitation, for negligence or any other category of
liability whatsoever) for:

(i)       any damages, costs or losses to any person, any diminution in value,
or any liability whatsoever arising as a result of taking or not taking any
action under or in connection with any Finance Document or the Collateral,
unless directly caused by its gross negligence or willful misconduct;

(ii)      exercising, or not exercising, any right, power, authority or
discretion given to it by, or in connection with, any Finance Document, the
Collateral or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with, any Finance Document
or the Collateral; or





-  129  -




(iii)      without prejudice to the generality of paragraphs (i) and (ii) above,
any damages, costs or losses to any person, any diminution in value or any
liability whatsoever arising as a result of (A) any act, event or circumstance
not reasonably within its control; or (B) the general risks of investment in, or
the holding of assets in, any jurisdiction, including (in each case and without
limitation) such damages, costs, losses, diminution in value or liability
arising as a result of: nationalization, expropriation or other governmental
actions; any regulation, currency restriction, devaluation or fluctuation;
market conditions affecting the execution or settlement of transactions or the
value of assets (including any Payment Disruption Event); breakdown, failure or
malfunction of any third party transport, telecommunications, computer services
or systems; natural disasters or acts of God; war, terrorism, insurrection or
revolution; or strikes or industrial action.

(b)      No Party (other than the Administrative Agent) may take any proceedings
against any officer, employee or agent of the Administrative Agent in respect of
any claim it might have against the Administrative Agent or in respect of any
act or omission of any kind by that officer, employee or agent in relation to
any Finance Document.

(c)      The Administrative Agent will not be liable for any delay (or any
related consequences) in crediting an account with an amount required under the
Finance Documents to be paid by the Administrative Agent if the Administrative
Agent has taken all necessary steps as soon as reasonably practicable to comply
with the regulations or operating procedures of any recognized clearing or
settlement system used by the Administrative Agent for that purpose.

(d)      Nothing in this Agreement shall oblige the Administrative Agent or any
Mandated Lead Arranger to carry out

(i)       any “know your customer” or other checks in relation to any person; or

(ii)      any check on the extent to which any transaction contemplated by this
Agreement might be unlawful for any Lender,

on behalf of any Lender or any Swap Bank and each Lender and each Swap Bank
confirms to the Administrative Agent and each Mandated Lead Arranger that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the
Administrative Agent or any Mandated Lead Arranger.

(e)      Without prejudice to any provision of any Finance Document excluding or
limiting the Administrative Agent’s liability, any liability of the
Administrative Agent arising under or in connection with any Finance Document or
the Collateral shall be limited to the amount of actual loss which has been
finally judicially determined to have been suffered (as determined by reference
to the date of default of the Administrative Agent or, if later, the date on
which the loss arises as a result of such default) but without reference to any
special conditions or circumstances known to the Administrative Agent at any
time which increase the amount of that loss. In no event shall the
Administrative Agent be liable for any loss of profits, goodwill, reputation,
business opportunity or anticipated saving, or for special, punitive, indirect
or consequential damages, whether or not the Administrative Agent has been
advised of the possibility of such loss or damages.

32.11    Lenders’ indemnity to the Administrative Agent

(a)      Each Lender shall (in proportion (if no part of the Loan is then
outstanding) to its share of the Total Commitments or (at any other time) to its
participation in the Loan) indemnify the Administrative Agent, within three (3)
Business Days of demand, against





-  130  -




(i)       any Losses for negligence or any other category of liability
whatsoever incurred by Administrative Agent in the circumstances contemplated
pursuant to Clause 36.9  (Disruption to payment systems etc.) notwithstanding
the Administrative Agent’s negligence, gross negligence or any other category of
liability whatsoever but not including any claim based on the fraud of the
Administrative Agent;

(ii)      any other Losses (otherwise than by reason of the Administrative
Agent’s gross negligence or willful misconduct) including the costs of any
person engaged in accordance with Clause 32.7  (Rights and discretions of the
Administrative Agent) in acting as its agent under the Finance Documents; and

(iii)      any Losses relating to FATCA;

in each case incurred by the Administrative Agent in acting as such under the
Finance Documents (unless the Administrative Agent has been reimbursed by an
Obligor pursuant to a Finance Document or out of the Trust Property).

(b)      Subject to paragraph (c) below, the Borrower shall immediately on
demand reimburse any Lender for any payment that Lender makes to the
Administrative Agent pursuant to paragraph (a) above.

(c)      Paragraph (b) above shall not apply to the extent that the indemnity
payment in respect of which the Lender claims reimbursement relates to a
liability of the Administrative Agent to an Obligor.

32.12    Resignation of the Administrative Agent

(a)      The Administrative Agent may resign and appoint one of its Affiliates
as successor by giving notice to the Lenders, each Swap Bank, the Security Agent
and the Obligors.

(b)      Alternatively the Administrative Agent may resign by giving 30 days’
notice to the other Finance Parties and the Obligors, in which case the Required
Lenders (after consultation with the Obligors) may appoint a successor
Administrative Agent.

(c)      If the Required Lenders have not appointed a successor Administrative
Agent in accordance with paragraph (b) above within 20 days after notice of
resignation was given, the retiring Administrative Agent (after consultation
with the Borrower) may appoint a successor Administrative Agent.

(d)      If the Administrative Agent wishes to resign because (acting
reasonably) it has concluded that it is no longer appropriate for it to remain
as agent and the Administrative Agent is entitled to appoint a successor
Administrative Agent under paragraph (c) above, the Administrative Agent may (if
it concludes (acting reasonably) that it is necessary to do so in order to
persuade the proposed successor Administrative Agent to become a party to this
Agreement as Administrative Agent) agree with the proposed successor
Administrative Agent amendments to this Clause 32 and any other term of this
Agreement dealing with the rights or obligations of the Administrative Agent
consistent with then current market practice for the appointment and protection
of corporate trustees together with any reasonable amendments to the agency fee
payable under this Agreement which are consistent with the successor
Administrative Agent’s normal fee rates and those amendments will bind the
Parties.

(e)      The retiring Administrative Agent shall make available to the successor
Administrative Agent such documents and records and provide such assistance as
the successor Administrative Agent may reasonably request for the purposes of
performing its functions as Administrative Agent under the Finance Documents.
The Borrower shall, within three (3) Business Days of demand, reimburse the
retiring Administrative Agent for the amount of all costs and expenses





-  131  -




(including legal fees) properly incurred by it in making available such
documents and records and providing such assistance.

(f)       The Administrative Agent’s resignation notice shall only take effect
upon the appointment of a successor.

(g)      The appointment of the successor Administrative Agent shall take effect
on the date specified in the notice from the Required Lenders to the retiring
Administrative Agent. As from this date, the retiring Administrative Agent shall
be discharged from any further obligation in respect of the Finance Documents
(other than its obligations under paragraph (c) above) but shall remain entitled
to the benefit of Clause 14.3  (Indemnity to the Administrative Agent and the
Security Agent) and this Clause 32 (and any agency fees for the account of the
retiring Administrative Agent shall cease to accrue from (and shall be payable
on) that date). Any successor and each of the other Parties shall have the same
rights and obligations among themselves as they would have had if such successor
had been an original Party.

(h)      The Administrative Agent shall resign in accordance with either
paragraph (a) or (b) above (and, to the extent applicable, shall use reasonable
endeavors to appoint a successor Administrative Agent pursuant to paragraph (c)
above) if on or after the date which is three (3) months before the earliest
FATCA Application Date relating to any payment to the Administrative Agent under
the Finance Documents, either:

(i)       the Administrative Agent fails to respond to a request under Clause
12.9 (FATCA Information) and the Borrower or a Lender reasonably believes that
the Administrative Agent will not be (or will have ceased to be) a FATCA Exempt
Party on or after that FATCA Application Date;

(ii)      the information supplied by the Administrative Agent pursuant to
Clause 12.9 (FATCA Information) indicates that the Administrative Agent will not
be (or will have ceased to be) a FATCA Exempt Party on or after that FATCA
Application Date; or

(iii)      the Administrative Agent notifies the Borrower and the Lenders that
the Administrative Agent will not be (or will have ceased to be) a FATCA Exempt
Party on or after that FATCA Application Date;

and (in each case) the Borrower or a Lender reasonably believes that a Party
will be required to make a FATCA Deduction that would not be required if the
Administrative Agent were a FATCA Exempt Party, and the Borrower or that Lender,
by notice to the Administrative Agent, requires it to resign.

32.13    Replacement of the Administrative Agent

(a)      After consultation with the Borrower, the Required Lenders may, by
giving 30 days’ notice to the Administrative Agent replace the Administrative
Agent by appointing a successor Administrative Agent.

(b)      The retiring Administrative Agent shall make available to the successor
Administrative Agent such documents and records and provide such assistance as
the successor Administrative Agent may reasonably request for the purposes of
performing its functions as Administrative Agent under the Finance Documents.

(c)      The appointment of the successor Administrative Agent shall take effect
on the date specified in the notice from the Required Lenders to the retiring
Administrative Agent. As from this date, the retiring Administrative Agent shall
be discharged from any further obligation in respect of the Finance Documents
(other than its obligations under paragraph (b) above) but shall remain entitled
to the benefit of Clause 14.3  (Indemnity to the Administrative Agent and the





-  132  -




Security Agent) and this Clause 32 (and any agency fees for the account of the
retiring Administrative Agent shall cease to accrue from (and shall be payable
on) that date).

(d)      Any successor Administrative Agent and each of the other Parties shall
have the same rights and obligations among themselves as they would have had if
such successor had been an original Party.

32.14    Confidentiality

(a)      In acting as agent for the Finance Parties, the Administrative Agent
shall be regarded as acting through its department, division or team directly
responsible for the management of the Finance Documents which shall be treated
as a separate entity from any other of its divisions, departments or teams.

(b)      If information is received by another division or department of the
Administrative Agent, it may be treated as confidential to that division or
department and the Administrative Agent shall not be deemed to have notice of
it.

(c)      Notwithstanding any other provision of any Finance Document to the
contrary, neither the Administrative Agent nor any Mandated Lead Arranger is
obliged to disclose to any other person (i) any confidential information or (ii)
any other information if the disclosure would, or might in its reasonable
opinion, constitute a breach of any law or regulation or a breach of a fiduciary
duty.

32.15    Relationship with the Lenders and Swap Bank

(a)      The Administrative Agent may treat the person shown in its records as
Lender or as each Swap Bank at the opening of business (in the place of the
Administrative Agent’s principal office as notified to the Finance Parties from
time to time) as the Lender or (as the case may be) as a Swap Bank acting
through its Facility Office:

(i)       entitled to or liable for any payment due under any Finance Document
on that day; and

(ii)      entitled to receive and act upon any notice, request, document or
communication or make any decision or determination under any Finance Document
made or delivered on that day,

unless it has received not less than five (5) Business Days prior notice from
that Lender or (as the case may be) a Swap Bank to the contrary in accordance
with the terms of this Agreement.

(b)      Each Lender and each Swap Bank shall supply the Administrative Agent
with any information that the Administrative Agent may reasonably specify as
being necessary or desirable to enable the Administrative Agent or the Security
Agent, to perform its functions as Administrative Agent or Security Agent.

(c)      Each Lender and each Swap Bank shall deal with the Security Agent
exclusively through the Administrative Agent and shall not deal directly with
the Security Agent.

32.16    Credit appraisal by the Lenders and Swap Banks

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender and
each Swap Bank confirms to each other Finance Party that it has been, and will
continue to be, solely responsible for making its own





-  133  -




independent appraisal and investigation of all risks arising under or in
connection with any Finance Document including but not limited to:

(a)      the financial condition, status and nature of each Obligor;

(b)      the legality, validity, effectiveness, adequacy or enforceability of
any Transaction Document and any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Transaction Document;

(c)      the application of any Basel II Regulation or Basel III Regulation to
the transactions contemplated by the Finance Documents;

(d)      whether any Finance Party has recourse, and the nature and extent of
that recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document or the Collateral;

(e)      the adequacy, accuracy and/or completeness of any information provided
by the Administrative Agent, any Party or by any other person under or in
connection with any Transaction Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Transaction
Document; and

(f)       the right or title of any person in or to, or the value or sufficiency
of, any part of the Collateral, the priority of the Security Documents or the
existence of any Security Interest affecting the Collateral.

32.17    Reference Banks

If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Administrative Agent shall
(in consultation with the Borrower) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.

32.18    Role of Reference Banks; third party Reference Banks

(a)      No Reference Bank is under any obligation to provide a quotation or any
other information to the Administrative Agent.

(b)      No Reference Bank will be liable for any action taken by it under or in
connection with any Finance Document, or for any Reference Bank Quotation,
unless directly caused by its gross negligence or wilful misconduct.

(c)      No Party (other than the relevant Reference Bank) may take any
proceedings against any officer, employee or agent of any Reference Bank in
respect of any claim it might have against that Reference Bank or in respect of
any act or omission of any kind by that officer, employee or agent in relation
to any Finance Document, or to any Reference Bank Quotation, and any officer,
employee or agent of each Reference Bank may rely on this clause 32.18 subject
to Clause 1.3 (Third party rights).

(d)      A Reference Bank which is not a Party may rely on this Clause 32.18,
paragraph (b) of Clause 41.3 (Other exceptions) subject to clause 1.3 (Third
party rights).

(e)      Each Obligor agrees to maintain the confidentiality of any rate
provided by an individual Reference Bank hereunder for purposes of setting LIBOR
(and the name of such Reference





-  134  -




Bank), except (i) to its and its Affiliates’ employees, officers, directors,
agents, auditors and advisors (it being understood that the persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential on
substantially the same terms as provided herein), (ii) as consented to by the
applicable Reference Bank, (iii) to the extent requested by any regulatory
authority or self-regulatory body, (iv) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, (v) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder or
(vi) to the extent such rate (A) is or becomes generally available to the public
on a non-confidential basis, other than as a result of a breach of this
paragraph (e) of Clause 32.18 by any Obligor, or (B) is or becomes available to
any Obligor on a non-confidential basis from a source other than the applicable
Reference Bank, provided, to its knowledge, such source is not bound by a
confidentiality agreement or other legal or fiduciary obligations of secrecy
with such Reference Bank with respect to the rate.  Notwithstanding the
foregoing, it is understood that each Obligor may disclose to any Lender the
average of the rates quoted by the Reference Banks that provide rate quotes in
connection with any determination of LIBOR.

(f)       No Event of Default will occur under Clause 28.5 (Other obligations)
by reason only of an Obligor’s failure to comply with this Clause 32.18 (Role of
Reference Banks; third party Reference Banks).

32.19    Deduction from amounts payable by the Administrative Agent

If any Party owes an amount to the Administrative Agent under the Finance
Documents the Administrative Agent may, after giving notice to that Party,
deduct an amount not exceeding that amount from any payment to that Party which
the Administrative Agent would otherwise be obliged to make under the Finance
Documents and apply the amount deducted in or towards satisfaction of the amount
owed. For the purposes of the Finance Documents that Party shall be regarded as
having received any amount so deducted.

32.20    Security Agent

(a)      Each other Finance Party appoints the Security Agent to act as its
agent and (to the extent permitted under any applicable law) trustee under and
in connection with the Security Documents and confirms that the Security Agent
shall have a lien on the Security Documents and the proceeds of the enforcement
of those Security Documents for all moneys payable to the beneficiaries of those
Security Documents.

(b)      Each other Finance Party authorizes the Security Agent:

(i)       to perform the duties, obligations and responsibilities and to
exercise the rights, powers, authorities and discretions specifically given to
the Security Agent under or in connection with the Finance Documents together
with any other incidental rights, powers, authorities and discretions; and

(ii)      to execute each of the Security Documents and all other documents that
may be approved by the Administrative Agent and/or the Required Lenders for
execution by it.

(c)      The Security Agent accepts its appointment under paragraph (a) above as
trustee of the Trust Property with effect from the Original Closing Date and
declares that it holds the Trust Property on trust for itself, the other Finance
Parties (for so long as they are Finance Parties) on and subject to the terms
set out in this Clause 32.20 (Security Agent) through 32.27  (Indemnity from
Trust Property) (inclusive) and the Security Documents to which it is a party.





-  135  -




32.21    Application of certain clauses to Security Agent

(a)      Clauses 32.7  (Rights and discretions of the Administrative Agent),
32.8  (Responsibility for documentation and other matters), 32.9  (No duty to
monitor), 32.10  (Exclusion of liability), 32.11  (Lenders’ indemnity to the
Administrative Agent), 32.12  (Resignation of the Administrative Agent), 32.13
(Replacement of the Administrative Agent), 32.14  (Confidentiality), 32.15
 (Relationship with the Lenders and Swap Bank),  32.16  (Credit appraisal by the
Lenders and Swap Banks) and 32.19  (Deduction from amounts payable by the
Administrative Agent) shall each extend so as to apply to the Security Agent in
its capacity as such and for that purpose each reference to the “Administrative
Agent” in these clauses shall extend to include in addition a reference to the
“Security Agent” in its capacity as such and, in Clause 32.7  (Rights and
discretions of the Administrative Agent), references to the Lenders and a group
of Lenders shall refer to the Administrative Agent.

(b)      In addition, Clause 32.12  (Resignation of the Administrative Agent)
shall, for the purposes of its application to the Security Agent pursuant to
paragraph (a) above, have the following additional clause:

At any time after the appointment of a successor, the retiring Security Agent
shall do and execute all acts, deeds and documents reasonably required by its
successor to transfer to it (or its nominee, as it may direct) any property,
assets and rights previously vested in the retiring Security Agent pursuant to
the Security Documents and which shall not have vested in its successor by
operation of law. All such acts, deeds and documents shall be done or, as the
case may be, executed at the cost of the retiring Security Agent (except where
the Security Agent is retiring under Clause 32.12  (Resignation of the
Administrative Agent) as extended to it by paragraph (a) above, in which case
such costs shall be borne by the Lenders (in proportion (if no part of the Loan
is then outstanding) to their shares of membership interests of the Total
Commitments or (at any other time) to their participations in the Loan).

32.22    Instructions to Security Agent

(a)      The Security Agent shall:

(i)       unless a contrary indication appears in a Finance Document, exercise
or refrain from exercising any right, power, authority or discretion vested in
it as Security Agent in accordance with any instructions given to it by the
Administrative Agent; and

(ii)      not be liable for any act (or omission) if it acts (or refrains from
acting) in accordance with paragraph (a) above.

(b)      The Security Agent shall be entitled to request instructions, or
clarification of any instruction, from the Administrative Agent as to whether,
and in what manner, it should exercise or refrain from exercising any right,
power, authority or discretion and the Security Agent may refrain from acting
unless and until it receives those instructions or that clarification.

(c)      Unless a contrary indication appears in a Finance Document, any
instructions given to the Security Agent by the Administrative Agent shall
override any conflicting instructions given by any other Parties and will be
binding on all Finance Parties.

(d)      The Security Agent may refrain from acting in accordance with any
instructions of the Administrative Agent until it has received any
indemnification and/or security that it may in its discretion require (which may
be greater in extent than that contained in the Finance Documents and which may
include payment in advance) for any cost, loss or liability which it may incur
in complying with those instructions.





-  136  -




(e)      In the absence of instructions, the Security Agent may act (or refrain
from acting) as it considers to be in the best interest of the Lenders.

(f)       The Security Agent is not authorized to act on behalf of a Lender or a
Swap Bank (without first obtaining that Lender’s or the relevant Swap Bank’s
consent) in any legal or arbitration proceedings relating to any Finance
Document. This paragraph (c) shall not apply to any legal or arbitration
proceeding relating to the perfection, preservation or protection of rights
under the Security Documents or enforcement of the Security Documents.

32.23    Order of application

(a)      The Security Agent agrees to apply the Trust Property and each other
beneficiary of the Security Documents agrees to apply all moneys received by it
in the exercise of its rights under the Security Documents in accordance with
the following respective claims:

first, as to a sum equivalent to the amounts payable to the Security Agent under
the Finance Documents (excluding any amounts received by the Security Agent
pursuant to Clause 32.11  (Lenders’ indemnity to the Administrative Agent) as
extended to the Security Agent pursuant to Clause 32.21  (Application of certain
clauses to Security Agent)), for the Security Agent absolutely;

second, as to a sum equivalent to the aggregate amount then due and owing to the
other Finance Parties under the Finance Documents, for those Finance Parties
absolutely for application between them in accordance with Clause 36.5(a)
 (Repayment); and

third, as to the balance (if any), for the Obligors, or to such other Persons
legally entitled thereto, by or from whom or from whose assets the relevant
amounts were paid, received or recovered or other person entitled to them.

(b)      The Security Agent and each other beneficiary of the Security Documents
shall make each application as soon as is practicable after the relevant moneys
are received by, or otherwise become available to, it save that (without
prejudice to any other provision contained in any of the Security Documents) the
Security Agent (acting on the instructions of the Administrative Agent) any
other beneficiary of the Security Documents or any receiver or administrator may
credit any moneys received by it to a suspense account for so long and in such
manner as the Security Agent), any other beneficiary of the Security Documents
or such receiver or administrator may from time to time determine with a view to
preserving the rights of the Finance Parties or any of them to prove for the
whole of their respective claims against the Borrower or any other person
liable.

(c)      The Security Agent and/or any other beneficiary of the Security
Documents shall obtain a good discharge in respect of the amounts expressed to
be due to the other Finance Parties as referred to in this Clause 32.23 by
paying such amounts to the Administrative Agent for distribution in accordance
with Clause 36  (Payment mechanics).

32.24    Powers and duties of the Security Agent as trustee of the security

In its capacity as trustee in relation to the Trust Property, the Security
Agent:

(a)      shall, without prejudice to any of the powers, discretions and
immunities conferred upon trustees by law (and to the extent not inconsistent
with the provisions of this Agreement or any of the Security Documents), have
all the same powers and discretions as a natural person acting as the beneficial
owner of such property and/or as are conferred upon the Security Agent by this
Agreement and/or any Security Document but so that the Security





-  137  -




Agent may only exercise such powers and discretions to the extent that it is
authorized to do so by the provisions of this Agreement;

(b)      may, in the conduct of its obligations under and in respect of the
Security Documents (otherwise than in relation to its right to make any
declaration, determination or decision), instead of acting personally, employ
and pay any agent (whether being a lawyer or any other person) to transact or
concur in transacting any business and to do or concur in doing any acts
required to be done by the Security Agent (including the receipt and payment of
money) and on the basis that (i) any such agent engaged in any profession or
business shall be entitled to be paid all usual professional and other charges
for business transacted and acts done by him or any partner or employee of his
or her in connection with such employment and (ii) the Security Agent shall not
be bound to supervise, or be responsible for any loss incurred by reason of any
act or omission of, any such agent if the Security Agent shall have exercised
reasonable care in the selection of such agent; and

(c)      may place all deeds and other documents relating to the Trust Property
which are from time to time deposited with it pursuant to the Security Documents
in any safe deposit, safe or receptacle selected by the Security Agent
exercising reasonable care or with any company whose business includes
undertaking the safe custody of documents selected by the Security Agent
exercising reasonable care and may make any such arrangements as it thinks fit
for allowing Obligors access to, or its solicitors, attorneys or auditors
possession of, such documents when necessary or convenient and the Security
Agent shall not be responsible for any loss incurred in connection with any such
deposit, access or possession if it has exercised reasonable care in the
selection of a safe deposit, safe, receptacle or firm of solicitors or company
(save that it shall take reasonable steps to pursue any person who may be liable
to it in connection with such loss).

32.25    All enforcement action through the Security Agent

(a)      None of the other Finance Parties shall have any independent power to
enforce any of those Security Documents which are executed in favor of the
Security Agent only or to exercise any rights, discretions or powers or to grant
any consents or releases under or pursuant to such Security Documents or
otherwise have direct recourse to the security and/or guaranties constituted by
such Security Documents except through the Security Agent.

(b)      None of the other Finance Parties shall have any independent power to
enforce any of those Security Documents which are executed in their favor or to
exercise any rights, discretions or powers or to grant any consents or releases
under or pursuant to such Security Documents or otherwise have direct recourse
to the security and/or guaranties constituted by such Security Documents except
through the Security Agent. If any Finance Party (other than the Security Agent)
is a party to any Security Document it shall promptly upon being requested by
the Administrative Agent to do so grant a power of attorney or other sufficient
authority to the Security Agent to enable the Security Agent to exercise any
rights, discretions or powers or to grant any consents or releases under such
Security Document.

32.26    Co-operation to achieve agreed priorities of application

The other Finance Parties shall co-operate with each other and with the Security
Agent and any receiver or administrator under the Security Documents in
realizing the property and assets subject to the Security Documents and in
ensuring that the net proceeds realized under the Security Documents after
deduction of the expenses of realization are applied in accordance with Clause
32.23  (Order of application).





-  138  -




32.27    Indemnity from Trust Property

(a)      In respect of all liabilities, costs or expenses for which the Obligors
are liable under this Agreement, the Finance Parties, K-sure and each Affiliate
of the Finance Parties and each officer or employee of the Finance Parties or
their Affiliates (each a Relevant Person) shall be entitled to be indemnified
out of the Trust Property in respect of all liabilities, damages, costs, claims,
charges or expenses whatsoever properly incurred or suffered by such Relevant
Person:

(i)       in the execution or exercise or bona fide purported execution or
exercise of the trusts, rights, powers, authorities, discretions and duties
created or conferred by or pursuant to the Finance Documents;

(ii)      as a result of any breach by an Obligor of any of its obligations
under any Finance Document;

(iii)      in respect of any Environmental Claim made or asserted against a
Relevant Person which would not have arisen if the Finance Documents had not
been executed; and

(iv)     in respect of any matter or thing done or omitted in any way in
accordance with the terms of the Finance Documents relating to the Trust
Property or the provisions of any of the Finance Documents.

(b)      The rights conferred by this Clause 32.27 are without prejudice to any
right to indemnity by law given to trustees generally and to any provision of
the Finance Documents entitling the Security Agent or any other person to an
indemnity in respect of, and/or reimbursement of, any liabilities, costs or
expenses incurred or suffered by it in connection with any of the Finance
Documents or the performance of any duties under any of the Finance Documents.
Nothing contained in this Clause 32.27 shall entitle the Security Agent or any
other person to be indemnified in respect of any liabilities, damages, costs,
claims, charges or expenses to the extent that the same arise from such person’s
own gross negligence or willful misconduct.

32.28    Finance Parties to provide information

The other Finance Parties shall provide the Security Agent with such written
information as it may reasonably require for the purposes of carrying out its
duties and obligations under the Security Documents and, in particular, with
such necessary directions in writing so as to enable the Security Agent to make
the calculations and applications contemplated by Clause 32.23  (Order of
application) above and to apply amounts received under, and the proceeds of
realization of, the Security Documents as contemplated by the Security
Documents, Clause 36.5(a)  (Repayment) and Clause 32.23  (Order of application).

32.29    Release to facilitate enforcement and realization

Each Finance Party acknowledges that pursuant to any enforcement action by the
Security Agent carried out on the instructions of the Administrative Agent it
may be desirable for the purpose of such enforcement and/or maximizing the
realization of the Collateral being enforced against, that any rights or claims
of or by the Security Agent (for the benefit of the Finance Parties) and/or any
Finance Parties against any Obligor and/or any Security Interest over any assets
of any Obligor (in each case) as contained in or created by any Finance
Document, other than such rights or claims or security being enforced, be
released in order to facilitate such enforcement action and/or realization and,
notwithstanding any other provision of the Finance Documents, each Finance Party
hereby irrevocably authorizes the Security Agent (acting on the instructions of
the Administrative Agent) to grant any such releases to the extent necessary to
fully effect such enforcement action and realization including, without
limitation, to the extent necessary for such purposes to execute release
documents in the name of and on behalf of the Finance Parties. Where the
relevant





-  139  -




enforcement is by way of disposal of membership interests in an Upstream
Guarantor, the requisite release shall include releases of all claims (including
under guaranties) of the Finance Parties and/or the Security Agent against such
Upstream Guarantor and of all Security Interests over the assets of such
Upstream Guarantor.

32.30    Undertaking to pay

Each Obligor which is a Party undertakes with the Security Agent on behalf of
the Finance Parties that it will, on demand by the Security Agent, pay to the
Security Agent all money from time to time owing, and discharge all other
obligations from time to time incurred, by it under or in connection with the
Finance Documents.

32.31    Additional trustees

The Security Agent shall have power by notice in writing to the other Finance
Parties and the Obligors to appoint any person approved by the Obligors (such
approval not to be unreasonably withheld or delayed) either to act as separate
trustee or as co-trustee jointly with the Security Agent:

(a)      if the Security Agent reasonably considers such appointment to be in
the best interests of the Finance Parties;

(b)      for the purpose of conforming with any legal requirement, restriction
or condition in any jurisdiction in which any particular act is to be performed;
or

(c)      for the purpose of obtaining a judgment in any jurisdiction or the
enforcement in any jurisdiction against any person of a judgment already
obtained,

and any person so appointed shall (subject to the provisions of this Agreement)
have such rights (including as to reasonable remuneration), powers, duties and
obligations as shall be conferred or imposed by the instrument of appointment.
The Security Agent shall have power to remove any person so appointed. At the
request of the Security Agent, the other parties to this Agreement shall
forthwith execute all such documents and do all such things as may be required
to perfect such appointment or removal and each such party irrevocably
authorizes the Security Agent in its name and on its behalf to do the same. Such
a person shall accede to this Agreement as a Security Agent to the extent
necessary to carry out their role on terms satisfactory to the Security Agent
and (subject always to the provisions of this Agreement) have such trusts,
powers, authorities, liabilities and discretions (not exceeding those conferred
on the Security Agent by this Agreement and the other Finance Documents) and
such duties and obligations as shall be conferred or imposed by the instrument
of appointment (being no less onerous than would have applied to the Security
Agent but for the appointment). The Security Agent shall not be bound to
supervise, or be responsible for any loss incurred by reason of any act or
omission of, any such person if the Security Agent shall have exercised
reasonable care in the selection of such person.

32.32    Non-recognition of trust

It is agreed by all the parties to this Agreement that:

(a)      in relation to any jurisdiction the courts of which would not recognize
or give effect to the trusts expressed to be constituted by this Clause 32, the
relationship of the Security Agent and the other Finance Parties shall be
construed as one of principal and agent, but to the extent permissible under the
laws of such jurisdiction, all the other provisions of this Agreement shall have
full force and effect between the parties to this Agreement; and

(b)      the provisions of this Clause 32 insofar as they relate to the Security
Agent in its capacity as trustee for the Finance Parties and the relationship
between themselves and the Security Agent as their trustee may be amended by
agreement between the other Finance Parties and





-  140  -




the Security Agent. The Security Agent may amend all documents necessary to
effect the alteration of the relationship between the Security Agent and the
other Finance Parties and each such other party irrevocably authorizes the
Security Agent in its name and on its behalf to execute all documents necessary
to effect such amendments.

32.33    The ECA Agent

Each K-sure Lender and each KEXIM Lender appoints and authorizes the ECA Agent
to act as its agent under and in connection with this Agreement and the other
Finance Documents, in relation to each K-sure Insurance Policy and all K-sure
Matters or the KEXIM Guarantee and all KEXIM Matters (as the case may be) with
power to take such actions as:

(a)      are specified under any Finance Document as being for the ECA Agent to
take on behalf of the K-sure Lenders insured under the K-sure Insurance Policy
or on behalf of the KEXIM Lenders under the KEXIM Guarantee (as the case may
be);

(b)      are specifically delegated to the ECA Agent by the terms of the K-sure
Insurance Policy or the KEXIM Guarantee; or

(c)      are reasonably incidental thereto,

and if expressly authorized in writing by each K-sure Lender or each KEXIM
Lender (as the case may be), the ECA Agent may execute and deliver on its behalf
the K-sure Insurance Policy or the KEXIM Guarantee (as the case may be) and all
documents that are necessary or desirable in connection with such agreement, and
where the ECA Agent has acted in accordance with the express written
instructions of the K-sure Lenders or the KEXIM Lenders (as the case may be),
each K-sure Lender or each KEXIM Lender agrees severally to be bound by the
terms and conditions of the K-sure Insurance Policy or the KEXIM Guarantee (as
the case may be) as if it had executed and delivered such agreement for and in
its own name.

Without limiting the foregoing:

(i)       each K-sure Lender and each KEXIM Lender authorizes the ECA Agent to
exercise those rights, powers and discretions which are expressly given to the
ECA Agent by this Agreement and the other Finance Documents, together with any
other reasonably incidental rights, powers and discretions; and

(ii)       each K-sure Lender appoints the ECA Agent solely for the purpose of:

(A)      providing, revealing and disclosing, such information and details
relating to any Obligor, the Finance Documents and the facilities granted
pursuant thereto, to K-sure as K-sure may require from time to time for the
purpose of issuing and administering the K-sure Insurance Policies; and

(B)      making a claim on behalf of the K-sure Lenders under the K-sure
Insurance Policies and directing payment of the insurance proceeds under the
K-sure Insurance Policies which shall be held by the Security Agent in trust for
the K-sure Lenders and for application by the Administrative Agent in accordance
with Clause 36  (Payment Mechanics) of this Agreement.

(iii)      each KEXIM Lender appoints the ECA Agent solely for the purpose of:

(A)      providing, revealing and disclosing, such information and details
relating to any Obligor, the Finance Documents and the facilities granted
pursuant thereto, to KEXIM as KEXIM may require from time to time for the
purpose of issuing and administering the KEXIM Guarantee; and





-  141  -




(B)      making a claim on behalf of the KEXIM Lenders under the KEXIM Guarantee
and directing payment of any moneys pursuant to the KEXIM Guarantee which shall
be held by the Security Agent in trust for the KEXIM Lenders and for application
by the Administrative Agent in accordance with Clause 36  (Payment Mechanics) of
this Agreement.

32.34    Ratification of unauthorized action of Administrative Agent

Any action which the Administrative Agent takes or purports to take at a time
when it had not been authorized to do so shall, if subsequently ratified, be as
valid as regards every Finance Party as if the Administrative Agent had been
expressly authorized in advance.





-  142  -




33    ECA Specific Provisions

33.1      No actions without K-sure Lender consent

Except where the ECA Agent reasonably believes that this is inconsistent with
the terms of any K-sure Insurance Policy, the ECA Agent agrees:

(a)      not to take any action under the relevant K-sure Insurance Policy
without the consent of all the K-sure Lenders (which consent shall not be
unreasonably withheld or delayed), unless the ECA Agent has reasonably
determined that such action would not be detrimental to the insurance coverage
provided to the K-sure Lenders thereunder; and

(b)      to take such actions under the relevant K-sure Insurance Policy
(including with respect to any amendment, modification or supplement to that
K-sure Insurance Policy) as may be directed by all the K-sure Lenders from time
to time; provided that, notwithstanding anything herein or in the relevant
K-sure Insurance Policy to the contrary, the ECA Agent shall not be obliged to
take any such action or to expend or risk its own funds or otherwise incur any
liability in the performance of any of its duties or the exercise of any of its
rights or powers under this Agreement or the relevant K-sure Insurance Policy
if:

(i)       it shall have reasonable grounds for believing that repayment of such
funds or adequate indemnity against such risk or liability is not reasonably
assured to it; or

(ii)      such action would be contrary to applicable law.

33.2      No actions without KEXIM Lender consent

Except where the ECA Agent reasonably believes that this is inconsistent with
the terms of the KEXIM Guarantee, the ECA Agent agrees:

(a)      not to take any action under the KEXIM Guarantee without the consent of
all the KEXIM Lenders (which consent shall not be unreasonably withheld or
delayed); and

(b)      to take such actions under the KEXIM Guarantee (including with respect
to any amendment, modification or supplement to the KEXIM Guarantee) as may be
directed by all the KEXIM Lenders from time to time; provided that,
notwithstanding anything herein or in the KEXIM Guarantee to the contrary, the
ECA Agent shall not be obliged to take any such action or to expend or risk its
own funds or otherwise incur any liability in the performance of any of its
duties or the exercise of any of its rights or powers under this Agreement or
the KEXIM Guarantee if:

(i)       it shall have reasonable grounds for believing that repayment of such
funds or adequate indemnity against such risk or liability is not reasonably
assured to it; or

(ii)      such action would be contrary to applicable law.

33.3      Limitation on obligation of ECA Agent to request instructions

The ECA Agent shall not have any obligation to request the Administrative Agent
or the Required Lenders or any other Finance Party to give it any instructions
or to make any determination.





-  143  -




33.4      Ratification of unauthorized action of ECA Agent

Any action which the ECA Agent takes or purports to take at a time when it had
not been authorized to do so shall, if subsequently ratified, be as valid as
regards every Finance Party as if the ECA Agent had been expressly authorized in
advance.

33.5      Cooperation with the ECA Agent

(a)      Each Lender and each Obligor undertakes to cooperate with the ECA Agent
to comply with any legal requirements imposed on the ECA Agent in connection
with the performance of its duties under this Agreement or any other Finance
Document and shall supply any information reasonably requested by the ECA Agent
in connection with the proper performance of those duties.

(b)      The ECA Agent undertakes to provide timely notice to KEXIM and K-sure
with respect to any matters that require consent from the Required Lenders.

33.6      Nature of the ECA Agent’s duties

The ECA Agent’s duties under the Finance Documents are limited to coordinating
and communicating with the ECAs. The ECA Agent is not tasked with
responsibilities relating to payment, collection or receipt of funds.

33.7      K-sure Lenders’ representations

Each K-sure Lender represents and warrants to the ECA Agent, with effect from
the date of the relevant K-sure Insurance Policy, that:

(a)      no information provided by such K-sure Lender in writing to the ECA
Agent or to K-sure prior to the Original Closing Date was untrue or incorrect in
any material respect except to the extent that such K-sure Lender, in the
exercise of reasonable care and due diligence prior to giving such information,
could not have discovered the error or omission;

(b)      it has not taken (or failed to take), and agrees that it shall not take
(or fail to take), any action that would result in the ECA Agent being in breach
of any of its obligations in its capacity as ECA Agent under the relevant K-sure
Insurance Policy or the other Finance Documents, or result in the relevant
K-sure Lenders being in breach of any of their respective obligations as insured
parties under the relevant K-sure Insurance Policy, or which would otherwise
prejudice the ECA Agent’s ability to make a claim on behalf of the K-sure
Lenders under the relevant K-sure Insurance Policy;

(c)      it has reviewed the relevant K-sure Insurance Policy and is aware of
the provisions thereof;

(d)      the representations and warranties made by the ECA Agent on behalf of
each K-sure Lender under the relevant K-sure Insurance Policy are true and
correct with respect to such K-sure Lender in all respects.

33.8      KEXIM Lenders’ representations

Each KEXIM Lender represents and warrants to the ECA Agent, with effect from the
date of the KEXIM Guarantee, that:

(a)      no information provided by such KEXIM Lender in writing to the ECA
Agent or to KEXIM prior to the Original Closing Date was untrue or incorrect in
any material respect except to the





-  144  -




extent that such KEXIM Lender, in the exercise of reasonable care and due
diligence prior to giving such information, could not have discovered the error
or omission;

(b)      it has not taken (or failed to take), and agrees that it shall not take
(or fail to take), any action that would result in the ECA Agent being in breach
of any of its obligations in its capacity as ECA Agent under the KEXIM Guarantee
or the other Finance Documents, or result in the relevant KEXIM Lenders being in
breach of any of their respective obligations as insured parties under the KEXIM
Guarantee, or which would otherwise prejudice the ECA Agent’s ability to make a
claim on behalf of the KEXIM Lenders under the relevant KEXIM Guarantee;

(c)      it has reviewed the KEXIM Guarantee and is aware of the provisions
thereof; and

(d)      the representations and warranties made by the ECA Agent on behalf of
each KEXIM Lender under the KEXIM Guarantee are true and correct with respect to
such KEXIM Lender in all respects.

33.9      Provision of information

(a)      The ECA Agent shall provide to K-sure any information which it receives
from any Obligor or the Administrative Agent pursuant to the Finance Documents
and which it is obliged to provide to K-sure under the terms of the relevant
K-sure Insurance Policy.

(b)      The ECA Agent shall provide to KEXIM any information which it receives
from any Obligor or the Administrative Agent pursuant to the Finance Documents
and which it is obliged to provide to KEXIM under the terms of the KEXIM
Guarantee.

33.10    Lender communications

(a)      Each K-sure Lender shall promptly forward to the ECA Agent a copy of
any communication relating to K-sure Matters which that K-sure Lender sends to,
or receives from, any Obligor or K-sure directly.

(b)      Each KEXIM Lender shall promptly forward to the ECA Agent a copy of any
communication relating to KEXIM Matters which that KEXIM Lender sends to, or
receives from, any Obligor or KEXIM directly.

33.11    Reimbursement of K-sure Premium and KEXIM Premium

(a)      Notwithstanding the provisions of Clause 33.13 (Application of
receipts), each K-sure Lender severally agrees to reimburse the ECA Agent on its
demand in respect of the K-sure Premium (or any part of it) if the K-sure
Premium (or any part of it) is paid by the ECA Agent and the ECA Agent is not
fully reimbursed in accordance with the terms of this Agreement.

(b)      Notwithstanding the provisions of Clause 33.13 (Application of
receipts), each KEXIM Lender severally agrees to reimburse the ECA Agent on its
demand in respect of the KEXIM Premium (or any part of it) if the KEXIM Premium
(or any part of it) is paid by the ECA Agent and the ECA Agent is not fully
reimbursed in accordance with the terms of this Agreement.

33.12    Claims under K-sure Insurance Policies and KEXIM Guarantee

(a)      Each K-sure Lender acknowledges and agrees that, unless otherwise
provided for in the relevant K-sure Insurance Policy, it shall have no
entitlement to make any claim or to take any action whatsoever under or in
connection with any of the K-sure Insurance Policies except through the ECA
Agent and that all of the rights of the K-sure Lenders under any of the K-sure
Insurance Policies shall only be exercised by the ECA Agent.





-  145  -




(b)      Each KEXIM Lender acknowledges and agrees that, unless otherwise
provided for in the KEXIM Guarantee, it shall have no entitlement to make any
claim or to take any action whatsoever under or in connection with the KEXIM
Guarantee except through the ECA Agent and that all of the rights of the KEXIM
Lenders under the KEXIM Guarantee shall only be exercised by the ECA Agent.

33.13    Application of receipts

(a)      Except as expressly stated to the contrary in any Finance Document, any
moneys which the ECA Agent receives or recovers shall be transferred to the
Administrative Agent for application in accordance with Clause 36  (Payment
Mechanics) of this Agreement.

(b)      The parties agree that any unpaid K-sure Premium and any unpaid fees,
costs and expenses of K-sure shall constitute amounts then due and payable in
respect of the Loan under the Finance Documents for the purposes of the amounts
then due and payable in respect of Clause 36  (Payment Mechanics) of this
Agreement.

(c)      The parties agree that any unpaid KEXIM Premium and any unpaid fees,
costs and expenses of KEXIM shall constitute amounts then due and payable in
respect of the Loan under the Finance Documents for the purposes of the amounts
then due and payable in respect of Clause 36  (Payment Mechanics) of this
Agreement.

33.14    Assignment to K-sure

Each of the parties agrees that, upon payment in full or in part by K-sure of
all moneys due under a K-sure Insurance Policy in accordance with the terms of
any K-sure Insurance Policy, provided that, to the extent required under the
relevant K-sure Insurance Policy, this payment has satisfied all obligations
under the Finance Documents in full or in part in respect of the relevant
Advance under the K-sure Tranche to which such K-sure Insurance Policy relates:

(a)      each of the K-sure Lenders shall assign to K-sure such part of their
respective contributions in respect of that K-sure Tranche and (to the extent
that there remain any) of their respective contributions in respect of that
K-sure Tranche as is equal to the amount simultaneously paid to it by K-sure
under the relevant K-sure Insurance Policy by means of a Substitution
Certificate or such other evidence of assignment as may be reasonably required
by K-sure, provided that this shall not be construed as depriving any K-sure
Lender of its rights to recover any part of the Total Commitments, the Loan or
otherwise of the Unpaid Sum still owing to it after receipt of the relevant
K-sure Insurance Policy insurance proceeds;

(b)      K-sure shall, upon being validly assigned rights under the Finance
Documents pursuant to Clause 30.1 (Assignment by the Lenders), be an assignee
and as such shall be entitled to the rights and benefits of the K-sure Lenders
under this Agreement and the other Finance Documents in respect of such payment
to the extent of its interest;

(c)      without prejudice to the indemnity provisions in Clause 14  (Other
Indemnities), the Borrower and/or any Obligor shall indemnify K-sure in respect
of any actual, reasonable costs or expenses (including legal fees) suffered or
incurred by K-sure in connection with the assignment referred to in this Clause
33.14 or in connection with any review by K-sure of any Event of Default or
dispute between the Borrower and/or any Obligor and the Finance Parties
occurring prior to the assignment referred to in this Clause 33.14;

(d)      with respect to the obligations of the Borrower and the Security
Parties owed to the Administrative Agent and/or the K-sure Lenders under the
Finance Documents, such obligations shall additionally be owed to K-sure by way
of subrogation of the rights of the K-sure Lenders;





-  146  -




(e)      the Borrower agrees to cooperate with the Administrative Agent, the ECA
Agent and the Lenders, as the case may be, in giving effect to any subrogation
or assignment referred to in this Clause 33.14 and to take all actions requested
by the Administrative Agent, any K-sure Lender, the ECA Agent or K-sure, in each
case to the extent capable of being done by it, to implement or give effect to
such subrogation or assignment;

(f)       on the date of any subrogation to, or (as applicable) assignment of
any rights referred to in this Clause 33.14:

(i)       all further rights and benefits (including the right to receive
commission in respect thereof but not any duty or other obligations) whatsoever
of the relevant K-sure Lender in relation to the portion of the Loan or the
rights and benefits to which such assignment or rights of subrogation relate
under or arising out of this Agreement shall, to the extent of such assignment
or rights of subrogation, be vested in and be for the benefit of K-sure; and

(ii)      references in this Agreement to the K-sure Lenders shall, where
relevant in the context thereafter be construed so as to include K-sure in
relation to such rights and benefits as are assigned to, or to which K-sure has
rights of subrogation; and

(g)      the representations and warranties made in this Agreement in favor of
the relevant K-sure Lender shall survive any assignment or transfer pursuant to
this Clause 33.14 and shall also inure to the benefit of K-sure;

provided that nothing in this Clause 33.14 shall be construed as depriving the
K-sure Lenders of any rights they may have against the Borrower or any other
Obligor in respect of the Lenders’ rights under Clauses 14  (Other indemnities)
and 13  (Increased costs).

33.15    Subrogation to KEXIM

(a)      Notwithstanding any other provision of this Agreement and, in addition
to, and without prejudice to, any right of indemnification or subrogation KEXIM
(in its capacity as guarantor under the KEXIM Guarantee) may have at law, in
equity or otherwise, each of the Parties agrees that KEXIM (in such capacity)
will be subrogated to the rights of the KEXIM Lenders under the KEXIM Guaranteed
Tranche to the extent of any payment made by KEXIM (in such capacity) under the
KEXIM Guarantee (each such payment being a KEXIM Guarantee Payment) and the
KEXIM Lenders shall provide all assistance required by KEXIM (in such capacity)
to enforce its rights under the Finance Documents following such subrogation.

(b)      Furthermore, the Borrower consents to any assignment by the KEXIM
Lenders of any or all of its rights under the Finance Documents in respect of
the KEXIM Guaranteed Tranche to KEXIM (in its capacity as guarantor under the
KEXIM Guarantee) as may be required by the provisions of the KEXIM Guarantee.

The Borrower agrees to cooperate with KEXIM (in its capacity as guarantor under
the KEXIM Guarantee) and the KEXIM Lenders, as the case may be, in giving effect
to any subrogation or assignment referred to in this Clause 33.15, and to take
all actions reasonably requested by KEXIM (in such capacity) or any such Lender,
in each case, to implement or give effect to such subrogation or assignment.

33.16    Reimbursement to KEXIM

(a)      Without prejudice to Clause 33.15 (Subrogation to KEXIM), the Obligors
shall, within five (5) Business Days of demand by KEXIM, reimburse KEXIM for any
KEXIM Guarantee Payment made by KEXIM from time to time and pay to KEXIM in
accordance with the terms of this Agreement in an amount equal to any KEXIM
Guarantee Payment plus interest calculated in





-  147  -




accordance with clause 8.3 (Default Interest) (from and including the date of
demand until and including the date of actual payment) upon demand by KEXIM from
time to time.

(b)      For the avoidance of doubt, Clause 13 (Increased Costs) will apply in
respect of any reimbursement made pursuant to this Clause 33.16.

33.17    Obligations to KEXIM Unconditional

The obligations of the Borrower to reimburse KEXIM and to pay the amount of
interest required pursuant to Clause 33.16 (Reimbursement to KEXIM) are
irrevocable and unconditional without regard to any circumstance whatsoever and
shall not require any notice to the Borrower or any other Person.

33.18    Satisfaction of Obligations to KEXIM

The Parties acknowledge and agree that the KEXIM Guarantee Payments that are
reimbursed by the Borrower to KEXIM pursuant to Clause 33.16 (Reimbursement to
KEXIM) shall satisfy the obligation of the Borrower to make payments to the
KEXIM Lenders under this Agreement of the corresponding amounts of principal and
interest in respect of which the KEXIM Guarantee Payments were paid to the KEXIM
Lenders by KEXIM.

33.19    Voting Rights of KEXIM

As between KEXIM, the Administrative Agent, the ECA Agent and the KEXIM Lenders,
KEXIM shall be entitled to exercise all of the voting rights held by the KEXIM
Lenders under the Finance Documents with effect from any relevant Demand Date
proportionately with respect to the principal amount of the KEXIM Guaranteed
Tranche claimed under the relevant demand for payment under the KEXIM Guarantee
or, if greater, the principal amount actually paid by KEXIM under the KEXIM
Guarantee.

33.20    Cooperation with K-sure; Events of Default

(a)      Each of the ECA Agent, the Administrative Agent and the Security Agent
shall provide to K-sure any information which it receives from the Borrower and
any other Obligor pursuant to the Finance Documents.

(b)      Each of the ECA Agent, the Administrative Agent and the Security Agent
agrees that it shall consult with K-sure wherever reasonably practical prior to
issuing a notice pursuant to Clause 28  (Events of Default), provided that
K-sure’s consent shall not be required in order for any such notice of default
to be issued (other than by K-sure to the extent required under any K-sure
Insurance Policy).

(c)      Notwithstanding anything to the contrary in any Finance Document:

(i)       if an Event of Default has occurred and is continuing, the
Administrative Agent shall put to the vote of the Required Lenders and K-sure
the question of whether the provisions of the Finance Documents as to the
consequences of the occurrence of such Event of Default should apply and/or
whether the remedies afforded under Clause 28  (Events of Default) of this
Agreement should be invoked. Should the Required Lenders and K-sure vote be in
favor of any of actions described in the preceding sentence, the Administrative
Agent and the Security Agent shall be entitled to take the necessary steps to
enforce the Finance Documents and the Lenders shall agree and execute and
otherwise perfect and do all such acts and things necessary for such purpose;

(ii)      in the event the Required Lenders’ and K-sure’s respective positions
are inconsistent, the Administrative Agent shall discuss with the ECA Agent with
a view to reaching a





-  148  -




mutually agreeable position. Failing agreement between the Administrative Agent
(acting on behalf of the Required Lenders) and the ECA Agent (acting on behalf
of K-sure), the Administrative Agent and the Security Agent shall be entitled to
act in accordance with the instructions of the Required Lenders, including in
relation to any waiver of an Event of Default and enforcement of remedies
related thereto, provided that this does not result in any K-sure Insurance
Policy being lost, cancelled, unenforceable or invalid.

33.21    Cooperation with KEXIM; Events of Default

(a)      Each of the ECA Agent, the Administrative Agent and the Security Agent
shall provide to KEXIM any information which it receives from the Borrower and
any other Obligor pursuant to the Finance Documents with respect to the KEXIM
Guaranteed Tranche.

(b)      Each of the ECA Agent, the Administrative Agent and the Security Agent
agrees that it shall consult with KEXIM wherever reasonably practical prior to
issuing a notice pursuant to Clause 28  (Events of Default), provided that
KEXIM’s consent shall not be required in order for any such notice of default to
be issued.

(c)      Notwithstanding anything to the contrary in any Finance Document:

(i)       if an Event of Default has occurred and is continuing, the
Administrative Agent shall put to the vote of the Required Lenders and KEXIM the
question of whether the provisions of the Finance Documents as to the
consequences of the occurrence of such Event of Default should apply and/or
whether the remedies afforded under Clause 28  (Events of Default) of this
Agreement should be invoked. Should the Required Lenders and KEXIM vote be in
favor of any of actions described in the preceding sentence, the Administrative
Agent and the Security Agent shall be entitled to take the necessary steps to
enforce the Finance Documents and the Lenders shall agree and execute and
otherwise perfect and do all such acts and things necessary for such purpose;

(ii)      in the event the Required Lenders’ and KEXIM’s respective positions
are inconsistent with respect to the KEXIM Guaranteed Tranche, the
Administrative Agent shall discuss with the ECA Agent with a view to reaching a
mutually agreeable position. Failing agreement between the Administrative Agent
(acting on behalf of the Required Lenders) and the ECA Agent (acting on behalf
KEXIM), the Administrative Agent and the Security Agent shall be entitled to act
in accordance with the instructions of the Required Lenders, including in
relation to any waiver of an Event of Default and enforcement of remedies
related thereto, provided that this does not result in the KEXIM Guarantee being
lost, cancelled, unenforceable or invalid.

33.22    K-sure override

Notwithstanding anything to the contrary in this Agreement or any other Finance
Document, nothing in this Agreement shall permit or oblige any K-sure Lender to
act (or omit to act) in a manner that is inconsistent with any requirement of
K-sure under or in connection with any K-sure Insurance Policy and, in
particular:

(a)      each of the K-sure Lenders shall be authorized to take all such actions
as they may deem necessary to ensure that all requirements of K-sure under or in
connection with each of the K-sure Insurance Policies are complied with;

(b)      no K-sure Lender shall be obliged to do anything if, in its opinion
(upon consultation with the ECA Agent), to do so could result in a breach of any
requirements of K-sure under or in connection with a K-sure Insurance Policy or
affect the validity of a K-sure Insurance Policy; and





-  149  -




(c)      each of the K-sure Lenders will agree to accept the instructions as
advised to them by the ECA Agent or K-sure and to act in conformity therewith in
connection with their obligations under this Agreement.

33.23    KEXIM Override

(a)      Notwithstanding anything to the contrary in this Agreement, nothing in
this Agreement shall oblige any Finance Party to act (or omit to act) in a
manner that is inconsistent with any requirement of KEXIM under or in connection
with the KEXIM Guarantee and, in particular:

(i)       the Parties agree that the ECA Agent shall be authorised to take all
such actions as it may deem necessary to ensure that all requirements of KEXIM
under or in connection with the KEXIM Guarantee are complied with; and

(ii)      the ECA Agent shall not be obliged to do anything that, in its
opinion, could result in a breach of any requirements of KEXIM under or in
connection with the KEXIM Guarantee or affect the validity of the KEXIM
Guarantee.

(b)      Nothing in this Clause 33.23 (KEXIM Override) shall affect the
obligations of the Borrower under this Agreement.

33.24    Liability for K-sure Premiums and KEXIM Premium

(a)      The Borrower shall be responsible and shall bear the cost of the K-sure
Premium of each K-sure Insurance Policy and shall pay the relevant K-sure
Premium for each Advance on the Utilization Date relating to that Advance.

(b)      The Borrower shall be responsible and shall bear the cost of the KEXIM
Premium of the KEXIM Guarantee and shall pay the KEXIM Premium for each Advance
on the Utilization Date relating to that Advance.

33.25    K-sure Insurance Policies and KEXIM Guarantee

(a)      The Borrower will not, without the ECA Agent’s prior written consent,
do or omit to do anything which may to its knowledge adversely prejudice the
K-sure Lenders’ rights under any K-sure Insurance Policy.

(b)      The ECA Agent and the K-sure Lenders are responsible for complying with
the terms of each K-sure Insurance Policy from which each K-sure Lender
benefits.

(c)      The Borrower will not, without the ECA Agent’s prior written consent,
do or omit to do anything which may to its knowledge adversely prejudice the
KEXIM Lenders’ rights under the KEXIM Guarantee.

(d)      The ECA Agent and the KEXIM Lenders are responsible for complying with
the terms of the KEXIM Guarantee from which each KEXIM Lender benefits.

33.26    K-sure Requirements

The Borrower must execute all such other documents and instruments and do all
such other acts and things as the ECA Agent, acting on the instructions of
K-sure and/or any Finance Party may reasonably require:

(a)      in order to comply with, and carry out the transactions contemplated
by, the Finance Documents and any documents required to be delivered under the
Finance Documents; and





-  150  -




(b)      in order for the beneficiaries under each K-sure Insurance Policy to
comply with and continue to benefit from that K-sure Insurance Policy or to
maintain the effectiveness of that K-sure Insurance Policy.

33.27    KEXIM Requirements

The Borrower must execute all such other documents and instruments and do all
such other acts and things as the ECA Agent, acting on the instructions of KEXIM
and/or any Finance Party may reasonably require:

(a)      in order to comply with, and carry out the transactions contemplated
by, the Finance Documents and any documents required to be delivered under the
Finance Documents; and

(b)      in order for the beneficiaries under the KEXIM Guarantee to comply with
and continue to benefit from the KEXIM Guarantee or to maintain the
effectiveness of the KEXIM Guarantee.

33.28    Protection of each of the K-sure Insurance Policies

If at any time in the reasonable opinion of the ECA Agent, any provision of a
Finance Document contradicts or conflicts (as such conflict relates to the
K-sure Tranche) with any provision of a K-sure Insurance Policy or K-sure
requires any further action to be taken or documents to be entered into for such
K-sure Insurance Policy to remain in full force and effect, the Borrower shall
use commercially reasonable efforts to take such action as the ECA Agent or
K-sure shall reasonably require to remove any contradiction or conflict and to
ensure such K-sure Insurance Policy remains in full force and effect. In
addition, the Borrower shall comply with any instructions given by K-sure to the
ECA Agent in relation to such K-sure Insurance Policy and the transactions
contemplated in such K-sure Insurance Policy provided that such instructions are
in compliance with that K-sure Insurance Policy.

33.29    Protection of the KEXIM Guarantee

If at any time in the reasonable opinion of the ECA Agent, any provision of a
Finance Document contradicts or conflicts (as such conflict relates to the KEXIM
Guaranteed Tranche) with any provision of the KEXIM Guarantee or KEXIM requires
any further action to be taken or documents to be entered into for the KEXIM
Guarantee to remain in full force and effect, the Borrower shall use
commercially reasonable efforts to take such action as the ECA Agent or KEXIM
shall reasonably require to remove any contradiction or conflict and to ensure
the KEXIM Guarantee remains in full force and effect. In addition, the Borrower
shall comply with any instructions given by KEXIM to the ECA Agent in relation
to the KEXIM Guarantee and the transactions contemplated in the KEXIM Guarantee
provided that such instructions are in compliance with the KEXIM Guarantee.

33.30    Notification to K-sure

(a)      The Borrower will deliver a notice to each of the Administrative Agent
and the ECA Agent promptly after it becomes aware of the occurrence of any
political or commercial risk covered by a K-sure Insurance Policy and will:

(i)       pay any additional premium payable to K-sure in relation to the
relevant K-sure Insurance Policy; and

(ii)      cooperate with the ECA Agent on its reasonable request to take all
steps necessary on the part of the Borrower to ensure that the relevant K-sure
Insurance Policy remains in full force and effect throughout the Facility Period
which shall include providing the ECA Agent with any information, reasonably
requested by the ECA Agent, relating to any material commercial facts which
could result in a Material Adverse Change.





-  151  -




(b)      In addition, the Borrower shall promptly supply to the ECA Agent copies
of all financial or other information reasonably required by the ECA Agent to
satisfy any request for information made by K-sure pursuant to a K-sure
Insurance Policy.

(c)      The Borrower agrees that it shall be reasonable for the ECA Agent to
make a request under this Clause 33 if it is required to do so as a condition of
maintaining a K-sure Insurance Policy in full force and effect.

33.31    Prior consultation with K-sure

The Borrower acknowledges that the ECA Agent may, under the terms of each K-sure
Insurance Policy be required:

(a)      to consult with K-sure, prior to the exercise of certain decisions
under the Finance Documents to which that Borrower is a party (including the
exercise of such voting rights in relation to any substantial amendment to any
Finance Document); and

(b)      to follow certain instructions given by K-sure.

Each K-sure Lender will be deemed to have acted reasonably if it has acted on
the instructions of the ECA Agent (given by K-sure to the ECA Agent in
accordance with the terms of a K-sure Insurance Policy) in the making of any
such decision or the taking or refraining to take any action under any Finance
Document to which it is a party.

33.32    Prior consultation with KEXIM

The Borrower acknowledges that the ECA Agent may, under the terms of the KEXIM
Guarantee, be required:

(a)      to consult with KEXIM, prior to the exercise of certain decisions under
the Finance Documents to which that Borrower is a party (including the exercise
of such voting rights in relation to any substantial amendment to any Finance
Document); and

(b)      to follow certain instructions given by KEXIM.

Each KEXIM Lender will be deemed to have acted reasonably if it has acted on the
instructions of the ECA Agent (given by KEXIM to the ECA Agent in accordance
with the terms of the KEXIM Guarantee) in the making of any such decision or the
taking or refraining to take any action under any Finance Document to which it
is a party.

33.33    Demand under K-sure Insurance Policies

Notwithstanding any other terms as set forth herein and the other Finance
Documents, the ECA Agent shall make a written demand to K-sure under a K-sure
Insurance Policy only after the Administrative Agent has first made a written
demand for payment of the relevant amount of the Unpaid Sum to the Guarantors
under the relevant Guaranties.

33.34    Replacement of the ECA Agent

(a)      After consultation with the Borrower, any of the KEXIM Lenders or
K-sure Lenders may, with the prior consent of all the KEXIM Lenders and K-sure
Lenders (other than any KEXIM Lender or K-sure Lender which is also the ECA
Agent), KEXIM and K-sure and by giving 30 days’ notice to the ECA Agent, replace
the ECA Agent by appointing a successor ECA Agent.





-  152  -




(b)      The retiring ECA Agent shall make available to the successor ECA Agent
such documents and records and provide such assistance as the successor ECA
Agent may reasonably request for the purposes of performing its functions as ECA
Agent under the Finance Documents.

(c)      The appointment of the successor ECA Agent shall take effect on the
date specified in the notice from the Required Lenders to the retiring ECA
Agent. As from this date, the retiring ECA Agent shall be discharged from any
further obligation in respect of the Finance Documents (other than its
obligations under paragraph (b) above) and any agency fees for the account of
the retiring ECA Agent shall cease to accrue from (and shall be payable on) that
date.

(d)      Any successor ECA Agent and each of the other Parties shall have the
same rights and obligations among themselves as they would have had if such
successor had been an original Party.

34       Conduct of business by the Finance Parties

34.1      Finance Parties tax affairs

No provision of this Agreement will:

(a)      interfere with the right of any Finance Party to arrange its affairs
(tax or otherwise) in whatever manner it thinks fit;

(b)      oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

(c)      oblige any Finance Party to disclose any information relating to its
affairs (tax or otherwise) or any computations in respect of Tax.

34.2      Finance Parties acting together

(a)      Notwithstanding Clauses 2.3(a) and 2.3(b)  (Finance Parties’ rights and
obligations), if the Administrative Agent makes a declaration under Clause 28.26
(Acceleration) the Administrative Agent shall, in the names of all the Finance
Parties, take such action on behalf of the Finance Parties and conduct such
negotiations with the Obligors and generally administer the Facilities in
accordance with the wishes of the Required Lenders. All the Finance Parties
shall be bound by the provisions of this clause and no Finance Party shall be
entitled to take action independently against any Obligor or any of its assets
without the prior consent of the Required Lenders.

(b)      Paragraph (a) above shall not override Clause 32 (Roles of
Administrative Agent,  Security Agent, Mandated Lead Arrangers and ECA Agent) as
it applies to the Security Agent.

34.3      Required Lenders

(a)      Where any Finance Document provides for any matter to be determined by
reference to the opinion of, or to be subject to the consent, approval or
request of, the Required Lenders or for any action to be taken on the
instructions of the Required Lenders (a majority decision), such majority
decision shall (as between the Lenders) only be regarded as having been validly
given or issued by the Required Lenders if all the Lenders shall have received
prior notice of the matter on which such majority decision is required and the
relevant majority of Lenders shall have given or issued such majority decision.
However (as between any Obligor and the Finance Parties) the relevant Obligor
shall be entitled (and bound) to assume that





-  153  -




such notice shall have been duly received by each Lender and that the relevant
majority shall have been obtained to constitute Required Lenders when notified
to this effect by the Administrative Agent whether or not this is the case.

(b)      If, within twenty Business Days of the Administrative Agent dispatching
to each Lender a notice requesting instructions (or confirmation of
instructions) from the Lenders or the agreement of the Lenders to any amendment,
modification, waiver, variation or excuse of performance for the purposes of, or
in relation to, any of the Finance Documents, the Administrative Agent has not
received a reply specifically giving or confirming or refusing to give or
confirm the relevant instructions or, as the case may be, approving or refusing
to approve the proposed amendment, modification, waiver, variation or excuse of
performance, then (until such Lender responds otherwise at a later date) the
Administrative Agent shall treat any Lender which has not so responded as having
indicated a desire not to be bound by such proposed amendment, modification,
waiver, variation or excuse of performance.

(c)      For the purposes of paragraph (b) above, any Lender which notifies the
Administrative Agent of a wish or intention to abstain on any particular issue
shall be treated as if it had not responded.

(d)      Paragraphs (b) and (c) above shall not apply in relation to those
matters referred to in, or the subject of, Clause 35.5  (Exceptions).

34.4      Conflicts

(a)      The Borrower acknowledges that the Administrative Agent, the Security
Agent, the Mandated Lead Arrangers or any Lender and its Affiliates (together
the Lender Group) may be providing debt finance, equity capital or other
services (including financial advisory services) to other persons with which the
Borrower may have conflicting interests in respect of the Facilities or
otherwise.

(b)      No member of a Lender Group shall use confidential information gained
from any Obligor by virtue of the Facilities or its relationships with any
Obligor in connection with their performance of services for other persons. This
shall not, however, affect any obligations that any member of a Lender Group has
as Administrative Agent in respect of the Finance Documents. The Borrower also
acknowledges that no member of a Lender Group has any obligation to use or
furnish to any Obligor information obtained from other persons for their
benefit.

35       Sharing among the Finance Parties

35.1      Payments to Finance Parties

If a Finance Party (a Recovering Finance Party) receives or recovers any amount
from an Obligor other than in accordance with Clause 36  (Payment mechanics) (a
Recovered Amount) and applies that amount to a payment due under the Finance
Documents then:

(a)      the Recovering Finance Party shall, within three (3) Business Days,
notify details of the receipt or recovery, to the Administrative Agent;

(b)      the Administrative Agent shall determine whether the receipt or
recovery is in excess of the amount the Recovering Finance Party would have been
paid had the receipt or recovery been received or made by the Administrative
Agent and distributed in accordance with Clause 36  (Payment mechanics), without
taking account of any Tax which would be imposed on the Administrative Agent in
relation to the receipt, recovery or distribution; and





-  154  -




(c)      the Recovering Finance Party shall, within three (3) Business Days of
demand by the Administrative Agent, pay to the Administrative Agent an amount
(the Sharing Payment) equal to such receipt or recovery less any amount which
the Administrative Agent determines may be retained by the Recovering Finance
Party as its share of any payment to be made, in accordance with Clause 36.5(a)
 (Repayment).

35.2      Redistribution of payments

The Administrative Agent shall treat the Sharing Payment as if it had been paid
by the relevant Obligor and distribute it between the Finance Parties (other
than the Recovering Finance Party) (the Sharing Finance Parties) in accordance
with Clause 36.5(a)  (Repayment) towards the obligations of that Obligor to the
Sharing Finance Parties.

35.3      Recovering Finance Party’s rights

On a distribution by the Administrative Agent under Clause 35.2  (Redistribution
of payments) of a payment received by a Recovering Finance Party from an
Obligor, as between the relevant Obligor and the Recovering Finance Party, an
amount of the Recovered Amount equal to the Sharing Payment will be treated as
not having been paid by that Obligor to the Recovering Finance Party but shall
be treated as paid by that Obligor to the Administrative Agent.

35.4      Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

(a)      each Sharing Finance Party shall, upon request of the Administrative
Agent, pay to the Administrative Agent for the account of that Recovering
Finance Party an amount equal to the appropriate part of its share of the
Sharing Payment (together with an amount as is necessary to reimburse that
Recovering Finance Party for its proportion of any interest on the Sharing
Payment which that Recovering Finance Party is required to pay) (the
Redistributed Amount); and

(b)      as between the relevant Obligor and each relevant Sharing Finance
Party, an amount equal to the relevant Redistributed Amount will be treated as
not having been paid by that Obligor.

35.5      Exceptions

(a)      This Clause 35 shall not apply to the extent that the Recovering
Finance Party would not, after making any payment pursuant to this clause, have
a valid and enforceable claim against the relevant Obligor.

(b)      A Recovering Finance Party is not obliged to share with any other
Finance Party any amount which the Recovering Finance Party has received or
recovered as a result of taking legal or arbitration proceedings, if:

(i)       it notified that other Finance Party of the legal or arbitration
proceedings;

(ii)      the taking legal or arbitration proceedings was in accordance with the
terms of this Agreement; and

(iii)      that other Finance Party had an opportunity to participate in those
legal or arbitration proceedings but did not do so as soon as reasonably
practicable having received notice and did not take separate legal or
arbitration proceedings.





-  155  -




35.6      Transaction and Loan Services

Each Obligor undertakes to provide a completed Loan Administration Form which,
inter alia, shall provide the Lenders (through the Administrative Agent) with a
list of authorized persons (Authorized Persons) who, on behalf of such Obligor,
may make information requests or communicate generally with the Lenders in
relation to the ongoing administration of the Facilities by the Lenders
throughout the life of the financing. The Authorized Persons shall also be the
point of first contact with such Obligor for the Lenders in relation to the
administration of the Facilities. The list of Authorized Persons may only be
amended or varied by an Authorized Person or an Officer, Member or Manager, of
such Obligor.

35.7      Application of insurance proceeds under K-sure Insurance Policies

Notwithstanding the foregoing provisions of this Clause 35:

(a)      if any K-sure Lender receives any insurance proceeds under a K-sure
Insurance Policy other than from the Administrative Agent or the ECA Agent, it
shall pay such moneys to the Administrative Agent;

(b)      notwithstanding the provisions of Clause 36.5 (Repayment), any
insurance proceeds received by any K-sure Lender under a K-sure Insurance Policy
other than from the Administrative Agent shall be applied by the Administrative
Agent only in accordance with the provisions of paragraphs (a) and (b) of Clause
36.5 (Repayment) as the case may be, in favor of the K-sure Lenders, and, for
the avoidance of doubt, no such insurance proceeds shall in any circumstances be
available to the Borrower or any other Obligor; and

(c)      any unpaid K-sure Premium and any unpaid fees, costs and expenses of
K-sure shall constitute amounts then due and payable in respect of the K-sure
Tranche under the Finance Documents (and any of them) for the purposes of the
amounts then due and payable in respect of paragraphs (a) and (b) of Clause 36.5
(Repayment) as the case may be.

35.8   Application of moneys under the KEXIM Guarantee

Notwithstanding the foregoing provisions of this Clause 35:

(a)      if any KEXIM Lender receives any moneys under the KEXIM Guarantee other
than from the Administrative Agent or the ECA Agent, it shall pay such moneys to
the Administrative Agent;

(b)      notwithstanding the provisions of Clause 36.5 (Repayment), any moneys
received by any KEXIM Lender under the KEXIM Guarantee other than from the
Administrative Agent shall be applied by the Administrative Agent only in
accordance with the provisions of paragraphs (a) and (b) of Clause 36.5
(Repayment) as the case may be, in favor of the KEXIM Lenders, and, for the
avoidance of doubt, no such moneys shall in any circumstances be available to
the Borrower or any other Obligor; and

(c)      any unpaid KEXIM Premium and any unpaid fees, costs and expenses of
KEXIM shall constitute amounts then due and payable in respect of the KEXIM
Guaranteed Tranche under the Finance Documents (and any of them) for the
purposes of the amounts then due and payable in respect of paragraphs (a) and
(b) of Clause 36.5 (Repayment) as the case may be.





-  156  -




SECTION 10 - ADMINISTRATION

36       Payment mechanics

36.1      Payments to the Administrative Agent

(a)      On each date on which an Obligor or a Lender is required to make a
payment under a Finance Document (other than a Hedging Contract), that Obligor
or Lender shall make the same available to the Administrative Agent (unless a
contrary indication appears in a Finance Document) for value on the due date at
the time and in such funds specified by the Administrative Agent as being
customary at the time for settlement of transactions in the relevant currency in
the place of payment.

(b)      Payment shall be made to such account and with such bank as the
Administrative Agent specifies.

36.2      Distributions by the Administrative Agent

Each payment received by the Administrative Agent under the Finance Documents
for another Party shall, subject to Clause 36.3  (Distributions to an Obligor)
and Clause 36.4  (Clawback and pre-funding) be made available by the
Administrative Agent as soon as practicable after receipt to the Party entitled
to receive payment in accordance with this Agreement (in the case of a Lender,
for the account of its Facility Office), to such account as that Party may
notify to the Administrative Agent by not less than five (5) Business Days’
notice with a bank specified by that Party.

36.3      Distributions to an Obligor

The Administrative Agent may (with the consent of the relevant Obligor or in
accordance with Clause 36.10  (Set-off)) apply any amount received by it for
that Obligor in or towards payment (on the date and in the currency and funds of
receipt) of any amount due from that Obligor under the Finance Documents or in
or towards purchase of any amount of any currency to be so applied.

36.4      Clawback and pre-funding

(a)      Where a sum is to be paid to the Administrative Agent under the Finance
Documents for another Party, the Administrative Agent is not obliged to pay that
sum to that other Party (or to enter into or perform any related exchange
contract) until it has been able to establish to its satisfaction that it has
actually received that sum.

(b)      Unless paragraph (c) below applies, if the Administrative Agent pays an
amount to another Party and it proves to be the case that the Administrative
Agent had not actually received that amount, then the Party to whom that amount
(or the proceeds of any related exchange contract) was paid by the
Administrative Agent shall on demand refund the same to the Administrative Agent
together with interest on that amount from the date of payment to the date of
receipt by the Administrative Agent, calculated by the Administrative Agent to
reflect its cost of funds.

(c)      If the Administrative Agent has notified the Lenders that it is willing
to make available amounts for the account of a Borrower before receiving funds
from the Lenders then if and to the extent that the Administrative Agent does so
but it proves to be the case that it does not then receive funds from a Lender
in respect of a sum which it paid to a Borrower:

(i)       the Administrative Agent shall notify the Borrower of that Lender’s
identity and the Borrower shall on demand refund it to the Administrative Agent;
and





-  157  -




(ii)      the Lender by whom those funds should have been made available or, if
that Lender fails to do so, the Borrower, shall on demand pay to the
Administrative Agent the amount (as certified by the Administrative Agent) which
will indemnify the Administrative Agent against any funding cost incurred by it
as a result of paying out that sum before receiving those funds from that
Lender.

36.5      Repayment

(a)      If the Administrative Agent receives a payment for application against
amounts due under the Finance Documents (including any proceeds from the
enforcement of security under the Security Documents), the Administrative Agent
shall apply that payment towards the obligations of that Obligor under those
Finance Documents in the following order:

(i)       first, in or towards payment pro rata of any unpaid amount owing to
the Administrative Agent, the Security Agent, the Mandated Lead Arrangers or the
ECA Agent under the Finance Documents;

(ii)      second, in or towards payment to the Lenders pro rata of any amount
owing to the Lenders under Clause 32.11 (Lenders’ indemnity to the
Administrative Agent) including any amount owing to the Lenders under Clause
32.11 (Lenders’ indemnity to the Administrative Agent) as a result of such
clause being extended to the Security Agent by Clause 32.21 (Application of
certain clauses to Security Agent);

(iii)      third, in or towards the payment to the Lenders pro rata of any
accrued interest, fee or commission due to them but unpaid under the Finance
Documents;

(iv)     fourth, in or towards payment to the Lenders pro rata of any principal
which is due but unpaid under the Finance Documents;

(v)      fifth, in or towards payment to the Lenders pro rata of any other sum
due but unpaid under the Finance Documents,

(vi)     sixth, in or towards the payment to the Swap Banks pro rata of any
accrued interest, fee or commission due to them but unpaid under the Hedging
Contracts;

(vii)     seventh, in or towards payment to the Swap Banks pro rata of any other
sum due but unpaid under the Hedging Contracts

(viii)    eighth, in or towards satisfaction of the hedging exposure of each
hedge counterparty (calculated as at the actual Early Termination Date (as
defined in the relevant Master Agreement) applying to each particular Hedging
Contract), or if no such Early Termination Date shall have occurred, calculated
as if an Early Termination Date occurred on the date of application or
distribution hereunder); and

(ix)     ninth, as to the balance (if any), for the Obligors by or from whom or
from whose assets the relevant amounts were paid, received or recovered or other
person entitled to them.

(b)      The Administrative Agent shall, if so directed by all the Lenders, vary
the order set out in paragraphs (ii) to (v) of paragraph (a).

(c)      Paragraph (a) above will override any appropriation made by an Obligor.





-  158  -




36.6   No set-off by Obligors

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

36.7      Business Days

(a)      Any payment which is due to be made on a day that is not a Business Day
shall be made on the next Business Day in the same calendar month (if there is
one) or the preceding Business Day (if there is not).

(b)      During any extension of the due date for payment of any principal or
Unpaid Sum under this Agreement interest is payable on the principal or Unpaid
Sum at the rate payable on the original due date.

36.8      Currency of account

(a)      Subject to Clauses 36.8(b) and 36.8(c)  (Currency of account), dollars
is the currency of account and payment for any sum due from an Obligor under any
Finance Document.

(b)      A repayment of all or part of the Loan or an Unpaid Sum and each
payment of interest shall be made in dollars on its due date.

(c)      Each payment in respect of the amount of any costs, expenses or Taxes
or other losses shall be made in dollars and, if they were incurred in a
currency other than dollars, the amount payable under the Finance Documents
shall be the equivalent in dollars of the relevant amount in such other currency
on the date on which it was incurred.

(d)      All moneys received or held by the Security Agent under a Security
Document in a currency other than dollars may be sold for dollars and the
Obligor which executed that Security Document shall indemnify the Security Agent
against the full cost in relation to the sale. The Security Agent will not have
any liability to that Obligor in respect of any loss resulting from any
fluctuation in exchange rates after the sale.

36.9      Disruption to payment systems etc.

If either the Administrative Agent determines (in its discretion) that a Payment
Disruption Event has occurred or the Administrative Agent is notified by the
Borrower that a Payment Disruption Event has occurred:

(a)      the Administrative Agent may, and shall if requested to do so by the
Borrower, consult with the Borrower with a view to agreeing with the Borrower
such changes to the operation or administration of the Facilities as the
Administrative Agent may deem necessary in the circumstances;

(b)      the Administrative Agent shall not be obliged to consult with the
Borrower in relation to any changes mentioned in Clause 36.9(a)  (Disruption to
payment systems etc.) above if, in its opinion, it is not practicable to do so
in the circumstances and, in any event, shall have no obligation to agree to
such changes;

(c)      any such changes agreed upon by the Administrative Agent and the
Borrower shall (whether or not it is finally determined that a Payment
Disruption Event has occurred) be binding upon the Parties as an amendment to
(or, as the case may be, waiver of) the terms of the Finance Documents; and





-  159  -




(d)      the Administrative Agent shall not be liable for any damages, costs or
losses whatsoever (including, without limitation for negligence, gross
negligence or any other category of liability whatsoever but not including any
claim based on the fraud of the Administrative Agent) arising as a result of its
taking, or failing to take, any actions pursuant to or in connection with this
Clause 36.9.

36.10    Set-off

Upon notice, a Finance Party may set off any matured obligation due from an
Obligor under the Finance Documents (to the extent beneficially owned by that
Finance Party) against any matured obligation owed by that Finance Party to that
Obligor, regardless of the place of payment, booking branch or currency of
either obligation. If the obligations are in different currencies, the Finance
Party may convert either obligation at a market rate of exchange in its usual
course of business for the purpose of the set-off.

37       Notices

37.1      Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by letter,
fax, email or any electronic communication approved by the Administrative Agent
and the Borrower. However, a notice given in accordance with this Clause 37, but
not received on a Business Day or within business hours in the place of receipt,
will only be deemed to be given on the next Business Day.

37.2      Addresses

The address, email address and fax number (and the department or officer, if
any, for whose attention the communication is to be made) of each Obligor and
each Finance Party for any communication or document to be made or delivered
under or in connection with the Finance Documents is:

(a)      in the case of each Obligor, that identified with its name in Schedule
1 (The original parties);

(b)      in the case of any Finance Party which is a Party, that identified with
its name in Schedule 1 (The original parties); and

(c)      in the case of any Finance Party which is not a Party, that identified
in any Finance Document to which it is a party;

or, in each case, any substitute address, email address, fax number, or
department or officer as an Obligor or Finance Party may notify to the
Administrative Agent (or the Administrative Agent may notify to the other
Parties, if a change is made by the Administrative Agent) by not less than five
(5) Business Days’ notice.

37.3      Delivery

(a)      Any communication or document made or delivered by one person to
another under or in connection with the Finance Documents will only be effective
when received in legible form:

(i)       if by way of fax, when received in legible form; or

(ii)      if by way of letter, when it has been left at the relevant address or
five (5) Business Days after being deposited in the post postage prepaid in an
envelope addressed to it at that address;





-  160  -




and, if a particular department or officer is specified as part of its address
details provided under Clause 37.2  (Addresses), if addressed to that department
or officer.

(b)      Any communication or document to be made or delivered to the
Administrative Agent or the Security Agent (as the case may be) will be
effective only when actually received by the Administrative Agent or the
Security Agent (as the case may be) and then only if it is expressly marked for
the attention of the department or officer identified with the Administrative
Agent’s or the respective Security Agent’s (as the case may be) signature below
(or any substitute department or officer as the Administrative Agent or the
Security Agent shall specify for this purpose).

(c)      Any communication or document made or delivered to the Borrower in
accordance with this clause will be deemed to have been made or delivered to
each of the other Obligors.

(d)      All notices from or to an Obligor shall be sent through the
Administrative Agent or the Security Agent (as the case maybe).

37.4      Notification of address and fax number

Promptly upon receipt of notification of an address, email address and fax
number or change of address, email address or fax number pursuant to Clause 37.2
 (Addresses) or changing its own address, email address or fax number, the
Administrative Agent shall notify the other Parties.

37.5      Electronic communication

(a)      Any communication to be made between the Administrative Agent or the
Security Agent (as the case may be) and a Lender under or in connection with the
Finance Documents may be made by electronic mail or other electronic means, if
the Administrative Agent or the Security Agent (as the case may be) and the
relevant Lender agree that, unless and until notified to the contrary, this is
to be an accepted form of communication and if the relevant parties:

(i)       notify each other in writing of their electronic mail address and/or
any other information required to enable the sending and receipt of information
by that means; and

(ii)      notify each other of any change to their address or any other such
information supplied by them.

(b)      Any electronic communication made between the Administrative Agent, the
Security Agent and a Lender will be effective only when actually received in
readable form and in the case of any electronic communication made by a Lender
to the Administrative Agent or the Security Agent (as the case may be) only if
it is addressed in such a manner as the Administrative Agent shall specify for
this purpose.

37.6      English language

All documents (including notices) provided under or in connection with any
Finance Document shall be:

(a)      in English; or

(b)      if not in English, and if so required by the Administrative Agent,
accompanied by a certified English translation and, in this case, the English
translation will prevail unless the document is a constitutional, statutory or
other official document.





-  161  -




38       Calculations and certificates

38.1      Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

38.2      Certificates and determinations

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

38.3      Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Interbank Market differs, in accordance with that market practice.

39       Partial invalidity

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

40       Remedies and waivers

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in the Finance Documents are cumulative and not
exclusive of any rights or remedies provided by law.

41       Amendments and Waivers

41.1      Required consents

(a)      Subject to Clause 41.2  (All Lender matters) and Clause 41.3 (Other
exceptions), any term of the Finance Documents may be amended or waived with the
consent of the Administrative Agent (acting on the instructions of the Required
Lenders) and, if it affects the rights and obligations of the Administrative
Agent or the Security Agent, the consent of the Administrative Agent or the
Security Agent and any such amendment or waiver agreed or given by the
Administrative Agent will be binding on all the Finance Parties.

(b)      The Administrative Agent may (or, in the case of the Security
Documents, instruct the Security Agent to) effect, on behalf of any Finance
Party, any amendment or waiver permitted by this Clause 41.

(c)      Without prejudice to the generality of Clause 32.7 (Rights and
discretions of the Administrative Agent), the Administrative Agent may engage,
pay for and rely on the services of lawyers in determining the consent level
required for and effecting any amendment, waiver or consent under this
Agreement.





-  162  -




(d)      Each Obligor agrees to any such amendment or waiver permitted by this
Clause 41 which is agreed to by the Borrower.

41.2      All Lender matters

An amendment, waiver or discharge or release or a consent of, or in relation to,
the terms of any Finance Document that has the effect of changing or which
relates to:

(a)      the definition of “Required Lenders” in Clause 1.1  (Definitions);

(b)      the definition of “Last Availability Date” in Clause 1.1
 (Definitions);

(c)      an extension to the date of payment of any amount under the Finance
Documents;

(d)      a reduction in the Margin or a reduction in the amount of any payment
of principal, interest, fees or commission payable or the rate at which they are
calculated;

(e)      an increase in, or an extension of, any Commitment or any requirement
that a cancellation of Commitments reduces the Commitments of the Lenders
ratably under the Facilities;

(f)       a change to the Borrower or any other Obligor;

(g)      any provision which expressly requires the consent or approval of all
the Lenders;

(h)      Clause 2.3  (Finance Parties’ rights and obligations), Clause 35.1
 (Payments to Finance Parties) or this Clause 41;

(i)       the order of distribution under Clause 36.5  (Repayment);

(j)       the order of distribution under Clause 32.23  (Order of application);

(k)      the currency in which any amount is payable under any Finance Document;

(l)       an increase in any Commitment or the Total Commitments, an extension
of any period within which the Facilities is available for Utilization or any
requirement that a cancellation of Commitments reduces the Commitments ratably;

(m)     the nature or scope of the Collateral or the manner in which the
proceeds of enforcement of the Security Documents are distributed;

(n)      the circumstances in which the security constituted by the Security
Documents are permitted or required to be released under any of the Finance
Documents; or

(o)      the definition of “Restricted Person” in Clause 1.1 (Definitions), the
definition of “Sanctions” in Clause 1.1 (Definitions), the definition of
“Sanctions List” in Clause 1.1 (Definitions), Clause 14.9 (Sanctions Indemnity),
Clause 17.33 (Sanctions), Clause 20.1(b) (Use of proceeds), Clause 20.3
(Compliance with laws) (solely as relates to Sanctions), Clause 20.13 (Sanctions
generally), Clause 20.14 (Sanctions with respect to each Mortgaged Ship), Clause
22.5(c) (Maintenance of class; compliance with laws and codes) (solely as
relates to Sanctions) or Clause 28.24  (Sanctions);

shall not be made, or given, without the prior consent of all the Lenders and
K-sure.





-  163  -




41.3      Other exceptions

(a)      Amendments to or waivers in respect of the Hedging Contracts may only
be agreed by the relevant Swap Bank.

(b)      An amendment or waiver which relates to the rights or obligations of
the Administrative Agent, the Security Agent or a Reference Bank in their
respective capacities as such (and not just as a Lender) may not be effected
without the consent of the Administrative Agent, the Security Agent or that
Reference Bank (as the case may be).

(c)      Notwithstanding Clauses 41.2  (All Lender matters) and 41.3  (Other
exceptions), the Administrative Agent may make technical amendments to the
Finance Documents arising out of manifest errors on the face of the Finance
Documents, where such amendments would not prejudice or otherwise be adverse to
the interests of any Finance Party without any reference or consent of the
Finance Parties.

41.4      Releases

Other than as provided in Clause 41.5 (Release of an Upstream Guarantor and of
Upstream Guarantors’ right of contribution), except with the approval of all of
the Lenders or for a release which is expressly permitted or required by the
Finance Documents, the Administrative Agent shall not have authority to
authorize the Security Agent to release:

(a)      any Collateral from the security constituted by any Security Document;
or

(b)      any Obligor from any of its guaranty or other obligations under any
Finance Document.

41.5      Release of an Upstream Guarantor and of Upstream Guarantors’ right of
contribution

Upon the sale of its Ship in accordance with the terms of this Agreement, the
Upstream Guarantor owning the Ship sold shall be released as a guarantor
hereunder and in respect of its obligations under the other Finance Documents to
which it is a party. Provided that no Event of Default has occurred and is
continuing, or would result therefrom, and that no payment is then due from that
Upstream Guarantor under any of the Finance Documents to which it is a party,
upon the written approval of the Administrative Agent (acting with the consent
of the Required Lenders, such consent not to be unreasonably withheld), such
Upstream Guarantor shall be deemed a retiring guarantor (in such capacity, a
Retiring Upstream Guarantor) and shall cease to be an Upstream Guarantor
hereunder and released from its obligations hereunder and under the other
Finance Documents, and on the date such Retiring Upstream Guarantor ceases to be
an Upstream Guarantor:

(a)      that Retiring Upstream Guarantor is released by each other Upstream
Guarantor from any liability (whether past, present or future and whether actual
or contingent) to make a contribution to any other Upstream Guarantor arising by
reason of the performance by any other Upstream Guarantor of its obligations
under the Finance Documents; and

(b)      each other Upstream Guarantor waives any rights it may have by reason
of the performance of its obligations under the Finance Documents to take the
benefit (in whole or in part and whether by way of subrogation or otherwise) of
any rights of the Finance Parties under any Finance Document or of any other
security taken pursuant to, or in connection with, any Finance Document where
such rights or security are granted by or in relation to the assets of the
Retiring Upstream Guarantor.

41.6      Disenfranchisement of Defaulting Lenders

(a)      For so long as a Defaulting Lender has any undrawn Commitment, in
ascertaining:





-  164  -




(i)       the Required Lenders; or

(ii)      whether:

(A)      any given percentage (including, for the avoidance of doubt, unanimity)
of the Total Commitments under the Facilities; or

(B)      the agreement of any specified group of Lenders,

has been obtained to approve any request for a consent, waiver, amendment or
other vote under the Finance Documents,

that Defaulting Lender’s Commitment will be reduced by the amount of its undrawn
Commitment and, to the extent that the reduction results in that Defaulting
Lender’s Commitment being zero and it has no participation in the Loan, that
Defaulting Lender shall be deemed not to be a Lender for the purposes paragraphs
41.5(a)(i) and 41.5(a)(ii) (Disenfranchisement of Defaulting Lenders) above.

(b)      For the purposes of Clause 41.6(a)  (Disenfranchisement of Defaulting
Lenders), the Administrative Agent may assume that the following Lenders are
Defaulting Lenders:

(i)       any Lender which has notified the Administrative Agent that it has
become a Defaulting Lender; and

(ii)      any Lender in relation to which it is aware that any of the events or
circumstances referred to in paragraphs (a), (b) or (c) of the definition of
Defaulting Lender has occurred,

unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the
Administrative Agent) or the Administrative Agent is otherwise aware that the
Lender has ceased to be a Defaulting Lender.

41.7      Excluded Commitments

If any Defaulting Lender fails to respond to a request for a consent, waiver,
amendment of or in relation to any term of any Finance Document or any other
vote of Lenders under the terms of this Agreement within three (3) Business Days
of that request being made (unless the Borrower and the Administrative Agent
agree to a longer time period in relation to any request):

(a)      its Commitment or its participation in the Loan shall not be included
for the purpose of calculating the Total Commitments or the amount of the Loan
when ascertaining whether any relevant percentage (including, for the avoidance
of doubt, unanimity) of Total Commitments or the amount of the Loan has been
obtained to approve that request; and

(b)      its status as a Lender shall be disregarded for the purpose of
ascertaining whether the agreement of any specified group of Lenders has been
obtained to approve that request.

41.8      Replacement of a Defaulting Lender

(a)      The Borrower may, at any time a Lender has become and continues to be a
Defaulting Lender, by giving two (2) Business Days’ prior written notice to the
Administrative Agent and such Lender replace such Lender by requiring such
Lender to (and to the extent permitted by law such Lender shall) assign pursuant
to Clause 30  (Changes to the Lenders) all (and not part only) of its rights
under this Agreement to a Lender or other bank, financial institution, trust,
fund or other entity (a Replacement Lender) selected by the Borrower, which is
acceptable to the Administrative Agent with the consent of the Required Lenders
(other than





-  165  -




the Lender the Borrower desire to replace), and which confirms its willingness
to undertake and does undertake all the obligations or all the relevant
obligations of the transferring Lender in accordance with Clause 30  (Changes to
the Lenders) for a purchase price in cash payable at the time of transfer which
is either:

(i)       in an amount equal to the outstanding principal amount of such
Lender’s participation in the outstanding Loan and all accrued interest, Break
Costs and other amounts payable in relation thereto under the Finance Documents;
or

(ii)      in an amount agreed between that Defaulting Lender, the Replacement
Lender and the Borrower and which does not exceed the amount described in
paragraph (i) above.

(b)      Any assignment by a Defaulting Lender pursuant to this clause shall be
subject to the following conditions:

(i)       the Borrower shall have no right to replace the Administrative Agent,
Security Agent or the ECA Agent;

(ii)      neither the Administrative Agent nor the Defaulting Lender shall have
any obligation to the Borrower to find a Replacement Lender;

(iii)      the assignment must take place no later than three (3) Business Days
after the notice referred to in Clause 41.8(a)  (Replacement of a Defaulting
Lender) above;

(iv)     in no event shall the Defaulting Lender be required to pay or surrender
to the Replacement Lender any of the fees received by the Defaulting Lender
pursuant to the Finance Documents;

(v)      any requirements under the relevant K-sure Insurance Policy; and

(vi)     the Defaulting Lender shall only be obliged to assign its rights
pursuant to Clause 41.8(a)  (Replacement of a Defaulting Lender) above once it
is satisfied that it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations in relation to
that assignment to the Replacement Lender.

(c)      The Defaulting Lender shall perform the checks described in Clause
41.8(b)(v)  (Replacement of a Defaulting Lender) above as soon as reasonably
practicable following delivery of a notice referred to in Clause 41.8(a)
 (Replacement of a Defaulting Lender) and shall notify the Administrative Agent
and the Borrower when it is satisfied that it has complied with those checks.

41.9      K-sure

Each party to this Agreement agrees that:

(a)      K-sure shall not have any obligations or liabilities under this
Agreement;

(b)      K-sure shall be a third party beneficiary of the terms of this
Agreement and the rights expressed to be for its benefit or exercisable by it
under this Agreement; and

this Agreement may not be amended to affect, limit, modify or eliminate any
rights of K-sure without its prior written consent.

41.10    Existing Security





-  166  -




Each Obligor confirms that the Security Documents to which it is a party:

(a)      shall continue to secure all liabilities which are expressed to be
secured by them including all liabilities of the respective Obligor under this
Agreement; and

(b)      shall continue in full force and effect in all respects after giving
effect to this Agreement.

41.11    Exiting Lenders

On the Restatement Effective Date, each Exiting Lender shall cease to be a
“Lender” under and for all purposes of the Original Credit Agreement.

41.12    Replacement of Screen Rate

Subject to Clause 41.3 (Other exceptions), if a Screen Rate Replacement Event
has occurred in relation to any Screen Rate, any amendment or waiver which
relates to

(a)      providing for the use of a Replacement Benchmark in relation to that
currency in place of (or in addition to) the affected Screen Rate; and

(b)      any or all of the following:

(i)       aligning any provision of any Finance Document to the use of that
Replacement Benchmark;

(ii)      enabling that Replacement Benchmark to be used for the calculation of
interest under this Agreement (including, without limitation, any consequential
changes required to enable that Replacement Benchmark to be used for the
purposes of this Agreement);

(iii)      implementing market conventions applicable to that Replacement
Benchmark;

(iv)     providing for appropriate fallback (and market disruption) provisions
for that Replacement Benchmark; or

(v)      adjusting the pricing to reduce or eliminate, to the extent reasonably
practicable, any transfer of economic value from one Party to another as a
result of the application of that Replacement Benchmark (and if any adjustment
or method for calculating any adjustment has been formally designated, nominated
or recommended by the Relevant Nominating Body, the adjustment shall be
determined on the basis of that designation, nomination or recommendation),

may be made with the consent of the Administrative Agent (acting on the
instructions of the Required Lenders) and the Borrower.

42       Counterparts

42.1      Counterparts

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

42.2      Electronic Execution

The words “execution,” “signed,” “signature,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be





-  167  -




deemed to include Electronic Signatures, which shall be of the same legal
effect, validity or enforceability as a manually executed signature, to the
extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other applicable similar state
laws based on the Uniform Electronic Transactions Act. The word “delivery,” and
words of like import in or relating to any document to be delivered in
connection with this Agreement and the transactions contemplated hereby shall be
deemed to include delivery by electronic mail, which shall be of the same legal
effect, validity or enforceability as physical delivery, to the extent and as
provided for in applicable law.  Any provision in this Agreement and the
transactions contemplated hereby relating to the keeping of records shall be
deemed to include the keeping of records in electronic form, which shall be of
the same legal effect, validity or enforceability as the use of a paper-based
recordkeeping system, to the extent and as provided for in any applicable law.





-  168  -




SECTION 11 - GOVERNING LAW AND ENFORCEMENT

43       Governing law

The laws of the State of New York shall govern all matters arising out of, in
connection with or relating to this Agreement, including, without limitation,
its validity, interpretation, construction, performance and enforcement.

44       Enforcement

44.1      Submission to jurisdiction; waivers

Any legal action or proceeding with respect to any Finance Document shall be
brought exclusively in the courts of the State of New York located in the City
of New York, Borough of Manhattan, or of the United States of America for the
Southern District of New York and, by execution and delivery of this Agreement,
each of the Obligors executing this Agreement hereby accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts; provided that nothing in this Agreement shall limit the right
of the Finance Parties to commence any proceeding in the federal or state courts
of any other jurisdiction to the extent a Finance Party determines that such
action is necessary or appropriate to exercise its rights or remedies under the
Finance Documents. The parties hereto (and, to the extent set forth in any other
Finance Document, each other Obligor) hereby irrevocably waive any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, that any of them may now or hereafter have to the bringing of
any such action or proceeding in such jurisdictions.

44.2      Service of process

Each Obligor hereby irrevocably waives personal service of any and all legal
process, summons, notices and other documents and other service of process of
any kind and consents to such service in any suit, action or proceeding brought
in the United States of America with respect to or otherwise arising out of or
in connection with any Finance Document by the mailing thereof (by registered or
certified mail, postage prepaid) to the address of the relevant Obligor
specified in Schedule 1 (The original parties) (and shall be effective when such
mailing shall be effective, as provided therein), or by any means permitted by
applicable law. Each Obligor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

44.3      Non-exclusive jurisdiction

Nothing contained in this Clause 44.3 shall affect the right of any Finance
Party to serve process in any other manner permitted by applicable law or
commence legal proceedings or otherwise proceed against any Obligor in any other
jurisdiction.

44.4      WAIVER OF JURY TRIAL

THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR
RELATING TO, THIS AGREEMENT, THE OTHER FINANCE DOCUMENTS AND ANY OTHER
TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES TO ANY ACTION,
SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE. EACH OBLIGOR
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO
WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
AGENT, THE SECURITY AGENT AND





-  169  -




THE LENDERS ENTERING INTO THIS AGREEMENT AND EACH SUCH OTHER FINANCE DOCUMENT.

45       Patriot Act

Each Lender hereby notifies the Obligors that pursuant to the requirements of
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Title III of Pub. L. 107-56) (the
Patriot Act), it is required to obtain, verify and record information that
identifies the Obligors, which information includes the name and address of the
Obligors and other information that will allow such Lender to identify the
Obligors in accordance with the Patriot Act.

46       Pledge to Federal Reserve Banks

Any Lender may at any time pledge all or any portion of its rights under the
Finance Documents including any portion of the Loan to any of the twelve (12)
Federal Reserve Banks organized under section 4 of the Federal Reserve Act, 12
U.S.C. Section 341. No such pledge or enforcement thereof shall release such
Lender from its obligations under any of the Finance Documents.

47       Contractual recognition of bail-in

Notwithstanding any other term of any Finance Document or any other agreement,
arrangement or understanding between the Parties, each Party and each Obligor
acknowledges and accepts that any liability of any Party to any other Party
under or in connection with the Finance Documents may be subject to Bail-In
Action by the relevant Resolution Authority and acknowledges and accepts to be
bound by the effect of:

(a)      any Bail-In Action in relation to any such liability, including
(without limitation):

(i)       a reduction, in full or in part, in the principal amount, or
outstanding amount due (including any accrued but unpaid interest) in respect of
any such liability;

(ii)      a conversion of all, or part of, any such liability into shares or
other instruments of ownership that may be issued to, or conferred on, it; and

(iii)      a cancellation of any such liability; and

(b)      a variation of any term of any Finance Document to the extent necessary
to give effect to any Bail-In Action in relation to any such liability.

48       Acknowledgement Regarding Any Supported QFCs

To the extent that the Finance Documents provide support, through a guarantee or
otherwise, for Hedging Contracts or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and each such QFC a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Finance
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

(a)      In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of





-  170  -




such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such Supported QFC and such QFC Credit Support, and
any rights in property securing such Supported QFC or such QFC Credit Support)
from such Covered Party will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if the Supported QFC
and such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the
United States.  In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a proceeding under a U.S. Special Resolution Regime,
Default Rights under the Finance Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Finance Documents were governed by the laws of the
United States or a state of the United States.  Without limiting the foregoing,
it is understood and agreed that rights and remedies of the parties with respect
to a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.

(b)      As used in this Clause 48, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(i)       a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

(ii)      a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

(iii)     a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).





-  171  -




Schedule 1

The original parties

Part A

The Borrower

 

Name:

Dorian LPG Finance LLC

Jurisdiction of formation

Marshall Islands

Registration number (or equivalent, if any)

963243

Registered address

Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960

Address for service of process and notices

c/o Dorian LPG (USA) LLC

27 Signal Road

Stamford, CT 06902

 

Part B

The Upstream Guarantors

 

Name:

Comet LPG Transport LLC

Jurisdiction of formation

Marshall Islands

Registration number (or equivalent, if any)

962663

Registered address

Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960

Address for service of process and notices

c/o Dorian LPG (USA) LLC

27 Signal Road

Stamford, CT 06902

 

 

Name:

Dorian Shanghai LPG Transport LLC

Jurisdiction of formation

Marshall Islands

Registration number (or equivalent, if any)

962640

Registered address

Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960

Address for service of process and notices

c/o Dorian LPG (USA) LLC

27 Signal Road

Stamford, CT 06902

 

 

Name:

Dorian Houston LPG Transport LLC

Jurisdiction of formation

Marshall Islands

Registration number (or equivalent, if any)

962641

Registered address

Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960

Address for service of process and notices

c/o Dorian LPG (USA) LLC

27 Signal Road

Stamford, CT 06902

 





-  172  -




 

Name:

Dorian Sao Paulo LPG Transport LLC

Jurisdiction of formation

Marshall Islands

Registration number (or equivalent, if any)

962649

Registered address

Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960

Address for service of process and notices

c/o Dorian LPG (USA) LLC

27 Signal Road

Stamford, CT 06902

 

 

Name:

Constellation LPG Transport LLC

Jurisdiction of formation

Marshall Islands

Registration number (or equivalent, if any)

962863

Registered address

Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960

Address for service of process and notices

c/o Dorian LPG (USA) LLC

27 Signal Road

Stamford, CT 06902

 

 

Name:

Dorian Ulsan LPG Transport LLC

Jurisdiction of formation

Marshall Islands

Registration number (or equivalent, if any)

962664

Registered address

Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960

Address for service of process and notices

c/o Dorian LPG (USA) LLC

27 Signal Road

Stamford, CT 06902

 

 

Name:

Dorian Amsterdam LPG Transport LLC

Jurisdiction of formation

Marshall Islands

Registration number (or equivalent, if any)

962642

Registered address

Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960

Address for service of process and notices

c/o Dorian LPG (USA) LLC

27 Signal Road

Stamford, CT 06902

 

 

Name:

Dorian Monaco LPG Transport LLC

Jurisdiction of formation

Marshall Islands

Registration number (or equivalent, if any)

962645

Registered address

Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960

Address for service of process and notices

c/o Dorian LPG (USA) LLC

27 Signal Road

Stamford, CT 06902

 





-  173  -




 

Name:

Dorian Barcelona LPG Transport LLC

Jurisdiction of formation

Marshall Islands

Registration number (or equivalent, if any)

962643

Registered address

Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960

Address for service of process and notices

c/o Dorian LPG (USA) LLC

27 Signal Road

Stamford, CT 06902

 

 

Name:

Dorian Tokyo LPG Transport LLC

Jurisdiction of formation

Marshall Islands

Registration number (or equivalent, if any)

962648

Registered address

Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960

Address for service of process and notices

c/o Dorian LPG (USA) LLC

27 Signal Road

Stamford, CT 06902

 

 

Name:

Dorian Geneva LPG Transport LLC

Jurisdiction of formation

Marshall Islands

Registration number (or equivalent, if any)

962647

Registered address

Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960

Address for service of process and notices

c/o Dorian LPG (USA) LLC

27 Signal Road

Stamford, CT 06902

 

 

Name:

Dorian Cape Town LPG Transport LLC

Jurisdiction of formation

Marshall Islands

Registration number (or equivalent, if any)

962650

Registered address

Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960

Address for service of process and notices

c/o Dorian LPG (USA) LLC

27 Signal Road

Stamford, CT 06902

 

 

Name:

Commander LPG Transport LLC

Jurisdiction of formation

Marshall Islands

Registration number (or equivalent, if any)

962865

Registered address

Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960

Address for service of process and notices

c/o Dorian LPG (USA) LLC

27 Signal Road

Stamford, CT 06902

 





-  174  -




 

Name:

Dorian Explorer LPG Transport LLC

Jurisdiction of formation

Marshall Islands

Registration number (or equivalent, if any)

962682

Registered address

Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960

Address for service of process and notices

c/o Dorian LPG (USA) LLC

27 Signal Road

Stamford, CT 06902

 

 

Name:

Dorian Exporter LPG Transport LLC

Jurisdiction of formation

Marshall Islands

Registration number (or equivalent, if any)

962683

Registered address

Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960

Address for service of process and notices

c/o Dorian LPG (USA) LLC

27 Signal Road

Stamford, CT 06902

 

Part C

The Facility Guarantor

 

Name:

Dorian LPG Ltd.

Jurisdiction of formation

Marshall Islands

Registration number (or equivalent, if any)

62405

Registered address

Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960

Address for service of process and notices

Dorian LPG Ltd.

Attention: Mr. Ted Young, CFO

27 Signal Road

Stamford, CT 06902

 

Part D

The Bookrunners

 

Name:

ABN AMRO Capital USA LLC

Facility Office, address, fax number and attention details for notices

17th Floor, 100 Park Ave

NY 10017, New York, USA

Attention:  Wudasse Zaudou

Telephone: +1 917 284 6915

Fax: +1 917 284 6683

Email: AABUS_NY_AGENCY@ABNAMRO.COM

 

 

Name:

Citibank N.A., London Branch

Facility Office, address, fax number and attention details for notices

 

Contact details for Operational / Servicing Matters and Standard Settlement
Instruction

 

Citibank Europe plc, Poland Branch

 





-  175  -




 

 

on behalf of Citibank NA London

Loans Processing Unit

Prosta 36 Street

00-838 Warszawa

Poland

 

Contact Names and Telephone Numbers –

Adam Drozd +48 (22) 148-1366

Katarzyna Paduchowska +48 (22) 148-1387

Babak Shiraliyev +48 (22) 148 0886

Magdalena Buszko +48 (22) 148-1393

Robert Chwedczuk +48 (22) 148-1388

Rafal Szymaniewicz +48 (22) 148-1389

Yuliya Goncharova +48 (22) 148-1390

 

Group Email Address – londonloans@citi.com

Individual Email Address for Bilateral Loans –

bilateral.loans@citi.com

Individual Email Address for Loan Related Fees –

citiloanfees@citi.com

Fax – 0044 207 655 2380

 

 

 

Name:

ING Bank N.V., London Branch

Facility Office, address, fax number and attention details for notices

8-10 Moorgate

London, EC2R 6DA

 

Credit Contact/Documentation Contact

Adam Byrne / Weilong Liang

+44 20 7767 1992 / +44 20 7767 6632

Adam.byrne@ing.com / Weilong.liang@ing.com

 

Operations Contact

Deal Execution

+44 207 767 1738

For Queries: DealExecutionLondon@ing.com

For Notices:Execution@ING.com

 

 





-  176  -




 

Name:

Crédit Agricole Corporate and Investment Bank

Facility Office, address, fax number and attention details for notices

 

Facility Office/Credit Contact/Documentation Contact

Address: 1301 Avenue of the Americas, New York, NY 10019, USA

Group Email Address: NYShipFinance@ca-cib.com

 

Contacts:

Name: George Gkanansoulis, Director

Tel: +1 212 261 3869

Email: George.GKANASOULIS@ca-cib.com

 

Name: Alex Foley, Sr. Associate

Tel: +1 212 261 7458

Email: alexander.foley@ca-cib.com

 

Operations Contact

Name: Anja Rakotoarimanana, SFI/ Agency & Middle Office Shipping

Address: 12, place des Etats-Unis, CS 70052, 92547 Montrouge Cedex

Tel: +33141891680

Fax: + 33 1 41 89 19 34

Email: anja.rakotoarimanana@ca-cib.com

 

Credit Agreement Delivery

Name: Veronique David Martinez, Asset Finance Group – Ship Finance

Address: 12, place des Etats-Unis, CS 70052, 92547 Montrouge Cedex

Tel: +33 1 41 89 03 62

Email: veronique.david-martinez@ca-cib.com

 

Financial Information Delivery

Name: Alex Foley, Sr. Associate

Address: 1301 Avenue of the Americas, New York, NY 10019, USA

Tel: + 1 212 261 3962

Email: alexander.foley@ca-cib.com

Group Email Address: NYShipFinance@ca-cib.com

 

 





-  177  -




 

Name:

Skandinaviska Enskilda Banken AB (publ)

Facility Office, address, fax number and attention details for notices

 

Facility Office/Credit Contact/Documentation Contact

 

Name: Simon Beckman

Address: 245 Park Ave, 33rd Floor, New York, NY 10167, USA

Tel: +1 212 907 4838

Email: simon.beckman@seb.se

 

Name: Susanna Wilhelmsson

Address: Kungsträdgårdsg. 8, SE-106 40 Stockholm, Sweden

Tel: +46 8 763 86 80

Email: Susanna.wilhelmsson@seb.se

 

Operations Contact

Name: Structured Credit Operations

Address: J. Balcikonio g. 9, 08247 Vilnius, Lithuania

Tel: +370 521 904 85

Fax: +46 8 611 03 84

Email: sco@seb.se

 

Part E

The Mandated Lead Arrangers

 

Name:

ABN AMRO Capital USA LLC

Facility Office, address, fax number and attention details for notices

17th Floor, 100 Park Ave

NY 10017, New York, USA

Attention:  Wudasse Zaudou

Telephone: +1 917 284 6915

Fax:      +1 917 284 6683

Email:      AABUS_NY_AGENCY@ABNAMRO.COM

 

 

Name:

Citibank N.A., London Branch

Facility Office, address, fax number and attention details for notices

 

Contact details for Operational / Servicing Matters and Standard Settlement
Instruction

 

Citibank Europe plc, Poland Branch

on behalf of Citibank NA London

Loans Processing Unit

Prosta 36 Street

00-838 Warszawa

Poland

 

Contact Names and Telephone Numbers –

Adam Drozd +48 (22) 148-1366

Katarzyna Paduchowska +48 (22) 148-1387

Babak Shiraliyev +48 (22) 148 0886

Magdalena Buszko +48 (22) 148-1393

Robert Chwedczuk +48 (22) 148-1388

Rafal Szymaniewicz +48 (22) 148-1389

Yuliya Goncharova +48 (22) 148-1390

 

 





-  178  -




 

 

 

Group Email Address – londonloans@citi.com

Individual Email Address for Bilateral Loans –

bilateral.loans@citi.com

Individual Email Address for Loan Related Fees –

citiloanfees@citi.com

Fax – 0044 207 655 2380

 

 

 

 

Name:

ING Bank N.V., London Branch

Facility Office, address, fax number and attention details for notices

8-10 Moorgate

London, EC2R 6DA

 

Credit Contact/Documentation Contact

Adam Byrne / Weilong Liang

+44 20 7767 1992 / +44 20 7767 6632

Adam.byrne@ing.com / Weilong.liang@ing.com

 

Operations Contact

Deal Execution

+44 207 767 1738

For Queries: DealExecutionLondon@ing.com

For Notices:Execution@ING.com

 

 

 

Name:

Deutsche Bank AG, Hong Kong Branch

Facility Office, address, fax number and attention details for notices

Facility Office (and for credit matters)

 

Address: Structured Trade and Export Finance

Deutsche Bank AG, Hong Kong Branch

Level 52, International Commerce Centre

1 Austin Road West, Kowloon, Hong Kong

 

Fax: +852 2203 7241

E-mail:

edward-sl.hui@db.com/

gladys.choi@db.com /

ken-ks.cheng@db.com /

david.cham@db.com

Gordon.boehm@db.com

 

Attention: Edward Hui (STEF Hong Kong)

 

For Operational Matters:

 

Address: Loan Operations

Deutsche Bank AG, Hong Kong Branch

Level 52, International Commerce Centre

1 Austin Road West, Kowloon, Hong Kong

 

Fax: +852 2203 7241

E-mail: dbhk.loan-ops@db.com

Attention: Anson Chan and Felix Shum

 

With a copy to:

 





-  179  -




 

 

edward-sl.hui@db.com

gladys.choi@db.com

ken-ks.cheng@db.com

david.cham@db.com

 

 

Name:

Banco Santander, S.A.

Facility Office, address, fax number and attention details for notices

Remedios Cantalapiedra Villafranca / José Luis Diaz Cassou

Global Trade Middle Office & European Branches

Global Banking & Markets

 

Ciudad Grupo Santander

Edif. Encinar – planta 2

28660 Boadilla del Monte (Madrid) Spain

Tel. (34) 91 289 1389 / 1370

Fax (34) 91 257 1682

Móvil (+34) 615 900 232 / (+34) 615 906 213

E-mail: rcantalapiedra@gruposantander.com /  joldiaz@gruposantander.com

 

 

Name:

The Export-Import Bank of Korea

Facility Office, address, fax number and attention details for notices

BIFC 20th floor, Munhyeongeumyung-ro 40 Nam-gu,

Busan 608-828

Republic of Korea

Attention : Woonsung Yang

Telephone No.:+82-51-922-8826

Fax :  +82-51-922-8849

E-mail :

wsyang@koreaexim.go.kr

jhpark@koreaexim.go.kr

 

Part F

The Commercial Lenders

 

Name:

ABN AMRO Capital USA LLC

Facility Office, address, fax number and attention details for notices

17th Floor, 100 Park Ave

NY 10017, New York, USA

Attention:  Wudasse Zaudou

Telephone: +1 917 284 6915

Fax:      +1 917 284 6683

Email:      AABUS_NY_AGENCY@ABNAMRO.COM

 

 

Name:

Citibank N.A., London Branch

Facility Office, address, fax number and attention details for notices

 

Contact details for Operational / Servicing Matters and Standard Settlement
Instruction

 

Citibank Europe plc, Poland Branch

on behalf of Citibank NA London

Loans Processing Unit

Prosta 36 Street

00-838 Warszawa

Poland

 





-  180  -




 

 

 

Contact Names and Telephone Numbers –

Adam Drozd +48 (22) 148-1366

Katarzyna Paduchowska +48 (22) 148-1387

Babak Shiraliyev +48 (22) 148 0886

Magdalena Buszko +48 (22) 148-1393

Robert Chwedczuk +48 (22) 148-1388

Rafal Szymaniewicz +48 (22) 148-1389

Yuliya Goncharova +48 (22) 148-1390

 

Group Email Address – londonloans@citi.com

Individual Email Address for Bilateral Loans –

bilateral.loans@citi.com

Individual Email Address for Loan Related Fees –

citiloanfees@citi.com

Fax – 0044 207 655 2380

 

 

Name:

Commonwealth Bank of Australia, New York Branch (as Exiting Lender)

Facility Office, address, fax number and attention details for notices

Level 17, 599 Lexington Avenue,

New York NY 10022

 

Credit Contact

James Miller

Executive Director, Structured Asset Finance

+1 212 848 9213

millej@cba.com.au

cc: erik.doebler@cba.com.au

cc: luke.copley@cba.com.au

 

Operations Contact

Teresa Costa

Operations Officer

+1 212 848 9301

NY_LoanAdmin@cba.com.au

lucianna.li@cba.com.au

Documentation Contact

Erik Doebler

Associate Director – Structured Asset Finance

+1 212 848 9354

erik.doebler@cba.com.au

deborah.tan@cba.com.au

 

 

Name:

ING Bank N.V., London Branch

Facility Office, address, fax number and attention details for notices

8-10 Moorgate

London, EC2R 6DA

 

Credit Contact/Documentation Contact

Adam Byrne / Weilong Liang

+44 20 7767 1992 / +44 20 7767 6632

Adam.byrne@ing.com / Weilong.liang@ing.com

 

Operations Contact

Deal Execution

+44 207 767 1738

 





-  181  -




 

 

For Queries: DealExecutionLondon@ing.com

For Notices:Execution@ING.com

 

 

 

Name:

DVB Bank SE (as Exiting Lender)

Facility Office, address, fax number and attention details for notices

Platz der Republik 6, 60325 Frankfurt am Main, Germany

c/o DVB Bank SE (Representative Office Greece)

                        3 Moraitini Street & Palea Leof. Posidonos

                        Delta Paleo Faliro

                        175 61 Athens

                        Greece

 

Fax:                  +30 210 455 7420

 

Attention:          Tanker Group

 

Email:              nikolas.chontzopoulos@dvbbank.com

                        christos.xygkakis@dvbbank.com

 

Copy to:           DVB Bank SE (London Office)

                        Park House

                        16-18 Finsbury Circus

                        London EC2M 7EB

                        United Kingdom

 

Fax:                  +44 207 256 4352

 

Attention:          TM London

 

Email:               tm.london@dvbbank.com

 

 

Part G

The KEXIM Lenders

 

Name:

ABN AMRO Capital USA LLC

Facility Office, address, fax number and attention details for notices

17th Floor, 100 Park Ave

NY 10017, New York, USA

Attention:  Wudasse Zaudou

Telephone: +1 917 284 6915

Fax:      +1 917 284 6683

Email:      AABUS_NY_AGENCY@ABNAMRO.COM

 

 

Name:

Citibank N.A., London Branch

Facility Office, address, fax number and attention details for notices

 

Contact details for Operational / Servicing Matters and Standard Settlement
Instruction

 

Citibank Europe plc, Poland Branch

on behalf of Citibank NA London

Loans Processing Unit

Prosta 36 Street

 

 





-  182  -




 

 

00-838 Warszawa

Poland

 

Contact Names and Telephone Numbers –

Adam Drozd +48 (22) 148-1366

Katarzyna Paduchowska +48 (22) 148-1387

Babak Shiraliyev +48 (22) 148 0886

Magdalena Buszko +48 (22) 148-1393

Robert Chwedczuk +48 (22) 148-1388

Rafal Szymaniewicz +48 (22) 148-1389

Yuliya Goncharova +48 (22) 148-1390

 

Group Email Address – londonloans@citi.com

Individual Email Address for Bilateral Loans –

bilateral.loans@citi.com

Individual Email Address for Loan Related Fees –

citiloanfees@citi.com

Fax – 0044 207 655 2380

 

 

 

 

Name:

Deutsche Bank AG, Hong Kong Branch

Facility Office, address, fax number and attention details for notices

Facility Office (and for credit matters)

 

Address: Structured Trade and Export Finance

Deutsche Bank AG, Hong Kong Branch

Level 52, International Commerce Centre

1 Austin Road West, Kowloon, Hong Kong

 

Fax: +852 2203 7241

E-mail:

edward-sl.hui@db.com /

gladys.choi@db.com /

ken-ks.cheng@db.com /

david.cham@db.com

Gordon.boehm@db.com

 

Attention: Edward Hui (STEF Hong Kong)

 

For Operational Matters:

 

Address: Loan Operations

Deutsche Bank AG, Hong Kong Branch

Level 52, International Commerce Centre

1 Austin Road West, Kowloon, Hong Kong

 

Fax: +852 2203 7241

E-mail: dbhk.loan-ops@db.com

Attention: Anson Chan and Felix Shum

 

With a copy to:

edward-sl.hui@db.com

gladys.choi@db.com

ken-ks.cheng@db.com

david.cham@db.com

 





-  183  -




 

Name:

Santander Bank, N.A.

Facility Office, address, fax number and attention details for notices

Facility Office and Credit Related Matters Office:

45 East 53rd Street. 10005 New York

 

Contacts:

Name: Suzanne Hamzah

Tel: 212-297-2901

Email: shamzah@santander.us

 

Name: Pasquale Bellini

Tel: 212-350-3596

Email: pbellini@santander.us

 

Name: Beatriz de la Mata

Telf: (1) 212 297 2942

Email: bdelamata@santander.us

 

Name: Aidan Lanigan

Telf: (1) 212 692 2547

Email: alanigan@santander.us

 

Operations Contact Information:

 

Name: Amanda Ray

Title: COML Ops Ld Specialist

Address: 601 Penn Street, Reading, PA 19601

Telephone: 610-378-6840

Facsimile: 610-378-6715

E-Mail Addresses: Participations@santander.us

 

With copy to:

shamzah@santander.us

pbellini@santander.us

bdelamata@santander.us

chelwig@santander.us

 

 

Name:

DZ BANK AG Deutsche Zentral-Genossenschaftsbank, Frankfurt am Main

Facility Office, address, fax number and attention details for notices

DZ BANK AG Deutsche Zentral-Genossenschaftsbank, Frankfurt am Main

Platz der Republik

60265 Frankfurt am Main

Germany

Attention: F/SFTE Steffen Philipp

Telephone No.: +49 7447 4958

Facsimile No.: + 49 7447 2180 and

+49 69 7447 99346

Email address: steffen.philipp@dzbank.de, marie.luise.madej@dzbank.de,
simone.kraffzik@dzbank.de, Laura.Emge@dzbank.de

 

Part H

KEXIM

 





-  184  -




 

Name:

The Export-Import Bank of Korea

Facility Office, address, fax number and attention details for notices

BIFC 20th floor, Munhyeongeumyung-ro 40 Nam-gu,

Busan 608-828

Republic of Korea

Attention : Woonsung Yang/Junhyun Park

Telephone No.:+82-51-922-8826/8827

Fax :  +82-51-922-8849

E-mail :

wsyang@koreaexim.go.kr

jhpark@koreaexim.go.kr

 

Part I

The K-sure Lenders

 

Name:

ABN AMRO Capital USA LLC

Facility Office, address, fax number and attention details for notices

17th Floor, 100 Park Ave

NY 10017, New York, USA

Attention:  Wudasse Zaudou

Telephone: +1 917 284 6915

Fax:      +1 917 284 6683

Email:      AABUS_NY_AGENCY@ABNAMRO.COM

 

 

Name:

Citibank N.A., London Branch

Facility Office, address, fax number and attention details for notices

 

Contact details for Operational / Servicing Matters and Standard Settlement
Instruction

 

Citibank Europe plc, Poland Branch

on behalf of Citibank NA London

Loans Processing Unit

Prosta 36 Street

00-838 Warszawa

Poland

 

Contact Names and Telephone Numbers –

Adam Drozd +48 (22) 148-1366

Katarzyna Paduchowska +48 (22) 148-1387

Babak Shiraliyev +48 (22) 148 0886

Magdalena Buszko +48 (22) 148-1393

Robert Chwedczuk +48 (22) 148-1388

Rafal Szymaniewicz +48 (22) 148-1389

Yuliya Goncharova +48 (22) 148-1390

 

Group Email Address – londonloans@citi.com

Individual Email Address for Bilateral Loans –

bilateral.loans@citi.com

Individual Email Address for Loan Related Fees –

citiloanfees@citi.com

Fax – 0044 207 655 2380

 

 

Name:

ING Bank N.V., London Branch

 





-  185  -




 

Facility Office, address, fax number and attention details for notices

8-10 Moorgate

London, EC2R 6DA

 

Credit Contact/Documentation Contact

Adam Byrne / Weilong Liang

+44 20 7767 1992 / +44 20 7767 6632

Adam.byrne@ing.com / Weilong.liang@ing.com

 

Operations Contact

Deal Execution

+44 207 767 1738

For Queries: DealExecutionLondon@ing.com

For Notices:Execution@ING.com

 

 

 

 

Name:

Deutsche Bank AG, Hong Kong Branch

Facility Office, address, fax number and attention details for notices

Facility Office (and for credit matters)

 

Address: Structured Trade and Export Finance

Deutsche Bank AG, Hong Kong Branch

Level 52, International Commerce Centre

1 Austin Road West, Kowloon, Hong Kong

 

Fax: +852 2203 7241

E-mail:

edward-sl.hui@db.com /

gladys.choi@db.com /

ken-ks.cheng@db.com /

david.cham@db.com

gordon.boehm@db.com

 

Attention: Edward Hui (STEF Hong Kong)

 

For Operational Matters:

 

Address: Loan Operations

Deutsche Bank AG, Hong Kong Branch

Level 52, International Commerce Centre

1 Austin Road West, Kowloon, Hong Kong

 

Fax: +852 2203 7241

E-mail: dbhk.loan-ops@db.com

Attention: Anson Chan and Felix Shum

 

With a copy to:

edward-sl.hui@db.com

gladys.choi@db.com

ken-ks.cheng@db.com

david.cham@db.com

 

 

Name:

Santander Bank, N.A.

Facility Office, address, fax number and attention details

Facility Office and Credit Related Matters Office:

45 East 53rd Street. 10005 New York

 





-  186  -




 

for notices

 

Contacts:

Name: Suzanne Hamzah

Tel: 212-297-2901

Email: shamzah@santander.us

 

Name: Pasquale Bellini

Tel: 212-350-3596

Email: pbellini@santander.us

 

Name: Beatriz de la Mata

Telf: (1) 212 297 2942

Email: bdelamata@santander.us

 

Name: Aidan Lanigan

Telf: (1) 212 692 2547

Email: alanigan@santander.us

 

Operations Contact Information:

 

Name: Amanda Ray

Title: COML Ops Ld Specialist

Address: 601 Penn Street, Reading, PA 19601

Telephone: 610-378-6840

Facsimile: 610-378-6715

E-Mail Addresses: Participations@santander.us

 

With copy to:

shamzah@santander.us

pbellini@santander.us

bdelamata@santander.us

chelwig@santander.us

 

Part J

The Swap Banks

 

Name:

ABN AMRO Bank N.V.

Facility Office, address, fax number and attention details for notices

Address for Notices

ABN AMRO Securities USA

100 Park Avenue, 17th Floor

New York, NY 10017

 

Attention: MacGregor Stockdale

Email: macgregor.stockdale@abnamro.com

Telephone: +1 917 284 6738

 

Booking Office

ABN AMRO N.V.

Gustav Mahlerlaan 10

1082 PP Amsterdam

The Netherlands

 





-  187  -




 

Name:

Citigroup Global Markets Inc. 

Facility Office, address, fax number and attention details for notices

390 Greenwich Street

New York, NY

10013

 

Attention: Kevin Sarver

kevin.sarver@citi.com

+1-212-723-6566

 

 

 

Name:

ING Capital Markets LLC

Facility Office, address, fax number and attention details for notices

1325 Avenue of the Americas

New York, New York 10019

 

Attention: Legal Department-Documentation Unit

Telephone: (646) 424-6000

 

 

 

Name:

The Export-Import Bank of Korea

Facility Office, address, fax number and attention details for notices

38 Eunhaengro,  Yeongdeungpogu, Seoul, Republic of Korea, 150-996

Global Markets Dept.

82-2-3779-6458

Email: swap_settlement@koreaexim.go.kr / legend@koreaexim.go.kr

 

 

Name:

Skandinaviska Enskilda Banken AB (publ)

Facility Office, address, fax number and attention details for notices

 

Facility Office/Credit Contact/Documentation Contact

 

Name: Simon Beckman

Address: 245 Park Ave, 33rd Floor, New York, NY 10167, USA

Tel: +1 212 907 4838

Email: simon.beckman@seb.se

 

Name: Susanna Wilhelmsson

Address: Kungsträdgårdsg. 8, SE-106 40 Stockholm, Sweden

Tel: +46 8 763 86 80

Email: Susanna.wilhelmsson@seb.se

 

Operations Contact

Name: Structured Credit Operations

Address: J. Balcikonio g. 9, 08247 Vilnius, Lithuania

Tel: +370 521 904 85

Fax: +46 8 611 03 84

Email: sco@seb.se

 





-  188  -




Part K

 

The Administrative Agent

 

Name:

ABN AMRO Capital USA LLC

Facility Office, address, fax number and attention details for notices

ABN AMRO Capital USA LLC

100 Park Ave, 17th Floor,

New York, NY 10017 USA

Attention:  Wudasse Zaudou

Telephone: +1 917 284 6915

Fax: +1 917 284 6683
Email: AABUS_NY_AGENCY@ABNAMRO.COM NY 10017 USA

 

Part L

The Security Agent

 

Name:

ABN AMRO Capital USA LLC

Facility Office, address, fax number and attention details for notices

100 Park Ave, 17th Floor,

New York, NY 10017 USA

Attention:  Wudasse Zaudou

Telephone: +1 917 284 6915

Fax: +1 917 284 6683
Email: AABUS_NY_AGENCY@ABNAMRO.COM NY 10017 USA

 

Part M

The Global Coordinator

 

Name:

ABN AMRO Capital USA LLC

Facility Office, address, fax number and attention details for notices

ABN AMRO Capital USA LLC

100 Park Ave, 17th Floor,

New York, NY 10017 USA

Attention:  Wudasse Zaudou

Telephone: +1 917 284 6915

Fax: +1 917 284 6683
Email: AABUS_NY_AGENCY@ABNAMRO.COM NY 10017 USA

 

Part N

The ECA Agent

 

Name:

Citibank N.A., London Branch

Facility Office, address, fax number and attention details for notices

 

Contact details for Operational / Servicing Matters and Standard Settlement
Instruction

 

Citibank Europe plc, Poland Branch

on behalf of Citibank NA London

Loans Processing Unit

Prosta 36 Street

00-838 Warszawa

Poland

 





-  189  -




 

 

 

Contact Names and Telephone Numbers –

Adam Drozd +48 (22) 148-1366

Katarzyna Paduchowska +48 (22) 148-1387

Babak Shiraliyev +48 (22) 148 0886

Magdalena Buszko +48 (22) 148-1393

Robert Chwedczuk +48 (22) 148-1388

Rafal Szymaniewicz +48 (22) 148-1389

Yuliya Goncharova +48 (22) 148-1390

 

Group Email Address – londonloans@citi.com

Individual Email Address for Bilateral Loans –

bilateral.loans@citi.com

Individual Email Address for Loan Related Fees –

citiloanfees@citi.com

Fax – 0044 207 655 2380

 

Part O

The ECA Coordinator

 

Name:

Citibank N.A., London Branch

Facility Office, address, fax number and attention details for notices

 

Contact details for Operational / Servicing Matters and Standard Settlement
Instruction

 

Citibank Europe plc, Poland Branch

on behalf of Citibank NA London

Loans Processing Unit

Prosta 36 Street

00-838 Warszawa

Poland

 

Contact Names and Telephone Numbers –

Adam Drozd +48 (22) 148-1366

Katarzyna Paduchowska +48 (22) 148-1387

Babak Shiraliyev +48 (22) 148 0886

Magdalena Buszko +48 (22) 148-1393

Robert Chwedczuk +48 (22) 148-1388

Rafal Szymaniewicz +48 (22) 148-1389

Yuliya Goncharova +48 (22) 148-1390

 

Group Email Address – londonloans@citi.com

Individual Email Address for Bilateral Loans –

bilateral.loans@citi.com

Individual Email Address for Loan Related Fees –

citiloanfees@citi.com

Fax – 0044 207 655 2380

 

Part P

The New Facilities Lenders

 

Name:

ABN AMRO Capital USA LLC

 





-  190  -




 

Facility Office, address, fax number and attention details for notices

17th Floor, 100 Park Ave

NY 10017, New York, USA

Attention:  Wudasse Zaudou

Telephone: +1 917 284 6915

Fax:      +1 917 284 6683

Email:      AABUS_NY_AGENCY@ABNAMRO.COM

 

 

Name:

ING Bank N.V., London Branch

Facility Office, address, fax number and attention details for notices

8-10 Moorgate

London, EC2R 6DA

 

Credit Contact/Documentation Contact

Adam Byrne / Weilong Liang

+44 20 7767 1992 / +44 20 7767 6632

Adam.byrne@ing.com / Weilong.liang@ing.com

 

Operations Contact

Deal Execution

+44 207 767 1738

For Queries: DealExecutionLondon@ing.com

For Notices:Execution@ING.com

 

 

 





-  191  -




 

Name:

Crédit Agricole Corporate and Investment Bank

Facility Office, address, fax number and attention details for notices

 

Facility Office/Credit Contact/Documentation Contact

Address: 1301 Avenue of the Americas, New York, NY 10019, USA

Group Email Address: NYShipFinance@ca-cib.com

 

Contacts:

Name: George Gkanansoulis, Director

Tel: +1 212 261 3869

Email: George.GKANASOULIS@ca-cib.com

 

Name: Alex Foley, Sr. Associate

Tel: +1 212 261 7458

Email: alexander.foley@ca-cib.com

 

Operations Contact

Name: Anja Rakotoarimanana, SFI/ Agency & Middle Office Shipping

Address: 12, place des Etats-Unis, CS 70052, 92547 Montrouge Cedex

Tel: +33141891680

Fax: + 33 1 41 89 19 34

Email: anja.rakotoarimanana@ca-cib.com

 

Credit Agreement Delivery

Name: Veronique David Martinez, Asset Finance Group – Ship Finance

Address: 12, place des Etats-Unis, CS 70052, 92547 Montrouge Cedex

Tel: +33 1 41 89 03 62

Email: veronique.david-martinez@ca-cib.com

 

Financial Information Delivery

Name: Alex Foley, Sr. Associate

Address: 1301 Avenue of the Americas, New York, NY 10019, USA

Tel: + 1 212 261 3962

Email: alexander.foley@ca-cib.com

Group Email Address: NYShipFinance@ca-cib.com

 

 





-  192  -




 

Name:

Skandinaviska Enskilda Banken AB (publ)

Facility Office, address, fax number and attention details for notices

 

Facility Office/Credit Contact/Documentation Contact

 

Name: Simon Beckman

Address: 245 Park Ave, 33rd Floor, New York, NY 10167, USA

Tel: +1 212 907 4838

Email: simon.beckman@seb.se

 

Name: Susanna Wilhelmsson

Address: Kungsträdgårdsg. 8, SE-106 40 Stockholm, Sweden

Tel: +46 8 763 86 80

Email: Susanna.wilhelmsson@seb.se

 

Operations Contact

Name: Structured Credit Operations

Address: J. Balcikonio g. 9, 08247 Vilnius, Lithuania

Tel: +370 521 904 85

Fax: +46 8 611 03 84

Email: sco@seb.se

 

 

Name:

Citibank N.A., London Branch

Facility Office, address, fax number and attention details for notices

 

Contact details for Operational / Servicing Matters and Standard Settlement
Instruction

 

Citibank Europe plc, Poland Branch

on behalf of Citibank NA London

Loans Processing Unit

Prosta 36 Street

00-838 Warszawa

Poland

 

Contact Names and Telephone Numbers –

Adam Drozd +48 (22) 148-1366

Katarzyna Paduchowska +48 (22) 148-1387

Babak Shiraliyev +48 (22) 148 0886

Magdalena Buszko +48 (22) 148-1393

Robert Chwedczuk +48 (22) 148-1388

Rafal Szymaniewicz +48 (22) 148-1389

Yuliya Goncharova +48 (22) 148-1390

 

Group Email Address – londonloans@citi.com

Individual Email Address for Bilateral Loans –

bilateral.loans@citi.com

Individual Email Address for Loan Related Fees –

citiloanfees@citi.com

Fax – 0044 207 655 2380

 

Part Q

The Sustainability Coordinator

 

Name:

ABN AMRO Capital USA LLC

 





-  193  -




 

Facility Office, address, fax number and attention details for notices

17th Floor, 100 Park Ave

NY 10017, New York, USA

Attention:  Wudasse Zaudou

Telephone: +1 917 284 6915

Fax:      +1 917 284 6683

Email:      AABUS_NY_AGENCY@ABNAMRO.COM

 

Part R

The Joint Syndication Agents

 

Name:

ABN AMRO Capital USA LLC

Facility Office, address, fax number and attention details for notices

17th Floor, 100 Park Ave

NY 10017, New York, USA

Attention:  Wudasse Zaudou

Telephone: +1 917 284 6915

Fax:      +1 917 284 6683

Email:      AABUS_NY_AGENCY@ABNAMRO.COM

 

 

Name:

ING Bank N.V., London Branch

Facility Office, address, fax number and attention details for notices

8-10 Moorgate

London, EC2R 6DA

 

Credit Contact/Documentation Contact

Adam Byrne / Weilong Liang

+44 20 7767 1992 / +44 20 7767 6632

Adam.byrne@ing.com / Weilong.liang@ing.com

 

Operations Contact

Deal Execution

+44 207 767 1738

For Queries: DealExecutionLondon@ing.com

For Notices:Execution@ING.com

 

 

 





-  194  -




Schedule 2

Ship information

Ship 1

 

Vessel Name

COMET

Owner/Upstream Guarantor:

Comet LPG Transport LLC

Shipyard

Hyundai Heavy Industries Co., Ltd., Ulsan, Korea

Hull Number

2656

Date and Description of Shipbuilding Contract:

Shipbuilding Contract, dated April 29, 2013, made between SEACOR LPG I LLC, as
buyer (“Original Buyer”) and Hyundai Heavy Industries Co., Ltd., as builder
(“Builder”), as novated by a Novation Agreement dated July 25, 2014 made by and
between Original Buyer, Builder, and Comet LPG Transport LLC, as new Buyer

Delivery Date

July 25, 2014

Delivered Price:

$73,310,000

Age Adjusted Delivered Price:

$69,775,411

Flag State:

Bahamas

Port of Registry:

Nassau

Official Number:

7000664

IMO Number:

9689914

Classification:

 

+A1 (E)

Classification Society:

American Bureau of Shipping

Major Casualty Amount:

$1,000,000

 

Ship 2

 

Vessel Name

CORVETTE (sold)

Owner/Upstream Guarantor:

Corvette LPG Transport LLC (released)

Shipyard

Hyundai Heavy Industries Co., Ltd., Ulsan, Korea

Hull Number

2658

Date and Description of Shipbuilding Contract:

Shipbuilding Contract dated July 12, 2013, as amended by an Addendum No. 1, made
between Corvette LPG Transport LLC, as buyer, and Hyundai Heavy Industries Co.,
Ltd., as builder

Delivery Date

January 2, 2015

Delivered Price:

$77,090,000

Age Adjusted Delivered Price:

$75,835,758

Flag State:

Bahamas

Port of Registry:

Nassau

 





-  195  -




 

Official Number:

7000668

IMO Number:

9703837

Classification:

 

+A1 (E)

Classification Society:

American Bureau of Shipping

Major Casualty Amount:

$1,000,000

 

Ship 3

 

Vessel Name

COUGAR

Owner/Upstream Guarantor:

Dorian Shanghai LPG Transport LLC

Shipyard

Hyundai Samho Heavy Industries Co., Ltd., Samho, Korea

Hull Number

S749

Date and Description of Shipbuilding Contract:

Shipbuilding Contract dated July 22, 2013, as amended and supplemented by the
Amendment Agreement No. 1 dated September 3, 2013, made between Hyundai Samho
Heavy Industries Co., Ltd., as builder (“Builder”) and STI Shanghai Shipping
Company Limited, as buyer (“Original Buyer”), and as further novated by a
Novation Agreement dated November 20, 2013 made by and between Builder, Original
Buyer, and Dorian Shanghai LPG Transport LLC, as new buyer

Delivery Date

June 16, 2015

Delivered Price:

$75,420,000 plus Contingent Extras

Flag State:

Bahamas

Port of Registry:

Nassau

Official Number:

7000749

IMO Number:

9702003

Classification:

+A1 (E)

Classification Society:

American Bureau of Shipping

Major Casualty Amount:

$1,000,000

 

Ship 4

 

Vessel Name

COBRA

Owner/Upstream Guarantor:

Dorian Houston LPG Transport LLC

Shipyard

Hyundai Samho Heavy Industries Co., Ltd., Samho, Korea

Hull Number

S750

Date and Description of Shipbuilding Contract:

Shipbuilding Contract dated July 22, 2013, as amended and supplemented by the
Amendment Agreement No. 1 dated September 3, 2013, made between Hyundai Samho
Heavy Industries Co., Ltd., as builder (“Builder”), and STI Houston Shipping
Company Limited, as buyer (“Original Buyer”), and

 





-  196  -




 

 

as further novated by a Novation Agreement dated November 20, 2013 made by and
between Builder, Original Buyer, and Dorian Houston LPG Transport LLC, as new
buyer.

Delivery Date

June 26, 2015

Delivered Price:

$75,420,000 plus Contingent Extras

Flag State:

Bahamas

Port of Registry:

Nassau

Official Number:

7000750

IMO Number:

9702015

Classification:

+A1 (E)

Major Casualty Amount:

$1,000,000

 

Ship 5

 

Vessel Name

CONTINENTAL

Owner/Upstream Guarantor:

Dorian Sao Paulo LPG Transport LLC

Shipyard

Hyundai Samho Heavy Industries Co., Ltd., Samho, Korea

Hull Number

S753

Date and Description of Shipbuilding Contract:

Shipbuilding Contract dated October 18, 2013, as amended and supplemented by the
Addendum No. 1 dated October 18, 2013 and the Amendment Agreement No. 1 dated
October 31, 2013, made between Hyundai Samho Heavy Industries Co., Ltd., as
builder (“Builder”), and STI Sao Paulo Shipping Company Limited, as buyer
(“Original Buyer”), and as further novated by a Novation Agreement dated
November 20, 2013 made by and between Builder, Original Buyer, and Dorian Sao
Paulo LPG Transport LLC, as new buyer

Delivery Date

June 23, 2015

Delivered Price:

$75,440,000 plus Contingent Extras

Flag State:

Bahamas

Port of Registry:

Nassau

Official Number:

7000751

IMO Number:

9714381

Classification:

+A1 (E)

Major Casualty Amount:

$1,000,000

 

Ship 6

 

Vessel Name

CONCORDE (sold)

Owner/Upstream Guarantor:

Concorde LPG Transport LLC (released)

Shipyard

Hyundai Heavy Industries Co., Ltd., Ulsan, Korea

 





-  197  -




 

Hull Number

2660

Date and Description of Shipbuilding Contract:

Shipbuilding Contract dated February 21, 2014, as amended by an Addendum No. 1,
made between Concorde LPG Transport LLC, as buyer, and Hyundai Heavy Industries
Co., Ltd., as builder

Delivery Date

June 24, 2015

Delivered Price:

$77,360,000 plus Contingent Extras

Flag State:

Bahamas

Port of Registry:

Nassau

Official Number:

7000781

IMO Number:

9734678

Classification:

+A1 (E)

Major Casualty Amount:

$1,000,000

 

Ship 7

 

Vessel Name

CONSTELLATION

Owner/Upstream Guarantor:

Constellation LPG Transport LLC

Shipyard

Hyundai Heavy Industries Co., Ltd., Ulsan, Korea

Hull Number

2661

Date and Description of Shipbuilding Contract:

Shipbuilding Contract dated February 21, 2014, as amended by an Addendum No. 1,
made between Constellation LPG Transport LLC, as buyer , and Hyundai Heavy
Industries Co., Ltd., as builder

Delivery Date

September 30, 2015

Delivered Price:

$73,400,000 plus Contingent Extras

Flag State:

Bahamas

Port of Registry:

Nassau

Official Number:

7000791

IMO Number:

9734680

Classification:

+A1 (E)

Major Casualty Amount:

$1,000,000

 

Ship 8

 

Vessel Name

CONSTITUTION

Owner/Upstream Guarantor:

Dorian Ulsan LPG Transport LLC

Shipyard

Hyundai Samho Heavy Industries Co., Ltd., Samho, Korea

Hull Number

S755

Date and Description of Shipbuilding Contract:

Shipbuilding Contract dated July 25, 2013, made between Hyundai Samho Heavy
Industries Co., Ltd., as builder (“Builder”) and STI Ulsan Shipping Company
Limited, as

 





-  198  -




 

 

buyer (“Original Buyer”), as novated by a Novation Agreement dated November 20,
2013, made by and between Builder, Original Buyer, and Dorian Ulsan LPG
Transport LLC, as new buyer

Delivery Date

August 20, 2015

Delivered Price:

$75,440,000 plus Contingent Extras

Flag State:

Bahamas

Port of Registry:

Nassau

Official Number:

7000782

IMO Number:

9706499

Classification:

+A1 (E)

Major Casualty Amount:

$1,000,000

 

Ship 9

 

Vessel Name

COMMODORE

Owner/Upstream Guarantor:

Dorian Amsterdam LPG Transport LLC

Shipyard

Hyundai Samho Heavy Industries Co., Ltd., Samho, Korea

Hull Number

S751

Date and Description of Shipbuilding Contract:

Shipbuilding Contract dated July 22, 2013, as amended and supplemented by the
Amendment Agreement No. 1 dated September 3, 2013, made between Hyundai Samho
Heavy Industries Co., Ltd., as builder (“Builder”), and STI Amsterdam Shipping
Company Limited, as buyer (“Original Buyer”), and as further novated by a
Novation Agreement dated November 20, 2013 made by and between Builder, Original
Buyer, and Dorian Amsterdam LPG Transport LLC, as new buyer

Delivery Date

August 28, 2015

Delivered Price:

$75,440,000 plus Contingent Extras

Flag State:

Bahamas

Port of Registry:

Nassau

Official Number:

7000780

IMO Number:

9702027

Classification:

+A1 (E)

Major Casualty Amount:

$1,000,000

 

Ship 10

 

Vessel Name

CHEYENNE

Owner/Upstream Guarantor:

Dorian Monaco LPG Transport LLC

Shipyard

Hyundai Samho Heavy Industries Co., Ltd., Samho, Korea

 





-  199  -




 

Hull Number

S756

Date and Description of Shipbuilding Contract:

Shipbuilding Contract dated July 25, 2013, made between Hyundai Samho Heavy
Industries Co., Ltd., as builder (‘Builder”) and STI Monaco Shipping Company
Limited, as buyer (“Original Buyer”), as novated by a Novation Agreement dated
November 20, 2013, made by and between Builder, Original Buyer, and Dorian
Monaco LPG Transport LLC, as new buyer

Delivery Date

October 22, 2015

Delivered Price:

$75,440,000 plus Contingent Extras

Flag State:

Bahamas

Port of Registry:

Nassau

Official Number:

7000790

IMO Number

9706504

Classification:

+A1 (E)

Major Casualty Amount:

$1,000,000

 

Ship 11

 

Vessel Name

CLERMONT

Owner/Upstream Guarantor:

Dorian Barcelona LPG Transport LLC

Shipyard

Hyundai Samho Heavy Industries Co., Ltd., Samho, Korea

Hull Number

S752

Date and Description of Shipbuilding Contract:

Shipbuilding Contract dated July 22, 2013, as amended and supplemented by the
Amendment Agreement No. 1 dated September 3, 2013, made between Hyundai Samho
Heavy Industries Co., Ltd., as builder (“Builder”), and STI Barcelona Shipping
Company Limited, as buyer (“Original Buyer”), and as further novated by a
Novation Agreement dated November 20, 2013 made by and between Builder, Original
Buyer, and Dorian Barcelona LPG Transport LLC, as new buyer

Delivery Date

October 13, 2015

Delivered Price:

$75,440,000 plus Contingent Extras

Flag State:

Bahamas

Port of Registry:

Nassau

Official Number:

7000794

IMO Number

9706487

Classification:

+A1 (E)

Major Casualty Amount:

$1,000,000

 

Ship 12

 





-  200  -




 

Vessel Name

COPERNICUS

Owner/Upstream Guarantor:

Dorian Tokyo LPG Transport LLC

Shipyard

Daewoo Shipbuilding & Marine Engineering Co., Ltd., Okpo, Korea

Hull Number

2338

Date and Description of Shipbuilding Contract:

Shipbuilding Contract dated August 1, 2013, made between Daewoo Shipbuilding &
Marine Engineering Co., Ltd., as builder (“Builder”) and STI Tokyo Shipping
Company Limited, as buyer (“Original Buyer”), as novated by a Shipbuilding
Contract Novation Agreement dated December 18, 2013, made by and between
Builder, Original Buyer, and Dorian Tokyo LPG Transport LLC, as new buyer

Delivery Date

November 25, 2015

Delivered Price:

$77,460,000 plus Contingent Extras

Flag State:

Bahamas

Port of Registry:

Nassau

Official Number:

7000778

IMO Number

9706516

Classification:

+A1 (E)

Major Casualty Amount:

$1,000,000

 

Ship 13

 

Vessel Name

CRESQUES (sold)

Owner/Upstream Guarantor:

Dorian Dubai LPG Transport LLC

Shipyard

Daewoo Shipbuilding & Marine Engineering Co., Ltd., Okpo, Korea

Hull Number

2336

Date and Description of Shipbuilding Contract:

Shipbuilding Contract dated August 1, 2013, made between Daewoo Shipbuilding &
Marine Engineering Co., Ltd., as builder (“Builder”) and STI Dubai Shipping
Company Limited, as buyer (“Original Buyer”), as novated by a Shipbuilding
Contract Novation Agreement dated December 18, 2013, made by and between
Builder, Original Buyer, and Dorian Dubai LPG Transport LLC, as new buyer

Delivery Date

September 1,  2015

Delivered Price:

$77,460,000 plus Contingent Extras

Flag State:

Bahamas

Port of Registry:

Nassau

Official Number:

7000776

IMO Number:

9702039

Classification:

+A1 (E)

Major Casualty Amount:

$1,000,000

 





-  201  -




Ship 14

 

Vessel Name

CRATIS

Owner/Upstream Guarantor:

Dorian Geneva LPG Transport LLC

Shipyard

Daewoo Shipbuilding & Marine Engineering Co., Ltd., Okpo, Korea

Hull Number

2337

Date and Description of Shipbuilding Contract:

Shipbuilding Contract dated August 1, 2013, made between Daewoo Shipbuilding &
Marine Engineering Co., Ltd., as builder (“Builder”) and STI Geneva Shipping
Company Limited, as buyer (“Original Buyer”), as novated by a Shipbuilding
Contract Novation Agreement dated December 18, 2013, made by and between
Builder, Original Buyer, and Dorian Geneva LPG Transport LLC, as new buyer

Delivery Date

October 30, 2015

Flag State:

Bahamas

Port of Registry:

Nassau

Official Number:

7000777

IMO Number:

9702041

Classification:

+A1 (E)

Major Casualty Amount:

$1,000,000

 

Ship 15

 

Vessel Name

CHAPARRAL

Owner/Upstream Guarantor:

Dorian Cape Town LPG Transport LLC

Shipyard

Hyundai Samho Heavy Industries Co., Ltd., Samho, Korea

Hull Number

S754

Date and Description of Shipbuilding Contract:

Shipbuilding Contract dated October 18, 2013, as amended and supplemented by the
Addendum No. 1 dated October 18, 2013 and the Amendment Agreement No. 1 dated
October 31, 2013, made between Hyundai Samho Heavy Industries Co., Ltd., as
builder (“Builder”), and STI Cape Town Shipping Company Limited, as buyer
(“Original Buyer”), as further novated by a Novation Agreement dated November
20, 2013 made by and between Builder, Original Buyer, and Dorian Cape Town LPG
Transport LLC, as new buyer

Delivery Date

November 20, 2015

Delivered Price:

$75,440,000 plus Contingent Extras

Flag State:

Bahamas

Port of Registry:

Nassau

Official Number:

7000792

IMO Number:

9714393

 





-  202  -




 

Classification:

+A1 (E)

Major Casualty Amount:

$1,000,000

 

Ship 16

 

Vessel Name

COMMANDER

Owner/Upstream Guarantor:

Commander LPG Transport LLC

Shipyard

Hyundai Heavy Industries Co., Ltd., Ulsan, Korea

Hull Number

2662

Date and Description of Shipbuilding Contract:

Shipbuilding Contract dated February 21, 2014, as amended by an Addendum No. 1,
made between Commander LPG Transport LLC, as buyer, and Hyundai Heavy Industries
Co., Ltd., as builder

Delivery Date

November 5, 2015

Delivered Price:

$73,400,000 plus Contingent Extras

Flag State:

Bahamas

Port of Registry:

Nassau

Official Number:

7000795

IMO Number:

9734692

Classification:

+A1 (E)

Major Casualty Amount:

$1,000,000

 

Ship 17

 

Vessel Name

CHALLENGER

Owner/Upstream Guarantor:

Dorian Explorer LPG Transport LLC

Shipyard

Hyundai Samho Heavy Industries Co., Ltd., Samho, Korea

Hull Number

S757

Date and Description of Shipbuilding Contract:

Shipbuilding Contract dated November 20, 2013, as amended by an Addendum No. 1,
made between Dorian Explorer LPG Transport LLC, as buyer, and Hyundai Samho
Heavy Industries Co., Ltd., as builder

Delivery Date

December 11, 2015

Delivered Price:

$75,440,000 plus Contingent Extras

Flag State:

Bahamas

Port of Registry:

Nassau

Official Number:

7000796

IMO Number:

9722792

Classification:

+A1 (E)

Major Casualty Amount:

$1,000,000

 





-  203  -




Ship 18

 

Vessel Name

CARAVELLE

Owner/Upstream Guarantor:

Dorian Exporter LPG Transport LLC

Shipyard

Hyundai Samho Heavy Industries Co., Ltd., Samho, Korea

Hull Number

S758

Date and Description of Shipbuilding Contract:

Shipbuilding Contract dated November 20, 2013, as amended by an Addendum No. 1,
made between Dorian Exporter LPG Transport LLC, as buyer, and Hyundai Samho
Heavy Industries Co., Ltd., as builder

Delivery Date

February 25, 2016

Delivered Price:

$75,440,000 plus Contingent Extras

Flag State:

Bahamas

Port of Registry:

Nassau

Official Number:

7000793

IMO Number:

9722807

Classification:

+A1 (E)

Major Casualty Amount:

$1,000,000

 





-  204  -




Schedule 3

Conditions precedent

Part 1

Conditions precedent to New Closing Date

1.        Original Obligors’ corporate documents

(a)      A copy of the Constitutional Documents of each Original Obligor, or, if
previously delivered, a certificate of an authorized signatory of such Original
Obligor certifying that its Constitutional Documents remain correct, complete
and in full force and effect.

(b)      A copy of a resolution of the board of directors and/or managers,
members or managing members, as applicable, of each Original Obligor (or any
committee of such board empowered to approve and authorize the following
matters):

(i)        approving the terms of, and the transactions contemplated by, the
Finance Documents to be entered into in connection with the New Closing Date
(the “Relevant Documents” and each a “Relevant Document”) to which it is a party
and resolving that it execute the Relevant Documents;

(ii)       authorizing a specified person or persons to execute the Relevant
Documents on its behalf; and

(iii)      authorizing a specified person or persons, on its behalf, to sign
and/or dispatch all documents and notices (including, if relevant, any
Utilization Request) to be signed and/or dispatched by it under or in connection
with the Relevant Documents to which it is a party.

(c)      If applicable, a copy of a resolution of the board of directors and/or
managers, managing members or members, as applicable, of the relevant company,
establishing any committee referred to in paragraph (b) above and conferring
authority on that committee.

(d)      A specimen of the signature of each person authorized by the resolution
referred to in paragraph (b) above, who will sign any Relevant Document, and a
copy of each such person’s passport or other government identification.

(e)      A copy of a resolution signed by all the holders of the issued shares
and/or membership interests in each Upstream Guarantor and the Borrower,
approving the terms of, and the transactions contemplated by, the Relevant
Documents to which such Upstream Guarantor and the Borrower is a party (if
required).

(f)       A certificate of each Original Obligor (signed by an officer, member
or manager as applicable) confirming that borrowing or guaranteeing or securing,
as appropriate, the Commitment would not cause any borrowing, guaranteeing or
similar limit binding on any Original Obligor to be exceeded.

(g)      If applicable, a certified copy of any power of attorney under which
any person is to execute any of the Relevant Documents on behalf of any Original
Obligor.

(h)      A certificate of an authorized signatory of the relevant Original
Obligor certifying that each copy document relating to it specified in this Part
of this Schedule is correct, complete and in full force and effect as at a date
no earlier than the New Closing Date and that any such resolutions or power of
attorney have not been revoked.





-  205  -




(i)       A certificate of good standing with respect to each Original Obligor,
issued in the 30 days prior to the New Closing Date.

2.        Other documents and evidence

(a)      A copy of any other authorization or other document, opinion or
assurance which the Administrative Agent considers to be reasonably necessary
(if it has notified the Borrower accordingly) and subject to the Required
Lenders’ instructions in connection with the entry into and performance of the
transactions contemplated by any Finance Document or for the validity and
enforceability of any Finance Document.

(b)      The Original Financial Statements.

(c)      Evidence that the fees, commissions, costs and expenses then due from
the Obligors pursuant to Clause 11 (Fees) and Clause 16 (Costs and expenses)
have been paid or will be paid by the Utilization Date in respect of the New
Term Facility Advance.

(d)      A list identifying all material litigation, arbitration or
administrative, regulatory or criminal proceedings or investigations (if any)
of, or before, any court, arbitral body or agency which have, to the best of any
Obligor’s knowledge and belief having made due and careful inquiries, been
started against the Facility Guarantor.

(e)      On or before the New Closing Date, a Beneficial Ownership Certification
in relation to any Obligor that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation.

(f)       A consolidated budget for fiscal year 2021 (consisting of a profit and
loss statement, a cash flow statement and a balance sheet for the upcoming
financial year) with respect to the Facility Guarantor.

(g)      Any other amendments to the Finance Documents as notified by the
Administrative Agent to the Obligors as may be necessary to secure, guarantee or
otherwise reflect the New Facilities and this Agreement.

3.        Subordination

Evidence that any indebtedness of any Obligor incurred pursuant to any
shareholder or member loan(s) has been subordinated in all respects to such
Obligor’s obligations under the Finance Documents, in the form set out in
Schedule 6 (Form of Subordination Letter).

4.        “Know your customer” information

Such documentation and information as the Administrative Agent may reasonably
request to comply with “know your customer” or similar identification
procedures, anti-corruption rules and regulations and anti-money laundering
rules and regulations, including the Patriot Act, under all laws and regulations
applicable to the Finance Parties.

5.        Executed Documents and other evidence

(a)      This Agreement.

(b)      Confirmation from each Guarantor that the Guaranty to which it is a
party remains in full force and effect.





-  206  -




(c)      Confirmation that any Account Security in respect of each such Account
that has been executed and delivered by the relevant Account Holder in favor of
the Security Agent remains in full force and effect.

(d)      Confirmation that the Share Security, together with all letters,
transfers, certificates and other documents required to be delivered under the
Share Security, remain in full force and effect.





-  207  -




Part 2

Conditions precedent to the Utilization Date for the New Term Facility

1.        Corporate documents

(a)      A certificate of an authorized signatory of the Borrower certifying
that each copy document relating to it specified in Part 1 of this Schedule
remains correct, complete and in full force and effect as at a date no earlier
than a date approved for this purpose and that any resolutions or power of
attorney referred to in Part 1 of this Schedule in relation to it have not been
revoked or amended.

(b)      A certificate of an authorized signatory of each other Obligor which is
party to any of the Original Security Documents required to be executed at or
before the Utilization Date in respect of the New Term Facility Advance
certifying that each copy document relating to it specified in Part 1 of this
Schedule remains correct, complete and in full force and effect as at a date no
earlier than a date approved for this purpose and that any resolutions or power
of attorney referred to in Part 1 of this Schedule in relation to it have not
been revoked or amended.

(c)      A certificate of an authorized signatory of each Obligor certifying
that the representations and warranties of such Obligor in this Agreement and/or
any other Finance Document is true and correct as of the Utilization Date in
respect of the New Term Facility Advance, except to the extent such
representation or warranty relates to an earlier date, in which case such
representation or warranty shall have been true as of such earlier date.

2.        Valuations

With respect to the New Term Facility Advance, valuations in respect of each
Ship obtained and determined in accordance with Clause 24 (Minimum security
value).

3.        Fees and expenses

Evidence that the fees, commissions, costs and expenses that are due from the
Obligors pursuant to Clause 11 (Fees) and Clause 16 (Costs and expenses)
relating to the New Facilities have been paid or will be paid by the Utilization
Date in respect of the New Term Facility Advance or when otherwise due.

4.        No Default

No Default has occurred and is continuing under the Finance Documents or will
occur following the making of the Utilization of the New Term Facility Advance.

5.        Prepayment of Commercial Tranche

With respect to the Utilization of the New Term Facility Advance, evidence that
the Commercial Tranche will be prepaid in full with the proceeds of the New Term
Facility Advance and, if relevant, the first Utilization of the Revolving
Facility simultaneously with such Utilization of the New Term Facility Advance.

6.        Ownership of Entities

(a)      A certificate of the Borrower (signed by an officer, member or manager
as applicable), confirming that each of the Upstream Guarantors is 100% legally
and beneficially owned by the Borrower.





-  208  -




(b)      A certificate of the Facility Guarantor (signed by a director, officer
or manager as applicable), confirming that the Borrower is 100% legally and
beneficially owned by the Facility Guarantor.

7.        No Material Adverse Change

In the determination of the Required Lenders, no Material Adverse Change has
occurred.

8.        Ship documents

A certificate of an authorized signatory of each Obligor certifying that each of
the following documents, which were delivered to the Facility Agent in
connection with the Delivery of each Mortgaged Ship, remain true, complete and
correct and in full force and effect or, if necessary, updated copies of any
such documents:

(a)      The document of compliance issued in accordance with the ISM Code to
the person who is the operator of each Ship for the purposes of that code.

(b)      The safety management certificate in respect of each Ship issued in
accordance with the ISM Code.

(c)      The international ship security certificate in respect of each Ship
issued under the ISPS Code.

(d)      If so requested by the Administrative Agent, any other certificates
issued under any applicable code required to be observed by each Ship or in
relation to its operation under any applicable law.

(e)      The relevant Ship’s certificate of financial responsibility and vessel
response plan required under United States law and evidence of their approval by
the appropriate United States government entity or an undertaking from the
Borrower that the Ship will not trade to the United States of America without
such documentation being obtained.

(f)       The agreement between the relevant Upstream Guarantor and the Approved
Manager relating to the appointment of the Approved Manager.

(i)       The Classification Letter in respect of each Ship, duly executed by
the relevant Upstream Guarantor.

(j)       Proof of employment of each Ship, to consist of, as applicable, either
(a) evidence of its employment in the Approved Pooling Arrangement, (b) its
Charter Documents or (c) confirmation that such Ship is operating on the spot
market.

(k)      If available, a copy of a certificate that the Ships are free from
Asbestos, Glass Wool and nuclear products.

9.        Security

Evidence that the following Security Documents remain in full force and effect
and, if required and notified by the Administrative Agent to the Borrower in
order to secure the New Facilities and this Agreement, have been amended
accordingly:

(a)      The Mortgage in respect of the relevant Ship (together with the
relevant Deed of Covenants), each duly executed by the relevant Upstream
Guarantor, as applicable.





-  209  -




(b)      The General Assignment in respect of the relevant Ship, each duly
executed by the relevant Upstream Guarantor, as applicable.

(c)      The Charter Assignment duly executed by the relevant Upstream Guarantor
if applicable.

(d)      The Manager’s Undertaking and Subordinations duly executed by the
relevant parties.

(e)      Duly executed notices of assignment and acknowledgments of those
notices as required by any of the above Security Documents (using commercially
reasonable efforts, if applicable).

(f)       The Hedging Contract Security in respect of the Hedging Contracts (if
any) entered into with the Swap Bank(s).

10.      Legal opinions

(a)      A legal opinion of counsel to the Obligors addressed to the Finance
Parties and K-sure on matters of New York law, substantially in the form
approved by all the Lenders prior to signing this Agreement and subject to the
Required Lenders’ instructions.

(b)      A legal opinion of counsel to the Obligors addressed to the Finance
Parties and K-sure in each jurisdiction in which an Obligor is incorporated or
formed, substantially in the form approved by all the Lenders prior to signing
this Agreement and subject to the Required Lenders’ instructions.

(c)      Any and all other legal opinions that may be required by the Lenders,
subject to the Required Lenders’ instructions.

11.      Other documents and evidence

A copy of any other authorization or other document, opinion or assurance which
the Administrative Agent considers to be reasonably necessary (if it has
notified the Borrower accordingly) and subject to the Required Lenders’
instructions in connection with the entry into and performance of the
transactions contemplated by any Finance Document or for the validity and
enforceability of any Finance Document.

12.      Registration of Ships

(a)       Evidence that each Ship:

(i)       is legally and beneficially owned by the relevant Upstream Guarantor
and registered in the name of the relevant Upstream Guarantor through the
relevant Registry as a ship under the laws and flag of the relevant Flag State
and that such Ship is free of any Security Interest (other than Permitted
Security Interests); and

(ii)      is insured in the manner required by the Finance Documents; and

(b)       a copy of a certificate duly issued by the Classification Society,
dated within seven (7) days of the Utilization of the New Term Facility Advance,
to the effect that each Ship is classed with the relevant Classification free of
all overdue conditions of class of the Classification Society.

13.      Insurance

In relation to the Ship’s Insurances:





-  210  -




(a)       evidence that such Insurances have been placed in accordance with
Clause 23 (Insurance) and details of such Insurances provided no later than 7
days prior to the Utilization Date of the New Term Facility; and

(b)       evidence that approved brokers, insurers and/or associations have
issued letters of undertaking in favor of the Finance Parties in an approved
form in relation to the Insurances.

14.      Inventory of Hazardous Materials

If available, evidence that the Inventory of Hazardous Materials relating to
each Ship is in place.





-  211  -




Schedule 4

Utilization Request

From:    []

To:        ABN AMRO CAPITAL USA LLC

[]

Dated:   []

Dear Sirs

$445,924,930 Amended and Restated Facility Agreement dated April 29, 2020 (the
Agreement)

1.        We refer to the Agreement. This is a Utilization Request. Terms
defined in the Agreement have the same meaning in this Utilization Request
unless given a different meaning in this Utilization Request.

2.        We wish to borrow [the New Term Facility Advance] / [a Revolving
Facility Advance] on the following terms:

 

Proposed Utilization Date:

[] (or, if that is not a Business Day, the next Business Day)

New Facility:

[New Term Facility] / [Revolving Facility]

Amount:

$[]

 

3.        We confirm that each condition specified in Clause 4.5 (Further
conditions precedent) is satisfied on the date of this Utilization Request.

4.        The purpose of this Advance is [specify purpose complying with Clause
3 (Purpose) of the Agreement] and its proceeds should be credited to [l]
[specify account].

5.        We request that the first Interest Period for the [New Term Facility
Advance] / [Revolving Facility Advance] be [three/six (3)/(6)] months (as
determined pursuant to Clause 9 (Interest Periods).

6.        This Utilization Request is irrevocable.

Yours faithfully

…………………………………

authorized signatory for

[]

 





-  212  -




Schedule 5

Form of Classification Letter

Letter of Instruction to Classification Society

To: [insert name and address of Classification Society]

Dated: [•]

Dear Sirs

Name of ship: “[NAME]” (the Ship)

Flag: Bahamas

Name of Owner: [  ] (the Owner)

Name of mortgagee: ABN AMRO Capital USA LLC, as Security Agent (the Mortgagee)
acting on behalf of the Lenders

We refer to the Ship, which is registered in the ownership of the Owner, and
which has been entered in and classed by [insert name of Classification Society]
(the Classification Society).

The Lenders have agreed to provide mortgage secured finance to (among others)
the Owner upon condition that among other things, the Owner issues with the
Mortgagee this letter of instruction to the Classification Society in the form
presented by the Mortgagee.

The Owner and the Mortgagee irrevocably and unconditionally instruct and
authorize the Classification Society (notwithstanding any previous instructions
whatsoever which the Owner may have given to the Classification Society to the
contrary) as follows:

1.        to send to the Mortgagee, following receipt of a written request from
the Mortgagee, certified true copies of all original certificates of class held
by the Classification Society in relation to the Ship;

2.        to allow the Mortgagee (or its agents), at any time and from time to
time, to inspect the original class and related records of the Owner and the
Ship at the offices of the Classification Society in [•]  and to take copies of
them;

3.        to notify the Mortgagee immediately in writing if the Classification
Society becomes aware of any facts or matters which have resulted in a
suspension or cancellation of the Ship’s class under the rules or terms and
conditions of the Owner’s or the Ship’s membership of the Classification
Society;

4.        following receipt of a written request from the Mortgagee:

(a)      to confirm that the Owner is not in default of any of its contractual
obligations or liabilities to the Classification Society and, without limiting
the foregoing, that it has paid in full all fees or other charges due and
payable to the Classification Society; or

(b)      if the Owner is in default of any of its contractual obligations or
liabilities to the Classification Society, to specify to the Mortgagee in
reasonable detail the facts and circumstances of such default, the consequences
thereof, and any remedy period agreed or allowed by the Classification Society.

Notwithstanding the above instructions given for the benefit of the Mortgagee,
the Owner shall continue to be responsible to the Classification Society for the
performance and discharge of all its obligations and liabilities relating to or
arising out of or in connection with the contract it has with the Classification
Society, and nothing in this letter should be construed as imposing any
obligation or liability of the Mortgagee to the Classification





-  213  -




Society in respect thereof. The instructions and authorizations which are
contained in this notice shall remain in full force and effect until the Owner
and the Mortgagee together give you notice in writing revoking them.

The Owner undertakes to reimburse the Classification Society in full for any
costs or expenses it may incur in complying with the instructions and
authorizations referred to in this letter.

This letter and any non-contractual obligations connected with it are governed
by New York law.

...............................

For and on behalf of

[•]

...............................

For and on behalf of

ABN AMRO CAPITAL USA LLC

 





-  214  -




Letter of Undertaking from the Classification Society

To:        [  ]

and

ABN AMRO CAPITAL USA LLC

Dated: [•]

Dear Sirs

Name of ship: “[NAME OF SHIP]” (the Ship)

Flag: [  ]

Name of Owner: [ ] (the Owner)

Name of mortgagee: ABN AMRO Capital USA LLC (the Mortgagee)

We [insert name of Classification Society], hereby acknowledge receipt of a
letter (a copy of which is attached hereto) dated                    sent to us
by the Owner and the Mortgagee (together the Instructing Parties) with various
instructions regarding the Ship.

In consideration of the payment of US$10 by the Instructing Parties and the
agreement by the Mortgagee to approve the selection of [insert name of
Classification Society] (the receipt and adequacy of which is hereby
acknowledged), we undertake:

5.       to send to the Mortgagee, following receipt of a written request from
the Mortgagee, certified true copies of all original certificates of class held
by us in relation to the Ship;

6.        to allow the Mortgagee (or its agents), at any time and from time to
time, to inspect the original class and related records of the Owner and the
Ship at our offices in [•]  and to take copies of them;

7.        to notify the Mortgagee immediately in writing if we become aware of
any facts or matters which have resulted in a suspension or cancellation of the
Ship’s class under the rules or terms and conditions of the Owner’s or the
Ship’s membership;

8.        following receipt of a written request from the Mortgagee:

a)       to confirm that the Owner is not in default of any of its contractual
obligations or liabilities to us and, without limiting the foregoing, that it
has paid in full all fees or other charges due and payable to us; or

b)       if the Owner is in default of any of its contractual obligations or
liabilities to us, to specify to the Mortgagee in reasonable detail the facts
and circumstances of such default, the consequences thereof, and any remedy
period agreed or allowed by us.

NEITHER [insert name of Classification Society] NOR ITS DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS, OR ASSIGNS, SHALL BE RESPONSIBLE FOR ANY LOSS OR DAMAGE
ARISING OR RESULTING FROM ANY ACT, OMISSION, DEFAULT OR NEGLIGENCE WHATSOEVER,
IN MAINTAINING ITS RECORDS OR IN RESPONDING TO INQUIRIES FROM THE MORTGAGEE OR
ITS AGENTS IN EXCESS OF U.S. $1,000.00 OR TEN TIMES THE AMOUNT CHARGED FOR THE
RESPONSE, WHICHEVER IS GREATER.

This letter and any non-contractual obligations connected with it are governed
by New York law.





-  215  -




Yours faithfully

...........................

For and on behalf of

[INSERT NAME OF CLASSIFICATION SOCIETY]





-  216  -




Schedule 6

Form of Subordination Letter

To:

ABN AMRO Capital USA LLC

[•]

Attention:  [•]

Telephone: [•]

Fax:      [•]

Email:     [•]

[Date]

Dear Sirs

$445,924,930 loan to [•] (the “Borrower”)

We refer to the amended and restated facility agreement dated [], 2020 (the
Facility Agreement) made among the Borrower, the guarantors listed in Schedule 1
(The original parties) Part B thereto as owners and upstream guarantors, Dorian
LPG Ltd., as facility guarantor, ABN AMRO Capital USA LLC, Citibank N.A., London
Branch, ING Bank N.V., London Branch, Crédit Agricole Corporate and Investment
Bank and Skandinaviska Enskilda Banken AB (publ), as bookrunners, ABN AMRO
Capital USA LLC and ING Bank N.V., London Branch, as joint syndication agents,
ABN AMRO Capital USA LLC, Citibank N.A., London Branch, ING Bank N.V., London
Branch, Banco Santander, S.A. and the Export-Import Bank of Korea, as mandated
lead arrangers, the banks and financial institutions listed in Schedule 1 (The
original parties) Part F thereto, as commercial lenders, the banks and financial
institutions listed in Schedule 1 (The original parties) Part G thereto, as
KEXIM lenders, the Export-Import Bank of Korea, as KEXIM, the banks and
financial institutions listed in Schedule 1 (The original parties) Part I
thereto, as K-sure lenders, the banks and financial institutions listed in
Schedule 1 (The original parties) Part J thereto, as swap banks, the banks and
financial institutions listed in Schedule 1 (The original parties) Part P
thereto, as new facilities lenders, ABN AMRO Capital USA LLC, as global
coordinator, sustainability coordinator, agent and security agent for and on
behalf of the finance parties, Citibank N.A., London Branch or any of its
holding companies, subsidiaries or affiliates, as ECA Coordinator, and Citibank
N.A., London Branch as ECA agent.

In consideration of the Lenders agreeing to make available the Loan to the
Borrower, we hereby irrevocably confirm all our rights as lender of any present
and/or future loans to the [Borrower][Guarantor] (the “[Member][Affiliate]
 Loans]”) regarding the repayment of the [Member][Affiliate] Loans shall be
subordinated in all respects to the rights of the Lenders under the Facility
Agreement and the other Finance Documents. Furthermore, we also confirm that, at
any time after the occurrence of an Event of Default which is continuing, shall
not accept any repayment of such [Member][Affiliate] Loans (whether in respect
of principal or interest or otherwise) or take any steps to recover any such
outstanding [Member][Affiliate] Loans without the Lenders’ prior written
consent.

Words and expressions defined in the Facility Agreement shall, unless otherwise
defined herein, have the same meaning when used in this Letter.

This Letter may be executed in any number of counterparts and this has the same
effect as if the signatures on the counterparts were on a single copy of the
Letter.





-  217  -




This Letter and any non-contractual obligations connected with it are governed
by, and shall be construed in accordance with, New York law.

Yours faithfully

………………………….

For and on behalf of

[  ]

By:

Title:

………………………….

For and on behalf of

[  ]

By:

Title:

In consideration of the Lender agreeing to make available the first Advance to
the Borrower, we hereby irrevocably confirm that we:

(a)      have not, at the date hereof incurred, and will not after the date
hereof incur, any indebtedness other than [, with respect to the Borrower, the
Loan and] any [Member][Affiliate] Loans; and

(b)      shall procure that any part of the purchase price of [Ship name] not
advanced by way of loan and borrowed by the Borrower shall be subordinated in
all respects to our indebtedness and obligations under the Finance Documents.

Yours faithfully

………………………….

For and on behalf of

[BORROWER][GUARANTOR]

By:

Title:





-  218  -




Schedule 7

Form of Substitution Certificate

[Note: Banks are advised not to employ Substitution Certificates or otherwise to
assign or transfer interests in any Finance Document without first ensuring that
the transaction complies with all applicable laws and regulation in all
applicable jurisdictions.]

To:        ABN AMRO CAPITAL USA LLC on its own behalf, as agent for the parties
to the Agreement defined below and on behalf of [] and [].

Attention:

[Date]

 

Substitution Certificate

This Substitution Certificate relates to a $445,924,930 Amended and Restated
Facility Agreement (the “Agreement”), dated [l],made among the Borrower, the
guarantors listed in Schedule 1 (The original parties) Part B thereto as owners
and upstream guarantors, Dorian LPG Ltd., as facility guarantor, ABN AMRO
Capital USA LLC, Citibank N.A., London Branch, ING Bank N.V., London Branch,
Crédit Agricole Corporate and Investment Bank and Skandinaviska Enskilda Banken
AB (publ), as bookrunners, ABN AMRO Capital USA LLC and ING Bank N.V., London
Branch, as joint syndication agents, ABN AMRO Capital USA LLC, Citibank N.A.,
London Branch, ING Bank N.V., London Branch, Banco Santander, S.A. and the
Export-Import Bank of Korea, as mandated lead arrangers, the banks and financial
institutions listed in Schedule 1 (The original parties) Part F thereto, as
commercial lenders, the banks and financial institutions listed in Schedule 1
(The original parties) Part G thereto, as KEXIM lenders, the Export-Import Bank
of Korea, as KEXIM, the banks and financial institutions listed in Schedule 1
(The original parties) Part I thereto, as K-sure lenders, the banks and
financial institutions listed in Schedule 1 (The original parties) Part J
thereto, as swap banks, the banks and financial institutions listed in Schedule
1 (The original parties) Part P thereto, as new facilities lenders, ABN AMRO
Capital USA LLC, as global coordinator, sustainability coordinator, agent and
security agent for and on behalf of the finance parties, Citibank N.A., London
Branch or any of its holding companies, subsidiaries or affiliates, as ECA
Coordinator, and Citibank N.A., London Branch as ECA agent.

9.        [name of Existing Lender] (the “Existing Lender”) (a) confirms the
accuracy of the summary of its participation in the Agreement set out in the
schedule below; and (b) requests [name of Substitute Bank] (the “Substitute”) to
accept by way of assignment and/or substitution the portion of such
participation specified in the schedule hereto by counter‑signing and delivering
this Substitution Certificate to the Administrative Agent at its address for the
service of notices specified in the Agreement.

10.      The Substitute hereby requests the Administrative Agent (on behalf of
itself, and the other parties to the Agreement to accept this Substitution
Certificate as being delivered to the Administrative Agent pursuant to and for
the purposes of Clause 30.2 (Substitution) of the Agreement, so as to take
effect in accordance with the respective terms thereof on [date of transfer]
(the “Substitution Date”) or on such later date as may be determined in
accordance with the respective terms thereof.

11.      The Administrative Agent (on behalf of itself, and all other parties to
the Agreement) confirms the assignment and/or substitution effected by this
Substitution Certificate pursuant to and for the purposes of Clause 30.2
(Substitution) of the Agreement so as to take effect in accordance with the
respective terms thereof.

12.      The Substitute confirms:

(a)         that it has received a copy of the Agreement and each of the other
Finance Documents and all other documentation and information required by it in
connection with the transactions contemplated by this Substitution Certificate;





-  219  -




(b)         that it has made and will continue to make its own assessment of the
validity, enforceability and sufficiency of the Agreement, the other Finance
Documents and this Substitution Certificate and has not relied and will not rely
on the Existing Lender or the Administrative Agent or any statements made by
either of them in that respect;

(c)         that it:

(i)          has made (and shall continue to make) its own independent
investigation and assessment of:

(A)         the financial condition and affairs of the Obligors and their
related entities in connection with its participation in this Agreement; and

(B)         the application of any Basel II Regulation or Basel III Regulation
to the transactions contemplated by the Finance Documents;

and has not relied exclusively on any information provided to it by the Existing
Lender or any other Finance Party in connection with any Finance Document;

(ii)         will continue to make its own independent appraisal of the
application of any Basel II Regulation or Basel III Regulation to the
transactions contemplated by the Finance Documents; and

(iii)         will continue to make its own independent appraisal of the
creditworthiness of each Obligor and its related entities whilst any amount is
or may be outstanding under the Finance Documents or any Commitment is in force;
and

(d)         that, accordingly, neither the Existing Lender nor the
Administrative Agent shall have any liability or responsibility to the
Substitute in respect of any of the foregoing matters.

13.      Execution of this Substitution Certificate by the Substitute
constitutes its representation to the Existing Lender and all other parties to
the Agreement that it has power to become party to the Agreement and each other
Finance Document as a Lender on the terms herein and therein set out and has
taken all necessary steps to authorize execution and delivery of this
Substitution Certificate.

14.      The Existing Lender makes no representation or warranty and assumes no
responsibility with respect to the legality, validity, effectiveness, adequacy
or enforceability of the Agreement or any of the other Finance Documents or any
document relating thereto and assumes no responsibility for the financial
condition of the Borrower or any other party to the Agreement or any of the
other Finance Documents or for the performance and observance by the Borrower or
any other such party of any of its obligations under the Agreement or any of the
other Finance Documents or any document relating thereto or the application of
any Basel II Regulation or Basel III Regulation to the transactions contemplated
by the Finance Documents and any and all such conditions and warranties, whether
express or implied by law or otherwise, are hereby excluded.

15.      The Substitute hereby undertakes to the Existing Lender, the Borrower
and the Administrative Agent and each of the other parties to the Agreement that
it will perform in accordance with their terms all those obligations which by
the respective terms of the Agreement will be assumed by it after acceptance of
this Substitution Certificate by the Administrative Agent.





-  220  -




16.      All terms and expressions used but not defined in this Substitution
Certificate shall bear the meaning given to them in the Agreement.

17.      This Substitution Certificate and the rights and obligations of the
parties hereunder shall be governed by and construed in accordance with the laws
of the State of New York.

Note:    This Substitution Certificate is not a security, bond, note, debenture,
investment or similar instrument.

AS WITNESS the hands of the authorized signatories of the parties hereto on the
date appearing below.





-  221  -




The Schedule

Delivery Term Facility

[Indicate ECA Tranche(s)]

 

Commitment: US$

Portion Transferred: US$

Contribution: US$

Portion Transferred: US$

Next Interest Payment Date:

 

New Term Facility

 

Commitment: US$

Portion Transferred: US$

Contribution: US$

Portion Transferred: US$

Next Interest Payment Date:

 

Revolving Facility

 

Commitment: US$

Portion Transferred: US$

Contribution: US$

Portion Transferred: US$

Next Interest Payment Date:

 





-  222  -




Administrative Details of Substitute

Lending Office:

Account for payments:

Telephone:

Fax:

Attention:

[Existing Lender]

[Substitute]

 

 

By: ......................

By: ......................

 

 

Date:

Date:

 

 

The Administrative Agent

 

 

 

By:

 

 

 

..........................

 

 

 

on its own behalf

 

 

 

and on behalf of [_____]

 

 

 

Date:

 

 





-  223  -




Schedule 8

Form of Increase Confirmation

To:        ABN AMRO Capital USA LLC

and

[l]

From:    [the Increase Lender] (the Increase Lender)

Dated:   [•]

$445,924,930

Amended and Restated Facility Agreement dated April 29, 2020 (the Agreement)

18.      We refer to the Agreement. This is an Increase Confirmation. Terms
defined in the Agreement have the same meaning in this Increase Confirmation
unless given a different meaning in this Increase Confirmation.

(b)      We refer to Clause 2.2(a) (Increase).

(c)      The Increase Lender agrees to assume and will assume all of the
obligations corresponding to the Commitment specified in the Schedule (the
Relevant Commitment) as if it was an Original Lender under the Agreement.

(d)      The proposed date on which the increase in relation to the Increase
Lender and the Relevant Commitment is to take effect (the Increase Date) is [•].

(e)      On the Increase Date, the Increase Lender becomes party to the Finance
Documents as a Lender.

(f)       The Facility Office and address, fax number and attention details for
notices to the Increase Lender for the purposes of Clause 37.2 (Addresses) are
set out in the Schedule.

(g)      This Increase Confirmation may be executed in any number of
counterparts and this has the same effect as if the signatures on the
counterparts were on a single copy of this Increase Confirmation.

(h)      This Increase Confirmation and any non‑contractual obligations arising
out of or in connection with it are governed by the laws of the State of New
York.

(i)       This Increase Confirmation has been entered into on the date stated at
the beginning of this Increase Confirmation.





-  224  -




The Schedule

Relevant Commitment/rights and obligations to be assumed by the Increase Lender

[insert relevant details]

[Facility office address, fax number and attention details for notices and
account details for payments]

[Increase Lender]

By:

This Increase Confirmation is accepted as an Increase Confirmation for the
purposes of the Agreement by the Administrative Agent and the Increase Date is
confirmed as [•].

Administrative Agent (on behalf of itself, the Obligors and the other Finance
Parties)

By:





-  225  -




Schedule 9

Compliance Certificate

To: ABN AMRO Capital USA LLC, as Administrative Agent

From: Dorian LPG Ltd., as Facility Guarantor

 

Dated [l]

 

US $445,924,930 Amended and Restated Facility Agreement, dated April 29, 2020
(the “Agreement”)

1.    I/We refer to the Agreement.  This is a Compliance Certificate.  Terms
defined in the Agreement have the same meaning when used in this Compliance
Certificate unless given a different meaning in this Compliance Certificate.

2.    I/We confirm that, as at the date hereof:

[Prior to the New Financial Covenants Effective Date:]

(a)  the Consolidated Liquidity as required by Clause 19.2(a)(i) (Minimum
Liquidity):

 

[TO BE INCLUDED PRIOR TO AN APPROVED EQUITY OFFERING: is [l].  The Minimum
Earnings Account Balance is $[l] and is being maintained in an Earnings Account,
as more particularly described in Clause 19.2(a)(i)(A) (Minimum Liquidity).]

[TO BE INCLUDED FOLLOWING AN APPROVED EQUITY OFFERING: is [l], which is at least
equal to the applicable Minimum Earnings Account Balance (pursuant to subsection
(d) of such definition). The Minimum Earnings Account Balance is $[l] and is
being maintained in an Earnings Account, in each case, as more particularly
described in Clause 19.2(a)(i)(B)(1) (Minimum Liquidity).]

[TO BE INCLUDED FOLLOWING AN APPROVED EQUITY OFFERING IF THE MINIMUM EARNINGS
ACCOUNT BALANCE IS, DUE TO THE SALE OF A SHIP OR SHIPS, LESS THAN
$20,000,000:  is [l] (a) which is at least equal to the applicable Minimum
Earnings Account Balance (pursuant to subsection (d) of such definition) and (b)
which is at least equal to $1,100,000 for each vessel indirectly or directly
owned or chartered in (as determined in accordance with GAAP) by the Obligors or
their Subsidiaries, such amount to include, inter





-  226  -




alia, [l] which constitutes all cash held in accounts by Helios LPG Pool LLC
attributable to the vessels owned directly or indirectly by the Obligors or
their Subsidiaries.  The Minimum Earnings Account Balance is $[l] and is being
maintained in an Earnings Account, in each case, as more particularly described
in Clause 19.2(a)(i)(B)(2) (Minimum Liquidity).]

[NOTWITHSTANDING THE FOREGOING, TO BE INCLUDED IF INTEREST COVERAGE RATIO IS
LESS THAN 2.50 DURING PERIOD FROM JUNE 30, 2019 THROUGH MARCH 31, 2020: is
[l].  The Minimum Earnings Account Balance is $[l] and is being maintained in an
Earnings Account.]

(b)  the ratio of Consolidated Net Debt to Consolidated Total Capitalization is
not more than 0.60:1.00, as more particularly described in Clause 19.2(a)(ii)
(Maximum Leverage), as evidenced by the following: [set out (in reasonable
detail) computations as to compliance with Clause 19.2(a)(ii) (Maximum
Leverage)];

(c)   the ratio of Consolidated EBITDA to Consolidated Net Interest Expense is
greater than or equal to [2.00/2.50] [Insert as appropriate], as more
particularly described in Clause 19.2(a)(iii) (Minimum Interest Coverage), as
evidenced by the following: [set out (in reasonable detail) computations as to
compliance with Clause 19.2(a)(iii) (Minimum Interest Coverage)];

(d)  on a consolidated basis, stockholder’s equity is at least equal to the
aggregate of (i) $400,000,000, (ii) 50% of any new equity raised after the
Original Closing Date and (iii) 25% of the positive net income for the
immediately preceding financial year, as more particularly described in Clause
19.2(a)(iv) (Minimum Stockholder’s Equity), as evidenced by the following: [set
out (in reasonable detail) computations as to compliance with Clause 19.2(a)(iv)
(Minimum Stockholder’s Equity)]; and

(e)  on a consolidated basis, the ratio of Current Assets to Current Liabilities
is greater than 1.00, as more particularly described in Clause 19.2(a)(v)
(Current Assets divided by Current Liabilities), as evidenced by the following:
[set out (in reasonable detail) computations as to compliance with Clause
19.2(a)(v) (Current Assets divided by Current Liabilities)].

[From and including the New Financial Covenants Effective Date:]

(a)  the Consolidated Liquidity is equal to $[l], which is at least equal to the
higher of (A) $27,500,000 or such higher amount as may be agreed between (x) the
Facility Guarantor and (y) the parties whose approval is required for the
financial covenants set out in paragraph (b) of Clause 19.2 to become effective
and (B) 5% of consolidated interest bearing debt





-  227  -




outstanding of the Facility Guarantor and its Subsidiaries., as more
particularly described in Clause 19.2(b)(i) (Minimum Liquidity).

(b)  the ratio of Consolidated Net Debt to Consolidated Total Capitalization is
not more than 0.60:1.00, as more particularly described in Clause 19.2(b)(ii)
(Maximum Leverage), as evidenced by the following: [set out (in reasonable
detail) computations as to compliance with Clause 19.2(b)(ii) (Maximum
Leverage)];

(c)   on a consolidated basis, stockholder’s equity is at least equal to
$400,000,000, as more particularly described in Clause 19.2(b)(iii) (Minimum
Stockholder’s Equity), as evidenced by the following: [set out (in reasonable
detail) computations as to compliance with Clause 19.2(b)(iii) (Minimum
Stockholder’s Equity)]; and

(d)  the ratio of Current Assets to Current Liabilities is greater than 1.00, as
more particularly described in Clause 19.2(b)(iv) (Current Assets divided by
Current Liabilities), as evidenced by the following: [set out (in reasonable
detail) computations as to compliance with Clause 19.2(b)(iv) (Current Assets
divided by Current Liabilities)].

3.    I/We confirm that no Default is continuing.

Signed on behalf of Dorian LPG Ltd.

 

 

 

By:    ……………………………………………………

 

 

 

Name:

 

 

 

Title: [Chief Financial Officer]

 

 





-  228  -




Schedule 10

List of Acceptable Charterers

 

Statoil

Petredec

Petrobras

Total

Shell

Exxon

BP

Vitol

Geogas

Glencore

Trafigura

Transammonia

Flopec

Mitsui

Mitsubishi

E1

Chevron

Astomos

Gunvor

Idemitsu

Itochu

Kuwait Petroleum Corporation

Lukoil1

PTT

SK Energy

Oriental Energy

Sinopec

Unipec

Targa Resources Corp.

Enterprise Products

Energy Transfer Partners

 

--------------------------------------------------------------------------------

1            (subject to the applicable Sanctions regime).





-  229  -




Schedule 11

Facilities, Tranches and Commitments

Part 1

Original Commitments: Delivery Term Facility

 

 

 

 

 

 

 

Commercial
Tranche

KEXIM Guaranteed Tranche

KEXIM Funded Tranche

K-sure Tranche

Lenders

Commercial Lenders

KEXIM Lenders

KEXIM

K-sure Lenders

Aggregate Maximum Amount

$249,122,048

$202,087,805

$204,280,079

$102,615,364

Percentage of each Advance

32.862%

26.657%

26.946%

13.535%

ABN AMRO Capital USA LLC Commitment

$61,782,268

$24,912,204

-

$20,523,072

Citibank N.A., London Branch Commitment

$26,905,181

$42,450,397

-

$20,523,073

ING Bank N.V., London Branch Commitment

$61,782,268

-

-

$20,523,073

DVB Bank SE Commitment (as Exiting Lender)

$61,782,268

-

-

-

Deutsche Bank AG, Hong Kong Branch Commitment

-

$42,450,397

-

$20,523,073

Santander Bank, N.A. Commitment

-

$42,450,397

-

$20,523,073

DZ BANK AG Deutsche Zentral-Genossenschaftsbank, Frankfurt am Main Commitment

-

$49,824,410

-

-

The Export-Import Bank of Korea Commitment

-

-

$204,280,079

-

Commonwealth Bank of Australia, New York Branch Commitment (as Exiting Lender)

$36,870,063

-

-

-

 





-  230  -




Part 2

New Commitments: New Facilities

 

 

 

 

 

New Term Facility

Revolving Facility

Lenders

New Facilities
Lenders

New Facilities
Lenders

Aggregate Maximum Amount

$155,805,698.24

$25,000,000.00

ABN AMRO Capital USA LLC Commitments

$37,214,385.67

$5,971,269.02

ING Bank N.V., London Branch Commitments

$37,214,285.65

$5,971,269.02

Citibank N.A., London Branch Commitments

$27,125,675.64

$4,352,487.32

Skandinaviska Enskilda Banken AB (publ) Commitments

$27,125,675.64

$4,352,487.32

Crédit Agricole Corporate and Investment Bank Commitments

$27,125,675.64

$4,352,487.32

 





-  231  -




Schedule 12

Margin Certificate

To: ABN AMRO Capital USA LLC, as Administrative Agent

From: Dorian LPG Ltd., as Facility Guarantor

 

Dated [l]

 

US $445,924,930 Amended and Restated Facility Agreement, dated [l], 2020 (the
“Agreement”)

1.    I/We refer to the Agreement.  Terms defined in the Agreement have the same
meaning when used in this Certificate unless given a different meaning in this
Certificate.

2.    I/We hereby provide notice that the calculation of the Security Leverage
Ratio applicable to the New Facilities Margin, as determined on the basis of the
most recent valuations delivered under Clause 24 (Minimum Value), is as follows:

[l]

and therefore the New Facilities Margin (without giving effect to any
Sustainability Pricing Adjustment) is [l].

Signed on behalf of Dorian LPG Ltd.

By:    …………………………………………………

 

 

 

Name:

 

 

 

Title: [Chief Financial Officer]

 

 





-  232  -




Schedule 13

Expenses incurred in connection with the BW LPG Acquisition Attempt

 

Quarter ended June 30, 2018

$483,000

 

 

Quarter ended September 30, 2018

$1,770,589

 

 

Quarter ended December 31, 2018

$7,766,847

 

 

Quarter ended March 31, 2019

$2,311

 

 

Total

$10,022,747

 





-  233  -




Schedule 14

Form of Sustainability Certificate

 

To: ABN AMRO Capital USA LLC, as Administrative Agent and as Sustainability
Coordinator

From: Dorian LPG Ltd., as Facility Guarantor

 

Dated [l]

 

US $445,924,930 Amended and Restated Facility Agreement, dated [l], 2020 (the
“Agreement”)

1.    I/We refer to the Agreement.  This is a Sustainability Certificate.  Terms
defined in the Agreement have the same meaning when used in this Sustainability
Certificate unless given a different meaning in this Sustainability Certificate.

2.    I/We confirm that, as at the date hereof:

(a)  the calculation of the Fleet Sustainability Score for the present calendar
year ending December 31, 20[l],2 as evidenced by the Fleet Carbon Intensity
Certificates, is as follows:

[l]

(b)  the calculation of the Fleet Sustainability Score for the prior calendar
year ending December 31, 20[l], as evidenced by the Fleet Carbon Intensity
Certificates, was as follows:

[l]

(c)   accordingly the Sustainability Pricing Adjustment is as follows:

[l]

3.    I/We confirm that no Default is continuing.

Signed on behalf of Dorian LPG Ltd.

 

--------------------------------------------------------------------------------

2    Beginning in calendar year 2021.

 





-  234  -




 

By:   ……………………………………………………

 

 

 

Name:

 

 

 

Title: [Chief Executive Officer] / [Chief Financial Officer]

 

 





-  235  -




Schedule 15

Sustainability Pricing Adjustment Schedule

Upon the delivery of a Sustainability Certificate in accordance with Clause 18.2
(Provision and contents of Compliance Certificate and Sustainability
Certificate), the New Facilities Margin shall be adjusted as follows (each, a
Sustainability Pricing Adjustment):

(a)      if the Fleet Sustainability Score (rounded to two decimal places) set
forth in such Sustainability Certificate delivered in any applicable year is
equal to or less than the Fleet Sustainability Score set forth in the
Sustainability Certificate for the prior calendar year, the New Facilities
Margin (as it may have been adjusted by any previous Sustainability Pricing
Adjustment) shall be decreased by five (5) basis points per annum effective, as
of the date falling ten (10) Business Days immediately following the date the
applicable Sustainability Certificate is delivered pursuant to Clause 18.2
(Provision and contents of Compliance Certificate and Sustainability
Certificate); and

(b)      if the Fleet Sustainability Score (rounded to two decimal places) set
forth in such Sustainability Certificate delivered in any applicable year is
greater than the Fleet Sustainability Score set forth in the Sustainability
Certificate for the prior calendar year, the New Facilities Margin (as it may
have been adjusted by any previous Sustainability Pricing Adjustment) shall be
increased to the New Facilities Margin which would otherwise apply without
giving effect to any Sustainability Pricing Adjustment, effective as of the date
falling ten (10) Business Days  following the date the applicable Sustainability
Certificate is delivered pursuant to Clause 18.2 (Provision and contents of
Compliance Certificate and Sustainability Certificate);

provided that (x) no Sustainability Pricing Adjustment shall result in the New
Facilities Margin being increased or decreased from the New Facilities Margin
which would otherwise apply without giving effect to any Sustainability Pricing
Adjustment by more than ten (10) basis points per annum and (y) if the Borrower
fails to provide a Sustainability Certificate, the Sustainability Pricing
Adjustment set forth in clause (b) above shall apply.

As used herein:

AER Trajectory Value means the median climate alignment score of a Vessel type
and size in a given year per Schedule 2 (Ship information), as set out in the
Poseidon Principles as follows:

 

 

 

 

 

 

 

 

 

 

Segment

Size
(DWT)

2020

2021

2022

2023

2024

2025

2026

Liquefied Gas Tanker

50,000-199,999

8.342924

8.121296

7.899669

7.678042

7.456414

7.234787

7.013159

 





-  236  -




Average Efficiency Ratio or AER means, with respect to any Vessel, the average
efficiency ratio of such Vessel as calculated per the Poseidon Principles as
follows:

Picture 2 [lpg20200331ex106ad2c7b002.jpg]

where Ci is the carbon emissions for voyage i computed using the fuel
consumption and carbon factor of each type of fuel, DWT is the design deadweight
of a Vessel, and Di is the distance travelled on voyage i. The AER with respect
to any Vessel is computed for all voyages performed by the Vessel over a
calendar year.

CBM means the freight volume capacity of a Vessel in cubic meters.

DWT means, with respective to any Vessel, the difference in tons between
displacement of the Vessel in water of relative density of 1025 kg/m3 at the
summer load draught and the lightweight of the Vessel; the summer load draught
should be taken as the maximum summer draught as certified in the stability
booklet approved by the relevant maritime administration or an organization
recognized by it.

Fleet means all Vessels owned, whether directly or indirectly, by the Facility
Guarantor.  For the avoidance of doubt, Vessels in the Fleet include those on
Lease but excludes any vessels that are time chartered in.

Fleet Sustainability Score means, with respect to any calendar year, the
weighted average of the Vessel Sustainability Score of all Vessels owned by the
Facility Guarantor and its Subsidiaries for such calendar year, determined based
on Vessel Weighting.

Fleet Carbon Intensity Certificate(s) means the certificate(s) from a Recognized
Organization relating to each Vessel in the Fleet and a calendar year setting
out the AER of a Vessel for all voyages performed by it over that calendar year
using ship fuel oil consumption data required to be collected and reported in
accordance with Regulation 22A of Annex VI in respect of that calendar year.

Lease means any vessel which the Facility Guarantor or its Subsidiaries operates
pursuant to a bareboat charter arrangement.

Owned Days means, for a given Vessel in the Fleet, the number of days in a
calendar year that such Vessel is owned, whether directly or indirectly, by the
Facility Guarantor.

Recognized Organization means, with respect to any Vessel, an organization
approved by the maritime administration of the Vessel’s flag state to verify
that the ship energy efficiency management plans of vessels registered in that
state are in compliance with Regulation 22A of Annex VI and to issue





-  237  -




“statements of compliance for fuel oil consumption reporting” confirming that
vessels registered in that state are in compliance with that regulation.

Vessel means any vessel in the Fleet.

Vessel Sustainability Score means, for any Vessel in the Fleet, and a particular
calendar year, the percentage difference between the Vessel’s Average Efficiency
Ratio and the AER Trajectory Value at the same point in time, calculated as set
out in Section 2.3 of the Poseidon Principles. A Vessel’s Vessel Sustainability
Score shall be evidenced by a Fleet Carbon Intensity Certificate.

Vessel Weighting shall mean, for any Vessel in the Fleet for any calendar year,
the product of (i) the Owned Days and (ii) the Vessel’s CBM.





-  238  -




Schedule 16

Repayment Schedule

 

 

 

 

 

 

 

Repayment
Date

New Term
Facility
Advance
Balance

KEXIM
Guaranteed
Tranche Balance

KEXIM Funded Tranche Balance

K-sure Tranche Balance

Total Balance

26-Jun-20

$155,655,698

$104,512,865

$100,104,372

$51,673,559

$411,946,494

28-Sep-20

$155,505,698

$101,007,604

$96,561,085

$49,893,671

$402,968,058

29-Dec-20

$155,355,698

$97,502,342

$93,017,799

$48,113,783

$393,989,622

26-Mar-21

$155,205,698

$93,997,081

$89,474,512

$46,333,895

$385,011,186

28-Jun-21

$155,055,698

$90,491,820

$85,931,225

$44,554,007

$376,032,750

27-Sep-21

$154,905,698

$86,986,558

$82,387,938

$42,774,119

$367,054,314

29-Dec-21

$154,755,698

$83,481,297

$78,844,651

$40,994,231

$358,075,878

23-Mar-22

$154,605,698

$79,976,036

$75,301,365

$39,214,343

$349,097,442

27-Jun-22

$154,455,698

$76,470,775

$71,758,078

$37,434,455

$340,119,005

26-Sep-22

$154,305,698

$72,965,513

$68,214,791

$35,654,567

$331,140,569

28-Dec-22

$154,155,698

$69,460,252

$64,671,504

$33,874,679

$322,162,133

28-Mar-23

$154,005,698

$65,954,991

$61,128,217

$32,094,791

$313,183,697

26-Jun-23

$153,855,698

$62,449,730

$57,584,931

$30,314,903

$304,205,261

26-Sep-23

$153,705,698

$58,944,468

$54,041,644

$28,535,015

$295,226,825

27-Dec-23

$153,555,698

$55,439,207

$50,498,357

$26,755,127

$286,248,389

26-Mar-24

$153,405,698

$51,933,946

$46,955,070

$24,975,239

$277,269,953

26-Jun-24

$153,255,698

$48,428,685

$43,411,784

$23,195,351

$268,291,517

26-Sep-24

$153,105,698

$44,923,423

$39,868,497

$21,415,463

$259,313,081

27-Dec-24

$152,955,698

$41,418,162

$36,325,210

$19,635,575

$250,334,645

26-Mar-25

$0

$37,912,901

$32,781,923

$17,855,687

$88,550,510

 

 



-  239  -




SIGNATURES

 

 

 

 

DORIAN LPG FINANCE LLC

 

 

 

As Borrower

 

 

 

 

 

By:

/s/ Theodore Young

 

Name:

Theodore Young

 

Title:

President

 

 

 

 

 

 

COMET LPG TRANSPORT LLC

 

 

 

As Upstream Guarantor

 

 

 

 

 

By:

/s/ Theodore Young

 

Name:

Theodore Young

 

Title:

President

 

 

 

 

 

 

DORIAN SHANGHAI LPG TRANSPORT LLC

 

 

 

As Upstream Guarantor

 

 

 

 

 

By:

/s/ Theodore Young

 

Name:

Theodore Young

 

Title:

President

 

 

 

 

 

 

DORIAN HOUSTON LPG TRANSPORT LLC

 

 

 

As Upstream Guarantor

 

 

 

 

 

By:

/s/ Theodore Young

 

Name:

Theodore Young

 

Title:

President

 

 

 



 




 

 

 

 

DORIAN SAO PAULO LPG TRANSPORT LLC

 

 

 

As Upstream Guarantor

 

 

 

 

 

By:

/s/ Theodore Young

 

Name:

Theodore Young

 

Title:

President

 

 

 

 

 

 

CONSTELLATION LPG TRANSPORT LLC

 

 

 

As Upstream Guarantor

 

 

 

 

 

By:

/s/ Theodore Young

 

Name:

Theodore Young

 

Title:

President

 

 

 

 

 

 

DORIAN ULSAN LPG TRANSPORT LLC

 

 

 

As Upstream Guarantor

 

 

 

 

 

By:

/s/ Theodore Young

 

Name:

Theodore Young

 

Title:

President

 

 

 

 

 

 

DORIAN AMSTERDAM LPG TRANSPORT LLC

 

 

 

As Upstream Guarantor

 

 

 

 

 

By:

/s/ Theodore Young

 

Name:

Theodore Young

 

Title:

President

 

 

 

 

 

 

DORIAN MONACO LPG TRANSPORT LLC

 

 

 

As Upstream Guarantor

 

 

 

 

 

By:

/s/ Theodore Young

 

Name:

Theodore Young

 

Title:

President

 

 





 




 

 

 

 

DORIAN BARCELONA LPG TRANSPORT LLC

 

 

 

As Upstream Guarantor

 

 

 

 

 

By:

/s/ Theodore Young

 

Name:

Theodore Young

 

Title:

President

 

 

 

 

 

 

DORIAN TOKYO LPG TRANSPORT LLC

 

 

 

As Upstream Guarantor

 

 

 

 

 

By:

/s/ Theodore Young

 

Name:

Theodore Young

 

Title:

President

 

 

 

 

 

 

DORIAN GENEVA LPG TRANSPORT LLC

 

 

 

As Upstream Guarantor

 

 

 

 

 

By:

/s/ Theodore Young

 

Name:

Theodore Young

 

Title:

President

 

 

 

 

 

 

DORIAN CAPE TOWN LPG TRANSPORT LLC

 

 

 

As Upstream Guarantor

 

 

 

 

 

By:

/s/ Theodore Young

 

Name:

Theodore Young

 

Title:

President

 

 

 

 

 

 

COMMANDER LPG TRANSPORT LLC

 

 

 

As Upstream Guarantor

 

 

 

 

 

By:

/s/ Theodore Young

 

Name:

Theodore Young

 

Title:

President

 

 





 




 

 

 

 

DORIAN EXPLORER LPG TRANSPORT LLC

 

 

 

As Upstream Guarantor

 

 

 

 

 

By:

/s/ Theodore Young

 

Name:

Theodore Young

 

Title:

President

 

 

 

 

 

 

DORIAN EXPORTER LPG TRANSPORT LLC

 

 

 

As Upstream Guarantor

 

 

 

 

 

By:

/s/ Theodore Young

 

Name:

Theodore Young

 

Title:

President

 

 

 

 

 

 

DORIAN LPG LTD.

 

 

 

As Facility Guarantor

 

 

 

 

 

By:

/s/ Theodore Young

 

Name:

Theodore Young

 

Title:

Chief Financial Officer

 

 





 




ABN AMRO CAPITAL USA LLC

As Bookrunner, Mandated Lead Arranger, Global Coordinator, Administrative Agent,
Security Agent, Joint Syndication Agent, Sustainability Coordinator and Original
Lender

 

 

 

 

 

 

 

By:

/s/ Maria Fahey

 

By:

/s/ Amit Wynalda

 

Name:

Maria Fahey

Name:

Amit Wynalda

 

Title:

Director

Title:

Executive Director

 

 





 




ABN AMRO BANK N.V.

As Swap Bank

 

 

 

 

 

 

 

By:

/s/ R.A.V. Hoefnagels

 

By:

/s/ P.R. Vogelzang

 

Name:

R.A.V. Hoefnagels

Name:

P.R. Vogelzang

 

Title:

Managing Director

Title:

Managing Director

 

 





 




CITIBANK N.A., LONDON BRANCH

As Bookrunner, Mandated Lead Arranger, ECA Coordinator, ECA Agent and Original
Lender

 

 

 

 

By:

/s/ Meghan O’Connor

 

Name:

Meghan O’Connor

 

Title:

Vice President

 

 





 




CITIGROUP GLOBAL MARKETS INC.

As Swap Bank

 

 

 

 

 

 

 

By:

/s/ Kenneth Shidler

 

By:

 

 

Name:

Kenneth Shidler

Name:

 

 

Title:

Vice President

 

 





 




SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)

As Bookrunner, Original Lender and Swap Bank

 

 

 

 

 

 

 

By:

/s/ Ame Juell-Skielse

 

By:

/s/ Olof Kajerdt

 

Name:

Ame Juell-Skielse

Name:

Olof Kajerdt

 

Title:

Head Of Shipping & Offshore

Title:

Head Of Legal Department

 

 

Coverage Sweden

 

 





 




DZ BANK AG

DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK

FRANKFURT AM MAIN

As Original Lender

 

 

 

 

 

 

 

By:

/s/ Manfred Fischer

 

By:

/s/ Steffen Philipp

 

Name:

Manfred Fischer

Name:

Steffen Philipp

 

Title:

Director

Title:

Vice President

 

 





 




SANTANDER BANK, N.A.

As Original Lender

 

 

 

 

 

 

 

By:

/s/ Mark Connelly

 

By:

/s/ Puiki Lok

 

Name:

Mark Connelly

Name:

Puiki Lok

 

Title:

SVP

Title:

Vice President

 

 





 




CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

As Bookrunner and Original Lender

 

 

 

 

 

 

 

By:

/s/ Alexander Foley

 

By:

/s/ Georgios Gkanasoulis

 

Name:

Alexander Foley

Name:

Georgios Gkanasoulis

 

Title:

Senior Associate

Title:

Director

 

 





 




BANCO SANTANDER, S.A.

As Mandated Lead Arranger

 

 

 

 

 

 

 

By:

/s/ Remedios Cantalapiedra

 

By:

/s/ Vanessa Berio

 

Name:

Remedios Cantalapiedra

Name:

Vanessa Berio

 

Title:

VP

Title:

VP

 

 





 




 

THE EXPORT-IMPORT BANK OF KOREA

As Mandated Lead Arranger, Swap Bank and Original Lender

 

 

 

 

 

 

 

By:

/s/ Sang-jin, Ju

 

By:

 

 

Name:

Sang-jin, Ju

Name:

 

 

Title:

Director General

Title:

 

 

 





 




ING CAPITAL MARKETS LLC

As Swap Bank

 

 

 

 

 

 

 

By:

/s/ Michael Dwyer

 

By:

/s/ Juan Carlos Vallarino

 

Name:

Michael Dwyer

Name:

Juan Carlos Vallarino

 

Title:

Managing Director

Title:

Vice President

 

 





 




ING BANK N.V., LONDON BRANCH

As Bookrunner, Mandated Lead Arranger, Joint Syndication Agent and Original
Lender

 

 

 

 

 

 

 

By:

/s/ Stephen Fewster

 

By:

/s/ Adam  Byrne

 

Name:

Stephen Fewster

Name:

Adam  Byrne

 

Title:

Managing Director Global Head of Shipping

Title:

Managing Director

 

 





 




DEUTSCHE BANK AG, HONG KONG BRANCH

As Mandated Lead Arranger and Original Lender

 

 

 

 

 

 

 

By:

/s/ Edward Hui

 

By:

/s/ Ken Cheng

 

Name:

Edward Hui

Name:

Ken Cheng

 

Title:

Director, Head of Structured Trade & Export Finance

Title:

Vice president, Structured Trade & Export

 

Finance, Asia Pacific

 

Finance, Hong Kong

 

 

